Exhibit 10.1

 

 

 

EIGHTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS EIGHTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into as of May 10, 2019 (for purposes hereof, the “Eighth Amendment
Effective Date”), by and among HARVEST CAPITAL CREDIT CORPORATION, a Delaware
corporation (“Harvest”), HCAP Equity Holdings, LLC, a Delaware limited liability
company (“Attached Equity Holder”), and HCAP ICC, LLC, a Delaware limited
liability company (“ICC Loan Subsidiary”), and each other Subsidiary of Harvest
from time to time party hereto as a “Borrower” (together with Attached Equity
Holder and ICC Loan Subsidiary, each individually a “Subsidiary Borrower” and
collectively the “Subsidiary Borrowers” and together with Harvest, each
individually and collectively, jointly and severally, the “Borrower”), each of
the financial institutions from time to time party hereto (individually each a
“Lender” and collectively the “Lenders”) and PACIFIC WESTERN BANK
(successor-by-merger to CapitalSource Bank), a California state-chartered bank
and, as administrative, payment and collateral agent for itself, as a Lender,
and for the other Lenders (together with its successors and assigns in such
capacities, “Agent”).

 

R E C I T A L S:

 

WHEREAS, Borrower, Agent and the Lenders have entered into that certain Loan and
Security Agreement, dated as of October 29, 2013 (as may be further amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”), as amended by (i) that certain First Amendment to Loan and Security
Agreement, dated as of December 30, 2013, (ii) that certain Second Amendment to
Loan and Security Agreement, dated as of December 17, 2014, (iii) that certain
Third Amendment to Loan and Security Agreement, dated as of September 22, 2015,
(iv) that certain Fourth Amendment to Loan and Security Agreement and Joinder
and Limited Waiver and Consent, dated as of August 4, 2016, (v) that certain
Fifth Amendment to Loan and Security Agreement, dated as of April 28, 2017, (vi)
that certain Sixth Amendment to Loan and Security Agreement, dated as of
November 28, 2017, and (vii) that certain Seventh Amendment to Loan and Security
Agreement, dated as of November 1, 2018 (each of the amendments to the Loan
Agreement referenced in clauses (i) through (vii) above, collectively, the
“Prior Amendments”), pursuant to which Agent and Lenders made certain financial
accommodations to Borrower in a maximum principal amount of $55,000,000.00 (the
“Loan”); and

 

WHEREAS, Borrower, Agent and Lenders desire to amend the Loan Agreement as set
forth herein.

 

NOW, THEREFORE, in consideration of the above-premises and other good and
valuable consideration, the parties hereto covenant and agree as follows:

 

1.     The foregoing recitals are incorporated herein by reference.

 

2.     All capitalized terms used in this Amendment and not otherwise defined
herein shall have the meaning ascribed thereto in the Loan Agreement (as amended
hereby).

 

 

[Harvest] Eighth Amendment

 

--------------------------------------------------------------------------------

 

 

3.     Amendments to Loan Agreement.

 

(a)     Effective as of the Eighth Amendment Effective Date, the Loan Agreement
(as of the Eighth Amendment Effective Date, including all amendments and updates
thereto pursuant to the Prior Amendments through the previously executed Seventh
Amendment) is hereby amended (i) to delete the red or green stricken text
(indicated textually in the same manner as the following examples: stricken text
and stricken text) and (ii) to add the blue or green double-underlined text
(indicated textually in the same manner as the following examples:
double-underlined text and double-underlined text), in each case, as set forth
in the marked copy of the Loan Agreement, along with those certain exhibits,
schedules and appendices to the Loan Agreement, attached as Annex A hereto and
made a part hereof for all purposes.

 

(b)     Without limiting the foregoing clause (a) (and without duplication
thereof), effective as of the Eighth Amendment Effective Date, the Loan
Agreement is amended to:

 

(i)     delete Exhibit A (Borrowing Certificate) thereto, and replace it with
Exhibit A attached hereto and incorporated herein by reference;

 

(ii)    delete Exhibit B (Request for Advance) thereto, and replace it with
Exhibit B attached hereto and incorporated herein by reference; and

 

(iii)   delete Schedule 5.18B thereto, and replace it with Schedule 5.18B
attached hereto and incorporated herein by reference.

 

4.     All references in the Loan Documents to the “Loan Agreement” shall be
deemed to refer to the Loan Agreement as amended by this Amendment.

 

5.     Borrower covenants and agrees with and represents and warrants to Agent
and Lenders as follows:

 

(a)     Borrower’s obligations under the Loan Agreement, as modified hereby, are
and shall remain secured by, inter alia, the Loan Agreement and the other
Security Documents;

 

(b)     (i) Borrower possesses all of the powers requisite for it to enter into
and carry out the transactions of Borrower referred to herein and to execute,
enter into and perform the terms and conditions of this Amendment, the Loan
Documents and any other documents contemplated herein that are to be performed
by Borrower; (ii) any and all actions required or necessary pursuant to
Borrower’s organizational documents or otherwise have been taken to authorize
the due execution, delivery and performance by Borrower of the terms and
conditions of this Amendment, the Loan Documents and said other documents; (iii)
such execution, delivery and performance will not conflict with, constitute a
default under or result in a breach of any applicable law or any agreement,
instrument, order, writ, judgment, injunction or decree to which Borrower is a
party or by which Borrower or any of its properties are bound; (iv) all
consents, authorizations and/or approvals required or necessary from any third
parties in connection with the entry into, delivery and performance by Borrower
of the terms and conditions of this Amendment, the Loan Documents, the said
other documents and the transactions contemplated hereby have been obtained by
Borrower and are in full force and effect;

 

 

[Harvest] Eighth Amendment

- 2 -

--------------------------------------------------------------------------------

 

 

(c)     This Amendment and the Loan Documents constitute the valid and legally
binding obligations of Borrower, enforceable against Borrower in accordance with
their respective terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
and by general equitable principles, whether enforcement is sought by
proceedings at law or in equity;

 

(d)     All representations and warranties made by Borrower in the Loan
Documents are true and correct in all material respects, with the same force and
effect as if all such representations and warranties were fully set forth herein
and made as of the Eighth Amendment Effective Date;

 

(e)     This Amendment is not a substitution, novation, discharge or release of
the Borrower’s obligations under the Loan Agreement or any of the other Loan
Documents, all of which shall and are intended to remain in full force and
effect;

 

(f)     (i) No Default or Event of Default has occurred and is continuing under
the Loan Documents; and (ii) there exist no defenses, offsets, counterclaims or
claims with respect to Borrower’s obligations and liabilities under the Loan
Agreement or any of the other Loan Documents; and

 

(g)     Borrower hereby ratifies and confirms in full its duties and obligations
under the Loan Agreement and the other Loan Documents.

 

6.     The following are conditions precedent to this Amendment:

 

(a)     Borrower shall have executed and delivered to Agent this Amendment;

 

(b)     Borrower shall have delivered to Agent an updated Schedule 5.18B to the
Loan Agreement;

 

(c)     Agent shall have received the Good Standing Documents of each Borrower,
all in form and substance acceptable to Agent in its sole discretion;

 

(d)     The representations and warranties contained in the Loan Documents and
in any certificates delivered to Agent in connection with the closing of this
Amendment shall be true and correct in all material respects, and all covenants
and agreements required to have been complied with and performed by Borrower
shall have been fully complied with and performed to the satisfaction of Agent;

 

(e)     All actions taken in connection with the execution and delivery of this
Amendment shall be completely satisfactory to Agent and its counsel. Agent and
its counsel shall have received copies of all such documents, instruments, and
other items as Agent or its counsel may reasonably request in connection
therewith, all in form and substance satisfactory to Agent and its counsel, in
their sole discretion;

 

 

[Harvest] Eighth Amendment

- 3 -

--------------------------------------------------------------------------------

 

 

(f)     There has been no occurrence of any Default or Event of Default that is
continuing and/or the exercise by Agent or any Lender of any and all of its
available rights and remedies with respect thereto;

 

(g)     Borrower shall have paid to Agent all fees and out-of-pocket costs,
expenses, and disbursements, including without limitation, reasonable fees and
expenses of counsel (whether in house counsel or retained counsel) incurred by
Agent in connection with the development, preparation, execution,
administration, interpretation, or performance of this Amendment and the
documents to be entered into and/or reviewed in connection therewith; and

 

(h)     Such other matters as Agent shall reasonably require.

 

7.     THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS ARE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK IN RELIANCE ON NEW YORK GENERAL OBLIGATIONS LAW SECTION
5-1401, WITHOUT GIVING EFFECT TO ITS CHOICE OF LAW PROVISIONS THAT WOULD RESULT
IN APPLICATION OF THE LAWS OF A DIFFERENT JURISDICTION; EXCEPT THAT AT ALL TIMES
THE PROVISIONS FOR THE CREATION, PERFECTION, AND ENFORCEMENT OF THE LIEN AND
SECURITY INTEREST CREATED PURSUANT HERETO AND PURSUANT TO THE OTHER LOAN
DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE
IN WHICH THE PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST
EXTENT PERMITTED BY THE LAW OF SUCH STATE, FEDERAL LAW OR THE LAW OF THE STATE
OF NEW YORK, AS APPLICABLE, SHALL GOVERN THE CONSTRUCTION, VALIDITY AND
ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING
HEREUNDER OR THEREUNDER.  TO THE FULLEST EXTENT PERMITTED BY Applicable LAW,
BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT
THE Applicable LAW OF ANY OTHER JURISDICTION GOVERNS THIS AMENDMENT.

 

8.     This Amendment shall be binding upon and shall inure to the benefit of
the parties hereto and their successors and assigns.

 

9.     Except as specifically modified herein, the Loan Agreement and the other
Loan Documents are hereby ratified and confirmed. Borrower and Agent agree that
the Loan Agreement and the other Loan Documents, as amended hereby, shall
continue to be legal, valid, binding and enforceable in accordance with their
respective terms. Borrower agrees (i) that this Amendment is not intended to
constitute, and does not constitute or give rise to, and shall not cause any
novation, cancellation or extinguishment of any or all of the Obligations or of
any interests owned or held by Agent (and not previously released) in and to any
of the Collateral, and (ii) to pay the Loan and all related expenses, as and
when due and payable in accordance with the Loan Agreement and the other Loan
Documents (as amended hereby), and to observe and perform the Obligations, and
do all things necessary which are not prohibited by law to prevent the
occurrence of any Event of Default.

 

 

[Harvest] Eighth Amendment

- 4 -

--------------------------------------------------------------------------------

 

 

10.     This Amendment may be executed in any number of counterparts, each of
which when executed and delivered shall be deemed to be an original, and all of
which when taken together shall constitute one and the same agreement. Delivery
of an executed counterpart of a signature page of this Amendment by facsimile,
portable document format (.pdf), or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Amendment.

 

11.     Borrower HEREBY ACKNOWLEDGES AND AGREES THAT AS OF THE DATE HEREOF IT
HAS NO DEFENSE, COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY
KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY
PART OF ITS LIABILITY TO REPAY THE OBLIGATIONS OR TO SEEK AFFIRMATIVE RELIEF OR
DAMAGES OF ANY KIND OR NATURE FROM AGENT. TO THE EXTENT PERMITTED BY APPLICABLE
LAW, Borrower HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES
EACH LENDER AND AGENT AND EACH OF THEIR RESPECTIVE PREDECESSORS, AGENTS,
EMPLOYEES, AFFILIATES, ATTORNEYS, SUCCESSORS AND ASSIGNS (COLLECTIVELY, THE
“RELEASED PARTIES”) FROM ALL CLAIMS WHATSOEVER, WHETHER KNOWN OR UNKNOWN,
ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT OR
CONDITIONAL, OR AT LAW OR IN EQUITY, IN ANY CASE ORIGINATING IN WHOLE OR IN PART
ON OR BEFORE THE DATE THIS AMENDMENT IS EXECUTED THAT Borrower MAY NOW OR
HEREAFTER HAVE AGAINST THE RELEASED PARTIES, IF ANY, IRRESPECTIVE OF WHETHER ANY
SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR
OTHERWISE, AND THAT ARISE FROM ANY OF THE LOANS, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THIS AMENDMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND/OR THE
NEGOTIATION FOR AND EXECUTION OF THIS AMENDMENT, INCLUDING, WITHOUT LIMITATION,
ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING
INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE. Borrower ACKNOWLEDGES
THAT THE FOREGOING RELEASE IS A MATERIAL INDUCEMENT TO AGENT AND LENDERS’
DECISION TO EXTEND TO SUCH CREDIT PARTY THE FINANCIAL ACCOMMODATIONS HEREUNDER
AND HAS BEEN RELIED UPON BY AGENT IN AGREEING TO MAKE THE LOAN. Borrower HEREBY
FURTHER SPECIFICALLY WAIVES ANY RIGHTS THAT IT MAY HAVE UNDER SECTION 1542 OF
THE CALIFORNIA CIVIL CODE (TO THE EXTENT APPLICABLE), WHICH PROVIDES AS FOLLOWS:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR,” AND
FURTHER WAIVES ANY SIMILAR RIGHTS UNDER APPLICABLE LAWS.

 

[Remainder of page intentionally blank; signature pages follow.]

 

 

[Harvest] Eighth Amendment

- 5 -

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Borrower, Agent and Lenders have executed this Eighth
Amendment to Loan and Security Agreement as of the date first above written.

 

 

BORROWER:

 

HARVEST CAPITAL CREDIT

CORPORATION,

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ William E. Alvarez, Jr.

 

 

Name:

William E. Alvarez, Jr.

 

 

Title:

Chief Financial Officer

 

                 

HCAP Equity Holdings, LLC,

a Delaware limited liability company

            By:

Harvest Capital Credit Corporation,

its sole Member

                    By: /s/ William E. Alvarez, Jr.     Name: William E.
Alvarez, Jr.     Title: Chief Financial Officer                    

HCAP ICC, LLC,

a Delaware limited liability company

            By:

Harvest Capital Credit Corporation,

its sole Member

                    By: /s/ William E. Alvarez, Jr.     Name: William E.
Alvarez, Jr.     Title:   Chief Financial Officer  

 

 

[Signature Page]

Eighth Amendment to Loan and Security Agreement

 

--------------------------------------------------------------------------------

 

 

 

ADMINISTRATIVE AGENT, COLLATERAL

AGENT, PAYMENT AGENT AND LENDER:

 

PACIFIC WESTERN BANK

(successor-by-merger to CapitalSource Bank),

a California state-chartered bank

                    By: /s/ David Zimmerman     Name:  David Zimmerman    
Title: SVP, Portfolio Manager  

 

[Signature Page]

Eighth Amendment to Loan and Security Agreement

 

--------------------------------------------------------------------------------

 

 

 

LENDER:

 

CITY NATIONAL BANK,

as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Eric Lo

 

 

Name:

Eric Lo

 

 

Title:

Senior Vice President

 

 

 

 

[Signature Page]

Eighth Amendment to Loan and Security Agreement

 

--------------------------------------------------------------------------------

 

 

ANNEX A

TO EIGHTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

Conformed Loan and Security Agreement

 

(See attached.)

 

 

[Harvest] Eighth Amendment

 

--------------------------------------------------------------------------------

 

 

LOAN AND SECURITY AGREEMENT

 

 

by and among

 

 

 

HARVEST CAPITAL CREDIT CORPORATION,

HCAP EQUITY HOLDINGS, LLC,

HCAP ICC, LLC, and

each other Subsidiary Borrower from time to time party hereto,

as Borrower,

 

 

 

PACIFIC WESTERN BANK,

as Agent and a Lender,

 

 

 

and each of the other Lenders from time to time party hereto

 

Dated as of

October 29, 2013

 

 

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

Page

 

I.

DEFINITIONS

1  

1.1

General Terms

1      

II.

LOAN, PAYMENTS, INTEREST AND COLLATERAL

4244  

2.1

The Loan

4244  

2.2

Interest on the Loan

4446  

2.3

Loan Disbursements; Requirement to Deliver Borrowing Certificate

4546  

2.4

Loan Collections; Repayment

4547  

2.5

Promise to Pay; Manner of Payment

4749  

2.6

Repayment of Excess Advances

4951  

2.7

Other Mandatory Prepayments

4951  

2.8

Payments by Agent; Protective Advances

5052  

2.9

Grant of Security Interest; Collateral

5153  

2.10

Collateral Administration

5355  

2.11

Power of Attorney

5557  

2.12

Increase of Maximum Loan Amount.

5658  

2.13

Letters of Credit.

5659      

III.

FEES AND OTHER CHARGES

5759  

3.1

Commitment Fee

5759  

3.2

Early Termination Fee

5759  

3.3

Unused Line Fee 59 and Minimum Balance Fee

62  

3.4

Computation of Fees; Lawful Limits

6063  

3.5

Default Rate of Interest

6063  

3.6

Increased Costs; Capital Adequacy

6063  

3.7

Standby Letters of Credit Fee

6164      

IV.

CONDITIONS PRECEDENT

6265  

4.1

Conditions to the Initial Advance and Closing

6265  

4.2

Conditions to Each Advance

6467      

V.

REPRESENTATIONS AND WARRANTIES

6568  

5.1

Organization and Authority

6568  

5.2

Loan Documents

6669  

5.3

Subsidiaries, Capitalization and Ownership Interests

6769  

5.4

Properties

6770  

5.5

Other Agreements

6770  

5.6

Litigation

6870  

5.7

Hazardous Materials

6871  

5.8

Tax Returns; Governmental Reports; Taxes

6871  

5.9

Financial Statements and Reports

6871  

5.10

Compliance with Law; Business

6972  

5.11

Intellectual Property

6972

 

 

 [Harvest] Loan and Security Agreement (Conformed)

i

--------------------------------------------------------------------------------

 

 

 

5.12

Licenses and Permits; Labor

7073  

5.13

No Default; Solvency

7073  

5.14

Disclosure

7073  

5.15

Existing Indebtedness; Investments, Guarantees and Contracts; Contractual
Obligations

7173  

5.16

Affiliated Agreements

7174  

5.17

Insurance

7174  

5.18

Names; Location of Offices, Records and Collateral; Deposit Accounts

7174  

5.19

Non-Subordination

7274  

5.20

Pledged Loans

7274  

5.21

Administrator; Investment Adviser

7275  

5.22

Legal Investments; Use of Proceeds

7376  

5.23

Broker’s or Finder’s Commissions

7376  

5.24

Licensing, Permits, Etc.

7376  

5.25

Anti-Terrorism; OFAC

7376  

5.26

Environmental Matters

7477  

5.27

Survival

7477  

5.28

Regulated Entities; Investment Company Act

7477  

5.29

Material Contracts

7578      

VI.

AFFIRMATIVE COVENANTS

7578  

6.1

Financial Statements, Reports and Other Information

7578  

6.2

Payment of Obligations

7881  

6.3

Conduct of Business and Maintenance of Existence and Assets

7881  

6.4

Compliance with Legal and Other Obligations

7982  

6.5

Insurance

7982  

6.6

True Books

8082  

6.7

Inspection; Periodic Audits; Quarterly Review

8083  

6.8

Further Assurances; Post Closing

8083  

6.9

Payment of Indebtedness

8183  

6.10

Other Liens

8184  

6.11

Use of Proceeds

8184  

6.12

Collateral Documents; Security Interest in Collateral

8184  

6.13

Attached Equity Interests and Retained Equity Interests

8284  

6.14

Portfolio Collateral Documents

8285  

6.15

Administration Agreement; Sub-Administration Agreement; Backup Administrator;
Advisory Agreement

8285  

6.16

BDC Status

8386  

6.17

Refinancing Right of First Refusal

8387  

6.18

Portfolio Requirements

8487      

VII.

NEGATIVE COVENANTS

8689  

7.1

Indebtedness

8689  

7.2

Liens

8688  

7.3

Investment Property; Collateral; Subsidiaries

8789  

7.4

Dividends; Redemptions; Equity

8890  

7.5

Transactions with Affiliates

8891

 

 

[Harvest] Loan and Security Agreement (Conformed)

ii

--------------------------------------------------------------------------------

 

 

 

7.6

Charter Documents; Fiscal Year; Dissolution; Use of Proceeds; Insurance
Policies; Disposition of Collateral; Taxes; Trade Names

8992  

7.7

Transfer of Collateral

8992  

7.8

Guarantees

9092  

7.9

Truth of Statements

9093  

7.10

Sale of Collateral

9093  

7.11

Credit Policy

9094  

7.12

Anti-Terrorism; OFAC

9194  

7.13

Deposit Accounts

9194  

7.14

Change in Business

9194  

7.15

Administration Agreement; Sub-Administration Agreement; Advisory Agreement

9295  

7.16

Valuation Policy.

9295  

7.17

RIC Status.

9296  

7.18

Tangible Net Worth

9396  

7.19

Debt Service Coverage Ratio

9396  

7.20

Minimum Liquidity

9396  

7.21

Maximum Leverage Ratio

9396  

7.22

SBIC Guarantee.

9396  

7.23

Payments of Unsecured Longer-Term Indebtedness.

9396      

VIII.

EVENTS OF DEFAULT

9397      

IX.

RIGHTS AND REMEDIES AFTER DEFAULT

97100  

9.1

Rights and Remedies

97100  

9.2

Application of Proceeds

98101  

9.3

Rights to Appoint Receiver

98101  

9.4

Attorney-in-Fact

98101  

9.5

Rights and Remedies not Exclusive

99102      

X.

WAIVERS AND JUDICIAL PROCEEDINGS

99102  

10.1

Waivers

99102  

10.2

Delay; No Waiver of Defaults

99102  

10.3

Jury Waiver

99102  

10.4

Amendment and Waivers

100103      

XI.

EFFECTIVE DATE AND TERMINATION

101104  

11.1

Effectiveness and Termination

101104  

11.2

Survival

101104      

XII.

MISCELLANEOUS

101104  

12.1

Governing Law; Jurisdiction; Service of Process; Venue

101104  

12.2

Successors and Assigns; Assignments and Participations

103106  

12.3

Application of Payments

106109  

12.4

Indemnity

106109  

12.5

Notice

107110  

12.6

Severability; Captions; Counterparts; Electronic Signatures

108110

 

 

[Harvest] Loan and Security Agreement (Conformed)

iii

--------------------------------------------------------------------------------

 

 

 

12.7

Expenses

108111  

12.8

Entire Agreement

109111  

12.9

Approvals and Duties

109112  

12.10

Confidential/Publicity

109112  

12.11

Release of Collateral

111114  

12.12

Appointment of Servicer

112114      

XIII.

AGENT PROVISIONS; SETTLEMENT

113115  

13.1

Agent

113115  

13.2

Amendments, Waivers and Consents

118120  

13.3

Set-off and Sharing of Payments

119122  

13.4

Disbursement of Funds

120122  

13.5

Settlements; Payments; and Information

120123  

13.6

Dissemination of Information

122124  

13.7

Defaulting Lender

122124  

13.8

Taxes

123125  

13.9

Inability to Determine Rates

127129  

13.10

Patriot Act

127129

 

 

EXHIBITS

 

Exhibit A

Borrowing Certificate

Exhibit B

Request for Advance

Exhibit C

Credit and Collection Policies and Procedures

Exhibit D

Form of Promissory Note

 

SCHEDULES

 

Schedule A

Commitments; Account Information

Schedule 5.1

Organization and Authority

Schedule 5.3

Directors and Officers

Schedule 5.4

Properties

Schedule 5.8

Tax Returns; Governmental Reports

Schedule 5.11

Intellectual Property

Schedule 5.15

Investments

Schedule 5.16

Affiliated Agreements

Schedule 5.17

Insurance

Schedule 5.18A

Location of Offices, Records and Collateral

Schedule 5.18B

Deposit Accounts

Schedule 5.29

Operating Contracts

Schedule 6.8

Further Assurances and Post Closing Deliverables

“Broker Schedule”

Broker’s, Finder’s or Placement Fees

 

 

[Harvest] Loan and Security Agreement (Conformed)

iv

--------------------------------------------------------------------------------

 

 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT (as may be amended, restated, supplemented, or
otherwise modified from time to time, the “Agreement”) dated as of October 29,
2013, is entered into by and among HARVEST CAPITAL CREDIT CORPORATION, a
Delaware corporation (“Harvest”), HCAP EQUITY HOLDINGS, LLC, a Delaware limited
liability company (“Attached Equity Holder”), and HCAP ICC, LLC, a Delaware
limited liability company (“ICC Loan Subsidiary”), and each other Subsidiary of
Harvest from time to time party hereto as a “Borrower” (together with Attached
Equity Holder and ICC Loan Subsidiary, each individually a “Subsidiary Borrower”
and collectively the “Subsidiary Borrowers” and together with Harvest, each
individually and collectively, jointly and severally, the “Borrower”), each of
the financial institutions from time to time party hereto (individually each a
“Lender” and collectively the “Lenders”) and PACIFIC WESTERN BANK
(successor-by-merger to CapitalSource Bank), a California state-chartered bank
(“Pacific Western”), as administrative, payment and collateral agent for itself,
as a Lender and for the other Lenders (together with its successors and assigns
in such capacities, “Agent”).

 

WHEREAS, Borrower has requested that Lenders make available to Borrower a
revolving credit facility in a maximum principal amount of up to the Maximum
Loan Amount, which, as of the Closing Date is Fifty-Five Million and No/100
Dollars $55,000,000, subject at all times to Availability, the proceeds of which
shall be used by Borrower to provide Underlying Loans to Underlying Borrowers
(the “Business”), to pay closing expenses related to the Loan, for payments to
Agent and Lenders and otherwise in accordance with this Agreement;

 

WHEREAS, Borrower is willing to grant Agent, for the benefit of Agent and
Lenders, a lien on and security interest in the Collateral to secure the Loan
and other financial accommodations being granted by Lenders to Borrower; and

 

WHEREAS, Lenders are willing to make the Loan available to Borrower upon the
terms and subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and adequacy of which hereby are
acknowledged, Borrower, Agent and Lenders hereby agree as follows:

 

 

--------------------------------------------------------------------------------

 

 

I.     DEFINITIONS

 

1.1     General Terms

 

For purposes of the Loan Documents and all Annexes thereto, in addition to the
definitions above and elsewhere in this Agreement or the other Loan Documents,
the terms listed in this Article I shall have the meanings given such terms in
this Article I (and such meanings shall be equally applicable to both the
singular and plural form of the terms defined, as the context may require). All
capitalized terms used which are not specifically defined shall have the
meanings provided in Article 9 of the UCC in effect on the date hereof to the
extent the same are used or defined therein. Unless otherwise specified,
references in this Agreement or any of the appendices to a Section, subsection,
or clause refer to such Section, subsection, or clause as contained in this
Agreement. The words “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole, including all Annexes, as the
same may from time to time be amended, restated, modified, or supplemented, and
not to any particular section, subsection or clause contained in this Agreement
or any such Annex. Any term which is defined by reference to any agreement,
instrument, or document shall have the meaning ascribed to such term in such
other agreement, instrument, or document as amended, restated, supplemented, or
otherwise modified from time to time and, in each case such meaning shall not be
affected if any such document is terminated. Wherever from the context it
appears appropriate, each term stated in either the singular or plural shall
include the singular and the plural and pronouns stated in the masculine,
feminine, or neuter gender shall include the masculine, feminine, and neuter
genders. The words “including”, “includes”, and “include” shall be deemed to be
followed by the words “without limitation”; the word “or” is not exclusive;
references to Persons include their respective successors and assigns (to the
extent and only to the extent permitted by the Loan Documents) or, in the case
of governmental Persons, Persons succeeding to the relevant functions of such
Persons; and all references to statutes and related regulations shall include
any amendments of the same and any successor statutes and regulations. Whenever
any provision in any Loan Document refers to the knowledge (or an analogous
phrase) of any Person, such words are intended to signify that such Person has
actual knowledge or awareness of a particular fact or circumstance or that such
Person, if it had exercised reasonable diligence, would have known or been aware
of such fact or circumstance. Unless otherwise specified herein, this Agreement
and any agreement or contract referred to herein shall mean such agreement as
modified, amended or supplemented from time to time. Unless otherwise specified,
as used in the Loan Documents or in any certificate, report, instrument or other
document made or delivered pursuant to any of the Loan Documents, all accounting
terms not defined in this Article I or elsewhere in this Agreement shall have
the meanings given to such terms in and shall be interpreted in accordance with
GAAP. Any reference herein to a merger, transfer, consolidation, amalgamation,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a division of or by a limited liability company, limited partnership or
trust, or an allocation of assets to a series of a limited liability company,
limited partnership or trust (or the unwinding of such a division or
allocation), as if it were a merger, transfer, consolidation, amalgamation,
assignment, sale or transfer, or similar term, as applicable, to, of, or with a
separate Person. Any division of a limited liability company, limited
partnership or trust shall constitute a separate Person hereunder (and each
division of any limited liability company, limited partnership or trust that is
a Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).

 

“Acquired Start-Up” shall mean, as of any date of determination, any Person (a)
that any Underlying Borrower has, in any transaction or series of transactions
consummated as of a date that is less than twelve (12) months prior to such date
of determination, (x) merged with, purchased, owned, held, invested in or
otherwise acquired any obligations or Equity Interests or securities thereof, or
any other interest in, or (y) otherwise acquired all or substantially all of the
assets thereof and (b) that (x) was organized or incorporated (as applicable) as
of a date that is less than twelve (12) months prior to such date of
determination or (y) otherwise has business operations for a period less than
twelve (12) months prior to such date of determination.

 

“Advance” shall mean any borrowing under and advance of the Loan. Any amounts
paid by Agent on behalf of Borrower under any Loan Document shall be an Advance
for purposes of this Agreement.

 

[Harvest] Loan and Security Agreement (Conformed)

2

--------------------------------------------------------------------------------

 

 

“Adjusted Fixed Charge Coverage Ratio” shall mean, with respect to any Eligible
Agreed Asset Loan, (a) as of any date prior to the twelve (12) month anniversary
of the date that the related Eligible Agreed Asset Underlying Borrower is in
existence, the Fixed Charge Coverage Ratio for such Eligible Agreed Asset Loan,
as measured on an annualized basis for each of the initial three (3) fiscal
quarters for which financial statements are provided, and (b) as of any date of
determination on or after the twelve (12) month anniversary of the date that the
related Eligible Agreed Asset Underlying Borrower is in existence, the Fixed
Charge Coverage Ratio for such Eligible Agreed Asset Loan, as measured on a
trailing twelve (12) month basis.

 

“Adjusted Principal Balance” shall mean, with respect to any Pledged Loan as of
any date of determination, the outstanding principal amount of such Pledged Loan
as of such date; provided, however, that the Adjusted Principal Balance of any
Pledged Loan that defers or capitalizes interest shall exclude such deferred or
capitalized interest, and the Adjusted Principal Balance shall exclude any
protective advances made in respect of such Pledged Loan.

 

“Administration Agreement” shall mean (a) as of any date prior to April 29,
2018, that certain Administration Agreement, dated as of April 29, 2013, by and
between JMPCA and Harvest, and (b) as of any date on or after April 29, 2018,
that certain Administration Agreement, dated as of April 29, 2018, by and
between HCAP Advisors and Harvest, as such may be amended, modified or
supplemented from time to time in accordance with the terms thereof and hereof.

 

“Administrator” shall mean (a) as of any date prior to April 29, 2018, JMPCA,
and (b) as of any date on or after April 29, 2018, HCAP Advisors, or any other
Person serving as administrator for Harvest pursuant to the terms of the
Administration Agreement or otherwise.

 

“Administrator Default” shall mean any material breach, as determined by the
Agent in its Permitted Discretion, of the terms of the Administration Agreement
or the Multi-Party Agreement by Administrator, including without limitation (and
for the avoidance of doubt), to the extent that any Delegated Functions have
been (and during such time as such Delegated Functions are) delegated to the
Sub-Administrator, any Sub-Administrator Default which has the effect of causing
a material breach by Administrator of the Administration Agreement.

 

“Advance” shall mean any borrowing under and advance of the Loan, including
without limitation any Restricted Advance. Any amounts paid by Agent on behalf
of Borrower under any Loan Document shall be an Advance for purposes of this
Agreement.

 

“Advisory Agreement” shall mean that certain Investment Advisory and Management
Agreement, dated as of April 29, 2013, by and among Investment Adviser and
Harvest, as such may be amended, modified or supplemented from time to time in
accordance with the terms thereof and hereof.

 

“Advisory Fee” shall mean that certain Base Management Fee (as defined in the
Advisory Agreement) payable to Investment Adviser pursuant to the Advisory
Agreement in an amount not to exceed 2% of the gross assets of Harvest up to
$350,000,000, 1.75% of the gross assets of Harvest greater than $350,000,000 but
less than $1,000,000,000, and 1.5% of the gross assets of Harvest greater than
$1,000,000,000.

 

[Harvest] Loan and Security Agreement (Conformed)

3

--------------------------------------------------------------------------------

 

 

“Affiliate” or “affiliate” shall mean, as to any Person, any other Person (a)
that, directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such Person, (b) who is a
director or officer (i) of such Person, (ii) of any Subsidiary of such Person,
or (iii) of any Person described in clause (a) above with respect to such
Person, or (c) which, directly or indirectly through one or more intermediaries,
is the beneficial or record owner (as defined in Rule 13d-3 of the Securities
Exchange Act of 1934, as amended, as the same is in effect on the date hereof)
of five percent (5%) or more of any class of the outstanding voting Equity
Interests, securities or other equity or ownership interests of such Person. For
purposes of this definition, the term “control” (and the correlative terms,
“controlled by” and “under common control with”) shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies, whether through ownership of securities or other
interests, by contract or otherwise; provided, however, that notwithstanding
anything herein to the contrary, for purposes of Article V, Section 6.1(c), and
Section 12.4 of this Agreement, the terms “Affiliate” and “affiliate” in
relation to any Borrower shall not include any other Person whose Attached
Equity Interests or Retained Equity Interests are held by any Borrower in the
ordinary course of business.

 

“Affiliated Underlying Borrower” shall mean an Underlying Borrower that
satisfies all of the requirements for an “Eligible Underlying Borrower” other
than those provided in clause (c) of the definition thereof.

 

“Agent” shall have the meaning assigned to it in the introductory paragraph
hereof.

 

“Aggregate Principal Balance” shall mean, when used with respect to the Pledged
Loans in the Financed Portfolio, the sum of the Adjusted Principal Balances of
all or of such portion (as applicable) of the Eligible Loans.

 

“Agreed Asset Collateral” shall mean Underlying Collateral that (a) secures an
Eligible Agreed Asset Loan, (b) is physically located in (x) the United States
or Canada, or (y) a Permitted Foreign Jurisdiction, and (c) to the extent such
Underlying Collateral does not satisfy all of the requirements for Underlying
Collateral securing an Eligible Loan, such Underlying Collateral is approved by
Agent in its sole discretion.

 

“Agreement” shall have the meaning assigned to it in the introductory paragraph
hereof.

 

“Allocated Loan Amount” shall mean, as it relates to any Pledged Loan, the
outstanding principal balance of the Loan allocated to such Pledged Loan as
described in the most recent Borrowing Certificate delivered to Agent, whether
pursuant to Section 6.1(b) hereof or otherwise.

 

“Amortization Period” shall mean the period beginning on the day after the last
day of the Revolving Period and ending on the last day of the Term.

 

“Applicable Law” shall mean any and all federal, state, local and/or applicable
foreign statutes, ordinances, rules, regulations, court orders and decrees,
administrative orders and decrees, and other legal requirements of any and every
conceivable type applicable, as the context may require, (i) to the Loan, the
Loan Documents, Borrower, Investment Adviser, Administrator, Sub-Administrator,
or the Collateral or any portion thereof or (ii) an Underlying Borrower, its
business or operations, an Underlying Loan, the Underlying Loan Documents or the
Underlying Collateral.

 

[Harvest] Loan and Security Agreement (Conformed)

4

--------------------------------------------------------------------------------

 

 

“Applicable Rate” shall mean the interest rate applicable to the Obligations
from time to time in accordance with the terms of this Agreement.

 

“Approved Bank” shall have the meaning assigned to it in the definition of “Cash
Equivalents”.

 

“Approved Replacement” shall mean any employee of or advisor to Borrower who is
replacing a Person of like qualification and experience and which has been
approved in such capacity in writing by the Requisite Lenders, such approval not
to be unreasonably withheld.

 

“Approved Syndicated Loan” shall mean an Underlying Loan constituting a
syndicated loan transaction or a loan participation transaction (i) that is held
by two (2) or more lenders; (ii) that has been fully consummated prior to such
Underlying Loan becoming a Pledged Loan; (iii) where, as it relates to any such
Underlying Loans that were not originated by Borrower, all required
notifications, assignments and consents, if any, have been given to the
applicable collateral agent, paying agent, administrative agent and any other
parties required by the Underlying Loan Documents in relation to such Pledged
Loan, have been obtained and/or given with respect to Borrower’s acquisition of
the applicable interest in the Pledged Loan; (iv) where the right to control the
actions of and replacement of the applicable collateral agent, paying agent
and/or administrative agent in relation to such Pledged Loan may be exercised by
at least a majority in interest of all holders of such Pledged Loan; (v) in
relation to which all underlying Indebtedness of the Underlying Borrower is of
the same priority, all such underlying Indebtedness of the Underlying Borrower
relating to such syndicated loan transaction or loan participation transaction
is cross-defaulted, and all holders of such underlying Indebtedness (A) have an
undivided interest in the Underlying Collateral and (B) may transfer or assign
their right, title and interest in the Underlying Loan and the Underlying
Collateral, and (vi) that provides for standard, market restrictions on (A) the
ability of any agent and/or lenders in relation to such Underlying Loan to
release any guarantor or material portion of any Underlying Collateral without
the approval of at least a majority in interest of all holders of such
Underlying Loan and/or (B) the ability of any agent and/or lenders in relation
to such Underlying Loan to take any action that would (1) materially and
adversely affect or increase, as applicable, the rights, duties or obligations
of any lender (including any participant lender) thereunder, (2) alter the
interest rate payable in relation to such Underlying Loan or (3) extend the
maturity date or the due date for any required payments in relation to such
Underlying Loan, in each case without the approval of each such affected lender
(including any participant lender); provided, however, that Approved Syndicated
Loans may consist of loan participation transactions so long as the sum of (I)
the Adjusted Principal Balance of such Approved Syndicated Loans consisting of
loan participation transactions, plus (II) the Adjusted Principal Balance of any
Broadly Syndicated Loans consisting of loan participation transactions (in the
aggregate), does not exceed the greater of (x) ten percent (10%) of the
Aggregate Principal Balance and (y) $5,000,000.

 

“Attached Equity Holder” shall have the meaning assigned to such term in the
introductory paragraph hereof.

 

“Attached Equity Interest” shall mean any Equity Interests in an Underlying
Borrower or any Affiliate issued to the Borrower in connection with, or as
condition to, entering into the related Underlying Loan.

 

[Harvest] Loan and Security Agreement (Conformed)

5

--------------------------------------------------------------------------------

 

 

“Availability” shall have the meaning assigned to it in Section 2.1 hereof.

 

“Available Amounts” shall mean, as of any Payment Date, the sum of (a) all
payments (including any prepayments (both voluntary and mandatory)) of
principal, interest or fees collected from any of the Collateral during the
related month, (b) all liquidation proceeds from the sale or disposition of any
Pledged Loan and/or any property related thereto during the related month,
whether to a third party purchaser or an Affiliate of Borrower, (c) all other
amounts of any and every description payable to Borrower by or on behalf of such
Underlying Borrower pursuant to the applicable Underlying Loan Documents, (d)
all other proceeds of the Collateral received by Borrower, Investment Adviser,
Administrator, Sub-Administrator, Agent or any Lender during the related month,
including, but not limited to, judgment awards or settlements, late charges,
insurance proceeds, refinancing proceeds, condemnation proceeds and other income
collected from any source arising in connection with the Collateral, and (e) all
interest earned on the amounts on deposit in the Blocked Account since the
previous Payment Date.

 

“Backup Administrator” shall mean any Person engaged by Agent to perform
services in accordance with a Backup Administration Agreement.

 

“Backup Administrator Fee” shall mean any fee payable monthly to a Backup
Administrator, as specified in the applicable Backup Administration Agreement.

 

“Backup Administration Agreement” shall mean any backup administration agreement
entered into by Agent, Backup Administrator and/or Harvest from time to time
that provides for the provision of backup administration by a Backup
Administrator , as amended, modified or supplemented from time to time in
accordance with the terms thereof and hereof.

 

“Balance Register” shall have the meaning assigned to it in Section 2.1(a)(ii)
hereof.

 

“Bank Products Agreement” shall mean any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management or depositary arrangements
entered into between Borrower and Lender or an Affiliate of Lender, in its
separate capacity as a party to such Bank Products Agreement, as amended,
modified or supplemented from time to time in accordance with the terms thereof
and hereof.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code, 11 U.S.C. § 101
et. seq., as amended from time to time.

 

“BDC” shall mean a “business development company” under the Investment Company
Act.

 

“BDCunder Leverage Ratio” shall mean the ratio of (a) total Indebtedness of
Bunder orrower (calculated on a consolidated basis) to (b) the Tangible Net
Worth of Borrower (on a consolidated basis).

 

“Blocked Account” shall have the meaning assigned to it in Section 2.4(a)
hereof.

 

[Harvest] Loan and Security Agreement (Conformed)

6

--------------------------------------------------------------------------------

 

 

“Blocked Account Agreement” shall mean that certain Blocked Account Agreement,
dated as of the Closing Date, by and among Agent, Harvest and Blocked Account
Bank, which pledges the Blocked Account and all funds and sums contained therein
to Agent, for the benefit of Agent and Lenders, and provides for disposition of
funds therefrom, as amended, modified, supplemented or replaced from time to
time in accordance with the terms thereof and hereof.

 

“Blocked Account Bank” shall mean US Bank, National Association, together with
its successors and permitted assigns and any financial institution replacing the
named financial institution acceptable to Agent in its sole discretion.

 

“Borrower” shall have the meaning assigned to it in the introductory paragraph
hereof.

 

“Borrower’s Investible Capital” shall mean, as of any date of determination, an
amount equal to Harvest’s Tangible Net Worth plus Availability.

 

“Borrower Loan Clearing Account” shall mean those certain Deposit Accounts of
Borrower or Administrator (and/or any subaccounts thereof (which, for the
avoidance of doubt, may be ledger or book entry accounts and not actual
accounts)) designated as such on Schedule 5.18B attached hereto and incorporated
herein by reference (as may be updated from time to time (prior to the
occurrence and continuance of any Event of Default) by written notice of
Borrower to Agent pursuant to the terms and provisions of Section 2.10(h)).

 

“Borrower Loan Clearing Account Agreement” shall mean that certain Blocked
Account Agreement, dated as of the Seventh Amendment Effective Date, by and
among Agent, Administrator and Blocked Account Bank, which pledges the Borrower
Loan Clearing Account and all funds and sums contained therein to Agent, for the
benefit of Agent and Lenders, and provides for disposition of funds therefrom,
as amended, modified, supplemented or replaced from time to time in accordance
with the terms thereof and hereof.

 

“Borrower Prepayment Charges” shall mean, with respect to any Indebtedness of
Borrower (other than the Obligations), any charges actually paid by Borrower
(pursuant to the terms and provisions of the documents, instruments, and
agreements evidencing such Indebtedness) in cash during the relevant period of
determination in conjunction with the purchase, redemption, retirement or other
acquisition of or voluntary payment or prepayment of the principal of or
interest on, such Indebtedness (excluding, for the avoidance of doubt, (x) any
amounts paid by Borrower with respect to regularly scheduled payments,
prepayments or redemptions of principal and interest in respect of any such
Indebtedness as required pursuant to the instruments evidencing such
Indebtedness, and/or (y) any amounts paid by Borrower with respect to the
payment or prepayment of the principal of or interest on such Indebtedness in
conjunction with the exercise of remedies or of any right to accelerate the
maturity thereof by the holder of such Indebtedness).

 

“Borrowing Base” shall mean, as of any date of determination, the sum (without
duplication) of: (a)

 

(a)     with respect to each Pledged Loan constituting an Eligible Senior
Secured Loan, the product of (i) sixty-five percent (65%), multiplied by (ii)
the lesser of (A) the Adjusted Principal Balance of such Pledged Loan or (B) the
Fair Value of such Pledge Loan,; plus (b)

 

[Harvest] Loan and Security Agreement (Conformed)

7

--------------------------------------------------------------------------------

 

 

(b)     with respect to each Pledged Loan constituting an Eligible Senior
Secured Last-Out Loan, the product of (i) sixty percent (60%), multiplied by
(ii) the lesser of (A) the Adjusted Principal Balance of such Pledged Loan or
(B) the Fair Value of such Pledge Loan,; plus (c)

 

(c)     with respect to each Pledged Loan constituting an Eligible Junior
Secured Loan, the product of (i) fifty-five percent (55%), multiplied by (ii)
the lesser of (A) the Adjusted Principal Balance of such Pledged Loan or (B) the
Fair Value of such Pledge Loan,; plus (d)

 

(d)     with respect to each Pledged Loan constituting an Eligible Junior
Secured Subordinated Loan, the product of (i) fifty percent (50%), multiplied by
(ii) the lesser of (A) the Adjusted Principal Balance of such Pledged Loan or
(B) the Fair Value of such Pledge Loan,; plus (e)

 

(e)     with respect to each Pledged Loan constituting an Eligible Secured
Subordinated Loan or an Eligible Covenant-Lite Loan, the product of (i) forty
percent (40%), multiplied by (ii) the lesser of (A) the Adjusted Principal
Balance of such Pledged Loan or (B) the Fair Value of such Pledge Loan,; plus
(f)

 

(f)     with respect to each Pledged Loan constituting an Eligible Allowed
Affiliated Interest Loan, the product of (i) the lesser of (x) to the extent
such Underlying Loan satisfies the criteria of an Eligible Secured Subordinated
Loan or Eligible Covenant-Lite Loan, the advance rate that such Underlying Loan
would otherwise be subject to as set forth in clause (e) above (as applicable),
or (y) fifty percent (50%), multiplied by (ii) the lesser of (A) the Adjusted
Principal Balance of such Pledged Loan or (B) the Fair Value of such Pledge
Loan,; plus (g)

 

(g)     with respect to each Pledged Loan constituting an Eligible Allowed
Controlling Interest Loan, the product of (i) forty percent (40%), multiplied by
(ii) the lesser of (A) the Adjusted Principal Balance of such Pledged Loan or
(B) the Fair Value of such Pledge Loan,; plus (h)

 

(h)     with respect to each Pledged Loan constituting an Eligible Agreed Asset
Loan, (i) to the extent the Agreed Asset Collateral securing such Underlying
Loan is physically located in the United States or Canada, (A) the percentage
agreed to by Agent with respect to such Underlying Loan in its sole discretion
(which shall in any case be equal to or greater than fifty percent (50%)),
multiplied by (B) the lesser of (x) the Adjusted Principal Balance of such
Pledged Loan or (y) the Fair Value of such Pledge Loan, and (ii) to the extent
the Agreed Asset Collateral securing such Underlying Loan is physically located
in a Permitted Foreign Jurisdiction, (A) forty percent (40%)), multiplied by (B)
the lesser of (x) the Adjusted Principal Balance of such Pledged Loan or (y) the
Fair Value of such Pledge Loan. Notwithstanding the foregoing, the advance rates
may be decreased in accordance with the terms of this Agreement; plus

 

(i)     with respect to the aggregate amount of any Restricted Advance held in
the Blocked Account as of any date of determination, the product of (i)
one-hundred percent (100%), multiplied by (ii) the aggregate amount of such
Restricted Advance held in the Blocked Account.

 

[Harvest] Loan and Security Agreement (Conformed)

8

--------------------------------------------------------------------------------

 

 

“Borrowing Certificate” shall mean a Borrowing Certificate substantially in the
form of Exhibit A hereto.

 

“Borrowing Date” shall have the meaning assigned to it in Section 2.3 hereof.

 

“Broadly Syndicated Loan” shall mean an Underlying Loan constituting a
syndicated loan transaction or a loan participation transaction (i) that is held
by five (5) or more lenders; (ii) that has been fully consummated prior to such
Underlying Loan becoming a Pledged Loan; (iii) where, as it relates to any such
Underlying Loans that were not originated by Borrower, all required
notifications, assignments and consents, if any, have been given to the
applicable collateral agent, paying agent, administrative agent and any other
parties required by the Underlying Loan Documents in relation to such Pledged
Loan, have been obtained and/or given with respect to Borrower’s acquisition of
the applicable interest in the Pledged Loan; (iv) where the right to control the
actions of and replacement of the applicable collateral agent, paying agent
and/or administrative agent in relation to such Pledged Loan may be exercised by
at least a majority in interest of all holders of such Pledged Loan; (v) in
relation to which all underlying Indebtedness of the Underlying Borrower is of
the same priority, all such underlying Indebtedness of the Underlying Borrower
relating to such syndicated loan transaction or loan participation transaction
is cross-defaulted, and all holders of such underlying Indebtedness (A) have an
undivided interest in the Underlying Collateral and (B) may transfer or assign
their right, title and interest in the Underlying Loan and the Underlying
Collateral, (vi) the EBITDA of the Underlying Borrower with respect to such
Underlying Loan shall be greater than $40,000,000, (vii) that is entitled to the
benefit of a first and/or second lien and first and/or second priority perfected
security interest on all or substantially all of the assets of the respective
Underlying Borrower, (viii) that is traded with at least one (1) desk publishing
both bid and offer prices, (ix) that has a maximum original term to maturity of
eighty-five (85) months or less, and (x) that provides for standard, market
restrictions on (A) the ability of any agent and/or lenders in relation to such
Underlying Loan to release any guarantor or material portion of any Underlying
Collateral without the approval of at least a majority in interest of all
holders of such Underlying Loan and/or (B) the ability of any agent and/or
lenders in relation to such Underlying Loan to take any action that would (1)
materially and adversely affect or increase, as applicable, the rights, duties
or obligations of any lender (including any participant lender) thereunder, (2)
alter the interest rate payable in relation to such Underlying Loan or (3)
extend the maturity date or the due date for any required payments in relation
to such Underlying Loan, in each case without the approval of each such affected
lender (including any participant lender); provided, however, that Broadly
Syndicated Loans may consist of loan participation transactions so long as the
sum of (I) the Adjusted Principal Balance of such Broadly Syndicated Loans
consisting of loan participation transactions, plus (II) the Adjusted Principal
Balance of any Approved Syndicated Loans consisting of loan participation
transactions (in the aggregate), does not exceed the greater of (x) ten percent
(10%) of the Aggregate Principal Balance and (y) $5,000,000.

 

“Business” shall have the meaning assigned to it in the recitals of this
Agreement.

 

[Harvest] Loan and Security Agreement (Conformed)

9

--------------------------------------------------------------------------------

 

 

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which (a) commercial banks in California or New York City are authorized or
required by law to remain closed or (b) banks are not open for dealings in
dollar deposits in the London interbank market.

 

“Capital Lease” shall mean, as to any Person, a lease of any interest in any
kind of property or asset by that Person as lessee that is, should be or should
have been recorded as a “capital lease” in accordance with GAAP.

 

“Cash Equivalents” shall mean (a) securities issued, or directly and fully
guaranteed or insured, by the United States or any agency or instrumentality
thereof (provided, that the full faith and credit of the United States is
pledged in support thereof) having maturities of not more than six (6) months
from the date of acquisition, (b) U.S. dollar denominated time deposits,
certificates of deposit and bankers’ acceptances of (i) any domestic commercial
bank of recognized standing having capital and surplus in excess of
$500,000,000, or (ii) any bank (or the parent company of such bank) whose
short-term commercial paper rating from Standard & Poor’s Ratings Services
(“S&P”) is at least A-2 or the equivalent thereof or from Moody’s Investors
Service, Inc. (“Moody’s”) is at least P-2 or the equivalent thereof in each case
with maturities of not more than six months from the date of acquisition, or
(iii) Pacific Western (any bank meeting the qualifications specified in clauses
(b)(i), (ii) or (iii), an “Approved Bank”), (c) repurchase obligations with a
term of not more than seven days for underlying securities of the types
described in clause (a), above, entered into with any Approved Bank, (d)
commercial paper issued by any Approved Bank or by the parent company of any
Approved Bank and commercial paper issued by, or guaranteed by, any industrial
or financial company with a short-term commercial paper rating of at least A-2
or the equivalent thereof by S&P or at least P-2 or the equivalent thereof by
Moody’s, or guaranteed by any industrial company with a long term unsecured debt
rating of at least A or A2, or the equivalent of each thereof, from S&P or
Moody’s, as the case may be, and in each case maturing within six months after
the date of acquisition and (e) investments in money market funds substantially
all of whose assets are comprised of securities of the type described in clauses
(a) through (d) above.

 

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 3.6 by any lending office of such Lender or by such holding company, if
any) with any request, guideline or directive (whether or not having the force
of law) of any Governmental Authority made or issued after the date of this
Agreement; provided, that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law,” regardless of the date enacted, adopted or issued.

 

“Change of Control” shall mean the occurrence of any of the following, unless
such action has been consented to in advance in writing by the Requisite Lenders
(at their sole option):

 

(i)     any Person acquires the direct or indirect ownership of more than
thirty-five percent (35%) of the issued and outstanding voting Equity Interests
of Harvest;

 

[Harvest] Loan and Security Agreement (Conformed)

10

--------------------------------------------------------------------------------

 

 

(ii)     Harvest ceases to own one-hundred percent (100%) of the issued and
outstanding voting Equity Interests of each Subsidiary Borrower;

 

(iii)     during the Revolving Period, Sponsor shall at any time for any reason
cease to own, directly or indirectly through a wholly-owned subsidiary, the
issued and outstanding Equity Interests of Harvest (as the same may be adjusted
for any combination, recapitalization or reclassification into a greater or
smaller number of shares or units) in at least the same number of shares as
owned by Sponsor as of the Closing Date; provided, however, that Sponsor may,
directly or indirectly through a wholly-owned Subsidiary, without the prior
consent of Agent or the Requisite Lenders, make (and the term “Change of
Control” shall not include) a transfer of issued and outstanding Equity
Interests of Harvest (the aggregate amount of which shall not exceed 15,000
shares in any one (1) calendar year) to employees of Harvest, the Administrator,
or HCAP Advisors, as applicable, on an annual basis;

 

(iv)     (A) Sponsor owns directly or indirectly less than fifty-one percent
(51%) of the Equity Interests of HCAP Advisors or (B) Sponsor shall otherwise
cease to control, directly or indirectly (through a wholly-owned Subsidiary),
HCAP Advisors;

 

(v)     fifty percent (50%) or more of the members of the Board of Directors (or
other applicable governing body) of Harvest on any date shall not have been (x)
members of the Board of Directors (or other applicable governing body) of
Harvest on the date twelve (12) months prior to such date or (y) approved (by
recommendation, nomination, election or otherwise) by Persons who constitute at
least a majority of the members of the Board of Directors (or other applicable
governing body) of Harvest as constituted on the date twelve (12) months prior
to such date;

 

(vi)     a Key Person Event;

 

(vii)     Harvest’s Equity Interests cease to be traded on a major United States
stock exchange; or

 

(viii)     any “change in/of control” or “sale” or “disposition” or “merger” or
similar event as defined in any certificate of incorporation or formation or
statement of designations or bylaws or operating agreement, as applicable, of
Borrower or in any document governing Material Indebtedness of Borrower (other
than any Loan Documents), individually or in the aggregate which gives the
holder of such indebtedness the right to accelerate or otherwise require payment
of such indebtedness prior to the maturity date thereof.

 

[Harvest] Loan and Security Agreement (Conformed)

11

--------------------------------------------------------------------------------

 

 

“Charter and Good Standing Documents” shall mean, for the applicable Person, (i)
a copy of the certificate of incorporation (or other applicable charter
document) certified as of a date not more than five (5) Business Days before the
Closing Date by the applicable Governmental Authority of the jurisdiction of
incorporation of such Person, (ii) a copy of the bylaws or operating agreement
certified as of the Closing Date by the corporate secretary or assistant
secretary of such Person, (iii) an original certificate of good standing as of a
date not more than five (5) Business Days before the Closing Date issued by the
applicable Governmental Authority of the jurisdiction of incorporation of such
Person and of every other jurisdiction in which such Person has an office or is
otherwise required to be in good standing, and (iv) copies of the resolutions of
the Board of Directors (or other applicable governing body) and, if required,
stockholders or other equity owners authorizing the execution, delivery and
performance of the Loan Documents to which such Person, as applicable, is a
party, certified by an authorized officer of such Person as of the Closing Date.

 

“Claims” shall mean any and all liabilities, obligations, losses, damages,
penalties, claims, actions, litigation, proceedings, investigations, judgments,
suits, fees, costs, expenses, charges, advances and disbursements of any kind
(including, without limitation, reasonable fees, costs, expenses and charges of
counsel (including in-house counsel)).

 

“Closing” shall mean the satisfaction, or written waiver by Agent and Lenders,
of all of the conditions precedent set forth in this Agreement required to be
satisfied prior to the consummation of the transactions contemplated hereby.

 

“Closing Date” shall mean the date of this Agreement.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, and all rules
and regulations promulgated thereunder.

 

“Collateral” shall mean, collectively and each individually, all collateral
and/or security granted and/or securities pledged to Agent and/or Lenders
pursuant to the Loan Documents, including, without limitation, the items
described in Section 2.9 of this Agreement.

 

“Collection Account” shall mean that certain account in the name of Agent, at
Bank of America, N.A. with account number XXXXXXXXXXXX.

 

“Controlled Accounts” shall mean, individually or collectively as the context
may require, the Blocked Account, each Borrower Loan Clearing Account, and the
Lockbox Account (if established in accordance with the terms of this Agreement),
and the Specified Operating Account.

 

“Controlling Interest Loan Co-Investor” shall mean, with respect to any
Controlled Underlying Borrower, any co-investor other than Borrower or any
Affiliate of Borrower holding Equity Interests of such Controlled Underlying
Borrower (other than any Attached Equity Interests).

 

“Commitment” or “Commitments” shall mean, (i) with respect to the Loan, as to
any Lender, the aggregate commitment of such Lender to make Advances as set
forth on Schedule A hereto or in the most recent Lender Addition Agreement, if
any and (ii) as to all Lenders, the aggregate commitments of all Lenders to make
Advances in an amount not to exceed the Maximum Loan Amount, in each case as the
same may be increased, reduced, modified or terminated pursuant to this
Agreement.

 

“Commitment Fee” shall mean the fee payable in accordance with Section 3.1.

 

[Harvest] Loan and Security Agreement (Conformed)

12

--------------------------------------------------------------------------------

 

 

“Confidential Information” shall have the meaning assigned to it in Section
12.10(c) hereof.

 

“Contract Right” shall mean any right of Borrower to payment under a contract
for the sale or lease of goods or the rendering of services, which right is at
the time not yet earned by performance.

 

“Controlled Underlying Borrower” shall mean an Affiliated Underlying Borrower
with respect to which (a) the Attached Equity Interests of such Underlying
Borrower (i) represent a majority of the aggregate Equity Interests of such
Underlying Borrower, or (ii)(x) represent more than twenty-five percent (25%) of
the aggregate voting Equity Interest of the Underlying Borrower, and (y) such
ownership is equal to the largest percentage of Equity Interests of the
Underlying Borrower owned by any Person or group of Affiliated Persons, or (b)
regardless of the percentage of Equity Interests of the Underlying Borrower
owned by Borrower, Borrower has the power, direct or indirect, to direct or
cause the direction of the management and policies of such Underlying Borrower
whether by ownership of Equity Interests, by contract, or otherwise.

 

“Copyrights” shall mean all of Borrower’s (or if referring to another Person,
such other Person’s) now existing or hereafter acquired right, title, and
interest in and to: (i) copyrights, rights and interests in copyrights, works
protectable by copyright, all applications, registrations and recordings
relating to the foregoing as may at any time be filed in the United States
Copyright Office or in any similar office or agency of the United States, any
State thereof, any political subdivision thereof or in any other country, and
all research and development relating to the foregoing; and (ii) all renewals of
any of the foregoing.

 

“Credit Policy” shall mean, individually and collectively, (i) Investment
Adviser’s credit and underwriting policies and procedures and guidelines as set
forth in the Credit Policies and Procedures, a copy of which is attached hereto
as Exhibit C, as such guidelines may be amended, modified, changed, supplemented
or rescinded from time to time in accordance with the terms of this Agreement
and (ii) Administrator’s customary collections procedures.

 

“Custodial Agreement” shall mean that certain Tri-Party Agreement by and among
Harvest, Custodian and Agent, dated as of the Closing Date.

 

“Custodian” shall mean U.S. Bank, National Association or such other Person as
Agent, in its sole discretion, engages from time to time, at Borrower’s sole
cost and expense, to maintain custody of all Underlying Loan Documents, original
promissory notes and other instruments with respect to such Underlying Loan
Documents, original certificates representing Attached Equity Interests or
Retained Equity Interests, and certain documents and instruments related
thereto, and take certain actions in connection therewith, including issuance to
Agent of a Custodian Certificate.

 

“Custodian Certificate” shall mean the certificate in the form annexed to the
Custodial Agreement, duly completed and signed by the Custodian.

 

“Custodian Deliverables” shall have the meaning assigned to it in the Custodial
Agreement.

 

[Harvest] Loan and Security Agreement (Conformed)

13

--------------------------------------------------------------------------------

 

 

“Debt Service” shall mean, for any period of time, the sum of (i) all scheduled
principal payments on any Indebtedness that are due and payable during such
period of time (excluding the final “balloon” payment due on the Maturity Date),
plus (ii) all scheduled fees that are due and payable during such period of time
(including (for the avoidance of doubt) any scheduled fees payable with respect
to any Unsecured Longer-Term Indebtedness), plus (iii) all interest payments on
any Indebtedness that are due and payable during such period of time based on
the interest rate applicable to the Loan hereunder as in effect on such date of
determination.

 

“Debt Service Coverage Ratio” shall mean, as of any date of determination, the
ratio calculated by Agent of (i) the Modified Net Investment Income of Borrower
(on a consolidated basis) for the most-recently completed twelve (12) calendar
months to (ii) the Debt Service payable by Borrower (calculated on a
consolidated basis) for the most-recently completed twelve (12) calendar months.
For the purpose of determining Debt Service Coverage Ratio, all calculations of
Debt Service Coverage Ratio shall be determined by Agent in its Permitted
Discretion utilizing the most recent quarterly results as reported pursuant to
Section 6.1 hereof; provided, that if Borrower fails to provide the quarterly
reporting as required pursuant to Section 6.1, then in such case, and without
limiting any rights that Agent has due to such failure, in making any
calculation with respect to Debt Service Coverage Ratio, Agent shall be
entitled, in Agent’s sole discretion, to utilize the most recent information on
monthly reporting received from Borrower or such other information as Agent
shall determine or elect in its reasonable discretion. Agent’s determination
shall be binding upon Borrower absent manifest error.

 

“Debtor Relief Law” shall mean, collectively, the Bankruptcy Code and all other
United States or foreign applicable liquidation, conservatorship, bankruptcy,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally, in each case as amended from time to time.

 

“Default” shall mean any event, fact, circumstance or condition that, with the
giving of applicable notice or passage of time, if any, or both, would
constitute or be or result in an Event of Default.

 

“Default Rate” shall have the meaning assigned to it in Section 3.5 hereof.

 

“Defaulting Lender” shall mean any Lender that, as determined by Agent: (a) has
failed to fund any of its obligations to make Advances within three (3) Business
Days of the date required to be funded by it hereunder, (b) has notified Agent
or Borrower that it does not intend to comply with such funding obligations or
has made a public statement to that effect with respect to such funding
obligations hereunder or under other agreements in which it commits to extend
credit or (c) has, or has a direct or indirect parent company that has, become
subject to an Insolvency Event or an event that, with notice or the passage of
time or both, will become an Insolvency Event; provided, that a Lender shall not
be deemed to be a Defaulting Lender hereunder solely by virtue of any control of
or ownership interest in, or the acquisition of any ownership interest in, such
Lender (or its direct or indirect parent company) or the exercise of control
over such Lender (or its direct or indirect parent company) by a Governmental
Authority thereof if and for so long as such ownership interest does not result
in or provide such Lender (or its direct or indirect parent company) with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or its direct or indirect parent company) or such Governmental Authority
to reject, repudiate, disavow or disaffirm obligations such as those under this
Agreement.

 

[Harvest] Loan and Security Agreement (Conformed)

14

--------------------------------------------------------------------------------

 

 

“Delegated Functions” shall mean, collectively, as of any date of determination,
those roles and functions as to any Pledged Loans otherwise performed by
Administrator pursuant to the terms and provisions of the Administration
Agreement and the Multi-Party Agreement, that Administrator and/or Harvest has
delegated to the Sub-Administrator from time to time, to be performed by such
Sub-Administrator in accordance with the terms of the Sub-Administration
Agreement and the Sub-Administrator Multi-Party Agreement.

 

“Deposit Account” shall mean, individually and collectively, any bank or other
depository accounts of Borrower (or if referring to another Person, such other
Person’s).

 

“Dollars” and “$” shall mean lawful money of the United States of America.

 

“Early Termination Fee” shall have the meaning assigned to it in Section 3.2(a)
hereof.

 

“EBITDA” shall mean Net Income for the applicable period plus Interest Expense,
taxes, depreciation and amortization for such period; provided, however, that
any additional add-backs permitted under the applicable Underlying Loan
Documents may be included in the calculation of EBITDA without the prior consent
of Agent to the extent such add-backs (other than any Un-Restricted Add-Backs)
do not exceed twenty percent (20%) of EBITDA (determined prior to any
adjustment) with respect to the applicable Underlying Borrower (it being
understood that to the extent such additional add-backs exceed twenty percent
(20%) of EBITDA (determined prior to any adjustment) with respect to the
applicable Underlying Borrower, any such add-backs (other than any Un-Restricted
Add-Backs) in excess of twenty percent (20%) of EBITDA (determined prior to any
adjustment) shall be subject to the approval of Agent in its Permitted
Discretion).

 

“Eighth Amendment Effective Date” shall mean May 10, 2019.

 

“Eligible Agreed Asset Loan” shall mean an Underlying Loan (a) with respect to
which the Underlying Borrower is an Eligible Agreed Asset Underlying Borrower,
(b) that is secured by Agreed Asset Collateral, (c) with respect to which (i)
the ratio of (x) the Obligor Indebtedness of the related Eligible Agreed Asset
Underlying Borrower, to (y) the Enterprise Value of the related Eligible Agreed
Asset Underlying Borrower (as calculated by the most recently delivered
third-party valuation report acceptable to Agent in its Permitted Discretion) is
less than eighty-five percent (85%), and (ii) the Adjusted Fixed Charge Coverage
Ratio for such Underlying Loan, as measured on a trailing twelve (12) month
basis, is equal to or greater than 1.00:1.00; (d) that (except with respect to
those criteria related to the Underlying Collateral) satisfies the criteria of
an Eligible Loan, and (e) that otherwise satisfies such other criteria
reasonably required by Agent in its Permitted Discretion; provided, however,
that the aggregate Allocated Loan Amount of any such Eligible Agreed Asset Loans
included in the Financed Portfolio (including (for the avoidance of doubt) any
Underlying Loans satisfying the criteria of an “Eligible Agreed Asset Loan”
included in the Financed Portfolio prior to the Fifth Amendment Effective Date)
shall not exceed $15,000,000 unless otherwise approved by Agent in writing in
its sole discretion.

 

[Harvest] Loan and Security Agreement (Conformed)

15

--------------------------------------------------------------------------------

 

 

“Eligible Agreed Asset Underlying Borrower” shall mean an Underlying Borrower
that (a) satisfies all of the requirements for an “Eligible Underlying Borrower”
other than those provided in (i) clause (a) of the definition thereof (provided,
that such Underlying Borrower is organized under the laws of a Permitted Foreign
Jurisdiction), and/or (ii) clause (e) of the definition thereof, (b) is a
special purpose entity created for the sole purpose of owning the Agreed Asset
Collateral securing the related Eligible Agreed Asset Loan, and (c) otherwise
satisfies such other criteria reasonably required by Agent in its Permitted
Discretion.

 

“Eligible Allowed Affiliated Interest Loan” shall mean an Underlying Loan (i)
with respect to which (A) the Underlying Borrower thereunder is an Affiliated
Underlying Borrower, and (B) Agent shall have received satisfactory results of
its various due diligence examinations of such Affiliated Underlying Borrower,
as determined by Agent in its reasonable discretion, to confirm that such
Affiliated Underlying Borrower (x) is not a Person whose property or interest in
property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)), (y) does not engage in any dealings or transactions prohibited by
Section 2 of such executive order, or otherwise associate with any such Person
in any manner violative of Section 2 of such executive order, or (z) is not a
Person on the list of Specially Designated Nationals and Blocked Persons or is
in violation of the limitations or prohibitions under any other OFAC regulation
or executive order, and (ii) that, other than with respect to clause (i)(A)
above, otherwise satisfies the definition of Eligible Loan; provided, however,
that the aggregate Allocated Loan Amount of any such Eligible Allowed Affiliated
Interest Loans (including, for the avoidance of doubt, any Eligible Allowed
Controlling Interest Loans) included in the Financed Portfolio shall not exceed
an amount that is equal to the product of (x) the Aggregate Principal Balance of
all Pledged Loans included in the Financed Portfolio, multiplied by (y)
twenty-five percent (25%).

 

“Eligible Allowed Controlling Interest Loan” shall mean an Underlying Loan (i)
with respect to which (A) the Underlying Borrower thereunder is a Controlled
Underlying Borrower, (B) Agent shall have received satisfactory results of its
various due diligence examinations, as determined by Agent in its reasonable
discretion, of such Controlled Underlying Borrower to confirm that both (x) such
Controlled Underlying Borrower, and (y) any Controlling Interest Loan
Co-Investor of such Controlled Underlying Borrower that holds more than twenty
percent (20%) of the Equity Interests of such Controlled Underlying Borrower (I)
is not a Person whose property or interest in property is blocked or subject to
blocking pursuant to Section 1 of Executive Order 13224 of September 23, 2001
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (II) does not
engage in any dealings or transactions prohibited by Section 2 of such executive
order, or otherwise associate with any such Person in any manner violative of
Section 2 of such executive order, or (III) is not a Person on the list of
Specially Designated Nationals and Blocked Persons or is in violation of the
limitations or prohibitions under any other OFAC regulation or executive order,
and (C) the form and substance of each of (x) the Underlying Loan Documents
evidencing such Underlying Loan to the Controlled Underlying Borrower that
Borrower proposes to pledge, (y) all documents, instruments, and agreements
evidencing or otherwise executed in conjunction with the Attached Equity
Interests held by Borrower and the Equity Interests in the Controlled Underlying
Borrower held by each Controlling Interest Loan Co-Investor, and (z) any other
documents, instruments, and agreements executed by Borrower or any Controlling
Interest Loan Co-Investor in the Controlled Underlying Borrower related to such
Underlying Loan, are (in each case) acceptable to Agent in its reasonable
discretion, (ii) that otherwise satisfies the definition of Eligible Loan, and
(iii) that otherwise satisfies such additional criteria reasonably required by
Agent in its Permitted Discretion; provided, however, that the aggregate
Allocated Loan Amount of any such Eligible Allowed Controlling Interest Loans
included in the Financed Portfolio shall not exceed $10,000,000 unless otherwise
approved by Agent in writing in its sole discretion.

 

[Harvest] Loan and Security Agreement (Conformed)

16

--------------------------------------------------------------------------------

 

 

“Eligible Covenant-Lite Loan” shall mean (a) an Underlying Loan that (i) does
not contain at least one financial maintenance covenant that is either (A) a
maximum total Indebtedness to EBITDA ratio of no more than (x) 8.00:1.00 for
Broadly Syndicated Loans or (y) 5.00:1:00 for all other Underlying Loans or (B)
a minimum Fixed Charge Coverage Ratio of at least 1.00:1.00, (ii) otherwise
constitutes an Eligible Senior Secured Loan, an Eligible Senior Secured Last-Out
Loan, an Eligible Junior Secured Loan or an Eligible Junior Secured Subordinated
Loan and (iii) otherwise satisfies the definition of Eligible Loan and (b) with
the prior written consent of Agent and the Requisite Lenders in their Permitted
Discretion (which consent may be delivered by electronic mail), any Eligible
Structured Equity Interests.

 

“Eligible Junior Secured Loan” shall mean an Underlying Loan (i) that is
entitled to the benefit of a subordinate lien and subordinate priority perfected
security interest on all or substantially all of the assets of the respective
Underlying Borrower, (ii) [intentionally omitted], (iii) in relation to which
there is a remedies standstill period applicable to such Pledged Loan of no more
than 180 days during which Borrower is prevented from exercising rights and
remedies in relation to such Pledged Loan, (iv) in relation to which there is no
restriction on the payment of accrued interest and/or principal that is due and
owing by the Underlying Borrower at any time, including during any such
standstill period, (v) that does not otherwise constitute an Eligible Senior
Secured Last-Out Loan or an Eligible Senior Secured Loan and (vi) that otherwise
satisfies the definition of Eligible Loan.

 

“Eligible Junior Secured Subordinated Loan” shall mean an Underlying Loan (i)
that is entitled to the benefit of a first and/or second lien and first and/or
second priority perfected security interest on all or substantially all of the
assets of the respective Underlying Borrower, (ii) with respect to which an
intercreditor agreement between Borrower and the Underlying Borrower’s senior
lender has been entered into which stipulates a standstill period of no more
than 180 days during which Borrower is prevented from exercising rights and
remedies in relation to such Pledged Loan and which restricts the Underlying
Borrower’s ability to make interest payments and/or principal payments that are
due and owing in connection with such Pledged Loan for a period of no more than
180 days during such standstill period, (iii) that does not otherwise constitute
an Eligible Senior Secured Loan, an Eligible Senior Secured Last-Out Loan or an
Eligible Junior Secured Loan and (iv) that otherwise satisfies the definition of
Eligible Loan.

 

“Eligible Loan” shall mean each Pledged Loan that satisfies (x) the definition
of “Eligible Covenant-Lite Loan”, “Eligible Junior Secured Loan”, “Eligible
Junior Secured Subordinated Loan”, “Eligible Secured Subordinated Loan”,
“Eligible Senior Secured Last-Out Loan” or “Eligible Senior Secured Loan”, as
applicable, and (y) each of the following eligibility requirements:

 

(a)     the Underlying Borrower is an Eligible Underlying Borrower, an
Affiliated Underlying Borrower, or an Eligible Agreed Asset Underlying Borrower;

 

[Harvest] Loan and Security Agreement (Conformed)

17

--------------------------------------------------------------------------------

 

 

(b)     all information, representations and warranties provided in writing by
Borrower, Investment Adviser, Administrator, and the Sub-Administrator with
respect to such Pledged Loan are true, correct and complete in all material
respects;

 

(c)     such Pledged Loan (i) is a Purchased Loan or was originated (except as
it relates to an Approved Syndicated Loan or Broadly Syndicated Loan) and
underwritten by the Borrower in the ordinary course of its business, including,
without limitation, the completion of a due diligence audit and collateral
assessment and otherwise in compliance with the Credit and Collection Policy,
(ii) is properly documented by the Underlying Loan Documents, (iii) has been
serviced and administered by the Investment Adviser and the Administrator (or
Administrator and the Sub-Administrator (to the extent that any Delegated
Functions have been (and during such time as such Delegated Functions are)
delegated to the Sub-Administrator)) at all times (since the origination of such
Pledged Loan by the Borrower) in accordance with the Credit Policy, the Advisory
Agreement, and the Administration Agreement (or the Administration Agreement and
the Sub-Administration Agreement (to the extent that any Delegated Functions
have been (and during such time as such Delegated Functions are) delegated to
the Sub-Administrator), and (iv) represents (x) a direct loan from Borrower to
the Underlying Borrower and (y) other than an Approved Syndicated Loan or
Broadly Syndicated Loan, is not in the nature of a participation or any similar
transaction;

 

(d)     such Pledged Loan, together with the Underlying Loan Documents, (i)
represents an undisputed bona fide transaction created by the lending of money
and is in full force and effect and constitutes the legal, valid and binding
obligation of the Underlying Borrower enforceable against such Underlying
Borrower in accordance with its terms, including the unconditional obligation to
pay the indebtedness from time to time created thereunder as and when due,
except as such enforceability may be limited by Debtor Relief Laws and by
principles of equity, (ii) is not subject to any litigation, material dispute,
claim of rescission, usury or offset, or other defense to the enforceability
thereof and the Underlying Borrower(s) shall have no other claim to any defense,
set off, or counter claim with respect to the Underlying Loan, (iii) contains
provisions substantially to the effect that the Underlying Borrower’s payment
obligations thereunder are absolute and unconditional without any right of
rescission, setoff, counterclaim or defense for any reason and (iv) unless
otherwise agreed to by the Requisite Lenders, represents the full-recourse
obligation of such Underlying Borrower;

 

(e)     with respect to such Pledged Loan, Borrower (or, in the case of an
Approved Syndicated Loan or Broadly Syndicated Loan, the collateral agent in
relation to such Pledged Loan) has taken the steps necessary to secure its Lien
and/or security interest in substantially all of the assets of the Underlying
Borrower, including without limitation, (i) duly filing financing statements
with respect to any Underlying Collateral which may be perfected by the filing
of a financing statement against the Underlying Borrower and any related
guarantor and/or pledgor in all jurisdictions where necessary to perfect
Borrower’s Lien in all such Underlying Collateral and (ii) the recording of a
mortgage, deed of trust, deed to secure debt or such similar document in the
appropriate real property records to secure its Lien on any real property
collateral;

 

(f)     is Dollar denominated and is not convertible by the Underlying Borrower
into any other currency;

 

[Harvest] Loan and Security Agreement (Conformed)

18

--------------------------------------------------------------------------------

 

 

(g)     such Pledged Loan provides for periodic payments (on at least a
quarterly basis) of accrued and unpaid interest in readily-available Dollars on
a current basis (provided, that to the extent allowed in accordance with the
Underlying Loan Documents, interest accrued on such Pledged Loan may be added to
the principal amount of such Pledged Loan instead of being paid as it accrues);

 

(h)     the Underlying Borrower (i) is in compliance with all financial
covenants and any other material terms of the Underlying Loan Documents, and
(ii) no default or event of default with respect to any financial covenant or
other material term exists under the Underlying Loans or has occurred in the
ninety (90) days prior to the date on which such Underlying Loan was pledged to
Lender, except to the extent Borrower may agree to an amendment, modification,
or waiver, or grant forbearance or consent, with respect to such noncompliance,
default, or event of default pursuant to subsection (j) below;

 

(i)     (A) the Underlying Borrower has been directed in writing to remit
payments to the applicable Loan Clearing Account or the Blocked Account (as
applicable) or, if required hereunder, the Lockbox Account or (B) with respect
to any Third Party Agented Loan, the Third Party Credit Agent has been directed
in writing to remit payments to the Blocked Account or, if required hereunder,
the Lockbox Account;

 

(j)     the terms of the Underlying Loan Documents have not been amended,
modified or waived in relation to any material terms (including any prepayment
provisions or financial covenants) or otherwise in connection with a payment,
financial or other material defaults, nor has the Underlying Borrower been
granted a forbearance or consent to non-compliance with any material terms of
the Underlying Loan Documents, in either case, unless otherwise approved by the
Requisite Lenders or pursuant to a payment plan acceptable to the Requisite
Lenders; provided, however, that notwithstanding the foregoing, nothing in this
clause (j) shall prohibit (or be deemed to prohibit) Borrower from undertaking
or otherwise consenting to any amendment, modification, waiver, or other consent
to non-compliance with respect to the terms and provisions of any Underlying
Loan Documents (each, an “Underlying Modification”) consisting of: (i)
Underlying Modifications with respect to any financial covenants to the extent
(x) such Underlying Modification represents a deviation from the applicable
financial covenant that (A) is beneficial to Borrower or (B) is in an amount
less than or equal to twenty-five percent (25%) of the applicable financial
covenant under the terms and provisions of the original Underlying Loan
Documents, (ii) Underlying Modifications to extend the original term to maturity
for such Underlying Loan, (iii) Underlying Modifications resulting in a change
to the Principal Balance of such Underlying Loan, (iv) Underlying Modifications
that would alter the interest rate payable in relation to such Underlying Loan
(other than Underlying Modifications (x) to change the mechanism for (A) paying
interest in relation to such Underlying Loan or (B) calculating the amount of
interest payable with respect thereto from interest paid in cash to
“paid-in-kind” or “PIK” interest or (y) that would otherwise result in a
reduction in the aggregate amount of interest payable in cash with respect to
such Underlying Loan as of the required payment date for any interest payment
with respect thereto), (v) without duplication of the foregoing, Underlying
Modifications of any affirmative or negative covenants thereunder solely to the
extent (A) such covenant is not a material covenant (as determined by Agent in
its Permitted Discretion), (B) the deviation from the applicable covenant to be
permitted with such Underlying Modification is not a material deviation from
such covenant (as determined by Agent in its Permitted Discretion), and (C) the
documents giving effect to (or otherwise evidencing) such Underlying
Modification are executed by each of the Persons party thereto prior to the
occurrence of any breach or violation of the applicable covenant by the
Underlying Borrower (provided, however, in the event Borrower delivers to Agent
prior written notice of any proposed Underlying Modification of any affirmative
or negative covenants that Borrower believes does not relate to a material
covenant or represent a material deviation and is subject to the exception
afforded under this clause (v), such proposed Underlying Modification referenced
in the notice delivered by Borrower to Agent pursuant to this proviso shall be
deemed (x) not to relate to a material covenant or represent a material
deviation and (y) to be subject to the exception afforded under this clause (v)
to the extent that, on or before the date that is three (3) Business Days after
the date upon which Borrower delivers notice to Agent of the proposed Underlying
Modification, Agent (A) delivers written notice to Borrower acknowledging such
proposed Underlying Modification does not relate to a material covenant or
represent a material deviation, or (B) fails to deliver, within such three (3)
Business Day period, written notice to Borrower acknowledging or disputing the
determination of Borrower that such proposed Underlying Modification does not
relate to a material covenant or represent a material deviation, and (vi)
Underlying Modifications with respect to Underlying Loans the combined Adjusted
Principal Balance of which do not exceed fifteen percent (15.0%) of the
Aggregate Principal Balance at the time of such Underlying Modification;
provided further, that notwithstanding the foregoing, (I) any such Underlying
Modification shall be made in accordance with the Credit Policy and (II) no such
Underlying Modification shall be a Material Modification;

 

[Harvest] Loan and Security Agreement (Conformed)

19

--------------------------------------------------------------------------------

 

 

(k)     the related Underlying Loan Documents require the Underlying Borrower
thereof (i) to deliver financial information no less frequently than quarterly,
(ii) to maintain insurance against losses, damages and hazards as are
customarily insured against by businesses of similar size engaging in similar
activities or lines of business or owning similar assets or properties, (iii)
along with the Underlying Collateral, to comply in all material respects with
all Applicable Laws (including Environmental Laws), and (iv) to make customary
and appropriate representations and warranties as to itself, its operations and
the Underlying Collateral (including as to compliance with Applicable Laws
(including Environmental Laws));

 

(l)     such Pledged Loan and the related Underlying Loan Document and
Underlying Collateral comply in all material respects with all Applicable Laws;

 

(m)     the proceeds of such Pledged Loan are not used to prevent or cure a
default under such Pledged Loan;

 

(n)     such Pledged Loan does not contain a confidentiality provision that
restricts or purports to restrict the ability of Borrower, Agent or any Lender
to exercise its rights under any Underlying Loan Document, including, without
limitation, its rights to review the Underlying Loan Documents;

 

(o)     such Pledged Loan is permitted to have a security interest therein
granted to Agent, for the benefit of Agent and Lenders, and such Pledged Loan
does not contain any restrictions that would prohibit the pledge or further
assignment or transfer of such Pledged Loan by Borrower;

 

[Harvest] Loan and Security Agreement (Conformed)

20

--------------------------------------------------------------------------------

 

 

(p)     all consents, Permits or registrations or declarations with, any
Governmental Authority or any other Person required to be obtained, effected or
given in connection with the making, acquisition, transfer or performance of
such Underlying Loan have, to Borrower’s knowledge, been duly obtained, effected
or given and are in full force and effect;

 

(q)     other than with respect to any Pledged Loan owing by an Underlying
Borrower organized under the laws of Canada or that otherwise is based in Canada
for which Administrator and Sub-Administrator (as applicable) shall comply with
any withholding requirements in accordance with all Applicable Laws such Pledged
Loan is not subject to U.S. withholding tax and is not subject to any foreign
withholding tax, and the related Underlying Borrower thereof is required under
the terms of the related Underlying Loan Documents to make “gross-up” payments
that cover the full amount of such withholding tax on an after-tax basis in the
event of a change of tax law that would result in any withholding tax;

 

(r)     (i) Underlying Borrower has granted to Borrower (or, in the case of an
Approved Syndicated Loan or Broadly Syndicated Loan, the collateral agent in
relation to such Pledged Loan) a valid and subsisting senior or junior security
interest in Underlying Borrower’s assets, free and clear of all other Liens
(except in the case of a junior security interest, subject to the applicable
senior security interest) other than Permitted Liens or transfer restrictions
prior in right with respect to such Underlying Loan, (ii) Borrower has good and
marketable title to, is the sole owner of 100% of and has granted to Agent a
valid first-priority perfected security interest in, free and clear of all other
Liens, such Pledged Loan and the Underlying Loan Documents, for the benefit of
Agent and Lenders; provided, that in the case of an Approved Syndicated Loan or
Broadly Syndicated Loan, Borrower shall have good and marketable title to, and
shall be the sole owner of 100% of and has granted to Agent a valid
first-priority perfected security interest in, free and clear of all other
Liens, Borrower’s syndicated portion of such Pledged Loan and the Underlying
Loan Documents, for the benefit of Agent and Lenders, and (iii) the Custodian
Deliverables required to be delivered to the Custodian, with respect to such
Pledged Loan (other than as it relates to any Approved Syndicated Loan or
Broadly Syndicated Loan), have been or will be delivered to the Custodian within
five (5) Business Days after the applicable Borrowing Date and certified by the
Custodian pursuant to the Custodian Certificate;

 

(s)     if the related Underlying Borrower is excepted from the definition of an
“investment company” solely by reason of Section 3(c)(1) of the Investment
Company Act, then either (i) such security does not constitute a “voting
security” for purposes of the Investment Company Act or (ii) the aggregate
amount of such security held by Borrower is less than 10% of the entire issue of
such security;

 

(t)     none of the proceeds of the Pledged Loan have been or will be used to
purchase or carry any margin stock or margin security or to extend credit to
others for the purpose of purchasing or carrying any margin stock or margin
security;

 

(u)     such Pledged Loan and the related Underlying Loan Documents do not
utilize an administrative agent or collateral agent structure, unless such loan
is an Approved Syndicated Loan or Broadly Syndicated Loan, or is otherwise
approved by Agent in writing in its sole discretion;

 

[Harvest] Loan and Security Agreement (Conformed)

21

--------------------------------------------------------------------------------

 

 

(v)     all, or substantially all, of the related Underlying Collateral is
located in one or more domestic jurisdictions in which Borrower currently has
all applicable licenses and in which Borrower is otherwise in full regulatory
compliance;

 

(w)     the Pledged Loan, together with the Underlying Loan Documents,
constitute an “instrument,” a “general intangible,” an “account” or “chattel
paper” within the meaning of the Uniform Commercial Code as adopted in each
jurisdiction that governs the perfection of a security interest granted therein;

 

(x)     the Pledged Loan is not secured by a Lien on real property where
material value is attributed to such real property and relied upon in the
underwriting of such Pledged Loan;

 

(y)     the Underlying Loan Documents related to such Loan have only one
original counterpart to the extent such Underlying Document is Chattel Paper or
an Instrument;

 

(z)     the Allocated Loan Amount of such Pledged Loan and all other Pledged
Loans payable by such Underlying Borrower or its Affiliates shall not exceed ten
percent (10.0%) of the Maximum Loan Amount unless otherwise approved by the
Requisite Lenders in writing in their sole discretion (provided, however, that
solely for purposes of determining compliance with this clause (z), the WBL
Entities shall not be considered “Affiliates”); provided, that Borrower may
treat as an Eligible Loan the amount of any such Allocated Loan Amount of such
Pledged Loan and all other Pledged Loans payable by such Underlying Borrower or
its Affiliates that is less than or equal to ten percent (10.0%) of the Maximum
Loan Amount;

 

(aa)     the Adjusted Principal Balance of such Pledged Loan and all other
Pledged Loans payable by such Underlying Borrower or its Affiliates shall not
exceed, in the aggregate, ten percent (10%) of Borrower’s Investible Capital,
unless otherwise approved by the Requisite Lenders in writing in their sole
discretion (provided, however, that solely for purposes of determining
compliance with this clause (aa), the WBL Entities shall not be considered
“Affiliates”); provided, that Borrower may treat as an Eligible Loan the amount
of any such Adjusted Principal Balance of such Pledged Loan and all other
Pledged Loans payable by such Underlying Borrower or its Affiliates that is less
than or equal to ten percent (10.0%) of Borrower’s Investible Capital;

 

(bb)     the ratio of total Obligor Indebtedness to Enterprise Value of such
Underlying Borrower shall not exceed 80.0%;

 

(cc)     the ratio of total Obligor Indebtedness to EBITDA of such Underlying
Borrower shall not exceed 6.00:1.00, as measured on a trailing twelve (12) month
basis unless otherwise approved by the Requisite Lenders in writing in their
sole discretion (provided, however, that solely with respect to any Broadly
Syndicated Loan, the amount of “Obligor Indebtedness” for purposes of
determining whether such Underlying Loan complies with this clause (cc) shall be
calculated such that “Obligor Indebtedness” is reduced by the amount of
unrestricted cash on the balance sheet of the related Underlying Borrower with
respect to such Broadly Syndicated Loan);

 

(dd)     the Fixed Charge Coverage Ratio for such Underlying Loan, as measured
on a trailing twelve (12) month basis, shall be equal to or greater than
0.90:1.00;

 

[Harvest] Loan and Security Agreement (Conformed)

22

--------------------------------------------------------------------------------

 

 

(ee)     the maximum original term to maturity for any Underlying Loan (other
than any Broadly Syndicated Loan) shall not exceed sixty-six (66) months;

 

(ff)     all sales taxes, corporate taxes and property taxes (if applicable)
with respect to such Underlying Loan shall be paid current as of the date such
Underlying Loan is pledged to Agent hereunder, and shall remain current
thereafter to the best of the Borrower’s knowledge; and

 

(gg)     no Underlying Loan shall be greater than or equal to thirty days (30)
days contractually delinquent on the date pledged to Agent hereunder, nor shall
it become greater than sixty (60) days contractually delinquent thereafter.

 

“Eligible Secured Subordinated Loan” shall mean an Underlying Loan (i) that is
entitled to the benefit of a subordinate lien and subordinate priority perfected
security interest on all or substantially all of the assets of the respective
Underlying Borrower, (ii) that does not otherwise constitute an Eligible Senior
Secured Loan, an Eligible Senior Secured Last-Out Loan, an Eligible Junior
Secured Loan, an Eligible Junior Secured Subordinated Loan or an Eligible
Covenant-Lite Loan, (iii) in relation to which there is no permanent remedies
standstill period during which Borrower is prevented from exercising rights and
remedies under such Underlying Loan, (iv) in relation to which there is no
permanent restriction on the payment of accrued interest and/or principal that
is due and owing on such Underlying Loan and (v) that otherwise satisfies the
definition of Eligible Loan

 

“Eligible Senior Secured Last-Out Loan” shall mean an Underlying Loan that
satisfies the definition of Eligible Senior Secured Loan except that (i) there
is a remedies standstill period applicable to such Pledged Loan of no more than
180 days during which Borrower is prevented from exercising rights and remedies
in relation to such Pledged Loan and/or (ii) there are restrictions on the
payment of accrued interest and/or principal that is due and owing by the
Underlying Borrower, not to exceed 180 days in the aggregate, following the
occurrence of certain events described in the Underlying Loan Documents.

 

“Eligible Senior Secured Loan” shall mean an Underlying Loan (i) that is
entitled to the benefit of a first lien and first priority perfected security
interest on all or substantially all of the assets of the Underlying Borrower
and which has the most senior pre-petition priority with respect to any
indebtedness of the Underlying Borrower in any proceeding under any Debtor
Relief Law; provided, however, that in the case of accounts receivable and
inventory of the applicable Underlying Borrower, such lien and security interest
may be second in priority to a Permitted Working Capital Loan, (ii) in relation
to which there are no restrictions on the exercise of any rights and remedies by
Borrower or any holder of such Underlying Loan, whether following the occurrence
and continuance of a default under such Pledged Loan or otherwise, (iii) in
relation to which there are no restrictions on the Underlying Borrower’s ability
to make interest and/or principal payments in connection with such Underlying
Loan, whether following the occurrence and continuance of a default under such
Pledged Loan or otherwise and (iv) that otherwise satisfies the definition of
Eligible Loan. As used herein, a “Permitted Working Capital Loan” shall mean a
loan facility (i) made by a third-party lender secured solely by such Underlying
Borrower’s “accounts,” “inventory,” machines and “equipment” and related assets
(including “general intangibles”) (as such terms are defined in the UCC) (with
Borrower having a second lien perfected security interest on such “accounts” and
“inventory”) and (ii) with an outstanding principal balance (as of the date of
determination) less than or equal to fifteen percent (15%) of the Underlying
Borrower’s enterprise value, as determined in accordance with the terms of this
Agreement.

 

[Harvest] Loan and Security Agreement (Conformed)

23

--------------------------------------------------------------------------------

 

 

“Eligible Structured Equity Interests” shall mean any Attached Equity Interests
(i) the terms and provisions of which are substantially similar to those that
would otherwise govern Indebtedness obligations of a similarly situated
Underlying Borrower, including without limitation (A) terms providing for
“current cash pay” dividends or distributions (as applicable) to Borrower at
rates specified in the Underlying Loan Documents evidencing or otherwise
executed in connection with the issuance of such Attached Equity Interests, and
(B) terms providing Borrower the right to require that the related Underlying
Borrower issuing such Attached Equity Interests repurchase or otherwise redeem
such Attached Equity Interests as of (x) a certain specified date, or (y) the
occurrence of specified circumstances or conditions, in each case pursuant to
the terms and provisions of the Underlying Loan Documents evidencing or
otherwise executed in connection with the issuance of such Attached Equity
Interests and (ii) with respect to which Borrower has otherwise satisfied the
terms and provisions of this Agreement with respect thereto.

 

“Eligible Underlying Borrower” shall mean an Underlying Borrower:

 

(a)     that is a business organization (and not a natural person) duly
organized and validly existing under the laws of its jurisdiction of
organization (which jurisdiction shall be in the United States of America or
Canada);

 

(b)     that has not entered into an Underlying Loan primarily for personal,
family or household purposes;

 

(c)     (i) that is not an Affiliate or agent of, or is otherwise employed by,
Borrower, Sponsor, Investment Adviser, Administrator, or Sub-Administrator, or
(ii) with respect to any Underlying Borrower in which any Attached Equity
Interests represent a portion of the Equity Interests of such Underlying
Borrower, such Attached Equity Interests represent a portion of the total issued
and outstanding Equity Interests of such Underlying Borrower equal to an amount
lesser than the Maximum Equity Threshold;

 

(d)     that is not either (i) the United States or any department, agency or
instrumentality of the United States, (ii) any state of the United States, or
(iii) the government of any foreign country or sovereign state, or of any state,
province, municipality or other political subdivision thereof, or of any
department, agency, public corporation or other instrumentality thereof;

 

(e)     or the business enterprise owned by the Underlying Borrower, that has an
operating history of at least three (3) years;

 

(f)     that is not (and has not been for at least three (3) years been) subject
to a bankruptcy, reorganization or other proceeding or liquidation pursuant to
any Debtor Relief Law, unless otherwise approved by the Requisite Lenders in
writing in their sole discretion; and

 

(g)     that has not experienced a Material Adverse Effect in its condition,
financial or otherwise, such as to affect the collectability of the Underlying
Loan or Underlying Collateral.

 

[Harvest] Loan and Security Agreement (Conformed)

24

--------------------------------------------------------------------------------

 

 

“Enterprise Value” shall mean, as it relates to any Underlying Borrower, the
“enterprise value” assigned to such Underlying Borrower pursuant to the most
recent valuation report received by Agent pursuant to Section 6.1(j) hereof;
provided, that to the extent such Underlying Loan has not yet been included in
any such valuation report, “Enterprise Value” shall mean the value assigned to
such Underlying Borrower by Borrower (absent manifest error as determined by
Agent in good faith) in accordance with GAAP and its general valuation practices
and procedures.

 

“Environmental Laws” shall mean, collectively and each individually, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
the Superfund Amendment and Reauthorization Act of 1986, the Resource
Conservation and Recovery Act, the Toxic Substances Control Act, the Clean Air
Act, the Clean Water Act, any other “Superfund” or “Superlien” law and all other
federal, state and local and foreign environmental, land use, zoning,
occupational health, chemical use, safety and sanitation laws, statutes,
ordinances and codes relating to the protection of the environment and/or
governing the use, storage, treatment, generation, transportation, processing,
handling, production or disposal of Hazardous Substances, in each case, as
amended, and the legally-binding rules, regulations, policies, guidelines,
interpretations, decisions, orders and directives of Governmental Authorities
with respect thereto.

 

“Equity Interests” shall mean, with respect to any Person, its equity ownership
interests, its common stock and any other capital stock or other equity
ownership units of such Person authorized from time to time, and any other
shares, options, interests, participations or other equivalents (however
designated) of or in such Person, whether voting or nonvoting, including,
without limitation, common stock, options, warrants, preferred stock, phantom
stock, membership units (common or preferred), stock appreciation rights,
membership unit appreciation rights, convertible notes or debentures, stock
purchase rights, membership unit purchase rights and all securities convertible,
exercisable or exchangeable, in whole or in part, into any one or more of the
foregoing.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the regulations thereunder.

 

“Event of Default” shall mean the occurrence of any event set forth in Article
VIII.

 

“Excess Availability” shall mean, the amount, as determined by Agent in its
discretion, calculated at any date, equal to Availability, minus the amount of
all then outstanding and unpaid Obligations of Borrower.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable) and any current or future regulations or official interpretations
thereof.

 

“Fair Valuation” shall mean the determination of the value of the consolidated
assets of a Person on the basis of the amount which may be realized by a willing
seller within a reasonable time through collection or sale of such assets at
market value on a going concern basis to an interested buyer who is willing to
purchase under ordinary selling conditions in an arm’s length transaction.

 

[Harvest] Loan and Security Agreement (Conformed)

25

--------------------------------------------------------------------------------

 

 

“Fair Value” shall mean (i) as it relates to any Underlying Loan that is a Level
3 Asset (as defined in FAS 157), the “fair value” assigned to such Underlying
Loan pursuant to the most recent valuation report received by Agent pursuant to
Section 6.1(j) hereof; provided, that to the extent such Underlying Loan has not
yet been included in any such valuation report, “Fair Value” shall mean the
value assigned to such Underlying Loan by Borrower (absent manifest error as
determined by Agent in good faith) in accordance with GAAP and its general
valuation practices and procedures and (ii) as it relates to any Underlying Loan
that is not a Level 3 Asset (as defined in FAS 157), the quoted value of such
Underlying Loan pursuant to a quotation methodology satisfactory to Agent in its
Permitted Discretion. Notwithstanding anything herein to the contrary, the Fair
Value of a Purchased Loan shall not exceed par for such Purchased Loan.

 

“FAS 157” shall mean the Statement of the Financial Accounting Standards No.
157, promulgated by the Financial Accounting Standards Board.

 

“Fee Letter” shall mean that certain fee letter agreement entered into as of the
Closing Date between Harvest and Agent.

 

“Fifth Amendment Effective Date” shall mean April 28, 2017.

 

“Financed Portfolio” shall mean, collectively, the portfolio of all Eligible
Loans which constitute Pledged Loans and, at the time of determination, comprise
the Borrowing Base except to the extent that, so long as no Default of Event of
Default has occurred and is continuing, Borrower elects, by written notice to
Agent, to exclude certain Eligible Loans from the Borrowing Base to satisfy, or
to cure or prevent any noncompliance with, the provisions of Section 6.18,
Section 7.19 or any other provisions hereof.

 

“Financing Subsidiary” shall mean an SPE Subsidiary or an SBIC Subsidiary.

 

“Fixed Charge Coverage Ratio” shall mean, for any period of determination, the
ratio of (i) EBITDA minus all capital expenditures during such period to (ii)
the sum for such period of (A) Interest Expense paid in cash during such period,
plus (B) scheduled payments of principal of Obligor Indebtedness paid in cash
during such period, plus (C) scheduled payments (excluding any portion that is
Interest Expense) in connection with Capital Leases for such period, plus (iv)
all income taxes paid in cash during such period, plus (v) any management fees
paid in cash to during such period as permitted by the Underlying Loan
Documents.

 

“Fourth Amendment Effective Date’” shall mean August 4, 2016.

 

“GAAP” shall mean generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” shall mean any federal, state, municipal, national,
local or other governmental department, court, commission, board, bureau, agency
or instrumentality or political subdivision thereof, or any entity or officer
exercising executive, legislative or judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case, whether
of the United States of America or a state, territory or possession thereof, a
foreign sovereign entity or country or jurisdiction or the District of Columbia.

 

[Harvest] Loan and Security Agreement (Conformed)

26

--------------------------------------------------------------------------------

 

 

“Guarantee” shall mean any obligation, contingent or otherwise, of the guarantor
guaranteeing or having the economic effect of guaranteeing any Indebtedness or
other obligation of any other Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of the guarantor,
direct or indirect, (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other obligation or to purchase (or
to advance or supply funds for the purchase of) any security for the payment
thereof, (b) to purchase or lease property securities or services for the
purpose of assuring the owner of such Indebtedness or other obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation, (d) as
an account party in respect of any letter of credit or letter of guaranty issued
to support such Indebtedness or obligation or (e) to otherwise assure or hold
harmless the primary obligor against loss in respect of such Indebtedness or
other obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business or
customary indemnification agreements or terms entered into in the ordinary
course of business. The amount of any Guarantee at any time shall be deemed to
be an amount equal to the maximum stated or determinable amount of the primary
obligation in respect of which such Guarantee is incurred, unless the terms of
such Guarantee expressly provide that the maximum amount for which such Person
may be liable thereunder is a lesser amount (in which case the amount of such
Guarantee shall be deemed to be an amount equal to such lesser amount).

 

“Harvest” shall have the meaning assigned to such term in the introductory
paragraph hereof.

 

“Hazardous Substances” shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, hazardous wastes, hazardous or toxic substances or related materials
as defined in or subject to any applicable Environmental Law.

 

“HCAP Advisors” shall mean HCAP Advisors, LLC, a Delaware limited liability
company.

 

“Historical EBITDA” shall mean, solely with respect to the calculation of EBITDA
for any Underlying Borrower for any purpose hereunder, with respect to any
Acquired Start-Up acquired by such Underlying Borrower, the EBITDA of such
Person, determined for the period during which such Person continues to satisfy
the requirements for an Acquired Start-Up pursuant to the definition thereof,
excluding in each case the amount of any pro forma adjustments.

 

“ICC Loan Subsidiary” shall have the meaning assigned to such term in the
introductory paragraph hereof.

 

“Incentive Advisory Fee” shall mean the Incentive Fee (as defined in the
Advisory Agreement) payable to Investment Adviser pursuant to the Advisory
Agreement.

 

[Harvest] Loan and Security Agreement (Conformed)

27

--------------------------------------------------------------------------------

 

 

“Increased Leverage Refinancing Offer” shall have the meaning assigned to it in
Section 3.2(b)(ii) hereof.

 

“Indebtedness” of any Person shall mean, without duplication, (a) all items
which, in accordance with GAAP, would be included in determining total
liabilities as shown on the liability side of the balance sheet of such Person
as of the date as of which Indebtedness is to be determined, including any lease
which, in accordance with GAAP would constitute Indebtedness, (b) all
indebtedness secured by any mortgage, pledge, security, Lien or conditional sale
or other title retention agreement to which any property or asset owned or held
by such Person is subject, whether or not the indebtedness secured thereby shall
have been assumed, (c) all indebtedness of others which such Person has directly
or indirectly guaranteed, endorsed (otherwise than for collection or deposit in
the ordinary course of business), discounted or sold with recourse or agreed
(contingently or otherwise) to purchase or repurchase or otherwise acquire, or
in respect of which such Person has agreed to supply or advance funds (whether
by way of loan, Equity Interests, equity or other ownership interest purchase,
capital contribution or otherwise) or otherwise to become directly or indirectly
liable (including, without limitation, any Guarantee).

 

“Indemnified Persons” shall have the meaning assigned to it in Section 12.4
hereof.

 

“Ineligible Loan” shall mean any Pledged Loan that was not on the related
Borrowing Date, or ceases at any time to be, an Eligible Loan.

 

“Initial Advance” shall have the meaning assigned to it in Section 4.1 hereof.

 

“Insolvency Event” shall mean, with respect to any Person, the occurrence of any
of the following: (i) such Person shall generally fail to pay or admit in
writing its inability to pay its debts as they become due, (ii) such Person
shall seek dissolution or reorganization or the appointment of a receiver,
trustee, custodian or liquidator for it or a substantial portion of its
property, assets or business or to effect a plan or other arrangement with its
creditors, (iii) such Person shall make a general assignment for the benefit of
its creditors, or consent to or acquiesce in the appointment of a receiver,
trustee, custodian or liquidator for a substantial portion of its property,
assets or business, (iv) such Person shall file a voluntary petition under any
bankruptcy, insolvency or similar law, (v) such Person shall take any corporate
or limited liability company action to authorize any of the foregoing, or (vi)
such Person, or a substantial portion of its property, assets or business, shall
become the subject of an involuntary proceeding or petition for (A) its
dissolution or reorganization or (B) the appointment of a receiver, trustee,
custodian or liquidator, and the case of clause (A) or (B) of this clause (vi),
(I) such proceeding is not dismissed or stayed within sixty (60) days or (II) an
order for relief in respect of such Person shall have been entered in such case
or proceeding or a decree or order granting such other requested relief shall be
entered.

 

“Insured Event” shall have the meaning assigned to it in Section 12.4 hereof.

 

“Intangible Assets” shall mean such property classified as intangible assets in
accordance with GAAP, including, without limitation, goodwill, franchises,
licenses, patents, trademarks, trade names and copyrights.

 

[Harvest] Loan and Security Agreement (Conformed)

28

--------------------------------------------------------------------------------

 

 

“Intellectual Property” shall mean all present and future: trade secrets,
know-how and other proprietary information; Trademarks, internet domain names,
service marks, trade dress, trade names, business names, designs, logos, slogans
(and all translations, adaptations, derivations and combinations of the
foregoing) indicia and other source and/or business identifiers, and the
goodwill of the business relating thereto and all registrations or applications
for registrations which have heretofore been or may hereafter be issued thereon
throughout the world; Copyrights (including Copyrights for computer programs,
but excluding commercially available off-the-shelf software and any Intellectual
Property rights relating thereto) and all tangible and intangible property
embodying the Copyrights, unpatented inventions (whether or not patentable);
Patents; industrial design applications and registered industrial designs;
license agreements related to any of the foregoing and income therefrom, books,
records, writings, computer tapes or disks, flow diagrams, specification sheets,
computer software, source codes, object codes, executable code, data, databases
and other physical manifestations, embodiments or incorporations of any of the
foregoing; the right to sue for all past, present and future infringements of
any of the foregoing; all other intellectual property; and all common law and
other rights throughout the world in and to all of the foregoing.

 

“Interest Expense” shall mean, as it relates to any Person, total interest
expense generated during the period in question (including attributable to
conditional sales contracts, capital leases and other title retention agreements
in accordance with GAAP) of such Person with respect to all outstanding
Indebtedness including accrued interest and interest paid in kind and
capitalized interest but excluding commissions, discounts and other fees owed
with respect to letters of credit and bankers’ acceptance financing, and net
costs under any interest rate agreements.

 

“Interest Settlement Date” shall have the meaning assigned to it in Section
13.5(a)(ii).

 

“Investment Adviser” shall mean HCAP Advisors, or any other Person serving as an
investment adviser to Harvest (within the meaning of the Investment Advisers
Act) pursuant to the terms of the Advisory Agreement or otherwise.

 

“Investment Adviser Default” shall mean any material breach, as determined by
the Agent in its Permitted Discretion, of the terms of the Advisory Agreement by
Investment Adviser.

 

“Investment Advisers Act” shall mean the Investment Advisers Act of 1940, as
amended from time to time.

 

“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended from time to time.

 

“JMPCA” shall mean JMP Credit Advisors LLC, a Delaware limited liability
company.

 

“Key Person Event” shall mean the occurrence of any of the following, unless
such action is consented to in advance in writing by the Requisite Lenders
Joseph Jolson shall (i) no longer serve in the capacity of Chairman of the Board
of Directors of Harvest, unless he is replaced with an Approved Replacement
within ninety (90) days thereof or within one hundred and twenty (120) days
thereof in the case of his death or disability; or (ii) cease to actively and
materially participate in Harvest’s investment committee, in the reasonable
judgment of Agent, unless Joseph Jolson is replaced with an Approved Replacement
within ninety (90) days or within one hundred and twenty (120) days thereof in
the case of his death or disability.

 

[Harvest] Loan and Security Agreement (Conformed)

29

--------------------------------------------------------------------------------

 

 

“Landlord Waiver and Consent” shall mean a waiver/consent in form and substance
satisfactory to Agent in its sole discretion from the owner/lessor of any
premises not owned by Borrower at which any of the Collateral is now or
hereafter located for the purpose of providing Agent access to such Collateral.

 

“L/C Issuer” shall mean (a) Pacific Western, if Pacific Western (in its capacity
as a Lender) agrees in its sole discretion to become an L/C Issuer for purposes
of issuing a Standby Letter of Credit pursuant to Section 2.13, or (b) such
other Person (which may be a Lender) that, at the request of Agent (in its sole
discretion), agrees (in such other Person’s sole discretion), to become an L/C
Issuer for purposes of issuing a Standby Letter of Credit pursuant to Section
2.13.

 

“Lead Investor” shall mean, with respect to any Underlying Borrower as of any
date of determination, the venture capital firm or other institutional investor,
if any, that owns the highest percentage of the outstanding Equity Interests of
such Person.

 

“Lender” and “Lenders” shall have the meanings assigned to them in the
introductory paragraph hereof.

 

“Lender Addition Agreement” shall have the meaning assigned to it in Section
12.2(a) hereof.

 

“Lending Office” shall mean the office or offices of any Lender set forth
opposite its name on the signature page hereto, as updated from time to time.

 

“Letter of Credit Usage” shall mean, as of any date of determination, the sum,
without duplication, of (i) the aggregate, undrawn face amount of all
outstanding Standby Letters of Credit, plus (ii) the aggregate, unreimbursed
amount of all drawn Standby Letters of Credit, in each case as of such date of
determination.

 

“Leverage Ratio” shall mean the ratio of (a) the amount equal to (i) total
Indebtedness of Borrower (calculated on a consolidated basis), minus (ii) the
aggregate amount of (x) any Subordinated Debt, plus (y) any Unsecured
Longer-Term Indebtedness, to (b) the Tangible Net Worth of Borrower (on a
consolidated basis).

 

“Leverage Ratio Request” shall have the meaning assigned to it in Section 3.2(b)
hereof.

 

“Leverage Ratio Response” shall have the meaning assigned to it in Section
3.2(b) hereof.

 

“Leverage Refinancing Deadline” shall have the meaning assigned to it in Section
3.2(b)(ii)(1) hereof.

 

[Harvest] Loan and Security Agreement (Conformed)

30

--------------------------------------------------------------------------------

 

 

“LIBOR Rate” shall mean a rate per annum rounded upwards, if necessary, to the
nearest 1/1000 of 1% (3 decimal places) equal to the rate of interest which is
identified and normally published by Bloomberg Professional Service page
USD-LIBOR-ICE as the offered rate for loans in Dollars for a one (1) month
period or three (3) month period, as applicable pursuant to the terms of this
Agreement. The rate shall be the rate set by the ICE Benchmark Administration
Limited as of 11:00 a.m. (London time) as of the date that is two (2) full
Business Days prior to the first day of such one (1) month period or three (3)
month period selected by Borrower pursuant to the terms of this Agreement. If
Bloomberg Professional Service (or another nationally-recognized rate reporting
source acceptable to Agent) no longer reports the LIBOR Rate or Agent determines
in good faith that the rate so reported no longer accurately reflects the rate
available to Agent in the London Interbank Market or if such index no longer
exists or if page USD-LIBOR-ICE no longer exists or accurately reflects the rate
available to Agent in the London Interbank Market, Agent may select a
replacement index or replacement page, as the case may be. Any such replacement
index or replacement page shall be based upon such other indication of the
prevailing equivalent rate of interest as chosen by Agent in its sole discretion
required to make such equivalent rate of interest equal to the LIBOR Rate as of
such date until such time as the situations described above are no longer in
effect, or as otherwise provided herein. Notwithstanding the foregoing, in no
event shall the LIBOR Rate be less than one-half of one percent (0.5%) at any
time.

 

“Lien” shall mean any mortgage, deed of trust, deed to secure debt, or pledge,
security interest, encumbrance, lien or charge of any kind (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement or any lease in the nature thereof), or any other
arrangement pursuant to which title to the property is retained by or vested in
some other Person for security purposes.

 

“Liquidity” shall mean, at any date of determination, an amount equal to
unrestricted cash reserves on hand, plus Cash Equivalents (other than Cash
Equivalents subject to a Lien or security interest in favor of any Person other
than Agent) plus Excess Availability.

 

“Loan” shall mean, collectively, as of any date of determination, the sum of (a)
all Advances made by Agent, on behalf of Lenders, to Borrower (including for the
avoidance of doubt any Restricted Advance), plus (b) the Letter of Credit Usage
then in effect, plus (c) any other amounts advanced by Agent or Lenders pursuant
to the terms hereof), plus (d) all Obligations related thereto.

 

“Loan Clearing Account” shall mean each Borrower Loan Clearing Account and each
Syndicated Loan Clearing Account.

 

“Loan Documents” shall mean, collectively and each individually, this Agreement,
the Notes, if any, the Security Documents, the Multi-Party Agreement, the
Custodial Agreement, the Administration Agreement, the Sub-Administration
Agreement, the Sub-Administrator Multi-Party Agreement, any Backup
Administration Agreement, the Landlord Waiver and Consents, each Borrowing
Certificate, the Blocked Account Agreement, the Borrower Loan Clearing Account
Agreement, the Lockbox Agreement (if any), the Fee Letter, and all other
agreements, documents, instruments and certificates heretofore or hereafter
executed or delivered to Agent and/or Lenders in connection with any of the
foregoing or the Loan, as such may be amended, modified or supplemented from
time to time in accordance with the terms thereof and hereof.

 

“Loan Servicer” shall have the meaning assigned to it in Section 12.12 hereof.

 

“Lockbox Account” shall have the meaning assigned to such term in Section
2.4(b).

 

“Lockbox Agent” shall mean such Person as designated by Agent in writing from
time to time, as Agent’s exclusive agent for the provision of services related
to any lockbox and the Lockbox Account.

 

[Harvest] Loan and Security Agreement (Conformed)

31

--------------------------------------------------------------------------------

 

 

“Lockbox Agreement” shall mean a lockbox agreement governing the terms of a
Lockbox Account established in accordance with the terms of this Agreement,
pursuant to which Lockbox Agent is engaged, at Borrower’s sole cost and expense,
as Agent’s exclusive agent to receive, deposit, and disburse all amounts paid by
each Underlying Borrower, as well as certain financial reporting services, as
amended, modified or supplemented from time to time in accordance with the terms
thereof and hereof.

 

“Material Adverse Effect” shall mean any development, event, condition,
obligation, liability or circumstance or set of events, conditions, obligations,
liabilities or circumstances or any change(s) which:

 

(a)     has, had or reasonably could be expected to have a material adverse
effect upon or material adverse change in (i) the legality, validity or
enforceability of any Loan Document (other than the Sub-Administration Agreement
and the Sub-Administrator Multi-Party Agreement), (ii) the perfection or
priority of any Lien granted to Agent or any Lender under any of the Security
Documents or (iii) the value, validity, enforceability or collectability of the
Pledged Loans or any of the other Collateral;

 

(b)     has been or reasonably could be expected to be material and adverse to
the value of any of the Collateral or to the business, operations, prospects,
properties, assets, liabilities or condition (financial or otherwise) of Harvest
(on a consolidated basis with the Subsidiary Borrowers), Investment Adviser or
Administrator, either individually or taken as a whole; or

 

(c)     has materially impaired or reasonably could be expected to materially
impair the ability of Borrower, Investment Adviser, or Administrator to perform
any of the Obligations or its obligations, or to consummate the transactions,
under the Loan Documents (other than the Sub-Administration Agreement and the
Sub-Administrator Multi-Party Agreement).

 

“Material Contract” shall mean, with respect to Borrower, each contract or
agreement to which Borrower is a party that is deemed to be a material contract
or material definitive agreement under any Securities Laws as applied to
Borrower.

 

“Material Indebtedness” shall mean, subject at all times to Section 7.1,
Indebtedness (other than the Obligations) of Borrower in an aggregate amount in
excess of $2,500,000.

 

“Material Modification” shall mean any amendment or waiver of, or modification
or supplement to, any Underlying Loan Document related to a Pledged Loan,
executed or effected on or after the date on which the Borrower acquired such
Pledged Loan that:

 

(a)     reduces or waives any or all of the principal amount of such Pledged
Loan;

 

(b)     reduces (other than due to automatic changes in grid pricing existing at
the time such Pledged Loan is acquired by the Borrower) the amount of interest
due with respect to such Pledged Loan (provided, however, that for the avoidance
of doubt, the following shall not be considered a reduction in the amount of
interest due with respect to any Pledged Loan: (i) a change in the required
payment date for any interest payment and (ii) a change in the mechanism for
paying interest in relation to such Pledged Loan or calculating the amount of
interest payable with respect thereto from interest paid in cash to
“paid-in-kind” or “PIK” interest, so long as such change would not result in a
reduction in the aggregate amount of interest ultimately payable in cash (as
interest or as interest converted to principal) with respect to such Pledge
Loan);

 

[Harvest] Loan and Security Agreement (Conformed)

32

--------------------------------------------------------------------------------

 

 

(c)     contractually or structurally subordinates such Pledged Loan by
operation of a priority of payments, turnover provisions, the transfer of assets
in order to limit recourse to the related Underlying Borrower or the granting of
Liens (other than customary permitted Liens) on any of the Underlying
Collateral; or

 

(d)     releases all or substantially all (other than as permitted by such
Underlying Loan Documents) of the Underlying Collateral securing such Pledged
Loan, and each such substitution, alteration or release, as determined in the
Permitted Discretion of the Agent, materially and adversely affects the value of
such Pledged Loan.

 

“Maturity Date” shall mean the earliest of (i) the occurrence of an Event of
Default if amounts outstanding under the Loan Documents and other Obligations
shall be due and payable in connection therewith or as a result thereof as
required by this Agreement, (ii) Agent’s demand upon an Event of Default of
payment of amounts outstanding under the Loan Documents and other Obligations,
and (iii) the last day of the Term.

 

“Maximum Equity Threshold” shall mean, with respect to any Underlying Borrower
that has issued Attached Equity Interests, with respect to the aggregate amount
of such Attached Equity Interests as a percentage of the Equity Interests of the
Underlying Borrower, a percentage equal to ten percent (10%).

 

“Maximum Loan Amount” shall mean an amount equal to $55,000,000, as may be
increased pursuant to and in accordance with Section 2.12 hereof.

 

“Maximum Rate” shall mean the highest lawful and non-usurious rate of interest
applicable to the Loan, that at any time or from time to time may be contracted
for, taken, reserved, charged, or received on the Loan and the Obligations under
the laws of the United States and the laws of such states as may be applicable
thereto, that are in effect or, to the extent allowed by such laws, that may be
hereafter in effect and that allow a higher maximum nonusurious and lawful
interest rate than would any Applicable Laws now allow.

 

“Minimum Balance Threshold” shall mean $16,500,000.

 

“Minimum Balance Deficiency Period” shall mean, as of any date on or after the
Eighth Amendment Effective Date (but prior to the expiration of the Revolving
Period), each period (a) commencing as of the date upon which (x) the aggregate
amount of the Unsecured Longer-Term Indebtedness exceeds $30,000,000, and (y)
the aggregate outstanding principal amount of Advances under the Loan (other
than any Restricted Advance) is less than the Minimum Balance Threshold, and
(ii) ending as of the date thereafter upon which (x) the aggregate outstanding
principal amount of Advances under the Loan (other than any Restricted Advance)
is equal to or greater than the Minimum Balance Threshold, or (y) the aggregate
amount of the Unsecured Longer-Term Indebtedness is less than or equal to
$30,000,000.

 

[Harvest] Loan and Security Agreement (Conformed)

33

--------------------------------------------------------------------------------

 

 

“Modified Net Investment Income” shall mean an amount, as of any date of
determination, equal to (a) Net Investment Income for the relevant period of
determination thereof, plus (b) with respect to any Indebtedness of Borrower
(other than the Obligations), any Borrower Prepayment Charges actually paid by
Borrower (pursuant to the terms and provisions of the documents, instruments,
and agreements evidencing such Indebtedness) during the relevant period of
determination, plus (c) reasonable, documented, out-of-pocket transaction costs
paid by Borrower during the relevant period of determination (in an aggregate
amount not to exceed $1,000,000 during the period commencing as of the Seventh
Amendment Effective Date and ending as of the Maturity Date) in conjunction with
any proposed (i) purchase or acquisition by Borrower of (x) the Equity Interests
or securities of, or any other interest in, any Person or joint venture, or (y)
all or substantially all of the assets of any Person or joint venture, (ii)
sale, transfer, or other conveyance by Borrower of (x) any Equity Interests of
Borrower, or (y) all or substantially all of the assets of Borrower, (iii)
merger of Borrower into and with any other Person, or (iv) similar transaction
or series of transactions (provided, however, that nothing in this clause (c)
shall be deemed to permit Borrower to undertake any such transaction described
herein except to the extent such transaction is otherwise permitted pursuant to
the terms and provisions hereof).

 

“Moody’s” shall have the meaning assigned to it in the definition of “Cash
Equivalents”.

 

“Multi-Party Agreement” (a) as of any date prior to the Seventh Amendment
Effective Date, that certain Multi-Party Agreement, dated as of the Closing
Date, by and among JMPCA, Harvest and Agent, and (b) as of any date on or after
the Seventh Amendment Effective Date, that certain Amended and Restated
Multi-Party Agreement, by and among HCAP Advisors, Harvest and Agent, as such
may be amended, modified or supplemented from time to time in accordance with
the terms thereof and hereof.

 

“Net Income” shall mean the net income (or loss) of any Person for such period
taken as a single accounting period determined in conformity with GAAP.

 

“Net Investment Income” shall mean the amount of net investment income appearing
as a line item in Harvest’s most recent financial statements as filed with the
SEC.

 

“New Lending Office” shall have the meaning assigned to it in Section 13.8(g)
hereof.

 

“Non-Consenting Lender” shall have the meaning assigned to it in Section 13.2(d)
hereof.

 

“Non-Funding Lender” shall have the meaning assigned to it in Section 13.7
hereof.

 

“Non-U.S. Lender” shall have the meaning assigned to it in Section 13.8(f)
hereof.

 

“Note(s)” shall mean, individually and collectively, any promissory notes
payable to the order of a Lender executed by Borrower evidencing the Loan and
the Advances thereunder, as amended, modified or supplemented from time to time
in accordance with the terms thereof and hereof

 

[Harvest] Loan and Security Agreement (Conformed)

34

--------------------------------------------------------------------------------

 

 

“Obligations” shall mean, without duplication, all present and future
obligations, Indebtedness and liabilities of Borrower to Agent, L/C Issuer, and
Lenders at any time and from time to time of every kind, nature and description,
direct or indirect, secured or unsecured, joint and several, absolute or
contingent, due or to become due, matured or un-matured, now existing or
hereafter arising, contractual or tortious, liquidated or unliquidated, under
any of the Loan Documents or otherwise relating to this Agreement, any Standby
Letters of Credit, any Notes and/or the Loan, or under or in respect of any Bank
Products Agreement, including, without limitation, interest, all applicable fees
(including without limitation any Standby Letter of Credit Fee), charges and
expenses and/or all amounts paid or advanced by Agent or a Lender on behalf of
or for the benefit of Borrower for any reason at any time, and including, in
each case, obligations of performance as well as obligations of payment and
interest that accrue after the commencement of any proceeding under any Debtor
Relief Law by or against Borrower.

 

“Obligor Indebtedness” shall mean, as of any date of determination and without
duplication, all accrued but unpaid (x) Indebtedness or other obligations of
such Underlying Borrower owing to Borrower as of such date, and (y) Indebtedness
or other obligations of such Underlying Borrower senior to those referenced in
clause (x) owing to other Persons as of such date.

 

“OFAC” shall mean the U.S. Department of Treasury’s Office of Foreign Asset
Control.

 

“Other Lender” shall have the meaning assigned to it in Section 13.7.

 

“Other Permitted Indebtedness” shall mean (a) accrued expenses and current trade
accounts payable incurred in the ordinary course of the Borrower’s business
which are not overdue for a period of more than 60 days or which are being
contested in good faith by appropriate proceedings, (b) Indebtedness (other than
Indebtedness for borrowed money) arising in connection with transactions in the
ordinary course of the Borrower’s business in connection with its purchasing of
securities, derivatives transactions, reverse repurchase agreements or dollar
rolls to the extent such transactions are permitted under the Investment Company
Act and the Borrower’s Credit Policy; provided, that such Indebtedness does not
arise in connection with the purchase of Investments other than Cash Equivalents
and U.S. Government Obligations and (c) Indebtedness in respect of judgments or
awards that have been in force for less than the applicable period for taking an
appeal so long as such judgments or awards do not constitute an Event of Default
under Article VIII.

 

“Other Taxes” shall have the meaning assigned to it in Section 13.8(b) hereof.

 

“Pacific Western” shall have the meaning assigned to it in the introductory
paragraph hereof.

 

“Participant” shall have the meaning assigned to it in Section 12.2(b) hereof.

 

“Patents” shall mean all of Borrower’s (or if referring to another Person, such
other Person’s) now existing or hereafter acquired right, title and interest in
and to: (i) all patents, patent applications, inventions, invention disclosures
and improvements, and all applications, registrations and recordings relating to
the foregoing as may at any time be filed in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State thereof, any political subdivision thereof or in any other country, and
all research and development relating to the foregoing; and (ii) the reissues,
divisions, continuations, renewals, extensions and continuations-in-part of any
of the foregoing.

 

[Harvest] Loan and Security Agreement (Conformed)

35

--------------------------------------------------------------------------------

 

 

“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56, as amended.

 

“Payment Date” shall mean (x) the fifteenth (15th) day of each calendar month
(or, if such date is not a Business Day, then the next Business Day to occur),
commencing on November 15, 2013, or (y) such earlier date determined by Agent in
its Permitted Discretion.

 

“Permit” shall mean collectively all licenses, leases, powers, permits,
franchises, certificates, authorizations and approvals.

 

“Permitted Discretion” shall mean a determination made in the good faith
exercise of reasonable (from the perspective of a senior secured lender)
business judgment.

 

“Permitted Foreign Jurisdiction” shall mean, with respect to any specific
Underlying Loan, such jurisdiction other than the United States or Canada (or
any political subdivision thereof) approved in writing by Agent in its sole
discretion.

 

“Permitted Indebtedness” shall have the meaning assigned to it in Section 7.1
hereof.

 

“Permitted Liens” shall mean Liens of Borrower permitted under Section 7.2
hereof.

 

“Permitted ULTI Refinancing” shall mean any one (1) refinancing by Borrower of
any Unsecured Longer-Term Indebtedness outstanding as of the Fifth Amendment
Effective Date with new Indebtedness of Borrower that satisfies the requirements
of Unsecured Longer-Term Indebtedness.

 

“Permitted SBIC Guarantee” shall mean any guarantee by the Borrower of
Indebtedness of an SBIC Subsidiary on the SBA’s then applicable form; provided,
that the recourse to the Borrower thereunder is expressly limited only to
periods after the occurrence of an event or condition that is an impermissible
change in the control of such SBIC Subsidiary (it being understood that, as
provided in clause (o) of Article VII, it shall be an Event of Default hereunder
if any such event or condition giving rise to such recourse occurs).

 

“Person” shall mean an individual, a partnership, a corporation, a limited
liability company, a business trust, a joint stock company, a trust, an
unincorporated association, a joint venture, a Governmental Authority or any
other entity of whatever nature.

 

“Pledged Loan” shall mean all Underlying Loans owned by Borrower; provided, that
as it relates to any Approved Syndicated Loan or Broadly Syndicated Loan, any
reference to such “Approved Syndicated Loan” or “Broadly Syndicated Loan” shall
be interpreted to refer to Borrower’s applicable holding percentage of such
Approved Syndicated Loan or Broadly Syndicated Loan (including, without
limitation, as it relates to the calculation of the Borrowing Base in relation
to such Approved Syndicated Loan or Broadly Syndicated Loan).

 

“Power of Attorney” shall mean that certain Power of Attorney, dated as of the
Closing Date, by Borrower in favor of Agent, as such may be amended, modified or
supplemented from time to time in accordance with the terms thereof and hereof.

 

[Harvest] Loan and Security Agreement (Conformed)

36

--------------------------------------------------------------------------------

 

 

“Principal Balance” shall mean, with respect to any Pledged Loan as of any date
of determination, the outstanding principal amount of such Pledged Loan as of
such date; provided, however, that the Principal Balance of any Pledged Loan
that defers or capitalizes interest shall exclude such deferred or capitalized
interest, and the Principal Balance shall exclude any protective advances made
in respect of such Pledged Loan.

 

“Pro Rata Share” shall mean, with respect to all payments, computations and
other matters relating to the Commitment or Advances of any Lender, the
percentage obtained by dividing (a) the Revolving Exposure of that Lender, by
(b) the aggregate Revolving Exposure of all Lenders.

 

“Purchased Loan” shall mean a whole-loan debt obligation that has been purchased
by Borrower in the ordinary course of its business and that is currently owned
by Borrower (and in which no participation or other ownership or economic
interest has been granted to, or held by, any other Person with respect to any
portion of the Purchased Loan, other than the interests granted to Agent
pursuant to the Loan Documents); provided, that (i) Agent has approved the form
of the purchase documentation relating to such Purchased Loan, in each case in
its Permitted Discretion and (ii) such purchase documentation had been
collaterally assigned to Agent, for the benefit of Lenders, pursuant to
documentation satisfactory to Agent in its Permitted Discretion.

 

“Receipt” shall have the meaning assigned to it in Section 12.5 hereof.

 

“Receiving Party” shall have the meaning assigned to it in Section 12.10(c)
hereof.

 

“Register” shall have the meaning assigned to it in Section 12.2(c) hereof.

 

“Related Fund” shall mean (a) any fund, trust or similar entity that invests in
commercial loans in the ordinary course of its business and is advised or
managed by (i) a Lender, (ii) an Affiliate of a Lender, (iii) the same
investment adviser that manages a Lender or (iv) an Affiliate of an investment
adviser that manages a Lender, or (b) any finance company, insurance company or
other financial institution which temporarily warehouses Loans for any Lender or
any Person described in clause (a) above.

 

“Reorganization Effective Date” shall mean March 12, 2015.

 

“Request for Advance” shall have the meaning assigned to it in Section 2.3
hereof.

 

“Requisite Lenders” shall mean (i) during the Revolving Period, Lenders holding
more than sixty-six and two-thirds percent (66 2/3%) of the aggregate Revolving
Exposure at such time and (ii) on and after the expiration of the Revolving
Period, Lenders holding more than sixty-six and two-thirds percent (66 2/3%) of
the aggregate unpaid principal amount of the Loans at such time; provided,
however, that the Commitments and any outstanding Advances of any Defaulting
Lender shall be excluded for purposes of making a determination of Requisite
Lenders; provided, that if there are less than four (4) unaffiliated Lenders at
such time, “Requisite Lenders” shall mean all Lenders.

 

“Reporting Date” shall mean, with respect to any Payment Date, the second (2nd)
Business Day preceding such Payment Date.

 

[Harvest] Loan and Security Agreement (Conformed)

37

--------------------------------------------------------------------------------

 

 

“Responsible Officer” shall mean the chief executive officer, chief financial
officer or the president of Borrower, or any other officer having substantially
the same authority and responsibility; or, with respect to compliance with
financial covenants or delivery of financial information, the chief financial
officer, the treasurer or the controller of Borrower, or any other officer
having substantially the same authority and responsibility, and in all cases
such person shall be listed on an incumbency certificate delivered to Agent, in
form and substance acceptable to Agent in its sole discretion.

 

“Restricted Advance” shall mean any Advance of the Loan (a) made by Agent and
the Lenders at the request of Borrower, and (b) the proceeds of which Agent
shall disburse to (and shall (at all times prior to the repayment thereof) be
retained in) the Blocked Account.

 

“Retained Equity Interests” shall mean Equity Interests issued by any Person to
Borrower with respect to which (a) such Equity Interests were previously
Attached Equity Interests issued to Borrower in conjunction with an Underlying
Loan that was previously included in the Financed Portfolio, (b) the Underlying
Loan which such Equity Interests were issued to Borrower in connection with is
no longer included in the Financed Portfolio, and (c) Borrower has retained all
right, title, and interest in such Equity Interests notwithstanding that the
related Underlying Loan is no longer included in the Financed Portfolio.

 

“Revolving Exposure” shall mean, with respect to any Lender as of any date of
determination, (a) prior to the termination of the Commitments, that Lender’s
Commitment, and (b) after the termination of the Commitments the aggregate
outstanding principal amount of all Advances made by that Lender.

 

“Revolving Period” shall mean the period commencing on the Closing Date and
ending on the earlier of (x) the occurrence of an Event of Default or (y) April
30, 2020.

 

“RIC” shall mean a regulated investment company as defined under Section 851 of
the Code.

 

“S&P” shall have the meaning assigned to it in the definition of “Cash
Equivalent”.

 

“Sarbanes-Oxley” shall mean the Sarbanes-Oxley Act of 2002, as amended from time
to time.

 

“SBA” shall mean the United States Small Business Administration.

 

“SBIC Equity Commitment” shall mean a commitment by the Borrower to make one or
more capital contributions to an SBIC Subsidiary.

 

“SBIC Subsidiary” shall mean any direct or indirect Subsidiary (including such
Subsidiary’s general partner or managing entity to the extent that the only
material asset of such general partner or managing entity is its equity interest
in the SBIC Subsidiary) of Harvest licensed as a small business investment
company under the Small Business Investment Act of 1958, as amended, and which
is designated by Harvest (as provided below) as an SBIC Subsidiary, so long as
(a) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of such Subsidiary: (i) is Guaranteed by Borrower (other than a
Permitted SBIC Guarantee), (ii) is recourse to or obligates any Borrower in any
way (other than in respect of any SBIC Equity Commitment or Permitted SBIC
Guarantee), or (iii) subjects any property of Borrower, directly or indirectly,
contingently or otherwise, to the satisfaction thereof, and (b) Borrower does
not have any obligation to maintain or preserve such Subsidiary’s financial
condition or cause such entity to achieve certain levels of operating results.
Any such designation by Harvest shall be effected pursuant to a certificate of a
financial officer delivered to the Agent, which certificate shall include a
statement to the effect that, to the best of such officer’s knowledge, such
designation complied with the foregoing conditions.

 

[Harvest] Loan and Security Agreement (Conformed)

38

--------------------------------------------------------------------------------

 

 

“SEC” shall mean the Securities and Exchange Commission and any successor
federal agency having similar powers.

 

“Securities Laws” shall mean the Securities Act of 1933, the Securities Exchange
Act of 1934, Sarbanes-Oxley, and the applicable accounting and auditing
principles, rules, standards and practices promulgated, approved or incorporated
by the SEC or the Public Company Accounting Oversight Board, in each case, as
amended from time to time.

 

“Security Documents” shall mean this Agreement, UCC financing statements,
agreements related to Deposit Accounts, the Power of Attorney, and all other
documents or instruments necessary to create or perfect the Liens in the
Collateral, as such may be amended, modified or supplemented from time to time
in accordance with the terms thereof and hereof.

 

“Senior Leverage Ratio” shall mean the ratio of (a) the amount equal to (i)
total Indebtedness for borrowed money of Borrower (calculated on a consolidated
basis), minus (ii) the aggregate amount of (x) any Subordinated Debt, plus (y)
any Unsecured Longer-Term Indebtedness, to (b) the Tangible Net Worth of
Borrower (on a consolidated basis).

 

“Settlement Date” shall have the meaning assigned to it in Section 13.5(a)(ii)
hereof.

 

“Seventh Amendment Effective Date” shall mean October 30, 2018.

 

“Sixth Amendment Effective Date” shall mean November 28, 2017.

 

“Solvency Certificate” shall have the meaning assigned to it in Section 4.1(e)
hereof.

 

“Specified Deposit Account” shall mean the Deposit Account (a) established and
maintained by Borrower at Pacific Western and (b) identified by Borrower in
writing to Agent on or after the Eighth Amendment Effective Date, which writing
may be accomplished by electronic mail.

 

“SPE Subsidiary” shall mean a direct or indirect Subsidiary of the Borrower to
which Borrower sells, conveys or otherwise transfers (whether directly or
indirectly) investments, which engages in no material activities other than in
connection with the purchase or financing of such assets and which is designated
by the Borrower (as provided below) as an SPE Subsidiary:

 

(a)     no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which (i) is Guaranteed by Borrower (other than Guarantees in
respect of Standard Securitization Undertakings), (ii) is recourse to or
obligates Borrower in any way other than pursuant to Standard Securitization
Undertakings or (iii) subjects any property of Borrower, directly or indirectly,
contingently or otherwise, to the satisfaction thereof, other than pursuant to
Standard Securitization Undertakings or any Guarantee thereof,

 

[Harvest] Loan and Security Agreement (Conformed)

39

--------------------------------------------------------------------------------

 

 

(b)     with which Borrower does not have any Material Contract or other
material arrangement or understanding other than on terms no less favorable to
Borrower than those that might be obtained at the time from Persons that are not
Affiliates of Borrower, other than fees payable in the ordinary course of
business in connection with servicing receivables, and

 

(c)     to which Borrower does not have any obligation to maintain or preserve
such entity’s financial condition or cause such entity to achieve certain levels
of operating results.

 

Any such designation by the Borrower shall be effected pursuant to a certificate
of a Financial Officer delivered to Agent, which certificate shall include a
statement to the effect that such designation complies with the foregoing
conditions. Each Subsidiary of an SPE Subsidiary shall be deemed to be an SPE
Subsidiary and shall comply with the foregoing requirements of this definition.

 

“Sponsor” shall mean, collectively, (x) at all times prior to the Reorganization
Effective Date, JMP Group, Inc, a Delaware corporation, and (y) at all times on
or after the Reorganization Effective Date, JMP Group, LLC, a Delaware limited
liability company.

 

“Standard Securitization Undertakings” shall mean, collectively, (a) customary
arms-length servicing obligations (together with any related performance
guarantees), (b) (i) obligations (together with any related performance
guarantees) to refund the purchase price or grant purchase price credits for
dilutive events or misrepresentations (in each case unrelated to the
collectibility of the assets sold or the creditworthiness of the associated
account debtors) or (ii) options to substitute conforming assets for
non-conforming assets and (c) representations, warranties, covenants and
indemnities (together with any related performance guarantees) of a type that
are reasonably customary in accounts receivable securitizations or loan
securitizations.

 

“Standby Letters of Credit” shall mean any standby letter of credit issued by
the L/C Issuer for the account of Borrower.

 

“Standby Letter of Credit Application” shall have the meaning given such term in
Annex I.

 

“Standby Letter of Credit Fee” shall have the meaning given such term in Section
3.7(a).

 

“Sub-Administration Agreement” shall mean that certain Loan Servicing Agreement,
dated as of January 11, 2018, by and between Administrator and
Sub-Administrator, as amended, modified or supplemented from time to time in
accordance with the terms thereof and hereof.

 

“Sub-Administrator” shall mean (a) U.S. Bank National Association or (b) any
Person engaged by Administrator or Harvest, with the prior written consent of
Agent (which, prior to the occurrence and continuance of an Event of Default,
shall not be unreasonably withheld, conditioned, or delayed), to perform
specified services (in accordance with a sub-administration agreement) otherwise
conducted by the Administrator.

 

[Harvest] Loan and Security Agreement (Conformed)

40

--------------------------------------------------------------------------------

 

 

“Sub-Administrator Default” shall mean any material breach of the terms and
provisions of the Sub-Administration Agreement by Sub-Administrator.

 

“Sub-Administrator Multi-Party Agreement” shall mean that certain Loan Servicing
and Disbursement Agreement, dated on or about the Seventh Amendment Effective
Date, by and among Administrator, Sub-Administrator, and Agent, as such may be
amended, modified or supplemented from time to time in accordance with the terms
thereof and hereof.

 

“Subordinated Debt” shall mean unsecured Indebtedness of Borrower that is
subordinated, pursuant to documentation acceptable to the Requisite Lenders in
their sole discretion, in right of payment and remedies to all of the
Obligations and all of the Agent’s and Lender’s rights, Liens and remedies in
form and substance satisfactory to the Requisite Lenders in their sole
discretion.

 

“Subsidiary” shall mean, as to any Person, any other Person in which more than
fifty percent (50%) of all Equity Interests is owned directly or indirectly by
such Person or one or more of its Subsidiaries.

 

“Subsidiary Borrower” shall have the meaning assigned to such term in the
introductory paragraph hereof.

 

“Syndicated Loan Clearing Account” shall mean those certain Deposit Accounts of
Borrower or Administrator (and/or any subaccounts thereof (which, for the
avoidance of doubt, may be ledger or book entry accounts and not actual
accounts)) designated as such on Schedule 5.18B attached hereto and incorporated
herein by reference (as may be updated from time to time (prior to the
occurrence and continuance of any Event of Default) by written notice of
Borrower to Agent).

 

“Tangible Net Worth” shall mean, for any measurement period, the amount by which
any Person’s total assets (excluding Intangible Assets, prepaid expenses and
accrued interest) exceeds such Person’s total liabilities as determined, in each
case, on a consolidated basis in accordance with GAAP.

 

“Taxes” shall have the meaning assigned to it in Section 13.8(a) hereof.

 

“Term” shall mean the period commencing on the Closing Date and ending upon the
earlier of (x) October 30, 2021, or (y) the date that is six (6) months prior to
the maturity of any of Borrower’s outstanding Unsecured Longer-Term Indebtedness
as of such date of determination.

 

“Termination” shall have the meaning assigned to it in Section 3.2(a) hereof.

 

“Third Party Agented Loan” shall mean any Approved Syndicated Loan or Broadly
Syndicated Loan (as applicable) with respect to which the applicable collateral
agent, paying agent and/or administrative agent in relation to such Approved
Syndicated Loan or Broadly Syndicated Loan (as applicable) is a Person other
than Borrower.

 

“Third Party Credit Agent” shall mean, with respect to any Third Party Agented
Loan, as of any date of determination, the Person serving in the capacity as
collateral agent, paying agent and/or administrative agent (or equivalent
thereof) in relation to such Third Party Agented Loan.

 

[Harvest] Loan and Security Agreement (Conformed)

41

--------------------------------------------------------------------------------

 

 

“Total Leverage Ratio” shall mean the ratio of (a) the amount equal to the total
Indebtedness of Borrower (calculated on a consolidated basis) to (b) the
Tangible Net Worth of Borrower (on a consolidated basis).

 

“Trademarks” shall mean all of Borrower’s (or if referring to another Person,
such other Person’s) now existing or hereafter acquired right, title, and
interest in and to: (i) all of Borrower’s (or if referring to another Person,
such other Person’s) trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos,
other business identifiers, all applications, registrations and recordings
relating to the foregoing as may at any time be filed in the United States
Patent and Trademark Office or in any similar office or agency of the United
States, any State thereof, any political subdivision thereof or in any other
country, and all research and development relating to the foregoing; (ii) all
renewals thereof, and (iii) all designs and general intangibles of a like
nature.

 

“Transaction Persons” shall have the meaning assigned to it in Section 5.25(a)
hereof.

 

“Transferee” shall have the meaning assigned to it in Section 12.2(a) hereof.

 

“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York; provided, that if perfection or the effect of perfection or non-perfection
or the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” shall mean the Uniform Commercial Code as in effect from time to
time in such other jurisdiction for purposes of the provisions hereof relating
to such perfection, effect of perfection or non-perfection or priority.

 

“Underlying Borrower” shall mean, with respect to an Underlying Loan, the
issuer(s) or obligor(s) and any guarantor thereof pursuant to the terms of the
related Underlying Loan Documents.

 

“Underlying Collateral” shall mean all collateral and assets collateralizing, or
otherwise securing payment and performance of, an Underlying Loan.

 

“Underlying Loan” shall mean (a)(i) a Purchased Loan or (ii) a whole-loan debt
obligation or Approved Syndicated Loan or Broadly Syndicated Loan that was
originated by the Borrower in the ordinary course of its business and that is
currently owned by Borrower (and in which no participation or other ownership or
economic interest has been granted to, or is held by, any other Person with
respect to any portion of the Underlying Loan, other than the interests granted
to Agent pursuant to the Loan Documents) and (b) any Eligible Structured Equity
Interests.

 

“Underlying Loan Documents” shall mean the credit agreement or other agreement
or instrument pursuant to which an Underlying Loan has been issued or created
and each and every other agreement that governs the terms of or secures the
obligations represented by such Underlying Loan or of which the holders (or any
agent therefor) of such Underlying Loan are the beneficiaries.

 

“Underlying Modification” shall have the meaning assigned to it in clause (j) of
the definition of “Eligible Loan” herein.

 

[Harvest] Loan and Security Agreement (Conformed)

42

--------------------------------------------------------------------------------

 

 

“Un-Restricted Add-Backs” shall mean, solely with respect to the calculation of
EBITDA for any Underlying Borrower for any purpose hereunder, the aggregate
amount of any of the following, to the extent any such items would otherwise be
added back to the calculation of EBITDA for such Underlying Borrower: (a) with
respect to any Acquired Start-Up, the Historical EBITDA of such Person, (b) with
respect to any Underlying Borrower utilizing the proceeds of the related
Underlying Loan, in whole or in part, for the purpose of financing the
consummation by such Underlying Borrower of a transaction or series of
transactions pursuant to which such Underlying Obligor has, in any transaction
or series of transactions, (x) merged with, purchased, owned, held, invested in
or otherwise acquired any obligations or Equity Interests or securities of, or
any other interest in any Person, or (y) otherwise acquired all or substantially
all of the assets of any Person, the amount of any reasonable, documented,
out-of-pocket transaction costs paid in conjunction therewith using the proceeds
of such Underlying Loan, and (c) the amount of any non-cash (i) amortization,
write-downs or write-offs of goodwill or other Intangible Assets or (ii) charges
paid by the Underlying Borrower during the relevant period of determination in
conjunction with the purchase, redemption, retirement or other acquisition of or
voluntary payment or prepayment of the principal of or interest on, the related
Underlying Loan or any portion thereof (excluding, for the avoidance of doubt,
(x) any amounts paid by such Underlying Borrower with respect to regularly
scheduled payments, prepayments or redemptions of principal and interest in
respect of any such Indebtedness as required pursuant to the instruments
evidencing such Indebtedness, and/or (y) any amounts paid by such Underlying
Borrower with respect to the payment or prepayment of the principal of or
interest on such Indebtedness in conjunction with the exercise of remedies or of
any right to accelerate the maturity thereof by Borrower).

 

“Unsecured Longer-Term Indebtedness” shall mean any Indebtedness of Borrower
that (a) has no amortization prior to, and a final maturity date not earlier
than, six (6) months after the Maturity Date, (b) is incurred pursuant to
documentation that is substantially comparable to market terms for substantially
similar debt of other similarly situated borrowers as determined by the Borrower
in its good faith, reasonable judgment, and (c) is not secured by any assets of
Borrower, and (d) does not exceed, in the aggregate, fifty percent (50%) of the
Maximum Loan Amount.

 

“Unused Line Fee” shall mean the fee payable in accordance with Section 3.3.

 

“U.S. Government Obligations” shall mean (i) obligations of, or obligations
guaranteed as to principal and interest by, the government of the United States
or any agency or instrumentality thereof, when these obligations are backed by
the full faith and credit of the United States and (ii) certain obligations of
government-sponsored agencies that are not backed by the full faith credit of
the United States which are limited to: Federal Home Loan Mortgage Corp. debt
obligations; Farm Credit System (formerly Federal Land Banks, Federal
Intermediate Credit Banks, and Banks for Cooperatives) consolidated system-wide
bonds and notes; Federal Home Loan Banks consolidated debt obligations; Federal
National Mortgage Association debt obligations; Financing Corp. debt
obligations; and Resolution Funding Corp. debt obligations.

 

“Valuation Policy” shall mean the written valuation policy of Harvest as
described in Harvest’s most recent SEC filing, as the same may be amended or
modified from time to time in accordance with this Agreement.

 

“WBL Entities” shall mean, collectively, WBL SPE I, LLC, a Delaware limited
liability company, and WBL SPE II, LLC, a Delaware limited liability company.

 

[Harvest] Loan and Security Agreement (Conformed)

43

--------------------------------------------------------------------------------

 

 

II.     LOAN, PAYMENTS, INTEREST AND COLLATERAL

 

2.1     The Loan

 

Subject to the provisions of this Agreement, each Lender, severally agrees to
make Advances to Borrower under the Loan from time to time during the Revolving
Period; provided, that (i) the Advances of such Lender at any time outstanding
under the Loan shall not exceed an amount equal to such Lender’s Pro Rata Share
of the lesser of (such aggregate amount as applicable to all Lenders being
referred to herein as “Availability”): (A) the sum of (x) the Maximum Loan
Amount, (i) with respect to any Restricted Advance, the sum of (x) the Maximum
Loan Amount, minus (y) the Letter of Credit Usage in effect at such time, minus
(z) the aggregate outstanding principal amount of Advances under the Loan
(including for purposes hereof the outstanding principal amount of any prior
Restricted Advance), and (ii) with respect to any other Advance that is not a
Restricted Advance, the lesser of (A) the sum of (x) the Maximum Loan Amount,
minus (y) the Letter of Credit Usage in effect at such time, minus (z) the
aggregate outstanding principal amount of Restricted Advances under the Loan and
(B) the sum of (x) the value, in Dollars, of one hundred percent (100%) of the
aggregate Borrowing Base, minus (y) the Letter of Credit Usage in effect at such
time. The Loan is a revolving credit facility which may be drawn, repaid and
redrawn from time to time during the Revolving Period as permitted under this
Agreement. Any determination of Availability for requested Advances shall be
made by Agent in its sole discretion and is final and binding upon Borrower,
absent manifest error. Unless otherwise permitted by Agent, each Advance shall
be in an amount of at least Two Hundred Fifty Thousand Dollars ($250,000). No
more than one (1) Advance (other than a Restricted Advance) may be made in any
calendar week, unless otherwise permitted by Agent. Subject to the provisions of
this Agreement, Borrower may request Advances up to and including the value, in
Dollars, of one hundred percent (100%) of Availability.

 

(a)     Evidence of Loans.

 

(i)     Agent shall maintain, in accordance with its usual practice, true,
correct and complete electronic or written records evidencing the Indebtedness
and Obligations owed by Borrower to Lenders, in which it will record (A) the
amount of all Advances made under this Agreement, (B) the amount of any
principal and/or interest due and payable and/or to become due and payable from
Borrower and payable to Lenders under the Loan Documents and (C) all amounts
received by Agent under this Agreement from Borrower.

 

(ii)     The entries made in the electronic or written records maintained
pursuant to subsection (i) of this Section 2.1(a) (the “Balance Register”) shall
be prima facie evidence of the existence and amounts of the Obligations and
Indebtedness therein recorded; provided, however, that the failure of Agent to
maintain such records or any error therein shall not in any manner affect the
obligations of Borrower to repay the correct amounts owed pursuant to the Loan,
including all Advances made by Lenders, and all other Obligations in accordance
with the terms of this Agreement and all other Loan Documents.

 

[Harvest] Loan and Security Agreement (Conformed)

44

--------------------------------------------------------------------------------

 

 

(iii)     Agent will account to Borrower monthly with a written statement of the
Advances under the Loan, and any charges and payments made pursuant to this
Agreement, provided, however, that the failure of Agent to provide such written
statement shall not constitute a default or breach by Agent or any Lender of
this Agreement or any other Loan Document and in the absence of manifest error,
such accounting rendered by Agent shall be deemed final, binding and conclusive
unless Agent is notified by Borrower in writing to the contrary within sixty
(60) Business Days of Receipt of each accounting, which notice shall be deemed
an objection only to items specifically objected to therein.

 

(b)     Notes. Borrower agrees that:

 

(i)     upon written request by any Lender to Borrower for a promissory note or
other evidence of indebtedness is requested by Agent for the benefit of all or
any Lender to evidence the Loan and other Obligations owing or payable to, or to
be made by such Lender, Borrower shall promptly (and in any event within ten
(10) Business Days of any such request) execute and deliver to such Lender an
appropriate promissory note or notes substantially in the form attached hereto
as Exhibit D;

 

(ii)     all references to Note or Notes in the Loan Documents shall mean the
Note or Notes, if any, to the extent issued (and not returned to Borrower for
cancellation) hereunder, as the same may be amended, modified, divided,
supplemented and/or restated from time to time;

 

(iii)     upon written request by any Lender, and in any event within ten (10)
Business Days of any such request, Borrower shall execute and deliver to such
Lender new Notes (on substantially the same terms and in substantially the same
form) and/or divide the Notes in exchange for then existing Notes in such
smaller amounts or denominations as Agent shall specify in its sole discretion;
provided, that the aggregate principal amount of such new Notes shall not exceed
the aggregate principal amount of the Notes outstanding at the time such request
is made; and provided, further, that such Notes that are to be replaced shall
then be deemed no longer outstanding hereunder and replaced by such new Notes
and returned to Borrower within ten (10) days after Agent’s receipt of the
replacement Notes; and

 

(iv)     upon receipt of evidence reasonably satisfactory to Borrower of the
mutilation, destruction, loss or theft of any Notes and the ownership thereof,
Borrower shall, upon the written request of the holder of such Notes, execute
and deliver in replacement thereof new Notes in the same form, in the same
original principal amount and dated the same date as the Notes so mutilated,
destroyed, lost or stolen; and such Notes so mutilated, destroyed, lost or
stolen shall then be deemed no longer outstanding hereunder. If the Notes being
replaced have been mutilated, they shall be surrendered to Borrower after
delivery of the replacement Notes.

 

(c)     Payment at Maturity Date. All amounts outstanding under the Loan and all
other Obligations under the Loan shall be due and payable by Borrower in full,
if not earlier in accordance with this Agreement, on the Maturity Date.

 

[Harvest] Loan and Security Agreement (Conformed)

45

--------------------------------------------------------------------------------

 

 

(d)     Repayment of Restricted Advances. The aggregate outstanding amount of
any Restricted Advance shall be due and payable by Borrower in full, if not
earlier in accordance with this Agreement, on the earlier of (i) the date that
is ten (10) days after the date upon which such Restricted Advance was initially
made (or such later date agreed to in writing by Agent (which writing may be by
electronic mail)) and (ii) the Maturity Date.

 

2.2     Interest on the Loan

 

(a)     Borrower agrees to pay interest in respect of the outstanding principal
amount of the Loan, monthly in arrears to Agent for the account of Lenders, from
the date the proceeds thereof are made available to the Borrower until paid, at
a rate per annum equal to the lesser of (i) the LIBOR Rate, plus three and
one-quarter of one percent (3.25%) per annum (such rate, the “Calculated Rate”)
and (ii) the Maximum Rate. All such payments of interest shall be made on each
Payment Date for the immediately preceding calendar month in accordance with
Section 2.5. If Lenders are prevented from charging or collecting interest at
the Calculated Rate, then the interest rate shall continue to be the Maximum
Rate until such time as Lenders have charged and collected the full amount of
interest that would be chargeable and collectable if interest at the Calculated
Rate had always been lawfully chargeable and collectible.

 

(b)     Borrower shall be permitted to request that the LIBOR Rate for any
calendar month be based on the offered rate for loans in United States dollars
for either a one (1) month or three (3) month period upon a written request to
Agent received no later than two (2) Business Days prior to the start of such
calendar month. Absent any written request by Borrower, the LIBOR Rate shall be
deemed to be based on the offered rate for loans in United States dollars for a
one (1) month period. To the extent Borrower chooses (or is deemed to choose)
the LIBOR Rate to be based on the offered rate for loans in United States
dollars for a one (1) month period, the applicable LIBOR Rate with respect to
such one (1) month period shall be determined by Agent on the first Business Day
of such month and shall be the same throughout such month and (y) to the extent
Borrower chooses the LIBOR Rate to be based on the offered rate for loans in
United States dollars for a three (3) month period, the applicable LIBOR Rate
shall be determined by Agent on the first Business Day of the first month of
such period and shall be the same throughout such period. The monthly interest
due on the principal balance of the Loan outstanding shall be computed for the
actual number of days elapsed on the basis of a year consisting of 360 days and
shall be calculated by determining the average daily principal balance of the
Obligations outstanding for each day of the calendar month in question.

 

2.3     Loan Disbursements; Requirement to Deliver Borrowing Certificate

 

(a)     At such time during the Revolving Period that Borrower desires to incur
an Advance under the Loan hereunder (a “Proposed Advance”), Borrower shall first
provide Agent with notice thereof (which may be delivered via e-mail attachment,
so long as it is signed by a Responsible Officer) not later than 4:00 p.m. (New
York City time) at least one (1) Business Day before the proposed Business Day
on which such Proposed Advance is to be made (each, a “Borrowing Date”),
together with a completed Borrowing Certificate, accompanied by relevant
supporting documentation satisfactory to Agent in its sole discretion, which
shall (x) specify the proposed Borrowing Date of such Advance and (y) specify
the principal amount of such Proposed Advance.

 

[Harvest] Loan and Security Agreement (Conformed)

46

--------------------------------------------------------------------------------

 

 

(b)     On the Borrowing Date, Borrower may formally request the Proposed
Advance of the Loan by delivering to Agent an irrevocable Request for Advance in
the form attached hereto as Exhibit B (each, a “Request for Advance”) (which may
be delivered via e-mail attachment, so long as it is signed by a Responsible
Officer) not later than 11:00 a.m. (New York City time) on such Borrowing Date,
together with (i) a representation that the conditions precedent contained in
Section 4.2 are satisfied as of such Borrowing Date (subject to the update of
the Schedules hereto), together with calculations evidencing satisfaction of
such conditions and (ii) such other supporting documentation with respect to the
figures and information in the Borrowing Certificate as Agent shall request in
its sole discretion. On each Borrowing Date, Borrower irrevocably authorizes
Agent and Lenders to disburse the proceeds of the requested Advance to the
applicable account(s) of Borrower or as otherwise specified in the applicable
Borrowing Certificate (which in each case shall be one or more of the accounts
set forth on Schedule 5.18B), for credit to the account of Borrower (or to such
other account as to which Borrower shall instruct Agent in writing) via Federal
funds wire transfer; provided, however, that for the avoidance of doubt, the
aggregate proceeds of any Restricted Advance shall be disbursed by Agent only to
the Blocked Account. Notwithstanding the foregoing, in no event shall Agent
consider making any Advance under the Loan hereunder unless (x) all conditions
set forth in Section 4.2 have been and continue to be satisfied or waived, and
(y) no Default or Event of Default has otherwise occurred or is continuing or
would result from the making of such proposed Loan Advance.

 

(c)     Notwithstanding anything to the contrary in this Agreement, Agent and
Lenders shall be entitled to rely upon the authority of a Responsible Officer of
Borrower for communications with and instructions from Borrower until written
notice has actually been received that such officer no longer has such
authority.

 

2.4     Loan Collections; Repayment

 

(a)     At all times Borrower shall and shall cause the Administrator (either
itself or through the Sub-Administrator (as applicable)) to instruct and cause:

 

(i)     for all Pledged Loans for which Borrower is acting as agent for itself
and one or more other unaffiliated lenders, each Underlying Borrower in respect
of such Pledged Loan to pay directly by wire transfer to the applicable
Syndicated Loan Clearing Account and/or any subaccounts thereof (which, for the
avoidance of doubt, may be ledger or book entry accounts and not actual
accounts), all interest, principal, prepayments (both voluntary and mandatory),
and other amounts of any and every description payable by or on behalf of the
related Underlying Borrower with respect to such Pledged Loan;

 

(ii)     for all Pledged Loans that are Third Party Agented Loans, the related
Third Party Credit Agent to pay directly by wire transfer to the Blocked Account
and/or any subaccounts thereof (which, for the avoidance of doubt, may be ledger
or book entry accounts and not actual accounts), all interest, principal,
prepayments (both voluntary and mandatory), and other amounts of any and every
description payable to Borrower with respect to such Third Party Agented Loan;
and

 

(iii)     for all other Pledged Loans, each Underlying Borrower in respect of
such Pledged Loan to pay directly by wire transfer to the applicable Borrower
Loan Clearing Account and/or the Blocked Account (as applicable) and/or any
subaccounts thereof (which, for the avoidance of doubt, may be ledger or book
entry accounts and not actual accounts), and other amounts of any and every
description payable by or on behalf of the related Underlying Borrower with
respect to such Pledged Loan.

 

[Harvest] Loan and Security Agreement (Conformed)

47

--------------------------------------------------------------------------------

 

 

With respect to any Available Amounts deposited to any Loan Clearing Account
pursuant to the foregoing clauses (i) or (iii), within one (1) Business Day
after deposit into such applicable Loan Clearing Account of any Available
Amounts as set forth in clauses (i) or (iii) above, Borrower shall transfer (or
cause Administrator to transfer) all such Available Amounts in relation to any
and all Pledged Loans and any other Collateral (in the form so received) payable
to Borrower (as opposed to any other unaffiliated lender for which Borrower is
acting as agent under the applicable Pledged Loan) to the Deposit Account
established and maintained by Borrower in accordance with the provisions of the
Blocked Account Agreement (collectively, the “Blocked Account”). In the event
Borrower receives any payments on any Pledged Loan directly from or on behalf of
the Underlying Borrower thereof, Borrower shall receive such payment in trust
for the sole and exclusive benefit of Agent, and Borrower shall deliver such
payment to the Administrator within two (2) Business Days (in the form so
received), unless Agent shall have notified Borrower to deliver directly to
Agent all payments in respect of the Pledged Loans which may be received by
Borrower, in which event all such payments (in the form received) shall be
endorsed by Borrower to Agent and delivered to Agent promptly upon Borrower’s
receipt thereof. On (A) the last Business Day of each month and (B) the first
(1st) Business Day to occur after an Underlying Loan has been paid in full (but
solely with respect to proceeds of such Underlying Loan), Agent shall transfer
100% of cleared funds in the Blocked Account and the Lockbox Account (if
established) to the Collection Account, via wire transfer, for distribution from
the Collection Account by Agent in accordance with Section 2.5.

 

(b)     Agent shall have the right at any time to establish (or require the
establishment of) a lockbox account in Agent’s name, controlled by Agent,
established at an institution selected by Agent and pursuant to documentation
acceptable to Agent (the “Lockbox Account”) for the collection of all interest,
principal, prepayments (both voluntary and mandatory), and other amounts of any
and every description payable to Borrower by or on behalf of any Underlying
Borrower under any Collateral, and at any time and Agent shall have the right to
notify any Underlying Borrower to deposit such sums into such Lockbox Account.

 

(c)     Subject to the terms and provisions of this Agreement (including without
limitation, Section 6.17 and 11.1 below (and without limiting the application
thereof)), in addition to payments in the ordinary course of business as set
forth above, the Loan may be prepaid in whole or in part by Borrower at any time
upon not less than two (2) Business Days prior written notice (any such date on
which the Loan is to be prepaid, referred to herein as the “Prepayment Date”).
If the Loan is to be prepaid as provided in this clause (c), the prepayment
price shall be equal to the sum of (x) the outstanding unpaid principal balance
of the Loan to be voluntarily prepaid (the “Prepayment Amount”), plus (y)
accrued and unpaid interest on the Prepayment Amount to the Prepayment Date.
Notwithstanding any other provision of any Loan Document, no voluntary
prepayment under this Agreement shall affect Agent’s rights or any of the
Obligations existing as of the Prepayment Date, and the provisions of the Loan
Documents shall continue to be fully operative until the Obligations (other than
indemnity obligations under the Loan Documents that are not then due and payable
or for which any events or claims that would give rise thereto are pending) have
been fully performed and indefeasibly paid in cash in full.

 

[Harvest] Loan and Security Agreement (Conformed)

48

--------------------------------------------------------------------------------

 

 

2.5     Promise to Pay; Manner of Payment

 

(a)     On each Payment Date and on the first (1st) Business Day after Agent has
transferred funds received under clause (ii) of the last sentence of Section
2.4(a) for distribution to the Collection Account, prior to the occurrence and
continuance of an Event of Default and subject to the other terms and conditions
of this Agreement, all Available Amounts received during the month most recently
ended shall be paid from the Collection Account by Agent to the following
Persons in the following order of priority, to the extent amounts are due and
owing to such Persons:

 

(i)     to Agent, for any indemnities, costs, fees or expenses owed to Agent to
the extent not previously reimbursed or paid;

 

(ii)     to Agent, for the benefit of the Lenders on a pari-passu basis, first,
an amount equal to any protective advances made pursuant to Section 2.8 hereof,
together with all interest owed with respect to such protective advances,
second, any indemnities, costs, fees or expenses owed to Lenders, third, all
accrued and unpaid interest on the Obligations charged at the Default Rate and
fourth, all other accrued and unpaid interest on the Obligations, in each case,
to the extent not previously reimbursed or paid;

 

(iii)     Investment Adviser, all accrued and unpaid Advisory Fees;

 

(iv)     to Blocked Account Bank, for any indemnities, costs, fees or expenses
owed to the extent not previously reimbursed or paid in relation to the Blocked
Account and/or any Loan Clearing Account;

 

(v)     to the Lockbox Agent (if any), for any indemnities, costs, fees or
expenses owed to the extent not previously reimbursed or paid in relation to the
Lockbox Account;

 

(vi)     to the Custodian, for any indemnities, costs, fees or expenses owed the
Custodian pursuant to (a) the Custody Agreement dated as of May 2, 2013 by and
between Custodian and Harvest, as amended from time to time, and (b) the
Custodial Agreement to the extent not previously reimbursed or paid;

 

(vii)     to (A) the Sub-Administrator, for any indemnities, costs, fees or
expenses owed the Sub-Administrator with respect to the Delegated Functions
pursuant to the Sub-Administration Agreement to the extent not previously
reimbursed or paid, and (B) the Backup Administrator, (if any) for any
indemnities, costs, fees or expenses owed the Backup Administrator pursuant to
the Backup Administration Agreement to the extent not previously reimbursed or
paid;

 

(viii)     to Agent, for the benefit of Lenders on a pari-passu basis, an amount
equal to the amount required (if any) to cause Borrower to be in compliance with
Section 2.6 hereof;

 

[Harvest] Loan and Security Agreement (Conformed)

49

--------------------------------------------------------------------------------

 

 

(ix)     during the Amortization Period, to Agent, for the benefit of Lenders on
a pari-passu basis, any amounts due and owing pursuant to Section 2.7(b);

 

(x)     to Agent and/or Lenders, any and all other Obligations due and payable
as of such Payment Date;

 

(xi)     during the Amortization Period, to Agent, for the benefit of the
Lenders on a pari-passu basis, 90% of any Available Amount representing
principal collections less amounts paid under clause (ix) above;

 

(xii)     during the Amortization Period, to Agent, for the benefit of the
Lenders on a pari-passu basis, 10% of any remaining Available Amount, but only
so long as payment under this item would not result in Borrower’s inability to
make sufficient distributions or dividends necessary to maintain its eligibility
to qualify as a RIC or to avoid the imposition of a federal excise tax on
undistributed earnings under Section 4982 of the Code;

 

(xiii)     to Investment Adviser, the Incentive Advisory Fees;

 

(xiv)     to Investment Adviser and Administrator, for any indemnities, costs,
fees or expenses owed pursuant to the Advisory Agreement and the Administration
Agreement, as applicable, to the extent not previously reimbursed or paid; and

 

(xv)     to Borrower, all remaining Available Amounts after giving effect to the
payments described above in this Section 2.5, free and clear of the security
interest created by this Agreement, to be used by Borrower any lawful purpose.

 

In the event that amounts distributed under Sections 2.5(a) on any Payment Date
are insufficient for payment of the amounts set forth in Section 2.5(a)(i)
through (x) for such Payment Date, Borrower shall pay an amount equal to the
extent of such insufficiency within three (3) Business Days of request by Agent.

 

(b)     Borrower absolutely and unconditionally promises to pay, when due and
payable pursuant hereto, principal, interest and all other amounts and
Obligations payable, hereunder or under any other Loan Document, without any
right of rescission and without any deduction whatsoever, including any
deduction for set-off, recoupment or counterclaim, notwithstanding any damage
to, defects in or destruction of the Collateral or Underlying Collateral or any
other event, including obsolescence of any property or improvements. Any
payments made by Borrower, shall be made only by wire transfer on the date when
due, without offset, deduction or counterclaim, in Dollars, in immediately
available funds to such account as may be indicated in writing by Agent to
Borrower from time to time. Any such payment received after 2:00 p.m. (New York
City time) on any date shall be deemed received on the following Business Day.
Whenever any payment hereunder shall be stated to be due or shall become due and
payable on a day other than a Business Day, the due date thereof shall be
extended to, and such payment shall be made on, the next succeeding Business
Day, and such extension of time in such case shall be included in the
computation of payment of any interest (at the applicable interest rate then in
effect during such extension) and/or fees, as the case may be. Borrower hereby
waives setoff, recoupment, counterclaim, demand, presentment, protest, all
defenses with respect to any and all instruments and all notices and demands of
any description, and the pleading of any statute of limitations as a defense to
any demand under this Agreement and any other Loan Document.

 

[Harvest] Loan and Security Agreement (Conformed)

50

--------------------------------------------------------------------------------

 

 

2.6     Repayment of Excess Advances

 

(a)     If, at any time and for any reason, the outstanding unpaid principal
balance of the Loan (including (for the avoidance of doubt) any Restricted
Advance) exceeds the Maximum Loan Amount, Borrower shall immediately, without
the necessity of any notice or demand, and whether or not a Default or an Event
of Default has occurred or is continuing, prepay the principal balance of the
Loan in an amount equal to the difference between such sum and Availability (all
accrued and unpaid interest with respect to such difference shall be
simultaneously prepaid).

 

(b)     If, at any time for any reason (including, without limitation, as a
result of one or more Pledged Loans no longer constituting Eligible Loans (as a
result of no longer complying with the eligibility criteria set forth in the
definition thereof) and/or as a result of a decrease in Fair Value and/or
Enterprise Value (as calculated by Borrower’s internal valuation methodology
and/or any updated third party valuation report received by Agent pursuant to
Section 6.1(i) hereof) as it applies to one or more Pledged Loans or Underlying
Borrowers, as applicable), the outstanding unpaid principal balance of the Loan
(excluding (for purposes hereof) the outstanding amount of any Restricted
Advance) exceeds the value, in Dollars, of one hundred percent (100%) of the
aggregate Borrowing Base, Borrower shall immediately, without the necessity of
any notice or demand, and whether or not a Default or an Event of Default has
occurred or is continuing, either immediately (i) prepay the principal balance
of the Loan (excluding (for purposes hereof) the outstanding amount of any
Restricted Advance) in an amount equal to the difference between such sum and
the value, in Dollars, of one hundred percent (100%) of the aggregate Borrowing
Base (all accrued and unpaid interest with respect to such difference shall be
simultaneously prepaid) or (b) so long as Revolving Period is then in effect,
increase the aggregate principal amount of Eligible Loans included in the
calculation of the Borrowing Base so that the outstanding unpaid principal
balance of the Loan (excluding (for purposes hereof) the outstanding amount of
any Restricted Advance) is less than or equal to the value, in Dollars, of one
hundred percent (100%) of the aggregate Borrowing Base. The pledge and delivery
to Agent of additional Eligible Loans shall comply with the document delivery
requirements set forth in Section 4.2, and shall be accompanied by a written
certification of Borrower to the effect that such additional Pledged Loans are
Eligible Loans and that, after giving effect to the pledge to Agent of such
Eligible Loans no Default or Event of Default will exist.

 

2.7     Other Mandatory Prepayments

 

(a)     If a Change of Control occurs that has not been consented to in writing
by the Requisite Lenders (at their sole option) prior to the consummation
thereof, on or prior to the first Business Day following the date of such Change
of Control, Borrower shall prepay the Loan and all other Obligations in full in
cash together with accrued interest thereon to the date of prepayment and all
other amounts owing to Agent and Lenders under the Loan Documents.

 

[Harvest] Loan and Security Agreement (Conformed)

51

--------------------------------------------------------------------------------

 

 

(b)     In addition to the foregoing, during the Amortization Period, Borrower
shall pay down the principal balance of the Loan on a monthly basis in equal
installments during the relevant calendar quarter, whether via the remittance of
proceeds pursuant to Section 2.5(a) or otherwise, so that the principal balance
of the Loan will be reduced by an amount equal to or greater than (i) four
percent (4%) of the Maximum Loan Amount for each of the first two (2) full
calendar quarters following the termination of the Revolving Period, (ii) six
percent (6%) of the Maximum Loan Amount for each of the succeeding two (2) full
calendar quarters and (iii) seven and one-half percent (7.5%) of the Maximum
Loan Amount for each of the succeeding two (2) full calendar quarters.

 

(c)     During the Amortization Period, if Borrower, in any transaction or
series of related transactions, sells or issues any equity or debt securities,
Equity Interests or other ownership interests other than in accordance with and
pursuant to any employee stock option or similar plan, then Borrower shall apply
100% (or such lesser amount as is required to indefeasibly pay in cash in full
the Obligations and all other amounts outstanding under the Loan Documents
(other than indemnity obligations under the Loan Documents that are not then due
and payable or for which any events or claims that would give rise thereto are
not then pending)) of the cash proceeds thereof (net of reasonable, documented,
out-of-pocket transaction costs and expenses and taxes) to the prepayment of the
Obligations and other amounts outstanding under the Loan Documents.

 

2.8     Payments by Agent; Protective Advances

 

(a)     Should any amount required to be paid under any Loan Document be unpaid
beyond any applicable cure period, such amount may be paid by Agent, for the
account of Agent or Lenders, which payment shall be deemed a request for an
Advance under the Loan as of the date such payment is due, and Borrower
irrevocably authorizes disbursement of any such funds by Agent, by way of direct
payment of the relevant amount, interest or Obligations in accordance with
Section 2.5 without necessity of any demand whether or not a Default or an Event
of Default has occurred or is continuing. No payment or prepayment of any amount
by Agent, Lenders or any other Person shall entitle any Person to be subrogated
to the rights of Agent and/or Lenders under any Loan Document unless and until
the Obligations have been fully performed and paid indefeasibly in cash and the
Commitments have been terminated. Any sums expended or amounts paid by Agent
and/or Lenders as a result of Borrower’s failure to pay, perform or comply with
any Loan Document or any of the Obligations may be charged to Borrower’s account
as an Advance under the Loan and added to the Obligations.

 

 

(b)     Notwithstanding any provision of any Loan Document, Agent, in its sole
discretion, shall have the right, but not any obligation, at any time that
Borrower fails to do so, and from time to time, without prior notice, to: (i)
obtain insurance (at Borrower’s expense) covering any of the Underlying
Collateral to the extent not obtained as required under any Underlying Loan
Document or upon the Underlying Borrower’s failure to do so; (ii) discharge (at
Borrower’s expense) taxes or Liens affecting any of the Underlying Collateral
that have not been paid in violation of any Underlying Loan Document or that
jeopardizes Borrower’s or Agent’s Lien priority in the Underlying Collateral; or
(iii) make any other payment (at Borrower’s expense) for the administration,
servicing, maintenance, preservation or protection of the Underlying Collateral
or Collateral. Agent shall be reimbursed for all such advances pursuant to
Section 2.5 and any such advances shall bear interest at the Applicable Rate
from the date the Advance is made until it is repaid. No such advance by Agent
shall be construed as a waiver by Agent, or any Lender of any Default or Event
of Default or any of the rights or remedies of Agent or any Lender.

 

[Harvest] Loan and Security Agreement (Conformed)

52

--------------------------------------------------------------------------------

 

 

2.9     Grant of Security Interest; Collateral

 

(a)     To secure the payment and performance of the Obligations, Borrower
hereby grants to Agent, for the benefit of Agent and Lenders, a valid, perfected
and continuing first-priority security interest in and Lien upon, and pledges to
Agent, for the benefit of Agent and Lenders, all of Borrower’s assets, personal
property, goods, Instruments, Equipment, Inventory, Fixtures, Accounts, General
Intangibles, Chattel Paper, Contract Rights, Contracts, Documents,
Letter-of-Credit Rights, Deposit Accounts, Software, Money, Investment Property,
Health-Care-Insurance Receivables, Supporting Obligations and the Proceeds of
each and all other types of property, in each case whether now owned or existing
or hereafter from time to time acquired or coming into existence, including
without limitation, all of Borrower’s right, title and interest in, to and under
all of the following, whether now owned or existing or hereafter from time to
time acquired or coming into existence:

 

(i)     all of Borrower’s tangible personal property related to the Underlying
Loans, including, without limitation, all present and future Goods, Inventory
and Equipment (including items of equipment which are or become Fixtures), and
Computer Hardware and Software, now owned or hereafter acquired related to the
Pledged Loans;

 

(ii)     all right, title and interest of Borrower in and to any and all Pledged
Loans and Attached Equity Interests;

 

(iii)     all of Borrower’s intangible personal property related to the Pledged
Loans, including, without limitation, all present and future Accounts,
Securities, Contract Rights, Permits, General Intangibles, Chattel Paper,
Investment Property, Intellectual Property, Documents, Instruments, Deposit
Accounts, Letter-of-Credit Rights and Supporting Obligations, rights to the
payment of money or other forms of consideration of any kind, tax refunds,
insurance proceeds (including, without limitation, proceeds of any life
insurance policy), now owned or hereafter acquired, and all intangible and
tangible personal property relating to or arising out of any of the foregoing,
including, but not limited to, the following:

 

(A)     all right, title and interest of Borrower in and to the Underlying Loans
and Underlying Loan Documents related thereto;

 

(B)     all right, title and interest of Borrower in and to all other property
whether now or hereafter owned, acquired or held by Borrower which secures (or
constitutes collateral for) any of the Underlying Loans or Underlying Loan
Documents, including without limitation, all Attached Equity Interests and all
right, title and interest in and to all financing statements perfecting such
security interests in any of the foregoing;

 

[Harvest] Loan and Security Agreement (Conformed)

53

--------------------------------------------------------------------------------

 

 

(C)     all right, title and interest of Borrower in and to all guaranties and
other instruments by which any Person guarantees the payment or performance of
the Underlying Loans;

 

(D)     all right, title and interest of Borrower in and to all insurance
policies pertaining to or obtained by any Underlying Borrower or Borrower in
connection with, or arising out of, any Underlying Loan Document;

 

(E)     all right, title and interest of Borrower in and to all commitments and
other agreements to purchase any Pledged Loans;

 

(F)     all right, title and interest of Borrower in and to all collections on,
and proceeds of or from, any and all of the foregoing;

 

(G)     all files, surveys, certificates, correspondence, appraisals, computer
programs, software, tapes, discs, cards, accounting records, and other records,
information, and data of Borrower relating to the Accounts (including all
information, data, programs, tapes, discs and cards necessary to administer and
service the Pledged Loans);

 

(H)     all rights, claims, actions and causes of action under Underlying Loan
Documents, now existing or hereafter accruing in favor of the holder thereof,
including rights of acceleration, rights to exercise remedies, rights in respect
of representations, warranties, covenants and indemnities and rights under
guaranties or other instruments or agreements evidencing or assuring payment or
performance thereunder;

 

(I)     all right, title and interest of Borrower in and to (x) the
Administration Agreement, and (y) the Sub-Administration Agreement, together
with (in each case) all rights (including, without limitation, Borrower’s rights
of enforcement and all precautionary Lien granted) thereunder;

 

(J)     all policies of insurance (including without limitation, casualty and
hazard insurance and policies of owner’s or mortgagee’s title insurance), or
rights as loss payee or endorsee thereof, and escrow agreements, all tax,
insurance, security or other deposits, including rights in respect of letters of
credit evidencing or securing any such deposit, and rights acquired by reason of
condemnation or exercise of the power of eminent domain with respect to any
Underlying Collateral;

 

(K)     all contract rights, accounts, rights to payment of money, and general
intangibles, relating to such documents and contracts described in (A) through
(J) above and as to all such Collateral described in (A) through this
subparagraph (K) whether now existing or hereafter at any time acquired or
arising;

 

(L)     all now existing or hereafter arising rights to service, administer
and/or collect Underlying Loans and all rights to the payment of money on
account of such servicing, administration and/or collection activities;

 

[Harvest] Loan and Security Agreement (Conformed)

54

--------------------------------------------------------------------------------

 

 

(M)     the Controlled Accounts and all money, investment property, instruments
and other property credited to, carried in or deposited in the Controlled
Accounts, including (for the avoidance of doubt) (x) the aggregate amount of the
proceeds of any Restricted Advance deposited into (and retained in) the Blocked
Account and (y) the Specified Operating Account and all money, investment
property, instruments and other property credited to, carried or deposited
therein;

 

any and all additions to any of the foregoing, and any and all replacements,
products and proceeds (including insurance proceeds) of any of the foregoing.

 

(b)     Borrower shall promptly notify Agent of any Commercial Tort Claims
related to the Pledged Loans in which Borrower has an interest arising after the
Closing Date and shall provide all necessary information concerning each such
Commercial Tort Claim and make all necessary filings with respect thereto to
perfect Agent’s first-priority security interest therein.

 

(c)     Borrower has full right and power to grant to Agent, for the benefit of
Agent and Lenders, a perfected, first-priority security interest and Lien on the
Collateral pursuant to this Agreement, subject to no transfer or other
restrictions or Liens of any kind in favor of any other Person. No financing
statement relating to any of the Collateral is on file in any public office
except those on behalf of Agent. Borrower is not party to any agreement,
document or instrument that conflicts with this Section 2.9.

 

(d)     Borrower hereby authorizes Agent to prepare and file financing
statements provided for by the UCC and to take such other action as may be
required, in Agent’s sole discretion, to perfect and to continue the perfection
of Agent’s security interests in the Collateral. Without limiting the generality
of the foregoing, Borrower hereby agrees that such financing statements may (i)
describe the Collateral as "all personal property of debtor" or "all assets of
debtor" or words of similar effect, (ii) describe the Collateral as being of
equal or lesser scope or with greater detail, or (iii) contain any information
required by part 5 of Article 9 of the Code for the sufficiency of filing office
acceptance. Borrower also hereby ratifies any and all financing statements or
amendments previously filed by Agent in any jurisdiction.

 

2.10     Collateral Administration

 

(a)     All Collateral (except (x) Deposit Accounts and/or any Loan Clearing
Account and (y) Collateral in the possession of Custodian) will at all times be
kept by Borrower at the locations set forth on Schedule 5.18A hereto, and shall
not, without thirty (30) calendar days prior written notice to Agent, be moved
therefrom other than to another such location, and in any case shall not be
moved outside the continental United States. Borrower hereby agrees to deliver,
or cause to be delivered, to Custodian, the Custodian Deliverables with respect
to each Pledged Loan (other than as it relates to an Approved Syndicated Loan or
Broadly Syndicated Loan) within five (5) Business Days after the related
Borrowing Date. All Pledged Loans shall, regardless of their location, be deemed
to be under Agent’s dominion and control (with files so labeled) and deemed to
be in Agent’s possession. Any of Agent’s officers, employees, representatives or
agents shall have the right upon reasonable notice, at any time during normal
business hours, in the name of Agent or any designee of Agent or Borrower, to
verify the validity, amount or any other matter relating to the Collateral,
including inventory appraisals. Borrower shall cooperate fully with Agent in an
effort to facilitate and promptly conclude such verification process or
inventory appraisals. In addition to and notwithstanding any provision of any
Loan Document, Agent shall have the right at all times after the occurrence and
during the continuance of an Event of Default to notify any Person owing amounts
pursuant to Pledged Loans that their Pledged Loan has been assigned to Agent and
to collect such amounts directly in its own name and to charge collection costs
and expenses, including reasonable attorneys’ fees, to Borrower, provided,
however, that Borrower shall endeavor in the first instance to make collection
of such amounts for Agent.

 

[Harvest] Loan and Security Agreement (Conformed)

55

--------------------------------------------------------------------------------

 

 

(b)     As and when determined by Agent in its sole discretion, Agent will
perform the searches described in clauses (i) and (ii) below against Borrower:
(i) UCC searches with the Secretary of State and local filing offices of each
jurisdiction where Borrower are organized and/or maintain their executive
offices, a place of business or assets; and (ii) judgment, federal tax lien and
corporate and partnership tax lien searches, in each jurisdiction searched under
clause (i) above.

 

(c)     Within five (5) Business Days after the applicable Borrowing Date,
Borrower shall deliver, or cause to be delivered, to Agent or Custodian any
Attached Equity Interests and all items of Collateral that Agent must receive
possession of to obtain a first-priority perfected Lien in such Collateral to
the extent not already in the possession of Agent or Custodian.

 

(d)     Borrower shall keep accurate and complete records of the Collateral and
all payments and collections thereon and shall submit such records to Agent on
such periodic basis as Agent may request in its sole discretion. If requested by
Agent upon or at any time after the occurrence and during the continuation of an
Event of Default, Borrower shall execute and deliver to Agent, formal written
assignments of all of its Pledged Loans as Agent may request, together with
copies of claims, invoices and/or other information related thereto. To the
extent that collections from such assigned Pledged Loans exceed the amount of
the outstanding Obligations, upon confirmation by Agent of such excess amount
and so long as no Default or Event of Default has occurred and is continuing,
such excess amount shall be refunded to Borrower upon written request in
accordance with the terms of this Agreement.

 

(e)     Borrower hereby agrees to take the following protective actions to
prevent destruction of records pertaining to Borrower’s Collateral: (i) if
Borrower maintains its Collateral records on a manual system, such records shall
be kept in a fire proof room or on no less than thirty (30) calendar days
following the end of each calendar month, a record of all payments on Pledged
Loans and all other matters relating to the Collateral shall be placed in an
off-site safety deposit box (and Agent shall have access to such safety deposit
box); or (ii) if the Collateral records are computerized, Borrower agrees to
create an electronic “back-up” of the computerized information and to provide
Agent monthly with an electronic copy of such “back-up” information (A) prior to
the Closing Date and (B) no later than thirty (30) days following the end of
each calendar month following the Closing Date.

 

(f)     Promptly upon learning of the anticipated payment in full of any Pledged
Loan, Borrower shall give written notice thereof to Agent. Within two (2)
Business Days after the actual payment in full of any Pledged Loan and delivery
of the proceeds thereof to the applicable Loan Clearing Account or the Blocked
Account (as applicable) in accordance with Section 2.4 hereof, Borrower shall
give written notice thereof to Agent and Custodian of such payment.

 

[Harvest] Loan and Security Agreement (Conformed)

56

--------------------------------------------------------------------------------

 

 

(g)     Notwithstanding anything set forth herein to the contrary, so long as no
Default or Event of Default has occurred and is continuing or would result
therefrom, then upon Agent’s receipt of (i)(A) a written request for the release
of Agent’s Lien on any Pledged Loan, (B) unless otherwise agreed to in writing
by Agent in its sole discretion, evidence acceptable to Agent that such Pledged
Loan is being sold to a third-party, non-Affiliate of Borrower on an arms-length
basis for which purchase no Affiliate of Borrower is providing seller financing
in connection with such sale and (C) receipt of payment (or payment into escrow
pursuant to a mechanism acceptable to Agent) of an amount equal to (x) 100% of
the net proceeds of the sale of such Pledged Loan plus (y) the amount required
(if any) to cause borrower to be in compliance with Section 2.6 hereof following
the release of such Pledged Loan, Agent shall, promptly, at Borrower’s cost and
expense, deliver to Borrower (I) any Collateral relating to such Pledged Loan
and (II) Borrower-prepared release, satisfaction, discharge and/or termination
agreements or similar instruments or filings in relation to such related
Collateral and any other UCC or similar filings made by Agent in relation
thereto, in form and substance reasonably satisfactory to Agent; and/or (ii)(A)
written notice from Borrower that any Loan Clearing Account that was previously
a “Borrower Loan Clearing Account” has become a “Syndicated Loan Clearing
Account” and (B) an updated schedule to the Borrower Loan Clearing Account
Agreement reflecting the removal of such Loan Clearing Account from the Borrower
Loan Clearing Account Agreement, Agent shall, promptly, at Borrower’s cost and
expense, deliver to Borrower an acknowledged copy of such updated schedule to
the Borrower Loan Clearing Account Agreement. Upon the request of Borrower,
Agent agrees to provide a payoff letter, in form and substance acceptable to
Agent, for the release of Agent’s Lien on any such Pledged Loan, subject to the
terms and conditions of this clause (g). Borrower shall bear the responsibility
of recording any such documents delivered pursuant to this clause (g) and shall
bear all out-of-pocket expenses (including, without limitation, legal fees and
disbursements of Agent or any Lender) in connection with any such payoff letter,
supplemental schedule, release, reassignment and delivery delivered pursuant to
this clause (g).

 

(h)     Without limiting the foregoing (and in furtherance thereof), in the
event any Syndicated Loan Clearing Account becomes a Borrower Loan Clearing
Account, Borrower shall deliver to Agent (or cause Administrator to deliver to
Agent), within ten (10) Business Days, an updated schedule to the Borrower Loan
Clearing Account Agreement (acknowledged by Agent) reflecting such Borrower Loan
Clearing Account (or such other document, instrument, or agreement as is
necessary to perfect Agent’s Lien thereon and provide Agent control of, in each
case in form and substance acceptable to Agent in its sole discretion).

 

2.11     Power of Attorney

 

(a)     In addition to the powers set forth in the Power of Attorney, Agent is
hereby irrevocably made, constituted and appointed the true and lawful attorney
for Borrower (without obligating Agent to act as such) with full power of
substitution to do the following: (i) endorse the name of Borrower upon any and
all checks, drafts, money orders and other instruments for the payment of money
that are payable to Borrower and constitute collections on Borrower’s Pledged
Loans or other Accounts; (ii) execute and/or file in the name of Borrower any
financing statements, amendments to financing statements, schedules to financing
statements, releases or terminations thereof, assignments, instruments or
documents that it is obligated to execute and/or file under any of the Loan
Documents; (iii) execute and/or file in the name of Borrower assignments,
instruments, documents, schedules and statements that it is obligated to give
Agent under any of the Loan Documents; and (iv) do such other and further acts
and deeds in the name of Borrower that Agent may deem necessary to enforce,
make, create, maintain, continue, enforce or perfect Lender’s Lien or rights in
any Collateral. In addition, if Borrower breaches its obligation hereunder to
direct payments of Pledged Loans or other Accounts or the proceeds of any other
Collateral to the Lockbox Account, Agent, as the irrevocably made, constituted
and appointed true and lawful attorney for such Person pursuant to this
paragraph, may, by the signature or other act of any of Agent’s officers or
authorized signatories (without requiring any of them to do so), direct any
federal, state or private payor or fiscal intermediary to pay proceeds of
Pledged Loans or other Accounts or any other Collateral to the Lockbox Account
or another account designated in writing by Agent.

 

[Harvest] Loan and Security Agreement (Conformed)

57

--------------------------------------------------------------------------------

 

 

(b)     The power of attorney granted pursuant to the Power of Attorney is a
power coupled with an interest and shall be irrevocable until the Obligations
have been paid in full. The powers conferred on Agent under the Power of
Attorney are solely to protect the Agent’s and the Lenders’ interests in the
Collateral and shall not impose any duty upon Agent or any Lender to exercise
any such powers. Agent agrees that (i) except as specified in the Power of
Attorney, it shall not exercise any power or authority granted under the Power
of Attorney unless an Event of Default has occurred and is continuing, and (ii)
Agent shall account for any monies received by Agent in respect of any
foreclosure on or disposition of Collateral pursuant to the Power of Attorney;
provided, that Agent shall not have any duty as to any Collateral, and Agent
shall be accountable only for amounts that it actually receives as a result of
the exercise of such powers. NEITHER AGENT NOR ITS RESPECTIVE AFFILIATES,
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES SHALL BE RESPONSIBLE
TO ANY GRANTOR FOR ANY ACT OR FAILURE TO ACT UNDER ANY POWER OF ATTORNEY OR
OTHERWISE, EXCEPT IN RESPECT OF DAMAGES ATTRIBUTABLE SOLELY TO ITS OWN GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT AS FINALLY DETERMINED BY A COURT OF COMPETENT
JURISDICTION, NOR FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL
DAMAGES.

 

2.12     Increase of Maximum Loan Amount.

 

Borrower, Agent and Lenders will be permitted, at any time prior to the Maturity
Date, subject to the consent of any Person whose consent is required under the
terms of any of the other Loan Documents, to increase the Maximum Loan Amount up
to an aggregate amount of $85,000,000.00 with additional Commitments from
Lenders or new Commitments from financial institutions acceptable to Agent;
provided, that: (i) at the time of any such increase, no Event of Default, or
any condition that would (or with the passage of time would) constitute an Event
of Default under this Agreement or any other Loan Document, has occurred and is
continuing; (ii) each of the other conditions precedent in Section 4.2 are
satisfied, (iii) no Lender shall be obligated to participate in any such
increase by increasing the amount of its own Revolving Exposure and/or
Commitment, which decision shall be made in the sole discretion of each Lender;
(iv) each Lender shall have been provided an opportunity to participate in such
increase on a ratable basis; (v) such additional Commitment shall be in a
minimum aggregate principal amount of $5,000,000.00 and integral multiples of
$5,000,000.00 in excess thereof; and (vi) all documents reasonably required by
Agent to evidence any such increase shall be executed and delivered to Agent on
or before the effective date of such increase, including, without limitation,
one or more new or replacement Notes.

 

[Harvest] Loan and Security Agreement (Conformed)

58

--------------------------------------------------------------------------------

 

 

2.13     Letters of Credit.

 

Subject to the terms and conditions set forth in this Agreement and on Annex I
hereto, Borrower may request that one or more L/C Issuers issue Standby Letters
of Credit (in accordance with each such L/C Issuer’s usual and customary
business practices). To the extent Agent (in its sole discretion) agrees to
issue such Standby Letter of Credit to Borrower, (a) Pacific Western (as an L/C
Issuer) may elect (in its sole discretion) to (x) only issue any such Standby
Letter of Credit in its own name, or (y) issue such Standby Letter of Credit and
allow each Lender (in such Lender’s sole discretion) to incur or purchase
participations in such Standby Letter of Credit in respect of Borrower in an
amount equal to such Lender’s respective Pro Rata Share, or (b) Agent may (in
its sole discretion) request that another Lender or other Lenders (in each such
Lender’s sole discretion) agree to issue any such Standby Letter of Credit in
such Lender’s own name (as an L/C Issuer). For the avoidance of doubt, the
issuance of any Standby Letter of Credit to Borrower hereunder shall be made in
the sole discretion of Agent, and the participation of Pacific Western (as a
Lender and L/C Issuer) or any other Lender (as an L/C Issuer or as a participant
in any Standby Letter of Credit) shall be made in the sole discretion of Pacific
Western or such other Lender.

 

III.     FEES AND OTHER CHARGES

 

3.1     Commitment Fee

 

(a)     On the Closing Date, in addition to any fees set forth in the Fee
Letter, Borrower shall pay to Agent, for the benefit of the Lenders, a
nonrefundable commitment fee equal to one percent (1.0%) of the Maximum Loan
Amount, which shall be deemed fully earned and non-refundable on the Closing
Date.

 

(b)     On the Seventh Amendment Effective Date, in addition to any fees
previously paid by Borrower pursuant the terms of this Agreement or any other
Loan Document, Borrower shall pay to Agent, for the benefit of the Lenders, a
nonrefundable commitment fee equal to one-quarter of one percent (0.25%) of the
Maximum Loan Amount, which shall be deemed fully earned and non-refundable on
the Seventh Amendment Effective Date.

 

3.2     Early Termination Fee

 

(a)     If, prior to May 1, 2020, (i) Agent demands or accelerates the
Obligations, or Borrower is otherwise required to make payment in full of the
Obligations, (ii) a Change of Control occurs, and/or final payment of all
outstanding Obligations pursuant to Section 2.7(a) occurs or is required to
occur as a result thereof, (iii) any other termination of this Agreement and/or
final prepayment (in full) of the Loan or the Obligations occur, whether by
virtue of Agent’s exercising its right of set-off or otherwise, or (iv) any
automatic acceleration of the Loan or the Obligations or cessation of lending on
account of or during a bankruptcy, reorganization or other proceeding or
liquidation or pursuant to any Debtor Relief Law (each, a “Termination”), then,
at the effective date of any such Termination, Borrower shall pay Agent, for the
ratable benefit of Lenders (in addition to the then outstanding principal,
accrued interest and fees and other Obligations owing pursuant to the terms of
this Agreement and any other Loan Document), as yield maintenance for the loss
of bargain and not as a penalty, a fee (an “Early Termination Fee”) in an amount
equal to (x) if such Termination occurs on or before October 31, 2019, one
percent (1.0%) of the Maximum Loan Amount in effect as of such date of
Termination, and (y) if such Termination occurs on or after November 1, 2019,
but on or before April 30, 2020, one-half of one percent (0.5%) of the Maximum
Loan Amount in effect as of such date of Termination.

 

[Harvest] Loan and Security Agreement (Conformed)

59

--------------------------------------------------------------------------------

 

 

(b)     Notwithstanding the foregoing, in the event that on or after January 15,
2019, Borrower delivers to Agent a written request to (x) modify this Agreement
to increase the maximum Leverage Ratio pursuant to Section 7.21 hereof to a
ratio equivalent to a BDC Leverage Ratio of 1.40 to 1.00 or higher, (y) modify
the definition of “Unsecured Longer-Term Indebtedness” or otherwise grant a
limited waiver with respect thereto to permit Borrower to incur Unsecured
Longer-Term Indebtedness, the aggregate amount of which is in excess of fifty
percent (50%) of the Maximum Loan Amount (provided, that such Indebtedness
otherwise satisfies the requirements for Unsecured Longer-Term Indebtedness
under clauses (a) through (c) of the definition thereof), or (z) some
combination of (I) an increase to the maximum Leverage Ratio pursuant to Section
7.21 hereof and (II) a modification or waiver with respect to the definition of
“Unsecured Longer-Term Indebtedness” (of the sort described in the foregoing
clause (y)) that, taken together, will otherwise equate to an increase in the
maximum Leverage Ratio pursuant to Section 7.21 hereof to a ratio equivalent to
a BDC Leverage Ratio of 1.40 to 1.00 or higher (a “Leverage Ratio Request”),
Agent shall deliver to Borrower written notice (a “Leverage Ratio Response”), on
or before the date that is sixty (60) days after Agent’s receipt of such
Leverage Ratio Request, of whether Agent and the Lenders (in their Permitted
Discretion) intend to modify this Agreement to accommodate the substance of the
modifications requested in such Leverage Ratio Request (any such proposed
modification and/or waiver, an “Accommodating Modification”).

 

(i)     If Agent notifies Borrower in the Leverage Ratio Response delivered
pursuant to this clause (b) that Agent and the Lenders intend to undertake an
Accommodating Modification, Agent and Borrower shall negotiate in good faith and
with reasonable efforts to negotiate to execution an amendment to this Agreement
to give effect to such Accommodating Modification on or before May 4, 2019 (or
such later date agreed to by Agent and Borrower).

 

(ii)     If (x) Agent notifies Borrower in the Leverage Ratio Response delivered
pursuant to this clause (b) that Agent and the Lenders do not intend to
undertake an Accommodating Modification, or (y) Agent fails to deliver a
Leverage Ratio Response prior to the expiration of the sixty (60) day period
after Agent’s receipt of the Leverage Ratio Request, Borrower may solicit bona
fide written offers from any third party to refinance the Loan with (A) terms
and provisions that provide for a BDC Leverage Ratio covenant of 1.00 to 1.00 or
higher and (B) economic terms that are substantially similar to or more
beneficial to Borrower than the economic terms under this Agreement(an
“Increased Leverage Refinancing Offer”). Within five (5) Business Days following
receipt of such Increased Leverage Refinancing Offer, Borrower shall notify
Agent in writing of (I) the existence of such Increased Leverage Refinancing
Offer and (II) whether Borrower intends to accept such Increased Leverage
Refinancing Offer.

 

[Harvest] Loan and Security Agreement (Conformed)

60

--------------------------------------------------------------------------------

 

 

(1)     If (a)(i) Agent fails to deliver a Leverage Ratio Response prior to the
expiration of the sixty (60) day period after Agent’s receipt of the Leverage
Ratio Request as provided in this clause (b) or (ii) the terms and provisions
outlined in any such Increased Leverage Refinancing Offer include a BDC Leverage
Ratio covenant equal to or higher than the equivalent BDC Leverage Ratio to be
accomplished under the proposed modifications set forth in the Leverage Ratio
Response delivered by Agent pursuant to this clause (b), and (b) Borrower
accepts such Increased Leverage Refinancing Offer, then if, on or before the
date that is one-hundred fifty (150) days (the “Leverage Refinancing Deadline”)
from either (i) the date upon which Agent notifies Borrower in the Leverage
Ratio Response delivered to Borrower that Agent and the Lenders do not intend to
undertake an Accommodating Modification, or (ii) if Agent fails to deliver a
Leverage Ratio Response, the expiration of the sixty (60) day period after
Agent’s receipt of the Leverage Ratio Request (or the expiration of the five (5)
day period set forth in clause (2) below), Borrower is able to negotiate to
closing documents, instruments, and agreements to consummate a credit facility
with the Person providing such Increased Leverage Refinancing Offer that
substantially matches the terms and provisions of such Increased Leverage
Refinancing Offer, Borrower shall not be required to pay any Early Termination
Fee otherwise payable pursuant to clause (a) above with respect to the resulting
Termination.

 

(2)     If (a) Agent delivers a Leverage Ratio Response prior to the expiration
of the sixty (60) day period after Agent’s receipt of the Leverage Ratio Request
as provided in this clause (b), (b) the terms and provisions outlined in any
such Increased Leverage Refinancing Offer include a BDC Leverage Ratio covenant
of 1.00 to 1.00 or higher but less than the equivalent BDC Leverage Ratio to be
accomplished under the proposed modifications set forth in the Leverage Ratio
Response delivered by Agent pursuant to this clause (b), and (c) Agent delivers
to Borrower written notice, on or before the date that is five (5) days after
Agent’s receipt of such Increased Leverage Refinancing Offer, that Agent and the
Lenders intend to undertake a modification as set forth in the Leverage Ratio
Response initially delivered by Agent to Borrower, Agent and Borrower shall
negotiate in good faith and with reasonable efforts to negotiate to execution an
amendment to this Agreement to give effect to such modification on or before May
4, 2019 (or such later date agreed to by Agent and Borrower); provided, however,
that if Agent, upon receipt of the Increased Leverage Refinancing Offer,
notifies Borrower that Agent and the Lenders do not intend to undertake a
modification as set forth in the Leverage Ratio Response initially delivered by
Agent to Borrower (or Agent fails to deliver a Leverage Ratio Response prior to
the expiration of the five (5) day period referenced in this clause (2)), the
terms and provisions of clause (1) above shall apply as if the terms and
provisions outlined in the Increased Leverage Refinancing Offer include a BDC
Leverage Ratio covenant equal to or higher than the equivalent BDC Leverage
Ratio to be accomplished under the proposed modifications set forth in the
Leverage Ratio Response delivered by Agent.

 

[Harvest] Loan and Security Agreement (Conformed)

61

--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing, if (A) Borrower is unable to negotiate to closing
documents, instruments, and agreements to consummate a credit facility with the
Person providing any Increased Leverage Refinancing Offer that substantially
matches the terms and provisions of such Increased Leverage Refinancing Offer,
on or before the Leverage Refinancing Deadline, or (B) Agent and Borrower
successfully negotiate to execution an amendment to this Agreement to give
effect to the Accommodating Modification or other modifications (as applicable)
referenced in the Leverage Ratio Response delivered by Agent pursuant to this
clause (b), Borrower shall be required to pay any Early Termination Fee
otherwise payable pursuant to clause (a) above with respect to any subsequent
Termination.

 

3.3     Unused Line Fee and Minimum Balance Fee

 

(a)     Commencing on the Closing Date and due on each Payment Date thereafter
during (and immediately following the termination of, as provided herein) the
Revolving Period, Borrower agrees to pay to Agent, for the benefit of Lenders,
with respect to the preceding calendar month (or the portion thereof, if the
termination of the Revolving Period does not occur on the first day of a
calendar month) a non-refundable unused line fee as follows (the “Unused Line
Fee”):

 

(i) (i) if the average daily principal balance of the Obligations (including for
the avoidance of doubt the Letter of Credit Usage) outstanding for the prior
calendar month is less than fifty percent (50%) of the Maximum Loan Amount, then
an amount equal to the product of (A) three quarters of one percent (0.75%) per
annum of, multiplied by (B) the difference between (Ax) the Maximum Loan Amount
and (By) the average daily principal balance of the Obligations outstanding
during such prior calendar month; or

 

(ii) (ii) if the average daily principal balance of the Obligations (including
for the avoidance of doubt the Letter of Credit Usage) outstanding for the prior
calendar month is equal to or greater than fifty percent (50%) of the Maximum
Loan Amount, then an amount equal to the product of (A) one-half of one percent
(0.5%) per annum of, multiplied by (B) the difference between (Ax) the Maximum
Loan Amount and (By) the average daily principal balance of the Obligations
outstanding during such prior calendar month.

 

(b)     Commencing as of the Eighth Amendment Effective Date through the
expiration of the Revolving Period, on each Payment Date occurring upon the
occurrence and continuance of any Minimum Balance Deficiency Period, Borrower
agrees to pay to Agent, for the benefit of Lenders, a non-refundable minimum
balance fee (the “Minimum Balance Fee”), accruing from the initial date of such
Minimum Balance Deficiency Period until the expiration of such Minimum Balance
Deficiency Period, in an aggregate amount (for each day occurring during such
Minimum Balance Deficiency Period prior to such Payment Date) equal to the
product of (i) two and one-half percent (2.50%) per annum, multiplied by (ii) an
amount equal to (x) the Minimum Balance Threshold, minus (y) the aggregate
outstanding principal amount of Advances under the Loan as of each such day;
provided, however, that for the avoidance of doubt, any Minimum Balance
Deficiency Period shall continue (and the Minimum Balance Fee shall continue to
accrue during the continuance of such Minimum Balance Deficiency Period)
notwithstanding the occurrence of any interim Payment Date and the payment of
any accrued Minimum Balance Fee accruing with respect to such Minimum Balance
Deficiency Period prior to such Payment Date.

 

[Harvest] Loan and Security Agreement (Conformed)

62

--------------------------------------------------------------------------------

 

 

3.4     Computation of Fees; Lawful Limits

 

All fees hereunder (other than the Commitment Fee) shall be computed on the
basis of a year of 360 days and for the actual number of days elapsed in each
calculation period, as applicable. In no contingency or event whatsoever,
whether by reason of acceleration or otherwise, shall the interest and other
charges paid or agreed to be paid to Agent, for the benefit of Agent and
Lenders, for the use, forbearance or detention of money hereunder exceed the
maximum rate permissible under Applicable Law which a court of competent
jurisdiction shall, in a final determination, deem applicable hereto. If, due to
any circumstance whatsoever, fulfillment of any provision hereof, at the time
performance of such provision shall be due, shall exceed any such limit, then
the obligation to be so fulfilled shall be reduced to such lawful limit, and, if
Agent or Lenders shall have received interest or any other charges of any kind
which might be deemed to be interest under Applicable Law in excess of the
Maximum Rate, then such excess shall be applied first to any unpaid fees and
charges hereunder, then to unpaid principal balance owed by Borrower hereunder,
and if the then remaining excess interest is greater than the previously unpaid
principal balance, Agent and Lenders shall promptly refund such excess amount to
Borrower and the provisions hereof shall be deemed amended to provide for such
permissible rate. The terms and provisions of this Section 3.4 shall control to
the extent any other provision of any Loan Document is inconsistent herewith.

 

3.5     Default Rate of Interest

 

Upon the occurrence and during the continuation of an Event of Default, the
Applicable Rate in effect from time to time thereafter shall automatically be
increased by three percent (3.00%) per annum (subject to the Maximum Rate) (the
“Default Rate”). Interest at the Default Rate shall accrue from the initial date
of such Event of Default until such Event of Default is waived, and shall be
payable upon demand.

 

3.6     Increased Costs; Capital Adequacy

 

(a)     If any Change in Law shall impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender and the result of any
of the foregoing shall be to increase the cost to such Lender of making or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or otherwise), then Borrower will pay to such
Lender such additional amount or amounts as will compensate Lender for such
additional costs incurred or reduction suffered.

 

[Harvest] Loan and Security Agreement (Conformed)

63

--------------------------------------------------------------------------------

 

 

(b)     If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender to a level
below that which such Lender or such Lender’s holding company, as applicable,
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company, as
applicable, with respect to capital adequacy), then from time to time Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender’s or such Lender’s holding company, as applicable, for any such
reduction suffered.

 

(c)     A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or such Lender’s holding company, as the case may be,
as specified in Sections 3.6(a) and (b), shall be delivered to Borrower and
shall be conclusive absent manifest error. Borrower shall pay such Lender the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.

 

(d)     Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 3.6 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided, that Borrower shall not be required
to compensate a Lender pursuant to this Section 3.6 for any increased costs or
reductions incurred more than 180 days prior to the date such Lender notifies
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s intention to claim compensation therefor; provided further,
that if the Change in Law giving rise to such increased costs or reductions is
retroactive or if Lender is prohibited under Applicable Law from giving such
notice, then the 180-day period referred to above shall be extended to include
the period of retroactive effect thereof or any period where such notice could
not lawfully be given.

 

3.7     Standby Letters of Credit Fee

 

(a)     For the period from and including the date of issuance of each Standby
Letter of Credit to and including the date of termination or expiration of such
Standby Letter of Credit, Borrower shall pay to Agent (for the benefit of the
applicable L/C Issuer) a standby letter of credit fee equal to four and one-half
of one percent (4.50%) per annum (the “Standby Letter of Credit Fee”) of the
aggregate, undrawn face amount of all outstanding Standby Letters of Credit
issued for the account of Borrower, which fee shall be payable in arrears on
each Payment Date. Upon the occurrence and during the continuation of any Event
of Default, all Standby Letter of Credit Fees shall be payable on demand at a
rate equal to (x) the Standby Letter of Credit Fee, plus (y) three percent
(3.00%) per annum, in each case, on the aggregate undrawn face amount of all
outstanding Standby Letters of Credit issued for the account of Borrower.
Borrower also shall pay on demand the normal and customary administrative
charges for issuance, amendment, negotiation, renewal or extension of any
Standby Letter of Credit imposed by the applicable L/C Issuer.

 

(b)     On demand by Agent at any time after the occurrence and during the
continuance of any Event of Default, Borrower will cause cash to be deposited
and maintained in an account with Agent, as cash Collateral, in an amount equal
to one hundred five percent (105%) of the Letter of Credit Usage, and Borrower
hereby irrevocably authorizes Agent, in its discretion, on Borrower’s behalf and
in Borrower’s name, to open such an account and to make and maintain deposits
therein, or in an account opened by Borrower, in the amounts required to be made
by Borrower, out of the proceeds of Collateral or out of any other funds of
Borrower coming into Agent’s possession at any time. Agent will invest such cash
Collateral (less applicable reserves) in such short-term money-market items as
to which Agent in its Permitted Discretion may determine and the net return on
such investments shall be credited to such account and constitute additional
cash Collateral. Borrower may not withdraw amounts credited to any such account
unless all Obligations have been indefeasibly paid in full, all Standby Letters
of Credit have expired or been terminated and this Agreement has been
terminated.”

 

[Harvest] Loan and Security Agreement (Conformed)

64

--------------------------------------------------------------------------------

 

 

IV.     CONDITIONS PRECEDENT

 

4.1     Conditions to the Initial Advance and Closing

 

The obligations of Lenders to consummate the transactions contemplated herein
and the obligations of Lenders to make the initial Advance under the Loan (the
“Initial Advance”), are subject to the satisfaction (or waiver), in the sole
judgment of Agent, of the following:

 

(a)     Agent shall have received from (i) Borrower all Loan Documents to which
it is a party duly executed by a Responsible Officer of Borrower, and (ii) each
other Person, all Loan Documents to which such Person is a party duly executed
and delivered by such Person;

 

(b)     Agent shall have received (i) a report of UCC financing statement, tax
and judgment lien searches performed with respect to Borrower in each
jurisdiction determined by Agent in its sole discretion, and such report shall
show no Liens on the Collateral, (ii) each document (including, without
limitation, any UCC financing statement) required by any Loan Document or under
law or requested by Agent to be filed, registered or recorded to create, in
favor of Agent, for the benefit of Agent and Lenders, a first-priority and
perfected security interest upon the Collateral, and (iii) evidence of each such
filing, registration or recordation and of the payment by Borrower of any
necessary fee, tax or expense relating thereto;

 

(c)     Agent shall have received (i) copies of the Charter and Good Standing
Documents of Borrower, (ii) a certificate of the corporate secretary or
assistant secretary of Borrower in his or her capacity as such and not in his or
her individual capacity dated the Closing Date, as to the incumbency and
signature of the Persons executing the Loan Documents on behalf of Borrower, as
applicable, in form and substance acceptable to Agent in its Permitted
Discretion, and (iii) a certificate executed by an authorized officer of
Borrower, which shall constitute a representation and warranty by Borrower as of
the Closing Date and the Borrowing Date for the Initial Advance that all
conditions contained in this Agreement (including those in Section 4.2) have
been satisfied;

 

(d)     Agent shall have received usual and customary written legal opinions for
transactions of this type from counsel and/or special counsel of Borrower, in
each case in form and substance satisfactory to Agent and its counsel;

 

(e)     Agent shall have received a certificate of the chief financial officer
(or, in the absence of a chief financial officer, the chief executive officer)
of Borrower, in his or her capacity as such and not in his or her individual
capacity, in form and substance satisfactory to Agent in its sole discretion (a
“Solvency Certificate”), certifying (i) the solvency of Borrower, after giving
effect to the transactions and the Indebtedness contemplated by the Loan
Documents, and (ii) as to Borrower’s financial resources and anticipated ability
to meet its obligations and liabilities as they become due, to the effect that
as of the Closing Date, and after giving effect to such transaction and
Indebtedness: (A) the assets of Borrower, individually and on a consolidated
basis, at a Fair Valuation, exceed the total liabilities (including contingent,
subordinated, unmatured and unliquidated liabilities) of Borrower, and (B) no
unreasonably small capital base with which to engage in its anticipated business
exists with respect to Borrower;

 

[Harvest] Loan and Security Agreement (Conformed)

65

--------------------------------------------------------------------------------

 

 

(f)     Agent shall have received copies of the Borrower’s Credit Policy, the
Valuation Policy, all material Permits, and each Material Contract, each
certified to be true, complete and correct by a Responsible Officer of Borrower;

 

(g)     Agent shall have received satisfactory results of its various due
diligence examinations of Borrower, as determined by Agent in its sole
discretion, including, without limitation: (i) the terms and conditions of all
obligations owed by Borrower deemed material by Agent; (ii) reference checks and
calls, credit checks, and background checks with respect to the relevant key
management and principals of Borrower and Joseph Jolson; (iii) the books,
records, business, obligations, financial condition and operational state of
Borrower;

 

(h)     Agent shall have received all financial statements, projections,
budgets, and other financial information relating to the Collateral and
Borrower, in each case, satisfactory to Agent in its sole discretion;

 

(i)     Agent shall have received (or is satisfied that it will receive
simultaneously with the funding of the Initial Advance) all fees, charges and
expenses due and payable to Agent and Lenders on or prior to the Closing Date
pursuant to the Loan Documents;

 

(j)     Agent shall have received such consents, approvals and agreements from
such third parties as Agent and its counsel shall deem are necessary or
desirable with respect to (i) the Loan Documents and/or the transactions
contemplated thereby, (ii) claims against Borrower or the Collateral, and/or
(iii) agreements, documents or instruments to which Borrower is a party or by
which any of its properties or assets are bound or subject;

 

(k)     Agent shall have received copies of certificates of all such required
insurance policies and endorsements thereto and confirming that they are in
effect and that the premiums due and owing with respect thereto have been paid
in full and naming only Agent, for the benefit of Agent and Lenders, as sole
beneficiary or loss payee and additional insured, as deemed appropriate in the
discretion of Agent;

 

(l)     all corporate and other proceedings, documents, instruments and other
legal matters in connection with the transactions contemplated by the Loan
Documents shall be satisfactory to Agent in its sole discretion;

 

(m)     Borrower shall be in compliance with Applicable Laws, no default shall
exist as to any obligations of Borrower, including, without limitation, any
obligations under any Underlying Loan or Material Contract, and there shall
exist no fact, condition or circumstance which, with the passage of time, the
giving of notice or both, could reasonably be expected to result in a Material
Adverse Effect;

 

[Harvest] Loan and Security Agreement (Conformed)

66

--------------------------------------------------------------------------------

 

 

(n)     neither Borrower, nor any of its principal or key management personnel,
shall have been indicted or is under active investigation by a U.S. Attorney for
a felony crime;

 

(o)     there shall not have occurred any Material Adverse Effect from that
which was reflected on the financial statements of Borrower, dated June 30,
2013, provided to Agent, or any liabilities or obligations of any nature with
respect to Borrower which could reasonably be likely to have a Material Adverse
Effect;

 

(p)     Agent shall have received satisfactory evidence that the Blocked Account
has been established on terms satisfactory to Agent in its sole discretion and
the Blocked Account Agreement executed and delivered by the parties thereto; and

 

(q)     all other documents and legal matters in connection with the
transactions contemplated by this Agreement shall have been delivered, executed,
or recorded and shall be in form and substance reasonably satisfactory to Agent.

 

4.2     Conditions to Each Advance

 

The obligations of Lenders to make any Advance under the Loan (including,
without limitation, the Initial Advance) are subject to the satisfaction, in the
sole discretion of Agent and each Lender, of the following conditions precedent:

 

(a)     Borrower shall have previously complied with all conditions set forth in
Section 4.1 as of the Closing Date or such conditions shall have been previously
waived;

 

(b)     at least twoone (21) Business DaysDay prior to the proposed Borrowing
Date, Borrower shall have delivered to Agent (i) a Request for Advance (which
Request for Advance shall include, to the extent delivered in connection with
any request for an Advance that is not a Restricted Advance, representations and
warranties by Borrower as to (ix) the Fair Value of each Underlying Loan to be
pledged in connection with such Advance, (iiy) the Enterprise Value of the
Underlying Borrower in relation to each such Underlying Loan and (iiiz) whether
each such Underlying Loan is an Eligible Covenant-Lite Loan, Eligible Junior
Secured Loan, Eligible Junior Secured Subordinated Loan, Eligible Secured
Subordinated Loan, Eligible Senior Secured Last-Out Loan or Eligible Senior
Secured Loan, Eligible Allowed Affiliated Interest Loan, Eligible Allowed
Controlling Interest Loan, Eligible Agreed Asset Loan (secured by Agreed Asset
Collateral located in the United States or Canada), or Eligible Agreed Asset
Loan (secured by Agreed Asset Collateral located in a Permitted Foreign
Jurisdiction), as applicable) and (ii) solely to the extent the requested
Advance is an Advance that is not a Restricted Advance, a Borrowing Certificate,
accompanied by all necessary supporting documentation and executed by a
Responsible Officer of Borrower, which shall constitute a representation and
warranty by Borrower as of the Borrowing Date that the conditions contained in
this Section 4.2, have been satisfied;

 

(c)     each of the representations and warranties made by Borrower in or
pursuant to the Loan Documents (including the Administration Agreement) shall be
accurate before and after giving effect to the making of such Advance (except
for those representations and warranties made as of a specific date), Borrower
shall be in full compliance with all covenants, agreements and obligations under
each Loan Document, and no Default or Event of Default shall have occurred or be
continuing or would exist after giving effect to the requested Advance on such
Borrowing Date;

 

[Harvest] Loan and Security Agreement (Conformed)

67

--------------------------------------------------------------------------------

 

 

(d)     immediately after giving effect to the requested Advance, the aggregate
outstanding principal amount of Advances under the Loan shall not exceed
Availability;

 

(e)     there shall be no liabilities or obligations with respect to Borrower of
any nature whatsoever which, either individually or in the aggregate, could
reasonably be likely to have or result in a Material Adverse Effect;

 

(f)     there shall not have occurred any Material Adverse Effect;

 

(g)     Agent shall have received all fees, charges and expenses payable to
Agent and Lenders on or prior to such date pursuant to the Loan Documents;

 

(h)     solely to the extent the requested Advance is an Advance that is not a
Restricted Advance, Agent shall be satisfied that upon funding such Advance,
Agent will have a valid and enforceable first-priority security interest in the
Underlying Loan to be pledged in connection with such Advance;

 

(i)     all other documents and legal matters in connection with the
transactions contemplated by this Agreement shall have been delivered, executed,
or recorded and shall be in form and substance reasonably satisfactory to Agent;
and

 

(j)     (provided, that no Default or Event of Default hereunder has occurred
and is continuing) each Advance shall be made within two (2) Business Days or
such other time as agreed by Borrower and Custodian following the last to occur
of Agent’s receipt of the Request for Advance and Borrowing Certificate and all
items required to be submitted to Agent hereunder, including but not limited to
those items referenced in this Section 4.2; and.

 

(k)     no other Advance shall have been disbursed to Borrower within seven (7)
calendar days prior to the date of the requested Advance.

 

V.     REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants as of each Borrowing Date as follows:

 

5.1     Organization and Authority

 

(a)     (i) Harvest is a corporation, duly organized, validly existing and in
good standing under the laws of Delaware, and (ii) each Subsidiary Borrower is
duly organized, validly existing and in good standing under the laws of its
respective jurisdiction of formation.

 

(b)     (i) Borrower has all requisite power and authority to own its properties
and assets (including, without limitation, the Collateral) and to carry on its
business as now being conducted and as contemplated in the Loan Documents, and
(ii) Harvest is duly qualified to do business in the jurisdictions set forth on
Schedule 5.1, which are all of the jurisdictions in which failure to so qualify
could reasonably be likely to have or result in a Material Adverse Effect.

 

[Harvest] Loan and Security Agreement (Conformed)

68

--------------------------------------------------------------------------------

 

 

(c)     Borrower has all requisite power and authority (i) to execute, deliver
and perform the Loan Documents to which it is a party, (ii) to acquire the
Pledged Loans and other Collateral, (iii) to consummate the transactions
contemplated under the Loan Documents to which it is a party, and (iv) to grant
the Liens with regard to the Collateral pursuant to the Security Documents to
which it is a party. Borrower has all requisite power and authority to borrow
hereunder.

 

(d)     Harvest is an “investment company” under the Investment Company Act.

 

(e)     No transaction contemplated in this Agreement or the other Loan
Documents requires compliance with any bulk sales act or similar law.

 

5.2     Loan Documents

 

The execution, delivery and performance by each of Borrower of the Loan
Documents to which it is a party, and the consummation of the transactions
contemplated thereby, (a) have been duly authorized by all requisite action of
Borrower and have been duly executed and delivered by or on behalf of Borrower;
(b) do not violate any provisions of (i) any Applicable Law, statute, rule,
regulation, ordinance or tariff, (ii) any order of any Governmental Authority
binding on Borrower or any of its properties, or (iii) the bylaws (or any other
equivalent governing agreement or document) of Borrower, or any agreement
between Borrower and its equity owners or among any such equity owners; (c) are
not in conflict with, and do not result in a breach or default of or constitute
an event of default, or an event, fact, condition or circumstance which, with
notice or passage of time, or both, would constitute or result in a conflict,
breach, default or event of default under, any indenture, agreement or other
instrument to which Borrower is a party, or by which the properties or assets of
Borrower is bound, the effect of which could reasonably be expected to be, have
or result in a Material Adverse Effect; (d) except as set forth herein or
therein, will not result in the creation or imposition of any Lien of any nature
upon any of the properties or assets of Borrower other than a Permitted Lien and
(e) except for filings in connection with the perfection of Agent’s Liens, do
not require the consent, approval or authorization of, or filing, registration
or qualification with, any Governmental Authority or any other Person. When
executed and delivered, each of the Loan Documents to which Borrower is a party
and to which Administrator is a party will constitute the legal, valid and
binding obligation of each such Person enforceable against each such Person in
accordance with its terms, subject to the effect of any applicable bankruptcy,
moratorium, insolvency, reorganization or other similar law affecting the
enforceability of creditors’ rights generally and to the effect of general
principles of equity which may limit the availability of equitable remedies.
Borrower has furnished to Agent true, correct and complete copies of the
Administration Agreement and the Sub-Administration Agreement.

 

5.3     Subsidiaries, Capitalization and Ownership Interests

 

As of the Sixth Amendment Effective Date, Borrower has no Subsidiaries other
than Harvest’s ownership of one-hundred percent of the Equity Interests in each
Subsidiary Borrower. As of the Closing Date, eleven and forty-nine one
hundredths of one percent (11.49%) of the outstanding Equity Interest in Harvest
is directly owned (both beneficially and of record) by Sponsor free and clear of
any Liens other than Liens in favor of Agent and/or Lenders, if any. The
outstanding Equity Interests of Borrower have been duly authorized and validly
issued. Schedule 5.3 lists the officers or directors of Harvest as of the
Closing Date. Other than Equity Interests acquired in compliance with Section
7.3(a), Attached Equity Interests, Retained Equity Interests, and Harvest’s
ownership of one-hundred percent of the Equity Interests in each Subsidiary
Borrower, Borrower does not (a) own any Investment Property other than as
otherwise permitted under this Agreement or (b) own any interest or participate
or engage in any joint venture, partnership or similar arrangements with any
Person.

 

[Harvest] Loan and Security Agreement (Conformed)

69

--------------------------------------------------------------------------------

 

 

5.4     Properties

 

Borrower (a) is the sole owner and has good, valid and marketable title to, or a
valid leasehold interest in, license of, or right to use, all of its properties
and assets, including the Pledged Loans and Underlying Loan Documents and the
other Collateral, whether personal or real, subject to no transfer restrictions
(except for provisions restricting or prohibiting assignment of leases or other
contracts listed on Schedule 5.4) or Liens of any kind except for Permitted
Liens, and (b) is in compliance in all material respects with Permit or other
license to which it is a party or otherwise bound. Borrower does not own fee
title to, or leasehold interest in, any real property.

 

5.5     Other Agreements

 

Borrower is not: (a) a party to any judgment, order or decree or any agreement,
document or instrument, or subject to any restriction, which would have a
Material Adverse Effect on its ability to execute and deliver, or perform its
obligations under, any Loan Document to which it is a party; (b) in default in
the performance, observance or fulfillment of any obligation, covenant or
condition contained in any agreement, document or instrument to which it is a
party or to which any of its properties or assets are subject, which default, if
not remedied within any applicable grace or cure period, could reasonably be
expected to be, have or result in a Material Adverse Effect, nor is there any
event, fact, condition or circumstance which, with notice or passage of time or
both, would constitute or result in a conflict, breach, default or event of
default under, any of the foregoing which, if not remedied within any applicable
grace or cure period could reasonably be expected to be, have or result in a
Material Adverse Effect; (c) in default in the performance, observance or
fulfillment of any obligation, covenant or condition contained in any Underlying
Loan Document; or (d) except pursuant to the Administration Agreement and the
Advisory Agreement, a party or subject to any agreement, document or instrument
with respect to, or obligation to pay any, service or management fee with
respect to, the ownership, operation, leasing or performance of any of its
business or the Underlying Loans. Except as set forth on Schedule 5.16 or as
otherwise permitted under Section 5.16 or Section 7.5, there are no existing or
proposed agreements, arrangements, understandings or transactions between
Borrower and any of its officers, directors, stockholders, employees or
affiliates or any member of their respective immediate families.

 

5.6     Litigation

 

(a) Borrower is not a party to any material pending or threatened action, suit,
proceeding or investigation related to the business of Borrower, (b) there is no
pending or, to the knowledge of Borrower, as applicable, threatened action,
suit, proceeding or investigation involving Borrower or its business that could
reasonably be expected to prevent or materially delay the consummation by
Borrower, as applicable, of the transactions contemplated herein, (c) Borrower
does not have any reason to believe that any material action, suit, proceeding
or investigation may be brought or threatened against Borrower’s business, (d)
Borrower is not a party to or subject to any order, writ, injunction, judgment
or decree of any Governmental Authority, (e) Borrower is not currently subject
to an action, suit, proceeding or investigation, and (f) Borrower does not owe
any existing accrued and/or unpaid Indebtedness to any Governmental Authority.

 

[Harvest] Loan and Security Agreement (Conformed)

70

--------------------------------------------------------------------------------

 

 

5.7     Hazardous Materials

 

Borrower is in compliance in all material respects with all applicable
Environmental Laws and it has not been notified of any action, suit, proceeding
or investigation (a) relating in any way to non-compliance by or liability of
Borrower under any Environmental Laws, (b) which otherwise alleges that any of
them has a liability or potential liability with respect to any Hazardous
Substance or any Environmental Law, or (c) which seeks to suspend, revoke or
terminate any Permit or other license or approval of Borrower necessary for the
generation, handling, storage, treatment or disposal of any Hazardous Substance.

 

5.8     Tax Returns; Governmental Reports; Taxes

 

Borrower (a) has filed all federal, state, foreign (if applicable) and local tax
returns and other reports which are required by law to be filed, and (b) has
paid prior to delinquency all taxes, assessments, fees and other governmental
charges, including, without limitation, payroll and other employment related
taxes, in each case that are due and payable, except only for items that are
currently being contested in good faith and described on Schedule 5.8 and for
which adequate reserves have been established in accordance with GAAP,
consistently applied.

 

5.9     Financial Statements and Reports

 

All financial statements, budgets, projections, and financial information
relating to Borrower that have been or may hereafter be delivered to Agent by,
or with respect to, Borrower (a) are consistent with the books of account and
records of such Person, (b) have been prepared in accordance with GAAP, on a
consistent basis throughout the indicated periods, except that the unaudited
financial statements contain no footnotes or year-end adjustments, and (c)
present fairly in all material respects the financial condition, assets and
liabilities and results of operations of such Person at the dates and for the
relevant periods indicated in accordance with GAAP consistently applied.
Borrower does not have any material obligations or liabilities of any kind
required to be disclosed therein that are not disclosed in such financial
statements, and since the date of the most recent financial statements submitted
to Agent pursuant to Section 6.1, there has not occurred any Material Adverse
Effect or, to Borrower’s knowledge, any other event or condition that could
reasonably be expected to be, have or result in a Material Adverse Effect. For
the avoidance of doubt, Material Adverse Effect as used in this Section 5.9
shall not include any development, event, condition, obligation, liability or
circumstance or set of events, conditions, obligations, liabilities or
circumstances or any change(s) with respect to the Investment Adviser,
Administrator, or Sub-Administrator.

 

[Harvest] Loan and Security Agreement (Conformed)

71

--------------------------------------------------------------------------------

 

 

Each designation of an Underlying Loan by Borrower as an Eligible Covenant-Lite
Loan, Eligible Junior Secured Loan, Eligible Junior Secured Subordinated Loan,
Eligible Secured Subordinated Loan, Eligible Senior Secured Last-Out Loan or
Eligible Senior Secured Loan, Eligible Allowed Affiliated Interest Loan,
Eligible Allowed Controlling Interest Loan, Eligible Agreed Asset Loan (secured
by Agreed Asset Collateral located in the United States or Canada), or Eligible
Agreed Asset Loan (secured by Agreed Asset Collateral located in a Permitted
Foreign Jurisdiction), as applicable, whether in connection with a Request for
Advance or otherwise, is true and correct, and any determination by Borrower as
to Fair Value or Enterprise Value was made in accordance with GAAP and
Borrower’s general valuation practices and procedures.

 

5.10     Compliance with Law; Business

 

Borrower (a) is in compliance with all laws, statutes, rules, regulations,
ordinances and tariffs of any Governmental Authority applicable to Borrower, the
Business, Borrower’s assets and/or Borrower’s operations, and any laws or
regulations pertaining to the Business, and (b) is not in violation of any order
of any Governmental Authority or other board or tribunal. Borrower has not
received any notice that Borrower is not in compliance in any material respect
with any of the requirements of any of the foregoing. Borrower has (i) not
engaged in any non-exempt prohibited transactions as defined in Section 406 of
ERISA and Section 4975 of the Code, (ii) not failed to meet any applicable
minimum funding requirement under Section 302 of ERISA with respect to any
pension plan subject thereto or made any application for a funding waiver or
delayed extension of any amortization period under Section 412(d) and (e) of the
Code, (iii) no knowledge of any event or occurrence which would cause the
Pension Benefit Guaranty Corporation (a Federal corporation created by the
Employee Retirement Income Security Act of 1974, as amended) to institute
proceedings under Title IV of ERISA to terminate any of its employee benefit
plans, (iv) no fiduciary responsibility under ERISA for investments with respect
to any plan existing for the benefit of Persons other than its employees or
former employees and their beneficiaries, or (v) not withdrawn, completely or
partially, from any multi-employer pension plans so as to incur liability under
the Title IV of ERISA. With respect to Borrower, there exists no event described
in Section 4043 of ERISA, excluding Subsections 4043(c)(2) and 4043(c)(3)
thereof, for which the thirty (30) day notice period contained in the applicable
regulations thereto has not been waived. Borrower has maintained in all material
respects all records required to be maintained by any applicable Governmental
Authority. Since its formation, Borrower has not engaged, or engage, directly or
indirectly, in any business other than the Business and such activities as are
incidental to the Business.

 

5.11     Intellectual Property

 

Except as set forth on Schedule 5.11, Borrower does not own, license, utilize,
and is not a party to, any patents, patent applications, registered trademarks,
trademark applications, registered service marks, service mark applications,
registered copyrights, domain name registrations, copyright applications, trade
secrets, trade names, software (other than mass marketed, commercially available
software) or licenses or other registrations or applications for registration of
Intellectual Property. The items listed on Schedule 5.11 constitute all of the
Intellectual Property necessary or required for the operation of the Business as
of the Closing Date and each of them owns or has a valid and enforceable right
to use all such Intellectual Property. All such items are in full force and
effect and none are in known conflict with the rights of others. Borrower is not
in breach of or default under the provisions of any license agreement, domain
name registration or other agreement related to Intellectual Property, nor is
there any event, fact, condition or circumstance which breach or default would
reasonably be expected to be, have or result in a Material Adverse Effect.

 

[Harvest] Loan and Security Agreement (Conformed)

72

--------------------------------------------------------------------------------

 

 

5.12     Licenses and Permits; Labor

 

Borrower is in compliance with and has all Permits necessary or required by
Applicable Law or any Governmental Authority for the operation of the Business
as presently conducted and as proposed to be conducted. All Permits necessary or
required by Applicable Law or Governmental Authority for the operation of
Borrower’s Business are in full force and effect and not in known conflict with
the rights of others, except where such conflict or lack of being in full force
and effect could not reasonably be expected to be, have or result in a Material
Adverse Effect. Borrower has not been involved in any labor dispute, strike,
walkout or union organization which could reasonably be expected to be, have or
result in a Material Adverse Effect.

 

5.13     No Default; Solvency

 

No Default or Event of Default exists. Borrower is and, after giving effect to
the transactions and the Indebtedness contemplated by the Loan Documents, will
be solvent and able to meet its obligations and liabilities as they become due,
and the assets of Borrower, at a Fair Valuation, exceed its total liabilities
(including contingent, subordinated, unmatured and unliquidated liabilities),
and no unreasonably small capital base with which to engage in its business
exists with respect to Borrower (on a consolidated basis).

 

5.14     Disclosure

 

No Loan Document nor any other agreement, document, certificate, or statement
furnished to Agent and/or Lenders and prepared by or on behalf of Borrower in
connection with the transactions contemplated by the Loan Documents, nor any
representation or warranty made by Borrower in any Loan Document, contains any
untrue statement of material fact or omits to state any fact necessary to make
the factual statements therein taken as a whole not materially misleading in
light of the circumstances under which it was furnished. There is no fact known
to Borrower which has not been disclosed to Agent in writing which could
reasonably be expected to be, have or result in a Material Adverse Effect. For
the avoidance of doubt, Material Adverse Effect as used in this Section 5.14
shall not include any development, event, condition, obligation, liability or
circumstance or set of events, conditions, obligations, liabilities or
circumstances or any change(s) with respect to the Investment Adviser or
Administrator.

 

5.15     Existing Indebtedness; Investments, Guarantees and Contracts;
Contractual Obligations

 

Borrower does not (a) have any outstanding Indebtedness, except Permitted
Indebtedness, or (b) except as set forth on Schedule 5.15 and as permitted
pursuant to Section 7.3 own or hold any equity or long-term debt investments in,
or have any outstanding advances to or any outstanding guarantees for, the
obligations of, or any outstanding borrowings from, any other Person. Borrower
has performed all material obligations required pursuant to or in connection
with any Permitted Indebtedness and there has occurred no breach, default or
event of default under any document evidencing any such items or any fact,
circumstance, condition or event which, with the giving of notice or passage of
time or both, would constitute or result in a breach, default or event of
default thereunder. Except for Permitted Indebtedness, any investment which may
be made by Borrower in a Financing Subsidiary or each Subsidiary Borrower in the
future in accordance with the terms and conditions of this Agreement and the
investments, cash or accounts in which any Subsidiary Borrower or such Financing
Subsidiary (as applicable) may have an interest, Borrower has not, directly or
indirectly, made, and there does not exist, any loan, advances or guarantees to
or for the benefit of any Person or agreements to assume, guarantee, endorse,
contingently agree to purchase or otherwise become liable for or upon or incur
any obligation of any Person.

 

[Harvest] Loan and Security Agreement (Conformed)

73

--------------------------------------------------------------------------------

 

 

5.16     Affiliated Agreements

 

Except (x) as set forth on Schedule 5.16, (y) with respect to the Administration
Agreement, the Multi-Party Agreement, the Sub-Administrator Multi-Party
Agreement, and the Advisory Agreement, and (z) as otherwise permitted pursuant
to the terms and provisions of Section 7.5, there are no existing or proposed
agreements, arrangements, understandings or transactions between Borrower, on
the one hand, and Borrower’s investors, officers, directors, stockholders, other
equity holders, employees, or Affiliates or any members of their respective
families, on the other hand.

 

5.17     Insurance

 

As of the Closing Date, Borrower has in full force and effect such insurance
policies as are listed on Schedule 5.17.

 

5.18     Names; Location of Offices, Records and Collateral; Deposit Accounts

 

Since the Closing Date, Borrower has not conducted business under or used any
name (whether corporate, partnership or assumed) other than its current name.
Borrower has maintained its place of business and chief executive offices only
at the location set forth on Schedule 5.18A, and all Pledged Loans of Borrower
arise, originate and are located, and all of the Collateral and all books and
records in connection therewith or in any way relating thereto or evidencing the
Collateral are located and shall be only, in and at such locations (other than
(i) Deposit Accounts, and (ii) Collateral in the possession of Agent or the
Custodian). All of the Collateral is located only in the continental United
States. Schedule 5.18B lists all of Borrower’s Deposit Accounts as of the
SeventhEighth Amendment Effective Date.

 

5.19     Non-Subordination

 

The Obligations are not subordinated in any way to any other obligations or
Indebtedness of Borrower or to the rights of any other Person.

 

5.20     Pledged Loans

 

With respect to each Pledged Loan that constitutes an Eligible Loan, Borrower
represents to Agent and Lenders that during the Term and so long as any of the
Obligations remain unpaid and until the Commitments and this Agreement have been
terminated: (i) in determining which Underlying Loans are Eligible Loans, Agent
may rely upon all statements or representations made by Borrower, and (ii) such
Pledged Loans designated as Eligible Loans meet each of the following
requirements:

 

(a)     such Pledged Loan is genuine; is in all respects what it purports to be;
and the related Underlying Loan Documents have only one original counterpart to
the extent any such Underlying Loan Document is chattel paper or a negotiable
instrument;

 

[Harvest] Loan and Security Agreement (Conformed)

74

--------------------------------------------------------------------------------

 

 

(b)     such Pledged Loan represents undisputed bona fide transactions created
by the lending of money by the Harvest to the applicable Underlying Borrower;

 

(c)     the amounts of the Principal Balance shown on any schedule or report
delivered to Agent represents amounts actually and absolutely owing to Borrower
and are not contingent for any reason;

 

(d)     the Underlying Borrower with respect to such Pledged Loan is in
compliance with the Patriot Act; and

 

(e)     with respect to each Broadly Syndicated Loan, the Fair Value of such
Broadly Syndicated Loan (as compared to the Fair Value of such Broadly
Syndicated Loan as of the date it was originated) has not decreased (x) in the
aggregate, more than thirty-three percent (33%) since the date such Broadly
Syndicated Loan was originated, or (y) more than ten percent (10%) in any three
(3) consecutive fiscal quarters.

 

5.21     Administrator; Investment Adviser

 

(a)     (i)(A) Harvest has entered into the Administration Agreement with
Administrator pursuant to which Borrower has engaged Administrator, as
administrator and as Borrower’s agent, to monitor, manage and collect the
Pledged Loans and disburse any collections in respect thereof as provided by the
Administration Agreement and the Multi-Party Agreement, subject to the terms of
this Agreement, and (B) as of the Seventh Amendment Effective Date,
Administrator is party to the Sub-Administration Agreement with
Sub-Administrator pursuant to which Administrator has engaged Sub-Administrator,
as a delegee of the Delegated Functions and (in such capacity) as Borrower’s
agent, to undertake such Delegated Functions for and on behalf of Borrower and
Administrator with respect to the Delegated Functions, as provided by the
Sub-Administration Agreement and the Sub-Administrator Multi-Party Agreement,
subject to the terms of this Agreement, (ii) Borrower hereby represents that
Administrator and Sub-Administrator are the only Persons providing such services
to Borrower, (iii) Borrower acknowledges that Administrator and
Sub-Administrator have the requisite knowledge, experience, expertise and
capacity to service the Pledged Loans in such manner, and (iv) each of the
Administration Agreement and Sub-Administration Agreement are in full force and
effect and no material default exists thereunder.

 

(b)     Harvest has entered into the Advisory Agreement with Investment Adviser
pursuant to which Borrower has engaged Investment Adviser to perform investment
advisory services to Borrower (including without limitation enforcing, modifying
and disposing of Pledged Loans) in accordance with Applicable Law. Borrower
acknowledges that Investment Adviser has the requisite knowledge experience,
expertise and capacity to perform such services. The Advisory Agreement is in
full force and effect and no material default exists thereunder.

 

[Harvest] Loan and Security Agreement (Conformed)

75

--------------------------------------------------------------------------------

 

 

5.22     Legal Investments; Use of Proceeds

 

Borrower is not engaged in the business of extending credit for the purpose of
purchasing or carrying any “margin stock” or “margin security” (within the
meaning of Regulations T, U or X issued by the Board of Governors of the Federal
Reserve System), and no proceeds of the Loan will be used to purchase or carry
any margin stock or margin security or to extend credit to others for the
purpose of purchasing or carrying any margin stock or margin security.

 

5.23     Broker’s or Finder’s Commissions

 

Except as set forth on the “Broker Schedule” attached hereto, no broker’s,
finder’s or placement fee or commission will be payable to any broker or agent
engaged by Borrower or any of its officers, directors or agents with respect to
the Loan or the transactions contemplated by this Agreement except for fees
payable to Agent and Lenders. Borrower agrees to indemnify Agent and each of the
Lenders and hold each harmless from and against any claim, demand or liability
for broker’s, finder’s or placement fees or similar commissions, whether or not
payable by Borrower, alleged to have been incurred in connection with such
transactions, other than any broker’s or finder’s fees payable to Persons
engaged by Agent and/or Lenders without the knowledge of Borrower.

 

5.24     Licensing, Permits, Etc.

 

Borrower possesses and will at all times continue to possess all requisite
franchises, certificates of convenience and necessity, operating rights,
Permits, consents, authorizations, exemptions, and orders as are reasonably
necessary or appropriate to carry on its Business as it is now being conducted,
without any known conflict with the rights of others and, with respect to
Borrower and the Collateral, in each case subject to no mortgage, pledge, Lien,
lease, encumbrance, charge, security interest, title retention agreement, or
option other than the Permitted Liens. All such franchises, certificates of
convenience and necessity, operating rights, Permits, consents, authorizations,
exemptions, and orders are presently in full force and effect, and there is no
action currently pending or threatened effort to revoke or modify any of them.

 

5.25     Anti-Terrorism; OFAC

 

(a)     (i) Neither Borrower nor any Person controlling or controlled by
Borrower, nor any Person having a beneficial interest in Borrower, nor any
Person for whom Borrower is acting as agent or nominee in connection with this
transaction (“Transaction Persons”) (1) is a Person whose property or interest
in property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)), (2) engages in any dealings or transactions prohibited by Section
2 of such executive order, or is otherwise associated with any such Person in
any manner violative of Section 2 of such executive order, or (3) is a Person on
the list of Specially Designated Nationals and Blocked Persons or is in
violation of the limitations or prohibitions under any other OFAC regulation or
executive order.

 

[Harvest] Loan and Security Agreement (Conformed)

76

--------------------------------------------------------------------------------

 

 

(b)     No part of the proceeds of the Loans or Underlying Loans will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

(c)     Borrower acknowledges by executing this Agreement that each Lender has
notified Borrower that, pursuant to the requirements of the Patriot Act, Lender
is required to obtain, verify and record such information as may be necessary to
identify Borrower (including, without limitation the name and address of
Borrower) in accordance with the Patriot Act.

 

5.26     Environmental Matters

 

To Borrower’s knowledge (after reasonable due inquiry), no Underlying Collateral
consisting of real property contains any Hazardous Substances. Neither Borrower,
nor any representative thereof has received notice from any Governmental
Authority or other Person with regard to Hazardous Substances on, under, or
affecting all or any portion of the Collateral, and neither Borrower, nor any
Collateral are in violation of any Environmental Laws.

 

5.27     Survival

 

Borrower hereby makes the representations and warranties contained herein with
the knowledge and intention that Agent and Lenders are relying and will rely
thereon. All such representations and warranties will survive the execution and
delivery of this Agreement, the Closing and the making of any and all Advances.

 

5.28     Regulated Entities; Investment Company Act

 

(a)     Status as Business Development Company. Harvest is an “investment
company” that has elected to be regulated as a “business development company”
within the meaning of the Investment Company Act, and Harvest qualifies as a RIC
or will take such actions as may be necessary to qualify as a RIC beginning with
the taxable year ended December 31, 2013.

 

(b)     Compliance with Investment Company Act. The business and other
activities of Borrower, including the making of the Loans hereunder, the
application of the proceeds and repayment thereof by Borrower and the
consummation of the transactions contemplated by the Loan Documents do not
result in a violation or breach of the provisions of the Investment Company Act
or any rules, regulations or orders issued by the SEC, in each case, that are
applicable to the Borrower.

 

(c)     Credit Policy. Borrower is in compliance with its Credit Policy
delivered to the Agent and the Lenders prior to the Closing Date.

 

(d)     Other Regulations. Borrower is not subject to regulation under any
Federal or state statute or regulation that would prevent Borrower from
incurring Indebtedness as contemplated by this Agreement, except for limitations
on the amount of indebtedness that may be incurred by the Borrower that are
imposed by rules and regulations applicable to the Borrower under the Investment
Company Act of 1940.

 

[Harvest] Loan and Security Agreement (Conformed)

77

--------------------------------------------------------------------------------

 

 

5.29     Material Contracts

 

Schedule 5.29 attached hereto sets forth all Material Contracts to which
Borrower is a party or is bound as of the Closing Date. Borrower is not in
breach or in default in any material respect of or under any Material Contract
and have not received any notice of the intention of any other party thereto to
terminate any Material Contract.

 

VI.     AFFIRMATIVE COVENANTS

 

Borrower hereby covenants and agrees that, until full performance and
satisfaction, and payment in full in cash of all the Obligations and termination
of the Commitments and this Agreement:

 

6.1     Financial Statements, Reports and Other Information

 

(a)     Financial Reports. Borrower shall furnish to Agent (i) as soon as
available and in any event within 90 days after the end of each fiscal year of
the Borrower, the audited consolidated balance sheet, income statement and
statement of cash flows of the Borrower as of the end of and for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all reported on by PricewaterhouseCoopers LLP or other independent
public accountants of recognized national standing to the effect that such
consolidated financial statements present fairly in all material respects the
financial condition and results of operations of the Borrower on a consolidated
basis in accordance with GAAP consistently applied; provided, that the
requirements set forth in this clause (i) may be fulfilled by providing to the
Agent the report of the Borrower to the SEC on Form 10-K for the applicable
fiscal year; (ii) within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, the consolidated balance sheet,
income statement and statement of cash flows of the Borrower as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for (or, in the case
of the statements of assets and liabilities, operations, changes in net assets
and cash flows, as of the end of) the corresponding period or periods of the
previous fiscal year, all certified by an officer of the Borrower as presenting
fairly in all material respects the financial condition and results of
operations of the Borrower on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes; provided, that the requirements set forth in this clause
(ii) may be fulfilled by providing to Agent the report of the Borrower to the
SEC on Form 10-Q for the applicable quarterly period; and (iii) within 30 days
after the end of each calendar month, the consolidated balance sheet, income
statement and statement of cash flows of Borrower as of the end of the
immediately preceding month, certified by an officer of Borrower as presenting
fairly in all material respects the financial condition and results of
operations of Borrower on a consolidated basis in accordance with GAAP
consistently applied other than with respect to the valuation of Borrower’s
investments, it being understood that any such monthly financial statements need
only reflect the available valuation of Borrower’s investments as of the most
recent quarter end.

 

(b)     With each annual financial statement of Borrower and for monthly
financial statements of Borrower of each year, Harvest shall also deliver a
compliance certificate of an officer of Harvest, in the form satisfactory to
Agent, stating that (i) such officer of Borrower has reviewed the relevant terms
of the Loan Documents and the condition of Borrower, (ii) no Default or Event of
Default has occurred or is continuing, or, if any of the foregoing has occurred
or is continuing, specifying the nature and status and period of existence
thereof and the steps taken or proposed to be taken with respect thereto, and
(iii) Borrower is in compliance with the financial covenants set forth in
Article VII. Such certificate shall be accompanied by the calculations necessary
to show compliance with such financial covenants in a form satisfactory to Agent
in its Permitted Discretion.

 

[Harvest] Loan and Security Agreement (Conformed)

78

--------------------------------------------------------------------------------

 

 

(c)     Other Materials. Borrower shall furnish to Agent as soon as available,
and in any event within thirty (30) calendar days after the preparation or
issuance thereof or such other time as set forth below, as applicable: (i) any
reports, returns, information, notices and other materials that Borrower shall
send to its stockholders and/or other equity owners, (ii) copies of any reports
submitted to Borrower by its independent accountants in connection with any
interim audit of the books of such Person or any of its Affiliates and copies of
each management control letter provided by such independent accountants, and
(iii) such additional information, documents, statements, reports and other
materials as Agent may request in its Permitted Discretion from time to time.

 

(d)     Borrowing Base Details. On the tenth (10th) day of each month and at
least two (2) Business Days prior to the proposed Borrowing Date, and in each
case, if such day or date is not a Business Day then on the immediately
preceedingpreceding Business Day, Harvest shall furnish Agent a Borrowing
Certificate, together with such supporting documentation with respect to the
Borrowing Base and the figures and information in the Borrowing Certificates as
Agent may request.

 

(e)     Pledged Loan Data. On each Reporting Date, Harvest shall furnish to
Agent an electronic activity report, showing, with respect to all Pledged Loans:
(i) a list of each Pledged Loan, (ii) a list of each Underlying Borrower,
together with its phone number and address, (iii) the original principal amount
of each Pledged Loan and the principal, interest and other payments received
with respect to such Pledged Loans since the previous Reporting Date, (iv) the
Principal Balance and maturity date of each Pledged Loan and any deferred
interest payable thereunder, (v) a list of delinquencies and all other defaults
under each Pledged Loan; and (vi) such other matters as Agent may from time to
time request, all prepared by Harvest and certified as to being true, correct
and complete in all material respects by the chief financial officer or other
Responsible Officer of Harvest;

 

(f)     Notices. Borrower shall promptly, and in any event within two (2)
Business Days notify Agent in writing of (i) any pending or threatened legal
action, litigation, suit, investigation, arbitration, dispute resolution
proceeding or administrative or regulatory proceeding brought or initiated by or
against Borrower or otherwise affecting or involving or relating to Borrower or
any of its property or assets, (ii) any Default or Event of Default, which
notice shall specify the nature and status thereof, the period of existence
thereof and what action is proposed to be taken with respect thereto, (iii) any
other development, event, fact, circumstance or condition that could reasonably
be expected to be, have or result in a Material Adverse Effect, in each case
describing the nature and status thereof and the action proposed to be taken
with respect thereto, (iv) any matter(s) in existence at any one time affecting
in any material respect the value, enforceability or collectability of any
Collateral, (v) receipt of any material notice or request from any Governmental
Authority regarding any liability, (vi) receipt of any material notice or
document by Borrower regarding any lease of real property of Borrower (and such
notice shall include a copy of the notice or document), (vii) any lease of real
property entered into by Borrower after the Closing Date, (viii) the filing,
recording or assessment of any federal, state, local or foreign tax lien against
the Collateral or Borrower, (ix) any action taken or threatened to be taken by
any Governmental Authority (or any notice of any of the foregoing) with respect
to Borrower which could reasonably be expected to be, have or result in a
Material Adverse Effect or with respect to any Collateral, (x) any change in the
corporate name of Borrower, and/or (xi)(A) copies of any Material Contract to
which Borrower is a party or by which its properties or assets are subject or
bound that (x) Borrower files on EDGAR at the www.sec.gov website or any
successor service provided by the Securities and Exchange Commission and (y) is
not otherwise reflected on Schedule 5.29 attached hereto, and (B) the loss or
termination of any Material Contract to which Borrower is a party or by which
its properties or assets are subject or bound.

 

[Harvest] Loan and Security Agreement (Conformed)

79

--------------------------------------------------------------------------------

 

 

(g)     Consents. Borrower shall obtain and deliver to Agent from time to time
all required consents, approvals and agreements from such third parties as are
necessary and that are satisfactory to Agent in its sole discretion with respect
to (i) the Loan Documents and the transactions contemplated thereby, (ii) claims
against Borrower or the Collateral, and/or (iii) any agreements, consents,
documents or instruments to which Borrower is a party or by which any properties
or assets of Borrower or any of the Collateral is or are bound or subject.

 

(h)     Deposit Accounts, Other Accounts and Investment Property. To the extent
the same relates to any Pledged Loan, Borrower shall (i) promptly, and in any
event within five (5) Business Days after Borrower (A) establishes any Deposit
Account, securities account, money market account or any similar account, or (B)
becomes the owner of any Investment Property, in each case, on and with respect
to which Agent does not have a perfected, first-priority Lien, notify Lender of
such, and thereafter (ii) deliver to Agent, within ten (10) Business Days,
documentation to perfect Agent’s Lien thereon and provide Agent control
ofthereof, in each case in form and substance acceptable to Agent in its sole
discretion; provided, that for the avoidance of doubt, Borrower shall not be
required to deliver any documentation to perfect Agent’s Lien with respect to
the Specified Operating Account.

 

(i)     Notice of Ineligible Loan. Harvest shall promptly notify Agent upon the
discovery that any Pledged Loan is or has become an Ineligible Loan.

 

(j)     Third Party Valuations of Pledged Loans. Harvest shall provide to Agent
within five (5) Business Days of receipt a third party valuation report,
prepared by CTS Capital Advisors, LLC, or such other third-party acceptable to
Agent in its Permitted Discretion, and otherwise in form and substance
acceptable to Agent in its Permitted Discretion, in relation to each Underlying
Loan and each Underlying Borrower, which report shall include, without
limitation, a calculation of Fair Value for each Pledged Loan that is a Level 3
Asset, as defined in FAS 157; provided, however, that with respect to each
Pledged Loan that is a Level 3 Asset with an investment rating of “1” or “2” (a
“Specified Level 3 Asset”), in lieu of a third party valuation report, Harvest
may (in its reasonable discretion and in accordance with commercially reasonable
business practices) prepare an internal portfolio monitoring report (a “PMR”)
that shall include a commercially reasonable calculation of Fair Value for such
Specified Level 3 Asset (provided, that (I) in each case, the form and substance
of each such PMR shall be acceptable to Agent in its sole discretion, and (II)
notwithstanding the foregoing, in the event Agent determines in its sole
discretion that a PMR is insufficient for the calculation of the Fair Value for
any Specified Level 3 Asset, Harvest shall deliver to Agent within thirty (30)
days of Agent’s notice to Harvest of such determination a third party valuation
report for such Specified Level 3 Asset, prepared by CTS Capital Advisors, LLC,
or such other third-party acceptable to Agent in its Permitted Discretion);
provided further, however, that notwithstanding the foregoing, no more than ten
percent (10%) (as determined on the basis of the Aggregate Principal Balance of
such Pledged Loans) of the Pledged Loans in the Financed Portfolio shall be
Specified Level 3 Assets with respect to which Harvest has delivered a PMR in
lieu of a third party valuation report pursuant to this clause (j). Harvest
shall not be required to obtain and provide all such PMRs or other reports for
the same period or at the same time during the calendar year so long as one such
PMR or other report is provided for each Underlying Loan and Underlying Borrower
(x) within twelve (12) months of the date of the Advance in conjunction with
which such Underlying Loan was pledged to Agent, and (y) within each subsequent
twelve (12) month period thereafter.

 

[Harvest] Loan and Security Agreement (Conformed)

80

--------------------------------------------------------------------------------

 

 

(k)     Other Documentation. Upon Agent’s request, Borrower shall deliver to
Agent such other documentation and/or evidence (including, without limitation,
copies of any and all Underlying Loan Documents requested by Borrower in
relation to one or more Underlying Loans) as Agent may request in its Permitted
Discretion to support Borrower’s designation of an Underlying Loan as an
Eligible Covenant-Lite Loan, Eligible Junior Secured Loan, Eligible Junior
Secured Subordinated Loan, Eligible Secured Subordinated Loan, Eligible Senior
Secured Last-Out Loan or Eligible Senior Secured Loan, Eligible Allowed
Affiliated Interest Loan, Eligible Allowed Controlling Interest Loan, Eligible
Agreed Asset Loan (secured by Agreed Asset Collateral located in the United
States or Canada), or Eligible Agreed Asset Loan (secured by Agreed Asset
Collateral located in a Permitted Foreign Jurisdiction), as applicable.

 

6.2     Payment of Obligations

 

Borrower shall make full and timely payment in cash of the principal of and
interest on the Loan and all other Obligations when due and payable.

 

6.3     Conduct of Business and Maintenance of Existence and Assets

 

Borrower shall (a) conduct its Business in accordance with its current business
practices, (b) engage principally in the same or similar lines of business
substantially as heretofore conducted, (c) collect (or cause to be collected)
its Accounts and all Pledged Loans in the ordinary course of business, (d)
maintain all of its Collateral used or useful in its Business in good repair,
working order and condition (normal wear and tear excepted and except as may be
disposed of in the ordinary course of business and in accordance with the terms
of the Loan Documents), (e) from time to time to make all necessary repairs,
renewals and replacements thereof, (f) maintain and keep in full force and
effect its existence and all material Permits and qualifications to do business
and good standing in its jurisdiction of formation and each other jurisdiction
in which the ownership or lease of property or the nature of its Business makes
such Permits or qualification necessary and in which failure to maintain such
Permits or qualification could reasonably be expected to be, have or result in a
Material Adverse Effect, (g) remain in good standing and maintain operations in
all jurisdictions in which currently located, except where the failure to remain
in good standing or maintain operations would not reasonably be expected to be,
have or result in a Material Adverse Effect, and (h) maintain, comply with and
keep in full force and effect its existence and all Intellectual Property and
Permits necessary to conduct its Business, except in each case where the failure
to maintain, comply with or keep in full force and effect could not reasonably
be expected to be, have or result in a Material Adverse Effect.

 

[Harvest] Loan and Security Agreement (Conformed)

81

--------------------------------------------------------------------------------

 

 

6.4     Compliance with Legal and Other Obligations

 

Borrower shall (a) comply with all laws, statutes, rules, regulations,
ordinances and tariffs of all Governmental Authorities applicable to it or its
business, assets or operations, (b) pay all taxes (including any real estate
taxes), assessments, fees, governmental charges, claims for labor, supplies,
rent and all other obligations or liabilities of any kind when due and payable,
(c) perform in accordance with its terms each contract, agreement or other
arrangement to which it is a party or by which it or any of the Collateral is
bound, and (d) properly file all reports required to be filed with any
Governmental Authority.

 

6.5     Insurance

 

Borrower shall keep all of its insurable properties and assets adequately
insured in all material respects against losses, damages and hazards as are
customarily insured against by businesses of similar size engaging in similar
activities or lines of business or owning similar assets or properties and at
least the minimum amount required by this Agreement, Applicable Law and any
agreement to which Borrower is a party or pursuant to which Borrower provides
any services, including, without limitation, fidelity bonds, directors and
officers liability, errors and omissions and property and business interruption
insurance, as applicable; and maintain general liability insurance at all times
against liability on account of damage to Persons and property having such
limits, deductibles, exclusions and co-insurance and other provisions as are
customary for a business of a similar size engaged in activities similar to
those of Borrower; all of the foregoing insurance policies and coverage levels
to (i) be satisfactory in form and substance to Agent in its sole discretion,
(ii) name Agent, for the benefit of Agent and Lenders, as a loss payee or
additional insured thereunder, as applicable, and (iii) expressly provide that
such insurance policies and coverage levels cannot be altered, amended or
modified in any manner which is adverse to Agent and/or Lenders, or canceled or
terminated without thirty (30) calendar days prior written notice to Agent, and
that they inure to the benefit of Agent and Lenders, notwithstanding any action
or omission or negligence of or by Borrower, or any insured thereunder.

 

6.6     True Books

 

Borrower shall (a) keep true, complete and accurate (in accordance with GAAP,
except for the omission of footnotes and year-end adjustments in interim
financial statements) books of record and account in accordance with
commercially reasonable business practices in which true and correct entries are
made of all of its dealings and transactions in all material respects, and (b)
set up and maintain on its books such reserves as may be required by GAAP with
respect to doubtful accounts and all taxes, assessments, charges, levies and
claims and with respect to its Business.

 

[Harvest] Loan and Security Agreement (Conformed)

82

--------------------------------------------------------------------------------

 

 

6.7     Inspection; Periodic Audits; Quarterly Review

 

Borrower shall permit the representatives of Agent for the benefit of Agent and
each Lender, at the expense of Borrower, from time to time during normal
business hours upon reasonable notice (provided, that so long as no Default or
Event of Default has occurred and is continuing, Borrower shall only be liable
for the out-of-pocket expense of the foregoing twice per calendar year), to (a)
visit and inspect Borrower’s offices or properties or any other place where
Collateral is located to inspect the Collateral and/or to examine and/or audit
all of Borrower’s books of account, records, reports and other papers, (b) make
copies and extracts therefrom, and (c) discuss Borrower’s business, operations,
prospects, properties, assets, liabilities, condition and/or Pledged Loans with
its officers and independent public accountants (and by this provision such
officers and accountants are authorized to discuss the foregoing). Borrower’s
officers and Agent shall meet at least once per quarter, if requested by Agent
(which meeting may take place telephonically if requested by Agent), to review
Borrower’s Business, operations, prospects, properties, assets, liabilities,
condition and/ or Pledged Loans.

 

6.8     Further Assurances; Post Closing

 

At Borrower’s cost and expense, Borrower shall (a) within five (5) Business Days
(or such longer period in the case of actions involving third parties as
determined by Agent in its sole discretion) after Agent’s demand, take such
further actions, obtain such consents and approvals and shall duly execute and
deliver such further agreements, assignments, instructions or documents as Agent
may request in its Permitted Discretion in order to effectuate the purposes,
terms and conditions of the Loan Documents and the consummation of the
transactions contemplated thereby, whether before, at or after the performance
and/or consummation of the transactions contemplated hereby or the occurrence
and during the continuation of a Default or Event of Default, (b) without
limiting and notwithstanding any other provision of any Loan Document, execute
and deliver, or cause to be executed and delivered, such agreements and
documents, and take or cause to be taken such actions, and otherwise perform,
observe and comply with such obligations, as are set forth on Schedule 6.8, and
(c) upon the exercise by Agent, any Lender or any of its Affiliates of any
power, right, privilege or remedy pursuant to any Loan Document or under
Applicable Law or at equity which requires any consent, approval, registration,
qualification or authorization of such Person (including, without limitation,
any Governmental Authority), execute and deliver, or cause the execution and
delivery of, all applications, certificates, instruments and other documents
that may be so required for such consent, approval, registration, qualification
or authorization. Agent may, at any time and from time to time, request a
certificate from an officer of Borrower representing that all conditions
precedent to the making of the Loan contained herein are satisfied. Agent may,
at its option, cease to make any further Advances until Agent has received such
certificate, and, in addition, Agent has determined that such conditions are
satisfied, in its Permitted Discretion.

 

6.9     Payment of Indebtedness

 

Except as otherwise prescribed in the Loan Documents, Borrower shall pay,
discharge or otherwise satisfy when due and payable (subject to applicable grace
periods and, in the case of trade payables, to ordinary course of payment
practices) all of its obligations and liabilities, except when the amount or
validity thereof is being contested in good faith by appropriate proceedings and
such reserves shall have been made in accordance with GAAP consistently applied.

 

[Harvest] Loan and Security Agreement (Conformed)

83

--------------------------------------------------------------------------------

 

 

6.10     Other Liens

 

If Liens other than Permitted Liens exist, Borrower immediately shall take all
actions, and execute and deliver all documents and instruments necessary to
promptly release and terminate such Liens. Immediately upon discovery of any
Lien other than a Permitted Lien, Borrower shall notify Agent.

 

6.11     Use of Proceeds

 

Borrower shall use the proceeds of the Loans solely as follows: (a) to acquire
and fund Underlying Loans and Equity Interests that are subject to a first
priority, perfected Lien in favor of Agent, in compliance in all material
respects with the Investment Company Act and Borrower’s Credit Policy, and in
compliance with this Agreement, (b) for working capital and general corporate
purposes, including for the avoidance of doubt payment of dividends in
accordance with the terms of this Agreement and (c) to pay costs and expenses
required to be paid pursuant to this Agreement in each case, not in
contravention of any Applicable Law and not in violation of this Agreement.

 

6.12     Collateral Documents; Security Interest in Collateral

 

On demand of Agent, Borrower shall make available to Agent copies of any and all
documents, instruments, materials and other items that relate to, secure,
evidence, give rise to or generate or otherwise involve Collateral, including,
without limitation, any and all Underlying Loan Documents. Borrower shall (i)
execute, obtain, deliver, file, register and/or record any and all financing
statements, continuation statements, stock powers, instruments and other
documents, or cause the execution, filing, registration, recording or delivery
of any and all of the foregoing, that are necessary or required under law or
otherwise requested by Agent, in its sole discretion, to be executed, filed,
registered, obtained, delivered or recorded to create, maintain, perfect,
preserve, validate or otherwise protect Borrower’s interest in the Collateral
and the pledge of the Collateral to Agent’s perfected first-priority Lien on the
Collateral (and Borrower irrevocably grants Agent the right, at Agent’s option,
to file any or all of the foregoing), (ii) maintain, or cause to be maintained,
at all times, the pledge of the Collateral to Agent and Agent’s perfected
first-priority and perfected Lien on the Collateral, and (iii) defend the
Collateral and Agent’s first-priority and perfected Lien thereon against all
claims and demands of all Persons at any time claiming the same or any interest
therein adverse to Agent, and pay all costs and expenses (including, without
limitation, in-house documentation and diligence fees and legal expenses and
reasonable attorneys’ fees and expenses) in connection with such defense, which
may, at Agent’s discretion, be added to the Obligations. Without limiting the
foregoing (and in furtherance thereof), in the event any Syndicated Loan
Clearing Account becomes a Borrower Loan Clearing Account, Borrower shall
deliver to Agent (or cause Administrator to deliver to Agent), within ten (10)
Business Days, an updated schedule to the Borrower Loan Clearing Account
Agreement (acknowledged by Agent) reflecting such Borrower Loan Clearing Account
(or such other document, instrument, or agreement as is necessary to perfect
Agent’s Lien thereon and provide Agent control of, in each case in form and
substance acceptable to Agent in its sole discretion).

 

6.13     Attached Equity Interests and Retained Equity Interests

 

Borrower shall take any and all actions necessary or as Agent may reasonably
request, to create and maintain a valid perfected first-priority Lien in the
Attached Equity Interests and any Retained Equity Interests, including, without
limitation, by delivery of duly executed blank transfer powers.

 

[Harvest] Loan and Security Agreement (Conformed)

84

--------------------------------------------------------------------------------

 

 

6.14     Portfolio Collateral Documents

 

Borrower agrees and covenants that it shall:

 

(a)     Deliver, or cause to be delivered, to Custodian (or Agent) all
Underlying Loan Documents, instruments and other documentation required by
Section 2.10(a) and (c);

 

(b)     Deliver, or cause to be delivered, to Agent such assignment documents
required by this Agreement or any other Loan Document in connection with Agent’s
ability to transfer ownership of any Pledged Loan and the related Underlying
Loan Documents to Agent or its assigns, and all collateral securing the Pledged
Loans after and during the occurrence of Default or an Event of Default; and

 

(c)     Cause the Administrator (either directly or indirectly (through the
Sub-Administrator with respect to the Delegated Functions) to maintain and
implement administrative and operating procedures (including without limitation
an ability to recreate records evidencing the Pledged Loans in the event of the
destruction or loss of the originals thereof) and keep and maintain, all
documents, books, records and other information reasonably necessary or
advisable for the collection of all Pledged Loans (including without limitation
records adequate to permit the daily identification of all collections with
respect to, and adjustments of amounts payable under, each Pledged Loan).

 

6.15     Administration Agreement; Sub-Administration Agreement; Backup
Administrator; Advisory Agreement

 

(a)     (i) Harvest shall cause Administrator (either directly or indirectly
(through the Sub-Administrator with respect to the Delegated Functions) to
perform any roles and functions as to all Pledged Loans in accordance with the
terms of the Administration Agreement, the Multi-Party Agreement, and (to the
extent that Delegated Functions have been (and during such time as such
Delegated Functions are) delegated to the Sub-Administrator) the
Sub-Administration Agreement and the Sub-Administrator Multi-Party Agreement.
(ii) Harvest shall (A) comply with all provisions, terms and conditions set
forth in the Administration Agreement and the Advisory Agreement, (B) not
terminate the Administration Agreement, or the Advisory Agreement without
Agent’s prior written consent, acting on its behalf and at the direction of the
Requisite Lenders, and (C) not permit Administrator to terminate the
Sub-Administration Agreement without prior written notice to Agent. All duties
of the Administrator under the Administration Agreement with respect to the
Pledged Loans shall be performed by the Administrator (and/or Sub-Administrator
as a delegee of Administrator) on behalf of Harvest.

 

[Harvest] Loan and Security Agreement (Conformed)

85

--------------------------------------------------------------------------------

 

 

(b)     (i) Agent shall have the right, to (A) in its sole discretion, at any
time and from time to time and at Harvest’s sole expense, engage a Backup
Administrator pursuant to a Backup Administration Agreement which, prior to a
Default or Event of Default, shall be reasonably acceptable to Harvest, to
monitor the Collateral, Harvest and Administrator and to perform certain other
functions on behalf of Agent in connection with this Agreement and the
Collateral, all in accordance with the terms of the Backup Administration
Agreement, and (B) upon the occurrence of a Default or an Event of Default to
immediately (1) terminate (x) the Administration Agreement in accordance with
the terms of the Administration Agreement and (y) the Sub-Administration
Agreement in accordance with the terms of the Sub-Administration Agreement
and/or the Sub-Administrator Multi-Party Agreement and/or (2) substitute the
Backup Administrator, Agent or any other third party administrator acceptable to
Agent in its sole discretion, in all of Administrator’s roles and functions as
contemplated by the Loan Documents and the Administration Agreement (including
without limitation any Delegated Functions delegated to the Sub-Administrator as
of such date (as applicable)), exercisable at Agent’s sole option. (ii) Harvest
covenants and agrees (A) not to, and will cause Administrator and
Sub-Administrator (or cause Administrator to cause Sub-Administrator) not to,
interfere with Backup Administrator’s performance of its duties under any Backup
Administration Agreement or to take any action that would be inconsistent in any
way with the terms of such Backup Administration Agreement, and (B) to, and will
cause Administrator and Sub-Administrator (or cause Administrator to cause
Sub-Administrator) to, provide any and all information and data requested by
Agent to be provided promptly to Backup Administrator in the manner and form
requested by Agent. Harvest shall pay all costs and expenses of Agent entering
into and maintaining the Backup Administration Agreement and any fees, expenses
or costs payable to Backup Administrator pursuant to such Backup Administration
Agreement.

 

(c)     Upon the occurrence and during the continuance of an Event of Default,
and at the election of Agent, acting on its behalf and at the instruction of the
Requisite Lenders, by written notice to Harvest, Harvest shall (i) not permit
Investment Adviser to consent to modifications to Underlying Loans in the
Financed Portfolio or to make any acquisition or disposition of Underlying Loans
in the Financed Portfolio hereunder and (ii) cause Investment Adviser to direct
Harvest to dispose of any Underlying Loan as directed by Agent, acting on its
behalf and at the instruction of the Requisite Lenders in their sole discretion.

 

6.16     BDC Status

 

Harvest shall maintain its status as a business development company and shall
comply with all Applicable Law of any Governmental Authority with respect to
Harvest’s status as an externally-managed BDC.

 

[Harvest] Loan and Security Agreement (Conformed)

86

--------------------------------------------------------------------------------

 

 

6.17     Refinancing Right of First Refusal

 

In the event Borrower (a) receives a bona fide written offer (other than an
Increased Leverage Refinancing Offer (which shall be subject to the terms and
provisions of Section 3.2 above) from any third party to refinance the Loan
during any period that Pacific Western Bank is Agent, (a “Financing Offer”); (b)
desires to accept such Financing Offer, Borrower shall immediately (i) notify
Agent in writing of the existence of the Financing Offer and its desire to
accept same (the “Financing Offer Notice”); (ii) provide Agent with a copy of
all documents constituting the Financing Offer; and (iii) provide Agent with
such other information as it shall reasonably request, in the case of each of
clause (ii) and clause (iii), to the extent Borrower is not restricted from
doing so. Borrower shall not accept any Financing Offer until the earlier of (x)
the day after the fifteenth (15th) Business Day following the Business Day Agent
received the Financing Offer Notice (“Acceptance Period”); and (y) the date on
which Agent notifies Borrower in writing that it will not match the Financing
Offer. If Agent exercises its right, in writing, to provide additional financing
or refinancing that matches the terms of the Financing Offer during the
Acceptance Period (the “Acceptance Notice”), Borrower and Agent shall use
reasonable efforts to consummate such transaction. If Borrower receives an
Acceptance Notice during the Acceptance Period, (i) Agent and Borrower shall act
in good faith and with reasonable efforts to close the additional financing or
refinancing within thirty (30) days from the date Borrower receives the
Acceptance Notice and (ii) Borrower may not voluntarily prepay the Loan.
Notwithstanding the foregoing, Borrower acknowledges that Agent is under no
obligation whatsoever to make any offer to refinance the Loan, provided
additional financing or to match any Financing Offer to Borrower on any specific
terms and conditions. Notwithstanding the foregoing, any partial prepayment of
Permitted Indebtedness shall not give rise to any rights of Agent hereunder. For
the avoidance of doubt, only Pacific Western Bank may exercise any rights
pursuant to this Section 6.17, and no such rights shall extend to any successors
or assigns of Pacific Western Bank. For the avoidance of doubt, this Section
6.17 shall not apply to any rights or obligations with respect to any Increased
Leverage Refinancing Offer governed by Section 3.2.

 

6.18     Portfolio Requirements

 

Borrower shall at all times cause the Financed Portfolio to be in full
compliance with the following requirements:

 

(a)     the average Allocated Loan Amount of all Pledged Loans in the Financed
Portfolio and all other Pledged Loans in the Financed Portfolio payable by any
Underlying Borrower or its Affiliates shall not exceed seven and one-half of one
percent (7.5%) of the Maximum Loan Amount, unless waived by the Requisite
Lenders in writing in their sole discretion; provided, however, that solely for
purposes of determining compliance with this clause (a), the WBL Entities shall
not be considered “Affiliates”;

 

(b)     the lesser of (x) the average Adjusted Principal Balance, or (y) the
Fair Value of each Pledged Loan in the Financed Portfolio and all other Pledged
Loans in the Financed Portfolio payable by any Underlying Borrower or its
Affiliates, shall not exceed, in the aggregate, seven and one-half of one
percent (7.5%) of Harvest’s Investible Capital, unless waived by the Requisite
Lenders in writing in their discretion; provided, however, that solely for
purposes of determining compliance with this clause (b), the WBL Entities shall
not be considered “Affiliates”;

 

(c)     the lesser of (x) the average Adjusted Principal Balance of each Pledged
Loan in the Financed Portfolio payable by an Underlying Borrower and its
Affiliates, or (y) the Fair Value of each Pledged Loan, in the aggregate, shall
not exceed (unless waived by the Requisite Lenders in writing in their sole
discretion) (I) at all times prior to any increase to the Maximum Loan Amount
pursuant to and in accordance with Section 2.12 hereof ten percent (10%) of the
Maximum Loan Amount, or (II) if the Maximum Loan Amount is increased pursuant to
and in accordance with Section 2.12 hereof, seven and one-half percent (7.5%);
provided, however, that solely for purposes of determining compliance with this
clause (c), the WBL Entities shall not be considered “Affiliates”;

 

(d)     the weighted average interest rate (which, for the avoidance of doubt,
shall not include any interest paid or payable in-kind but shall include the
imposition of any interest rate floors) of the Financed Portfolio shall be two
and one-half percent (2.50%) greater than the interest rate payable by Borrower
pursuant to Section 2.2(a) hereof;

 

[Harvest] Loan and Security Agreement (Conformed)

87

--------------------------------------------------------------------------------

 

 

(e)     the weighted average Obligor Indebtedness to Enterprise Value ratio
(through Borrower’s last dollar) of the Financed Portfolio shall be less than or
equal to sixty-seven and one-half of one percent (67.5%), as determined by the
most recently delivered third-party valuation report;

 

(f)     the weighted average ratio of total Obligor Indebtedness to EBITDA
(through Borrower’s last dollar) for (x) the Financed Portfolio, as measured on
a trailing twelve (12) month basis, shall be less than or equal to 4.25:1.00,
and (y) all Underlying Loans that are included in the Financed Portfolio that
are not Broadly Syndicated Loans, as measured on a trailing twelve (12) month
basis, shall be less than or equal to 4.00:1.00;

 

(g)     the weighted average Fixed Charge Coverage Ratio of the Financed
Portfolio, as measured on a trailing twelve (12) month basis, shall be greater
than or equal to 1.30:1.00;

 

(h)     the weighted average remaining term to maturity of (x) the Financed
Portfolio (excluding the term to maturity of any Broadly Syndicated Loan for
purposes of determining compliance with this clause (x)) shall be less than or
equal to fifty-four (54) months, and (y) the entire Financed Portfolio shall be
less than or equal to seventy-six (76) months;

 

(i)     no more than ten percent (10%) (as determined on the basis of the
Aggregate Principal Balance of such Pledged Loans) of the Pledged Loans in the
Financed Portfolio shall be greater than thirty days (30) days contractually
delinquent;

 

(j)     no more than ten percent (10%) (as determined on the basis of the
Aggregate Principal Balance of such Pledged Loans) of the Pledged Loans in the
Financed Portfolio shall be owing by Underlying Borrowers that are organized
under the laws of Canada or that otherwise are based in Canada;

 

(k)     no more than (x) ten percent (10%) of the Pledged Loans in the Financed
Portfolio that are not Broadly Syndicated Loans, and (y) twenty-five percent
(25%) of all Pledged Loans in the Financed Portfolio (in each case, as
determined on the basis of the Aggregate Principal Balance of such Pledged
Loans), shall have a total Obligor Indebtedness to EBITDA ratio (through
Borrower’s last dollar), as measured on a trailing twelve (12) month basis,
equal to or greater than 5:00:1.00; and

 

(l)     no more than twenty-five percent (25%) (as determined on the basis of
the Aggregate Principal Balance of such Pledged Loans) of the Pledged Loans in
the Financed Portfolio shall be owing by Underlying Borrowers that share a
common Lead Investor.

 

 

[Harvest] Loan and Security Agreement (Conformed)

88

--------------------------------------------------------------------------------

 

 

VII.     NEGATIVE COVENANTS

 

Borrower covenants and agrees that, until full performance and satisfaction, and
payment in full in cash of all the Obligations and termination of the
Commitments and this Agreement:

 

7.1     Indebtedness

 

Borrower shall not create, incur, assume or suffer to exist any Indebtedness
other than the following (collectively, the “Permitted Indebtedness”): (a)
Indebtedness incurred hereunder and pursuant to the Loan Documents; (b)
repurchase obligations arising in the ordinary course of business with respect
to U.S. Government Obligations; (c) obligations payable to clearing agencies,
brokers or dealers in connection with the purchase or sale of securities in the
ordinary course of business; (d) Other Permitted Indebtedness; (e) Unsecured
Longer-Term Indebtedness so long as (i) no Default exists at the time of the
incurrence thereof, and (ii) the aggregate amount of such Unsecured Longer-Term
Indebtedness, taken together with other then-outstanding Indebtedness, does not
exceed the amount required to comply with the provisions of Section 7.19 and
Section 7.21; (f) any Subordinated Debt; (g) Permitted SBIC Guarantees; and (h)
Standard Securitization Undertakings.

 

7.2     Liens

 

Borrower shall not create, incur, assume or suffer to exist any Lien upon, in or
against, or pledge of, any of the Collateral or any of its properties or assets
or any of its shares, securities or other equity or ownership interests, whether
now owned or hereafter acquired, except the following (collectively, “Permitted
Liens”): (a) Liens created pursuant to this Agreement or under any other Loan
Documents or otherwise arising in favor of Agent, for the benefit of Agent and
Lenders; (b) Liens imposed by law for taxes, assessments or charges of any
Governmental Authority for claims not yet due or that are being contested in
good faith and by appropriate proceedings if adequate reserves with respect
thereto are maintained on the books of the Borrower in accordance with GAAP; (c)
Liens on Equity Interests in any SBIC Subsidiary created in favor of the SBA;
(d) Liens securing repurchase obligations arising in the ordinary course of
business with respect to U.S. Government Obligations; (e) Liens of clearing
agencies, broker-dealers and similar Liens incurred in the ordinary course of
business; provided, that such Liens (i) attach only to the securities (or
proceeds) being purchased or sold and (ii) secure only obligations incurred in
connection with such purchase or sale, and not any obligation in connection with
margin financing; (f) Liens imposed by law, such as materialmen’s, mechanics’,
carriers’, workmens’, storage and repairmen’s Liens and other similar Liens
arising in the ordinary course of business and securing obligations (other than
Indebtedness for borrowed money) not yet due or that are being contested in good
faith and by appropriate proceedings if adequate reserves with respect thereto
are maintained on the books of the Borrower in accordance with GAAP; (g) Liens
securing the performance of, or payment in respect of, bids, insurance premiums,
deductibles or co-insured amounts, tenders, government or utility contracts
(other than for the repayment of borrowed money), surety, stay, customs and
appeal bonds and other obligations of a similar nature incurred in the ordinary
course of business; (h) Liens arising out of judgments or awards that have been
in force for less than the applicable period for taking an appeal so long as
such judgments or awards do not constitute an Event of Default under Article
VIII; and (i) any right of set-off granted in favor of any financial institution
in respect of Deposit Accounts opened and maintained in the ordinary course of
business or pursuant to the requirements of this Agreement; provided, that with
respect to any such Deposit Account, Agent has a perfected Lien thereon and
control thereof, in form, scope and substance satisfactory to Agent in its sole
discretion.

 

7.3     Investment Property; Collateral; Subsidiaries

 

Borrower shall not, directly or indirectly:

 

(a)     merge with, purchase, own, hold, invest in or otherwise acquire any
obligations or Equity Interests or securities of, or any other interest in, or
all or substantially all of the assets of, any Person or any joint venture,
other than the following, which in each case are subject to a first priority,
perfected Lien in favor of Agent and are expressly permitted, (i) the ownership
of Attached Equity Interests or any Retained Equity Interests constituting
Collateral in accordance with the terms of the Loan Documents; (ii) investments
in each Subsidiary Borrower; (iii) investments in a Financing Subsidiary;
(iv)(x) investments in the equity of collateralized loan obligations made in
accordance with the Credit Policy, and (y) other investments made in accordance
with the Credit Policy, in the case of clause (x) and clause (y), in the
aggregate up to but not exceeding fifteen percent (15%) of the total assets of
Harvest; and (v) as otherwise provided in this Section 7.3;

 

[Harvest] Loan and Security Agreement (Conformed)

89

--------------------------------------------------------------------------------

 

 

(b)     purchase, own, hold, invest in or otherwise acquire any Investment
Property (except (i) for (x) Deposit Accounts with financial institutions as
required by this Agreement; provided, that with respect to any such Deposit
Accounts, Agent has a perfected Lien thereon and control thereof, in form, scope
and substance satisfactory to Agent in its sole discretion; or (y) Cash
Equivalents with respect to which Agent has a perfected, first-priority Lien and
control agreement each in form and substance satisfactory to Agent in its sole
discretion; or (ii) as otherwise provided in this Section 7.3);

 

(c)     make or permit to exist any loan, advances or guarantees to or for the
benefit of any Person or assume, guarantee, endorse, contingently agree to
purchase or otherwise become liable for or upon or incur any obligation of any
Person, other than (i) those created by the Loan Documents, (ii) Permitted
Indebtedness; (iii) Underlying Loans (provided, that such loans are permitted
under the Investment Company Act and the Credit Policy); and (iv) the
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business;

 

(d)     purchase, lease, own, operate, hold, invest in or otherwise acquire any
property or asset or any Collateral that is located outside of the continental
United States other than in Canada; or

 

(e)     have any Subsidiaries other than (x) Harvest’s ownership of the Equity
Interests of each Subsidiary Borrower, and (y) a Financing Subsidiary; provided,
that (i) Borrower shall cause any SBIC Subsidiary to execute and deliver to the
Agent such certificates and agreements, in form and substance satisfactory to
the Agent, as it shall determine are necessary to confirm that such SBIC
Subsidiary continues to maintain its license as an “SBIC Subsidiary”, pursuant
to the definition thereof, and (ii) in the event that any SBIC Subsidiary shall
cease to be licensed as an “SBIC Subsidiary” pursuant to the definition thereof,
the Borrower will, in each case, on or before thirty (30) days following the
date such Subsidiary ceases to be licensed, cause such new Subsidiary to join
this Agreement and the other Loan Documents as a Borrower pursuant to
documentation that is in form and substance satisfactory to Agent in its
Permitted Discretion.

 

7.4     Dividends; Redemptions; Equity

 

(a)     Subject to clause (b) below, Borrower may apply any of its funds,
property or assets to the acquisition, redemption or other retirement of any
Equity Interests or other securities or interests or of any options to purchase
or acquire any of the foregoing issued by Harvest (“Securities Repurchase”);
provided, that Borrower (x) upon the prior request of Agent (in its Permitted
Discretion), delivers to Agent evidence (the form and substance of which is
acceptable to Agent in its sole discretion) that upon the consummation of such
Securities Repurchase, Borrower will (on a pro forma basis having given effect
to such Securities Repurchase in the calculation thereof) have Liquidity of not
less than $5,000,000, and (y) in making any such Securities Repurchase(s), shall
not, in any fiscal quarter, utilize an aggregate amount greater than (I) the
Liquidity of Borrower calculated as of the first day of such fiscal quarter,
multiplied by (II) twenty percent (20%).

 

[Harvest] Loan and Security Agreement (Conformed)

90

--------------------------------------------------------------------------------

 

 

(b)     Upon the occurrence and during the continuance of a Default or an Event
of Default, Harvest shall not (i) declare, pay or make any dividend or
distribution on any Equity Interests or other securities or ownership interests,
(ii) apply any of its funds, property or assets to the acquisition, redemption
or other retirement of any Equity Interests or other securities or interests or
of any options to purchase or acquire any of the foregoing, (iii) otherwise make
any payments, dividends or distributions to any member, manager, managing
member, stockholder, director or other equity owner in such Person’s capacity as
such, or (iv) make any payment of any management, service or related or similar
fee to any Affiliate or holder of Equity Interests of Harvest. Notwithstanding
the preceding sentence, Borrower may declare, pay or make any distribution or
dividend necessary to maintain its eligibility to qualify as a RIC or to avoid
the imposition of a federal excise tax on undistributed earnings under Section
4982 of the Code.

 

7.5     Transactions with Affiliates

 

Borrower shall not enter into or consummate any transaction of any kind with any
of its Affiliates other than (a) transactions with a Financing Subsidiary at
prices and on terms and conditions not less favorable to Borrower than could be
obtained at the time on an arm’s-length basis from unrelated third parties, (b)
transactions between or among the Borrowers, (c) the execution, delivery of and
performance under the Advisory Agreement, the Administration Agreement, the
Multi-Party Agreement, and the Sub-Administrator Multi-Party Agreement, (d)
transactions with JMP Securities LLC in connection with a public offering, or a
repurchase, of Borrower’s debt or equity securities, at prices and on terms and
conditions not less favorable to Borrower than could be obtained at the time on
an arm’s-length basis from unrelated third parties (and otherwise in compliance
with Applicable Laws), (e) co-investment transactions with any Affiliate as and
to the extent permitted by the exemptive order dated December 10, 2015, issued
by the SEC to Harvest and certain Affiliates, (f) with respect to any Affiliated
Underlying Borrower, (w) any Underlying Loan made to such Affiliated Underlying
Borrower, (x) any ownership of Attached Equity Interests of such Affiliated
Underlying Borrower (and related transactions in conjunction therewith), (y) any
transactions related to the management of (I) any Underlying Loan made to such
Affiliated Underlying Borrower, (II) any Attached Equity Interests with respect
thereto, or (III) the operations of any such Affiliated Underlying Borrower (in
each case, to the extent otherwise permitted pursuant to the terms and
provisions hereof), and (z) any other transaction expressly permitted in writing
by Agent in its sole discretion, (g) with respect to any Person issuing Retained
Equity Interests to Borrower, (x) any ownership of Retained Equity Interests of
such Person (and related transactions in conjunction therewith), (y) any
transactions related to the management of (I) any Retained Equity Interests with
respect thereto, or (II) the operations of any such Person issuing Retained
Equity Interests to Borrower (in each case, to the extent otherwise permitted
pursuant to the terms and provisions hereof), and (z) any other transaction
expressly permitted in writing by Agent in its sole discretion, and (h) the
payment of compensation and reimbursement of expenses of officers and directors
in a manner consistent with current practice of the Borrower and general market
practice, and indemnification of officers and directors in the ordinary course
of business.

 

[Harvest] Loan and Security Agreement (Conformed)

91

--------------------------------------------------------------------------------

 

 

7.6     Charter Documents; Fiscal Year; Dissolution; Use of Proceeds; Insurance
Policies; Disposition of Collateral; Taxes; Trade Names

 

Borrower shall not (a) amend, modify, restate or change its certificate of
incorporation, bylaws or similar charter or governance documents in a manner
adverse to Agent and Lenders, (b) change its state of organization or change its
registered name, without prior written consent of Agent, which consent shall not
be unreasonably withheld (c) change its fiscal year, (d) amend, alter, suspend,
terminate or make provisional in any material way, any Permit, the suspension,
amendment, alteration or termination of which could reasonably be expected to
be, have or result in a Material Adverse Effect without the prior written
consent of the Requisite Lenders, which consent shall not be unreasonably
withheld, (e) wind up, liquidate or dissolve (voluntarily or involuntarily) or
commence or suffer any proceedings seeking or that would result in any of the
foregoing, (f) use any proceeds of any Loan for “purchasing” or “carrying”
“margin stock” as defined in Regulations T, U or X of the Board of Governors of
the Federal Reserve System for any use not contemplated or permitted by this
Agreement, (g) amend, modify, restate or change any insurance policy in a manner
materially adverse to Agent or Lenders without the prior written consent of
Agent, (h) engage, directly or indirectly, in any business other than the
Business, (i) change its federal tax employer identification number or similar
tax identification number under the relevant jurisdiction or establish new or
additional trade names without providing not less than thirty (30) days advance
written notice to Agent, (j) revoke, alter or amend any Tax Information
Authorization (on IRS Form 8821 or otherwise) or other similar authorization
mandated by the relevant Government Authority given to Agent or (k) cause any
Collateral to be converted from a General Intangible to Investment Property, in
each case without Agent’s prior written consent.

 

7.7     Transfer of Collateral

 

Except (x) as provided in Section 7.10, (y) for any transfer or assignment of
Attached Equity Interests or Retained Equity Interests by Harvest to any
Subsidiary Borrower or by any Subsidiary Borrower to Harvest, and (z) for any
transfer or assignment to the ICC Loan Holder by Harvest of Harvest’s right,
title, and interest in, and rights and obligations under, the ICC Loan, Borrower
shall not sell, lease, transfer, pledge, encumber, assign or otherwise dispose
of any Collateral.

 

7.8     Guarantees

 

Except as otherwise expressly permitted by this Agreement, Borrower shall not
enter into any Guarantee or otherwise assume, guarantee, endorse, contingently
agree to purchase or otherwise become liable for or upon or incur any obligation
of any Person (other than indemnities to officers and directors of such Person
to the extent permitted by Applicable Law); provided, however, that nothing
contained in this Section 7.8 shall prohibit Borrower from endorsing checks in
the ordinary course of its business.

 

[Harvest] Loan and Security Agreement (Conformed)

92

--------------------------------------------------------------------------------

 

 

7.9     Truth of Statements

 

Borrower shall not furnish to Agent any certificate or other document that
contains any untrue statement of a material fact or that omits to state a
material fact necessary to make it not misleading in light of the circumstances
under which it was furnished.

 

7.10     Sale of Collateral

 

(a)     Borrower shall not sell, transfer or otherwise dispose of any Pledged
Loans (or any Attached Equity Interests with respect thereto) in the Financed
Portfolio unless such Pledged Loans (and any Attached Equity Interests with
respect thereto) are being sold and: (i) notice of such sale is given to Agent
three (3) Business Days (or such shorter period agreed to by Agent in its
Permitted Discretion) prior to the occurrence of such sale (which notice shall
describe the timing and terms of such sale), (ii) the consideration for such
sale is cash payable at the closing of such sale, (iii) all proceeds of such
sale are deposited into the Blocked Account or the applicable Loan Clearing
Account (as applicable) within one (1) Business Day of the closing of such sale,
(iv) before and after giving effect to such sale, no Default or Event of Default
shall have occurred and be continuing, (v) before and after giving effect to
such sale Availability is, and will be, greater than zero and (vi) the aggregate
Adjusted Principal Balance of all such Pledged Loans sold during any twelve (12)
month period shall not exceed twenty-five percent (25%) of the aggregate
Adjusted Principal Balance of all Pledged Loans at the beginning of such twelve
(12) month period.

 

(b)     Borrower shall not sell, transfer or otherwise dispose of any Retained
Equity Interests unless such Retained Equity Interests are being sold and: (i)
notice of such sale is given to Agent three (3) Business Days (or such shorter
period agreed to by Agent in its Permitted Discretion) prior to the occurrence
of such sale (which notice shall describe the timing and terms of such sale),
(ii) the consideration for such sale is cash payable at the closing of such
sale, (iii) all proceeds of such sale are deposited into the Blocked Account or
the applicable Loan Clearing Account (as applicable) within one (1) Business Day
of the closing of such sale, (iv) before and after giving effect to such sale,
no Default or Event of Default shall have occurred and be continuing, and (v)
before and after giving effect to such sale Availability is, and will be,
greater than zero.

 

(c)     Notwithstanding the foregoing conditions in clauses (a) and (b) above,
(i) Borrower shall be permitted to (x) transfer Underlying Loans to an SBIC
Subsidiary pursuant to a transaction not prohibited hereunder immediately after
originating or purchasing such Underlying Loan, or (y) sell any Collateral on
such other conditions as Agent, acting on its behalf and at the instruction of
the Requisite Lenders in their sole discretion, shall approve in advance in
writing, and (ii) nothing in this Section 7.10 shall in any way limit any rights
of Borrower pursuant to Section 7.7(y) and (z) above.

 

[Harvest] Loan and Security Agreement (Conformed)

93

--------------------------------------------------------------------------------

 

 

(d)     Notwithstanding anything to the contrary herein, Borrower shall not
sell, transfer or otherwise dispose of any Collateral during the continuance of
a Default or Event of Default or if a Default or Event of Default would result
therefrom.

 

7.11     Credit Policy

 

Harvest shall not, nor shall it permit Investment Adviser to, amend, modify,
change, supplement or rescind its Credit Policy in any material respect, without
the prior written consent of Agent acting on its behalf and at the instruction
of the Requisite Lenders (other than any change required by Applicable Law)
(provided, that Harvest shall provide prompt evidence of the same to Agent).

 

7.12     Anti-Terrorism; OFAC

 

Borrower shall not (a) be or become a Person whose property or interests in
property are blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit or Support Terrorism (66 Fed. Reg.
49079 (2001)), (b) engage in any dealings or transactions prohibited by Section
2 of such executive order, or otherwise be associated with any such Person in
any manner violative of Section 2 of such executive order, or (c) otherwise
become a Person on the list of Specially Designated Nationals and Blocked
Persons in violation of the limitations or prohibitions under any other OFAC
regulation or executive order.

 

7.13     Deposit Accounts

 

(a)     Borrower shall not open any Deposit Account (other than (x) those listed
on Schedule 5.18B as of the SeventhEighth Amendment Effective Date and (y) the
Specified Deposit Account), without the prior written consent of Agent.

 

(b)     Borrower shall not add or terminate any bank as a Blocked Account Bank,
or make any change in the instructions to any Underlying Borrower regarding
payments to be made to the applicable Loan Clearing Account or the Blocked
Account (as applicable) or the Lockbox Account (if any) without the prior
written consent of Agent in its sole discretion.

 

(c)     Borrower shall not cause (or otherwise allow) the balance of any funds
in the Specified Operating Account, as of any date of determination, to exceed
$100,000.

 

7.14     Change in Business

 

Harvest shall not engage in any business in a manner that would violate in any
material respect the applicable Credit Policy, the Investment Company Act, or
any Applicable Law applicable to Harvest as a BDC. Harvest will at all times
comply with any portfolio diversification and similar requirements set forth in
the Investment Company Act applicable to business development companies. Harvest
will at all times, subject to applicable grace periods and similar cure periods
set forth in the Code, comply with the portfolio diversification and similar
requirements set forth in the Code applicable to RICs.

 

[Harvest] Loan and Security Agreement (Conformed)

94

--------------------------------------------------------------------------------

 

 

7.15     Administration Agreement; Sub-Administration Agreement; Advisory
Agreement

 

Borrower shall not:

 

(a)     (i) with respect to the Administration Agreement or Advisory Agreement,
make any material change to or terminate the Administration Agreement or
Advisory Agreement, without the prior written consent of Agent acting on its
behalf and at the instruction of the Requisite Lenders, or (ii) with respect to
the Sub-Administration Agreement, permit Administrator to make any material
change to the Sub-Administration Agreement to increase the scope of Delegated
Functions to be performed by Sub-Administrator pursuant to the terms and
provisions thereof, without the prior written consent of Agent acting on its
behalf and at the instruction of the Requisite Lenders (which consent, prior to
the occurrence and continuance of an Event of Default, shall not be unreasonably
withheld, conditioned, or delayed). Notwithstanding the foregoing, and for the
avoidance of doubt so long as no Event of Default has occurred and is
continuing, Administrator may (or Harvest may cause Administrator to) terminate
the Sub-Administration Agreement or otherwise amend the Sub-Administration
Agreement to update the scope of the Delegated Functions (including without
limitation to reduce the scope of Delegated Functions to be performed by
Administrator) with prior written notice to Agent and otherwise in accordance
with the terms and provisions of the Sub-Administration Agreement and the
Sub-Administrator Multi-Party Agreement;

 

(b)     except (i) in connection with the replacement of the Administrator by
the Backup Administrator, Agent, or any other third party administrator
acceptable to Agent in its sole discretion after a Default or an Event of
Default pursuant to the provisions of this Agreement, and/or (ii)
Administrator’s delegation of the Delegated Functions (if any) from time to time
under the Administration Agreement to the Sub-Administrator pursuant to the
terms and provisions of the Sub-Administration Agreement, allow Administrator to
delegate any of its duties or functions under the Administration Agreement to
any Person, or otherwise engage any such Person to perform any such duties or
functions for or on behalf of the Administrator or Borrower; and

 

(c)     except in connection with the replacement of the Administrator by the
Backup Administrator after a Default or an Event of Default pursuant to the
provisions of this Agreement, transfer the duties and functions of the
Administrator under any Administration Agreement to any other Person (provided,
that for the avoidance of doubt, Agent and Lenders acknowledge and agree that
Administrator entering into the Sub-Administration Agreement with the
Sub-Administrator shall not be deemed to be a transfer of the duties and
functions of the Administrator for purposes of this clause (c)).

 

7.16     Valuation Policy.

 

Borrower shall not make any material change in its Valuation Policy without the
prior written consent of Agent acting on its behalf and at the instruction of
the Requisite Lenders (other than any change required pursuant to GAAP or
Applicable Law).

 

[Harvest] Loan and Security Agreement (Conformed)

95

--------------------------------------------------------------------------------

 

 

7.17     RIC Status.

 

Subsequent to filing its United States federal income tax return for its taxable
year ended December 31, 2013, Harvest shall not fail to qualify as a RIC
(subject to applicable grace periods and cure provisions set forth in the Code).

 

7.18     Tangible Net Worth

 

Harvest shall not permit its Tangible Net Worth at any time to be less than
Sixty Million and No/100 Dollars ($60,000,000).

 

7.19     Debt Service Coverage Ratio

 

(a)     Borrower shall not permit its Debt Service Coverage Ratio to be less
than 1.40 to 1.00 as of the end of any quarter during the Revolving Period,
commencing with the quarter ended September 30, 2013.

 

(b)     Borrower shall not permit its Debt Service Coverage Ratio to be less
than 1.25 to 1.00 as of the end of any quarter during the Amortization Period.

 

7.20     Minimum Liquidity

 

Borrower shall at all times maintain Liquidity (calculated on a consolidated
basis) of not less than 4.0%, multiplied by the Maximum Loan Amount.

 

7.21     Maximum Leverage Ratio

 

(a)     Borrower shall not permit its Senior Leverage Ratio to be more than 1.00
to 1.00 at any time.

 

(b)     Borrower shall not permit its Total Leverage Ratio to be more than 1.40
to 1.00 at any time.

 

7.22     SBIC Guarantee.

 

The Borrower will not cause or permit the occurrence of any event or condition
that would result in any recourse to Borrower under any Permitted SBIC
Guarantee.

 

7.23     Payments of Unsecured Longer-Term Indebtedness.

 

Except for any Permitted ULTI Refinancing, the Borrower will not purchase,
redeem, retire or otherwise acquire for value, or set apart any money for a
sinking, defeasance or other analogous fund for the purchase, redemption,
retirement or other acquisition of or make any voluntary payment or prepayment
of the principal of or interest on, or any other amount owing in respect of, any
Unsecured Longer-Term Indebtedness, except for regularly scheduled payments,
prepayments or redemptions of principal and interest in respect thereof required
pursuant to the instruments evidencing such Indebtedness.

 

[Harvest] Loan and Security Agreement (Conformed)

96

--------------------------------------------------------------------------------

 

 

VIII.     EVENTS OF DEFAULT

 

The occurrence of any one or more of the following shall constitute an “Event of
Default”:

 

(a)     Borrower shall fail to pay any amount on the Obligations or provided for
in any Loan Document when due (in all cases, whether on any payment date, at
maturity, by reason of acceleration, required prepayment or otherwise) and in
each case irrespective of whether Available Amounts are sufficient for payment
thereof;

 

(b)     Borrower shall fail to comply with Section 2.6;

 

(c)     any representation, statement or warranty made or deemed made by
Borrower or Administrator in any Loan Document or in any other certificate,
document, report or opinion delivered in conjunction with any Loan Document to
which it is a party, shall not be true and correct in all material respects or
shall have been false or misleading in any material respect on the date when
made or deemed to have been made (except to the extent already qualified by
materiality, in which case it shall be true and correct in all respects and
shall not be false or misleading in any respect) except those made only as of a
specific date;

 

(d)     except as provided in the foregoing clauses (a) and (b) above, Borrower,
or any other party hereto, other than Agent or any Lender, shall be in
violation, breach or default of, or shall fail to perform, observe or comply
with any other covenant, obligation or agreement set forth in this Agreement
(other than any violation, breach, failure or default in the covenants set forth
in (i) Section 2.4 and Article VII, for which there shall be no cure period or
(ii) Section 2.7, for which there shall be a two (2) day cure period), and, in
each case, such violation, breach, failure or default shall continue or not be
cured within a period of fifteen (15) days after the earlier of the actual
knowledge of Borrower or the delivery of written notice by Agent of such
violation, breach, failure or default or such other applicable period set forth
in this Agreement;

 

(e)     any Person party thereto, other than Agent or any Lender, shall be in
violation, breach or default of, or shall fail to perform, observe or comply
with any covenant, obligation or agreement set forth in, or any event of default
occurs under, any Loan Document (other than this Agreement) and such violation,
breach, default, event of default or failure shall not be cured within the
applicable period set forth in the applicable Loan Document;

 

(f)     (i) any of the Loan Documents ceases to be in full force and effect
(other than in accordance with its terms), or (ii) any Lien created thereunder
ceases to constitute a valid first-priority perfected Lien on the Collateral in
accordance with the terms thereof, or Agent and Lenders cease to have a valid
perfected first-priority Lien in any of the Collateral or any securities pledged
to Agent, for the benefit of Agent and Lenders, pursuant to the Loan Documents;

 

(g)     (i) one or more judgments or decrees in an aggregate amount in excess of
five percent (5%) of the consolidated gross assets of Harvest and its
Subsidiaries (on a consolidated basis) is rendered against any Borrower, which
is/are not satisfied, stayed, vacated or discharged of record within thirty (30)
calendar days of being rendered, or (ii) any one or more non-monetary final
judgments rendered against Borrower that have, or could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect and, in
either case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of ten (10) consecutive days during
which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect;

 

[Harvest] Loan and Security Agreement (Conformed)

97

--------------------------------------------------------------------------------

 

 

(h)     (i) any default or breach occurs, which is not cured within any
applicable grace period or waived, (x) in the payment of any amount with respect
to any Material Indebtedness, (y) in the performance, observance or fulfillment
of any provision contained in any agreement, contract, document or instrument to
which any of Borrower is a party or to which any of its properties or assets are
subject or bound under or pursuant to which any Material Indebtedness was
issued, created, assumed, guaranteed or secured and such default or breach
continues for more than any applicable grace period or permits the holder of any
such Indebtedness to accelerate the maturity thereof, or (ii) any Material
Indebtedness (A) is declared to be due and payable or is required to be prepaid
(other than by a regularly scheduled payment) prior to the stated maturity
thereof, or (B) is not paid when due or within any applicable grace period, or
(C) becomes or is declared to be due and payable before the expressed maturity
thereof, or (D) there occurs any event which would cause any Material
Indebtedness to become, or allow any such obligation to be declared, due and
payable;

 

(i)     Borrower shall (i) be unable to pay its debts generally as they become
due, (ii) file a petition under any insolvency statute, (iii) make a general
assignment for the benefit of its creditors, (iv) commence a proceeding for the
appointment of a receiver, trustee, liquidator or conservator of itself or of
the whole or any substantial part of its property or shall otherwise be
dissolved or liquidated, (v) file a petition seeking reorganization or
liquidation or similar relief under any Debtor Relief Law or any other
Applicable Law or (vi) otherwise become subject to an Insolvency Event;

 

(j)     (i) a court of competent jurisdiction shall (A) enter an order, judgment
or decree appointing a custodian, receiver, trustee, liquidator or conservator
of any of Borrower or the whole or any substantial part of any of Borrower’s
properties, which shall continue unstayed and in effect for a period of thirty
(30) calendar days, (B) approve a petition filed against Borrower seeking
reorganization, liquidation or similar relief under the any Debtor Relief Law or
any other Applicable Law, which is not dismissed within thirty (30) calendar
days or, (C) under the provisions of any Debtor Relief Law or other Applicable
Law or statute, assume custody or control of Borrower or of the whole or any
substantial part of any of Borrower’s properties, which is not irrevocably
relinquished within thirty (30) calendar days, or (ii) there is commenced
against Borrower any proceeding or petition seeking reorganization, liquidation
or similar relief under any Debtor Relief Law or any other Applicable Law or
statute, which (A) is not unconditionally dismissed within thirty (30) calendar
days after the date of commencement, or (B) is with respect to which Borrower
takes any action to indicate its approval of or consent;

 

(k)     (i) any Change of Control occurs, (ii) any Material Adverse Effect
occurs, (iii) Harvest ceases any material portion of its business operations as
contemplated by the Loan Documents or (iv) Borrower is enjoined, restrained or
in any way prevented by a court order or other binding decree or resolution from
continuing to conduct all or any material part of its business affairs as of the
Closing Date;

 

(l)     Borrower or any of its directors, managers, or senior officers is
criminally indicted or convicted (a) of a felony, or (b) under any law that
could lead to a forfeiture of any material (as determined by Agent in its
Permitted Discretion) Collateral;

 

[Harvest] Loan and Security Agreement (Conformed)

98

--------------------------------------------------------------------------------

 

 

(m)     the issuance of any process for levy, attachment or garnishment or
execution upon or prior to any judgment against Borrower or any of its or their
material property or assets or against any of the Collateral, in each case which
is/are not satisfied, stayed, vacated, dismissed or discharged within thirty
(30) calendar days of being issued or executed;

 

(n)     any SBIC Subsidiary shall be transferred into liquidation status or
receivership by the SBA;

 

(o)     an Administrator Default or an Investment Adviser Default occurs; or

 

(p)     Harvest without the consent of Agent, acting on its behalf and at the
instruction of the Requisite Lenders, (A) fails to comply (or fails to cause any
Subsidiary Borrower or any other Subsidiary to comply) with the Valuation Policy
in any material respect adverse to the Lenders, or (B) fails to comply (or fails
to cause any Subsidiary Borrower or any other Subsidiary to comply) with its
Credit Policy and, in each case, such failure shall continue un-remedied for a
period of thirty (30) or more calendar days after the earlier of notice thereof
by the Agent to Harvest or knowledge thereof by a Responsible Officer;

 

In any such event, notwithstanding any other provision of any Loan Document, (I)
Agent may (and at the request of Requisite Lenders, shall), by notice to
Borrower (i) cease making Advances, (ii) terminate its obligations hereunder,
whereupon the same shall immediately terminate, (iii) pursue its rights under
Sections 6.15(b) and (c) of this Agreement, including, but not limited to,
terminating the Administration Agreement and (to the extent that Delegated
Functions have been (and during such time as such Delegated Functions are)
delegated to the Sub-Administrator) the Sub-Administration Agreement and
substituting the Backup Administrator, Agent, or any other third party
administrator acceptable to Agent in its sole discretion in accordance with
Section 6.15(b), (iv) with respect to the Collateral: (A) upon foreclosure of
the Collateral, service the Collateral in all respects, including the right to
institute collection, foreclosure and other enforcement actions against the
Collateral; (B) receive, collect, open and read all mail of Borrower or
Administrator, for the purpose of obtaining all items pertaining to the
Collateral and any collateral described in any Loan Document; (C) collect all
interest, principal, prepayments (both voluntary and mandatory), and other
amounts of any and every description payable by or on behalf of any Underlying
Borrower pursuant to any Pledged Loan or Underlying Loan Document; and (D) apply
all amounts in or subsequently deposited in the Controlled Accounts to the
payment of the unpaid Obligations in accordance with the provisions of this
Agreement; and (v) declare all or any of the Loan and/or Notes, all interest
thereon and all other Obligations to be due and payable immediately (except in
the case of an Event of Default under Section 8(f), Section 8(i) or Section
8(j), in which event all of the foregoing shall automatically and without
further act by Agent or Lenders be due and payable and Agent’s or Lenders’
obligations hereunder shall terminate, in each case without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by Borrower) and (II) effective immediately upon receipt of notice from Agent
(unless specifically prohibited and provided for in Article VII, in which case
effective immediately upon an Event of Default without any action of Agent or
any Lender), no action permitted to be taken under Article VII hereof may be
taken.

 

[Harvest] Loan and Security Agreement (Conformed)

99

--------------------------------------------------------------------------------

 

 

IX.     RIGHTS AND REMEDIES AFTER DEFAULT

 

9.1     Rights and Remedies

 

(a)     In addition to the acceleration provisions set forth in Article VIII
above, upon the occurrence and continuation of an Event of Default, Agent shall
have the right to (and at the request of Requisite Lenders, shall) exercise any
and all rights, options and remedies provided for in any Loan Document, under
the UCC or at law or in equity, including, without limitation, the right to (i)
apply any property of Borrower held by Agent to reduce the Obligations, (ii)
foreclose the Liens created under the Loan Documents, (iii) realize upon, take
possession of and/or sell any Collateral or securities pledged, with or without
judicial process, (iv) exercise all rights and powers with respect to the
Collateral as Borrower might exercise, (v) collect and send notices regarding
the Collateral, with or without judicial process, (vi) by its own means or with
judicial assistance, enter any premises at which Collateral and/or pledged
securities are located, or render any of the foregoing unusable or dispose of
the Collateral and/or pledged securities on such premises without any liability
for rent, storage, utilities, or other sums, and Borrower shall not resist or
interfere with such action, (vii) at Borrower’s expense, require that all or any
part of the Collateral be assembled and made available to Agent at any place
designated by Agent in its sole discretion, (viii) reduce or otherwise change
the amount of the Maximum Loan Amount, Availability, the Borrowing Base and/or
any component of the foregoing and/or (ix) relinquish or abandon any Collateral
or securities pledged or any Lien thereon. Notwithstanding any provision of any
Loan Document, Agent, in its sole discretion, shall have the right, at any time
that Borrower fails to do so, and from time to time, without prior notice, to:
(A) obtain insurance covering any of the Collateral to the extent required
hereunder; (B) pay for the performance of any of the Obligations; (C) discharge
taxes, levies and/or Liens on any of the Collateral that are in violation of any
Loan Document unless Borrower is in good faith with due diligence by appropriate
proceedings contesting those items; and (D) pay for the maintenance, repair
and/or preservation of the Collateral. Such expenses and advances shall be
deemed Advances hereunder and shall be added to the Obligations until reimbursed
to Agent, for its own account and for the benefit of the Lenders, and shall be
secured by the Collateral, and such payments by Agent, for its own account and
for the benefit of the Lenders, shall not be construed as a waiver by Agent or
Lenders of any Event of Default or any other rights or remedies of Agent or
Lenders.

 

(b)     Borrower agrees that notice received at least ten (10) calendar days
before the time of any intended public sale, or the time after which any private
sale or other disposition of Collateral is to be made, shall be deemed to be
reasonable notice of such sale or other disposition. If permitted by Applicable
Law, any perishable Collateral which threatens to speedily decline in value or
which is sold on a recognized market may be sold immediately by Lender without
prior notice to Borrower. At any sale or disposition of Collateral or securities
pledged, Agent may (to the extent permitted by Applicable Law) purchase all or
any part thereof free from any right of redemption by Borrower which right is
hereby waived and released. Borrower covenants and agrees not to interfere with
or impose any obstacle to Agent’s exercise of its rights and remedies with
respect to the Collateral. In dealing with or disposing of the Collateral or any
part thereof, Agent shall not be required to give priority or preference to any
item of Collateral or otherwise to marshal assets or to take possession or sell
any Collateral with judicial process.

 

[Harvest] Loan and Security Agreement (Conformed)

100

--------------------------------------------------------------------------------

 

 

9.2     Application of Proceeds

 

Notwithstanding any other provision of this Agreement (including, without
limitation, Section 2.5 hereof), in addition to any other rights, options and
remedies Agent and Lenders have under the Loan Documents, the UCC, at law or in
equity, all dividends, interest, rents, issues, profits, fees, revenues, income
and other proceeds collected or received from collecting, holding, managing,
renting, selling, or otherwise disposing of all or any part of the Collateral or
any proceeds thereof upon exercise of its remedies hereunder upon the occurrence
and continuation of an Event of Default shall be applied in the following order
of priority: (i) first, to the payment of all costs and expenses of collection
and to the payment of all sums which Agent or Lenders may be required or may
elect to pay in the exercise of any remedies with respect to Borrower or the
Collateral or any part thereof, and all other payments that Agent or Lenders may
be required or authorized to make under any provision of the Loan Documents
(including, without limitation, in each such case, in-house documentation and
diligence fees and legal expenses, search, audit, recording, professional and
filing fees and expenses and reasonable attorneys’ fees and all expenses,
liabilities and advances made or incurred in connection therewith); (ii) second,
ratably to the payment of all Obligations; (iii) third, to the payment of any
surplus then remaining to Borrower, unless otherwise provided by law or directed
by a court of competent jurisdiction; provided, that Borrower shall be liable
for any deficiency if such proceeds are insufficient to indefeasibly satisfy the
Obligations or any of the other items referred to in this Section in full in
cash.

 

Notwithstanding the foregoing, Obligations arising under Bank Products
Agreements shall be excluded from the application described above if Agent has
not received written notice thereof, together with such supporting documentation
as Agent may request, from the applicable Lender or Affiliate of such Lender.

 

9.3     Rights to Appoint Receiver

 

Without limiting and in addition to any other rights, options and remedies Agent
and Lenders have under the Loan Documents, the UCC, at law or in equity, upon
the occurrence and continuation of an Event of Default, Agent shall have the
right to apply for and have a receiver appointed by a court of competent
jurisdiction in any action taken by Agent and/or any Lender to enforce its
rights and remedies in order to manage, protect and preserve the Collateral and
continue the operation of the business of Borrower and to collect all revenues
and profits thereof and apply the same to the payment of all expenses and other
charges of such receivership including the compensation of the receiver and to
the payments as aforesaid until a sale or other disposition of such Collateral
shall be finally made and consummated.

 

9.4     Attorney-in-Fact

 

Borrower hereby irrevocably appoints (which appointment is coupled with an
interest) Agent as its attorney-in-fact for the limited purpose of taking any
action permitted under the Loan Documents that Agent deems necessary or
desirable (in Agent’s sole discretion) upon the occurrence and continuation of
an Event of Default to protect and realize upon Agent’s Lien in the Collateral,
including the execution and delivery of any and all documents or instruments
related to the Collateral in Borrower’s name, and said appointment shall create
in Agent a power coupled with an interest.

 

[Harvest] Loan and Security Agreement (Conformed)

101

--------------------------------------------------------------------------------

 

 

9.5     Rights and Remedies not Exclusive

 

Agent shall have the right in its sole discretion to determine which rights,
Liens and/or remedies Agent and Lenders may at any time pursue, relinquish,
subordinate or modify, and such determination will not in any way modify or
affect any of Agent’s or Lenders’ rights, Liens or remedies under any Loan
Document, Applicable Law or equity. The enumeration of any rights and remedies
in any Loan Document is not intended to be exhaustive, and all rights and
remedies of Agent and Lenders described in any Loan Document are cumulative and
are not alternative to or exclusive of any other rights or remedies which Agent
and Lenders otherwise may have. The partial or complete exercise of any right or
remedy shall not preclude any other further exercise of such or any other right
or remedy.

 

X.     WAIVERS AND JUDICIAL PROCEEDINGS

 

10.1     Waivers

 

Except as expressly provided for herein, Borrower hereby waives set off,
rescission counterclaim, demand, presentment, protest, all defenses with respect
to any and all instruments and all notices and demands of any description, and
the pleading of any statute of limitations as a defense to any demand under any
Loan Document. Borrower hereby waives any and all defenses and counterclaims it
may have or could interpose in any action or procedure brought by Agent to
obtain an order of court recognizing the assignment of, or Lien of Agent in and
to, any Collateral.

 

10.2     Delay; No Waiver of Defaults

 

No course of action or dealing, renewal, release or extension of any provision
of any Loan Document, or single or partial exercise of any such provision, or
delay, failure or omission on Agent’s part in enforcing any such provision shall
affect the liability of Borrower or operate as a waiver of such provision or
preclude any other or further exercise of such provision. No waiver by any party
to any Loan Document of any one or more defaults by any other party in the
performance of any of the provisions of any Loan Document shall operate or be
construed as a waiver of any future default, whether of a like or different
nature, and each such waiver shall be limited solely to the express terms and
provisions of such waiver. Notwithstanding any other provision of any Loan
Document, by completing the Closing under this Agreement and/or by making
Advances, Lender does not waive any breach of any representation or warranty of
under any Loan Document, and all of Agent’s or any Lender’s claims and rights
resulting from any such breach or misrepresentation are specifically reserved.

 

10.3     Jury Waiver

 

(A)     EACH PARTY HEREBY (i) EXPRESSLY, KNOWINGLY AND VOLUNTARILY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION ARISING UNDER ANY LOAN
DOCUMENT OR IN ANY WAY CONNECTED WITH OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES WITH RESPECT TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
THEREBY, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, AND (ii) AGREES AND CONSENTS THAT ANY SUCH CLAIM OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION AS WRITTEN EVIDENCE OF THE CONSENTS OF THE PARTIES TO THE WAIVER OF
THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY.

 

[Harvest] Loan and Security Agreement (Conformed)

102

--------------------------------------------------------------------------------

 

 

(B)     IN THE EVENT ANY SUCH CLAIM OR CAUSE OF ACTION IS BROUGHT OR FILED IN
ANY UNITED STATES FEDERAL COURT SITTING IN THE STATE OF CALIFORNIA OR IN ANY
STATE COURT OF THE STATE OF CALIFORNIA, AND THE WAIVER OF JURY TRIAL SET FORTH
IN SECTION 10.3(A) IS DETERMINED OR HELD TO BE INEFFECTIVE OR UNENFORCEABLE, THE
PARTIES AGREE THAT ALL CLAIMS AND CAUSES OF ACTION SHALL BE RESOLVED BY
REFERENCE TO A PRIVATE JUDGE SITTING WITHOUT A JURY, PURSUANT TO CALIFORNIA CODE
OF CIVIL PROCEDURE SECTION 638, BEFORE A MUTUALLY ACCEPTABLE REFEREE OR, IF THE
PARTIES CANNOT AGREE, A REFEREE SELECTED BY THE PRESIDING JUDGE OF THE LOS
ANGELES COUNTY, CALIFORNIA. SUCH PROCEEDING SHALL BE CONDUCTED IN LOS ANGELES
COUNTY, CALIFORNIA, WITH CALIFORNIA RULES OF EVIDENCE AND DISCOVERY APPLICABLE
TO SUCH PROCEEDING. IN THE EVENT CLAIMS OR CAUSES OF ACTION ARE TO BE RESOLVED
BY JUDICIAL REFERENCE, ANY PARTY MAY SEEK FROM ANY COURT HAVING JURISDICTION
THEREOVER ANY PREJUDGMENT ORDER, WRIT OR OTHER RELIEF AND HAVE SUCH PREJUDGMENT
ORDER, WRIT OR OTHER RELIEF ENFORCED TO THE FULLEST EXTENT PERMITTED BY LAW
NOTWITHSTANDING THAT ALL CLAIMS AND CAUSES OF ACTION ARE OTHERWISE SUBJECT TO
RESOLUTION BY JUDICIAL REFERENCE.

 

10.4     Amendment and Waivers

 

(a)     Except as otherwise permitted in Section 12.8 and Section 13.2, and
subject to Section 13.2, no amendment, modification, termination, or waiver of
any provision of this Agreement or any Loan Document, or consent to any
departure by Borrower therefrom, shall in any event be effective unless the same
shall be in writing and signed by Agent, Requisite Lenders and Borrower and the
other signatures hereto.

 

(b)     Each amendment, modification, termination or waiver shall be effective
only in the specific instance and for the specific purpose for which it was
given. No amendment, modification, termination or waiver shall be required for
Agent, to take or impose a Lien on additional Collateral pursuant to any Loan
Document.

 

(c)     Any amendment, modification, termination, waiver or consent effected in
accordance with this Section 10.4 shall be binding upon Agent, Lenders, Borrower
and each other signatory hereto.

 

[Harvest] Loan and Security Agreement (Conformed)

103

--------------------------------------------------------------------------------

 

 

XI.     EFFECTIVE DATE AND TERMINATION

 

11.1     Effectiveness and Termination

 

Subject to Agent’s right to accelerate the Loan and terminate and cease making
and funding Advances upon the occurrence and during the continuation of any
Event of Default, this Agreement shall continue in full force and effect until
the Maturity Date, unless terminated sooner as provided in this Section 11.1.
Borrower may not terminate this Agreement and/or the Commitment prior to
November 1, 2017. Any such early termination by Borrower on or after November 1,
2017, shall be effective upon not less than thirty (30) calendar days prior
written notice to Agent and upon full performance and payment in full in cash of
all Obligations (including any Early Termination Fee) on or prior to such 30th
calendar day after Receipt by Agent of such written notice. Upon the earlier to
occur of the expiration of the Revolving Period, the Maturity Date, or the
Receipt by Agent of such written notice from Borrower electing to terminate this
Agreement in accordance with this Section 11.1, the obligation of Lenders to
make Advances shall terminate. All of the Obligations shall be immediately due
and payable upon the earlier of any such termination on the Maturity Date or the
termination date stated in the notice of termination delivered to Agent pursuant
to this Section 11.1, as applicable. Notwithstanding any other provision of any
Loan Document, no termination of this Agreement shall affect Agent’s or any
Lender’s rights or any of the Obligations existing as of the effective date of
such termination, and the provisions of the Loan Documents shall continue to be
fully operative until the Obligations have been fully performed and indefeasibly
paid in cash in full. The Liens granted to Agent and/or under the Loan Documents
and the financing statements filed pursuant thereto and the rights and powers of
Agent shall continue in full force and effect notwithstanding the fact that
Borrower’s borrowings hereunder may from time to time be in a zero or credit
position until all of the Obligations have been fully performed and indefeasibly
paid in full in cash and the Commitments and this Agreement have been
terminated.

 

11.2     Survival

 

All obligations, covenants, agreements, representations, warranties, waivers and
indemnities made by Borrower in any Loan Document shall survive the execution
and delivery of the Loan Documents, the Closing, the making and funding of the
Loan and any termination of this Agreement until all Obligations are fully
performed and indefeasibly paid in full in cash. The obligations and provisions
of Sections 3.1, 3.2, 3.4, 3.5, 3.6, 10.1, 10.3, 11.1, 11.2, 12.1, 12.3, 12.4,
12.7, 12.8, 12.9, 12.10, 12.11 and 13.8 shall survive termination of the Loan
Documents and any payment, in full or in part, of the Obligations.

 

XII.     MISCELLANEOUS

 

12.1     Governing Law; Jurisdiction; Service of Process; Venue

 

(A)     THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK IN RELIANCE ON NEW YORK GENERAL OBLIGATIONS LAW SECTION
5-1401, WITHOUT GIVING EFFECT TO ITS CHOICE OF LAW PROVISIONS THAT WOULD RESULT
IN APPLICATION OF THE LAWS OF A DIFFERENT JURISDICTION; EXCEPT THAT AT ALL TIMES
THE PROVISIONS FOR THE CREATION, PERFECTION, AND ENFORCEMENT OF THE LIEN AND
SECURITY INTEREST CREATED PURSUANT HERETO AND PURSUANT TO THE OTHER LOAN
DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE APPLICABLE LAW OF
THE STATE IN WHICH THE PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE
FULLEST EXTENT PERMITTED BY THE APPLICABLE LAW OF SUCH STATE, FEDERAL LAW OR THE
APPLICABLE LAW OF THE STATE OF NEW YORK, AS APPLICABLE, SHALL GOVERN THE
CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE
OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM
TO ASSERT THAT THE APPLICABLE LAW OF ANY OTHER JURISDICTION GOVERNS THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

[Harvest] Loan and Security Agreement (Conformed)

104

--------------------------------------------------------------------------------

 

 

(B)     BY EXECUTION AND DELIVERY OF EACH LOAN DOCUMENT TO WHICH IT IS A PARTY,
BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND BORROWER HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT. BORROWER AGREE THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT AGENT OR ANY LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
AGAINST BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(C)     EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (A) OF THIS SECTION 12.1. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE
OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT.

 

(D)     EACH OF THE PARTIES HERETO WAIVES PERSONAL SERVICE OF PROCESS AND
AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR
NOTICES IN SECTION 12.5. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY
PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 

[Harvest] Loan and Security Agreement (Conformed)

105

--------------------------------------------------------------------------------

 

 

12.2     Successors and Assigns; Assignments and Participations

 

(a)     Subject to Sections 12.2(f) and (h), a Lender may at any time assign all
or a portion of its rights and delegate all or a portion of its obligations
under this Agreement and the other Loan Documents (including all its rights and
obligations with respect to the Loan) to one or more Persons (a “Transferee”);
provided, however, that so long as no Default or Event of Default has occurred
and is continuing, no such Transferee shall be a BDC or a wholly-owned
Subsidiary of a BDC. Notwithstanding anything to the contrary in this Agreement,
but subject to the immediately proceeding proviso, there shall be no limitation
or restriction on any Lender’s ability to assign, pledge or otherwise transfer
any Note or other Obligation. The Transferee and such Lender shall execute and
deliver for acceptance and recording in the Register, a Lender Addition
Agreement, which shall be in form and substance reasonably acceptable to Agent
in its sole discretion (“Lender Addition Agreement”). Upon such execution,
delivery, acceptance and recording, from and after the effective date determined
pursuant to such Lender Addition Agreement, (i) the Transferee thereunder shall
be a party hereto and, to the extent provided in such Lender Addition Agreement,
have the same rights, benefits and obligations as it would if it were a Lender
hereunder, (ii) the assigning Lender shall be relieved of its obligations
hereunder with respect to its Commitments or assigned portion thereof, as the
case may be, to the extent that such obligations shall have been expressly
assumed by the Transferee pursuant to such Lender Addition Agreement (and, in
the case of a Lender Addition Agreement covering all or the remaining portion of
an assigning Lender’s rights and obligations under this Agreement, such
assigning Lender shall cease to be a party hereto but, with respect to matters
occurring before such assignment, shall nevertheless continue to be entitled to
the benefits of Sections 12.4 and 12.7). Borrower hereby acknowledges and agrees
that any assignment will give rise to a direct obligation of Borrower to the
Transferee and that the Transferee shall be considered to be a “Lender”
hereunder. Borrower may not sell, assign or transfer any interest in this
Agreement, any of the other Loan Documents, or any of the Obligations, or any
portion thereof, including Borrower’s rights, title, interests, remedies,
powers, and duties hereunder or thereunder.

 

(b)     A Lender may at any time sell participations in all or any part of its
rights and obligations under this Agreement and the other Loan Documents
(including all its rights and obligations with respect to the Loan) to one or
more Persons (each, a “Participant”); provided, however, that so long as no
Default or Event of Default has occurred and is continuing, no such Participant
shall be a BDC or a wholly-owned Subsidiary of a BDC. In the event of any such
sale by a Lender of a participation to a Participant, (i) such Lender’s
obligations under this Agreement to the other parties to this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible for the
performance thereof, (iii) such Lender shall remain the holder of any such Loan
(and any Note evidencing such Loan) for all purposes under this Agreement and
the other Loan Documents, (iv) Borrower shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents, and (v) all
amounts payable pursuant to Section 6.2 by Borrower hereunder shall be
determined as if such Lender had not sold such participation. Any agreement
pursuant to which a Lender shall sell any such participation shall provide that
such Lender shall retain the sole right and responsibility to exercise such
Lender’s rights and enforce Borrower’s obligations hereunder, including the
right to consent to any amendment, supplement, modification or waiver of any
provision of this Agreement or any of the other Loan Documents; provided, that
such participation agreement may provide that such Lender will not agree,
without the consent of the Participant, to any amendment, supplement,
modification or waiver of: (A) any reduction in the principal amount, interest
rate or fees payable with respect to any Loan in which such holder participates;
(B) any extension of the termination date of this Agreement or the date fixed
for any payment of principal, interest or fees payable with respect to any Loan
in which such holder participates; and (C) any release of all or substantially
all of the Collateral (other than in accordance with the terms of this Agreement
or the Loan Documents). Borrower hereby acknowledges and agrees that the
Participant under each participation shall, solely for the purposes of Sections
12.4 and 12.7 of this Agreement be considered to be a “Lender” hereunder.

 

[Harvest] Loan and Security Agreement (Conformed)

106

--------------------------------------------------------------------------------

 

 

(c)     Agent, on behalf of Borrower, shall maintain at its address referred to
in Section 12.5 a copy of each Lender Addition Agreement delivered to it and a
written or electronic register (the “Register”) for the recordation of the names
and addresses of Lenders and the Commitment of, and the principal amount of the
Loan owing to, and the Notes evidencing such Loan owned by, each Lender from
time to time. Notwithstanding anything in this Agreement to the contrary,
Borrower and Agent shall treat each Person whose name is recorded in the
Register as the owner of the Loan, the Notes and the Commitment recorded therein
for all purposes of this Agreement. The Register shall be available for
inspection by Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice.

 

(d)     Notwithstanding anything in this Agreement to the contrary, no
assignment under Section 12.2(a) of any rights or obligations under or in
respect of the Loan or the Notes evidencing such Loan shall be effective unless
and until Agent shall have recorded the assignment pursuant to Section 12.2(c).
Upon its receipt of a Lender Addition Agreement executed by an assigning Lender
and a Transferee, Agent shall (i) promptly accept such Lender Addition Agreement
and (ii) on the effective date determined pursuant thereto record the
information contained therein in the Register and give prompt notice of such
acceptance and recordation to Lender and Borrower. On or prior to such effective
date, the assigning Lender shall surrender any outstanding Notes held by it, all
or a portion of which are being assigned, and Borrower, at its own expense,
shall, upon the request of Agent by the assigning Lender or the Transferee, as
applicable, execute and deliver to Agent, within five (5) Business Days of any
request, new Notes to reflect the interest held by the assigning Lender and its
Transferee.

 

(e)     Any Lender may furnish any information concerning Borrower in the
possession of such Lender from time to time to assignees and participants
(including prospective assignees and participants).

 

(f)     Notwithstanding any other provision set forth in this Agreement, a
Lender may at any time create a security interest in all or any portion of its
rights under this Agreement, including, without limitation, the Loan owing to it
and the Notes held by it and the other Loan Documents and Collateral.

 

(g)     Borrower agrees to use commercially reasonable best efforts to assist
each Lender in assigning or selling participations in all or any part of any
Loan made by any Lender to another Person identified by such Lender.

 

[Harvest] Loan and Security Agreement (Conformed)

107

--------------------------------------------------------------------------------

 

 

(h)     Notwithstanding anything in the Loan Documents to the contrary, (i) a
Lender and its Affiliates shall not be required to execute and deliver a Lender
Addition Agreement in connection with any transaction involving its Affiliates
or lenders, (ii) no lender to or funding or financing source of any Lender or
its Affiliates shall be considered a Transferee, (iii) there shall be no
limitation or restriction on any Lender’s ability to assign or otherwise
transfer any Loan Document to any such Affiliate or lender or funding or
financing source, and (iv) there shall be no limitation or restriction on such
Affiliates’ or lenders’ or financing or funding sources’ ability to assign or
otherwise transfer any Loan Document, Loan, Note or Obligation (or any of its
rights thereunder or interest therein); provided, however, such Lender shall
continue to be liable as a “Lender” under the Loan Documents unless such
Affiliate or lender or funding or financing source executes a Lender Addition
Agreement and thereby becomes a “Lender”.

 

(i)     The Loan Documents shall inure to the benefit of Agent, Lenders,
Transferee, Participant (to the extent expressly provided herein only) and all
future holders of the Notes, the Obligations and/or any of the Collateral, and
each of their respective successors and permitted assigns. Each Loan Document
shall be binding upon the Persons other than Agent that are parties thereto and
their respective successors and assigns, and no such Person may assign, delegate
or transfer any Loan Document or any of its rights or obligations thereunder
without the prior written consent of Agent. No rights are intended to be created
under any Loan Document for the benefit of any third party donee, creditor or
incidental beneficiary of Borrower. Nothing contained in any Loan Document shall
be construed as a delegation to Agent of any other Person’s duty of performance.
BORROWER ACKNOWLEDGES AND AGREES THAT AGENT AT ANY TIME AND FROM TIME TO TIME
MAY (I) DIVIDE AND REISSUE (WITHOUT SUBSTANTIVE CHANGES OTHER THAN THOSE
RESULTING FROM SUCH DIVISION) THE NOTES, AND/OR (II) SELL, ASSIGN OR GRANT
PARTICIPATING INTERESTS IN OR TRANSFER ALL OR ANY PART OF ITS RIGHTS OR
OBLIGATIONS UNDER ANY LOAN DOCUMENT, NOTE, THE OBLIGATIONS AND/OR THE COLLATERAL
TO OTHER PERSONS, IN EACH CASE ON THE TERMS AND CONDITIONS PROVIDED HEREIN. Each
Transferee and Participant shall have all of the rights, obligations and
benefits with respect to the Obligations, Notes, Collateral and/or Loan
Documents held by it as fully as if the original holder thereof; provided, that
notwithstanding anything to the contrary in any Loan Document, Borrower shall
not be obligated to pay under this Agreement to any Transferee or Participant
any sum in excess of the sum which it would have been obligated to pay to Agent
had such participation not been effected. Agent may disclose to any Transferee
or Participant all information, reports, financial statements, certificates and
documents obtained under any provision of any Loan Document; provided, that
Transferees and Participants shall be subject to the confidentiality provisions
contained herein that are applicable to Agent.

 

(j)     Any Lender may assign or pledge all or any portion of the Loans or Notes
held by it to any Federal Reserve Bank or the United States Treasury as
collateral security to secure obligations of such Lender, including without
limitation, any assignment or pledge pursuant to Regulation A of the Board of
Governors of the Federal Reserve System and any Operating Circular issued by
such Federal Reserve Bank; provided, that any payment in respect of such
assigned Loans or Notes made by Borrower to or for the account of the assigning
or pledging Lender in accordance with the terms of this Agreement shall satisfy
Borrower’s obligations hereunder in respect to such assigned Loans or Notes to
the extent of such payment. No such assignment shall release the assigning
Lender from its obligations hereunder.

 

[Harvest] Loan and Security Agreement (Conformed)

108

--------------------------------------------------------------------------------

 

 

12.3     Application of Payments

 

To the extent that any payment made or received with respect to the Obligations
is subsequently invalidated, determined to be fraudulent or preferential, set
aside, defeased or required to be repaid to a trustee, debtor in possession,
receiver, custodian or any other Person under any Debtor Relief Law, common law
or equitable cause or any other law, then the Obligations intended to be
satisfied by such payment shall be revived and shall continue as if such payment
had not been received by Agent and the Liens created hereby shall be revived
automatically without any action on the part of any party hereto and shall
continue as if such payment had not been received by Agent. Except as
specifically provided in this Agreement, any payments with respect to the
Obligations received shall be credited and applied in such manner and order as
Agent shall decide in its sole discretion.

 

12.4     Indemnity

 

Borrower hereby indemnifies and holds harmless Agent, each Lender, each
Participant, and their respective Affiliates, managers, members, officers,
employees, agents, representatives, successors, assigns, accountants and
attorneys (collectively, the “Indemnified Persons”) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses and disbursements of any kind or nature whatsoever (including,
without limitation, reasonable fees and disbursements of counsel and in-house
documentation and diligence fees and legal expenses) which may be imposed on,
incurred by or asserted against any Indemnified Person with respect to or
arising out of, or in any litigation, proceeding or investigation instituted or
conducted by any Person with respect to any aspect of, or any transaction
contemplated by, or any matter related to, any act of or omission by Borrower
or, any of its Affiliates acting on Borrower’s behalf or any of their respective
managers, members, officers, employees, agents, or representatives, including,
without limitation: (i) fraud, willful misconduct, misrepresentation or failure
to disclose a material fact by or on behalf of Borrower, or any of its
respective agents or representatives in connection with the Loan, including by
reason of any claim under the Racketeer Influenced and Corrupt Organizations Act
(RICO); (ii) any theft, misappropriation or conversion by or on behalf of
Borrower of Collateral (including failure to turn over to Agent on demand
following an Event of Default); (iii) any misappropriation of funds of use of
the proceeds of the Loan not in accordance with the terms of the Loan Agreement
or any other Loan Document; (iv) the forfeiture by Borrower of any Collateral,
or any portion thereof, because of the conduct or purported conduct of criminal
activity by Borrower or, any of its Affiliates or any of their respective
managers, members, officers, employees, agents, or representatives; (v) any
Change of Control not approved in writing by Agent (at its sole option); (vi)
any waste, transfer, sale, encumbrance or other disposal of the Collateral not
permitted by the Loan Agreement or the other Loan Document; or (vii) the breach
of any representation, warranty, covenant or indemnification in any Loan
Document concerning Environmental Laws or Hazardous Substances. If any
Indemnified Person uses in-house counsel for any purpose for which Borrower is
responsible to pay or indemnify, Borrower expressly agrees that their
indemnification obligations include reasonable charges for such work
commensurate with the fees that would otherwise be charged by outside legal
counsel selected by such Indemnified Person in its sole discretion for the work
performed. Agent agrees to give Borrower reasonable notice of any event of which
Agent becomes aware for which indemnification may be required under this Section
12.4, and Agent may elect (but is not obligated) to direct the defense thereof;
provided, that the selection of counsel shall be subject to Borrower’s consent,
which consent shall not be unreasonably withheld or delayed, and Borrower shall
be entitled to participate in the defense of any matter for which
indemnification may be required under this Section 12.4 and to employ counsel at
its own expense to assist in the handling of such matter. Any Indemnified Person
may, in its reasonable discretion, take such actions as it deems necessary and
appropriate to investigate, defend or settle any event or take other remedial or
corrective actions with respect thereto as may be necessary for the protection
of such Indemnified Person or the Collateral, subject to Borrower’s prior
approval of any settlement, which shall not be unreasonably withheld or delayed.
Notwithstanding the foregoing, if any insurer agrees to undertake the defense of
an event (an “Insured Event”), Agent agrees not to exercise its right to select
counsel to defend the event if that would cause Borrower’s insurer to deny
coverage; provided, however, that Agent reserves the right to retain counsel to
represent any Indemnified Person with respect to an Insured Event at its sole
cost and expense. To the extent that Agent obtains recovery from a third party
other than an Indemnified Person of any of the amounts that Borrower has paid to
Lender pursuant to the indemnity set forth in this Section 12.4, then Agent
shall promptly pay to Borrower the amount of such recovery. Without limiting any
of the foregoing, Borrower hereby indemnifies the Indemnified Parties for all
claims for brokerage fees or commissions (other than claims of a broker with
whom such Indemnified Party has directly contracted in writing) which may be
made in connection with respect to any aspect of, or any transaction
contemplated by or referred to in, or any matter related to, any Loan Document
or any agreement, document or transaction contemplated thereby.

 

[Harvest] Loan and Security Agreement (Conformed)

109

--------------------------------------------------------------------------------

 

 

12.5     Notice

 

Any notice or request under any Loan Document shall be given to any party to
this Agreement at such party’s address set forth beneath its signature on the
signature page to this Agreement, or at such other address as such party may
hereafter specify in a notice given in the manner required under this Section
12.5. Any notice or request hereunder shall be given only by, and shall be
deemed to have been received upon (each, a “Receipt”): (i) registered or
certified mail, return receipt requested, on the date on which such received as
indicated in such return receipt, (ii) delivery by a nationally recognized
overnight courier, one (1) Business Day after deposit with such courier, or
(iii) facsimile or electronic transmission, in each case upon telephone or
further electronic communication from the recipient acknowledging receipt
(whether automatic or manual from recipient), as applicable.

 

12.6     Severability; Captions; Counterparts; Electronic Signatures

 

If any provision of any Loan Document is adjudicated to be invalid under
Applicable Laws or regulations, such provision shall be inapplicable to the
extent of such invalidity without affecting the validity or enforceability of
the remainder of the Loan Documents which shall be given effect so far as
possible. The captions in the Loan Documents are intended for convenience and
reference only and shall not affect the meaning or interpretation of the Loan
Documents. The Loan Documents may be executed in one or more counterparts (which
taken together, as applicable, shall constitute one and the same instrument) and
by electronic transmission, which facsimile signatures shall be considered
original executed counterparts. Each party to this Agreement agrees that it will
be bound by its own facsimile signature and that it accepts the facsimile
signature of each other party.

 

[Harvest] Loan and Security Agreement (Conformed)

110

--------------------------------------------------------------------------------

 

 

12.7     Expenses

 

Borrower shall pay, whether or not the Closing occurs, all fees, costs and
expenses incurred or earned by Agent, any Lender, and/or its Affiliates,
including, without limitation, portfolio management, documentation and diligence
fees and expenses, all search, audit, appraisal, recording, professional and
filing fees and expenses and all other charges and expenses (including, without
limitation, UCC and judgment and tax lien searches and UCC filings and fees for
post-Closing UCC and judgment and tax lien searches and wire transfer fees and
audit expenses), and reasonable internal and external attorneys’ fees and
expenses, (i) in any effort to enforce, protect or collect payment of any
Obligation or to enforce any Loan Document or any related agreement, document or
instrument, (ii) in connection with entering into, negotiating, preparing,
reviewing and executing the Loan Documents and/or any related agreements,
documents or instruments, (iii) arising in any way out of administration of the
Obligations or the taking or refraining from taking by Agent of any action
requested by Borrower, (iv) in connection with instituting, maintaining,
preserving, enforcing and/or foreclosing on Agent’s Liens in any of the
Collateral or securities pledged under the Loan Documents, whether through
judicial proceedings or otherwise, (v) in defending or prosecuting any actions,
claims or proceedings arising out of or relating to Agent’s or any Lender’s
transactions with Borrower, (vi) in seeking, obtaining or receiving any advice
with respect to its rights and obligations under any Loan Document and any
related agreement, document or instrument, (vii) arising out of or relating to
any Default or Event of Default or occurring thereafter or as a result thereof,
(viii) in connection with all actions, visits, audits and inspections undertaken
by Agent or its Affiliates pursuant to the Loan Documents, and/or (ix) in
connection with any modification, restatement, supplement, amendment, waiver or
extension of any Loan Document and/or any related agreement, document or
instrument. All of the foregoing shall be charged to Borrower’s account and
shall be part of the Obligations. If Lender or any of its Affiliates uses
in-house counsel for any purpose under any Loan Document for which Borrower is
responsible to pay or indemnify, Borrower expressly agrees that its Obligations
include reasonable charges for such work commensurate with the fees that would
otherwise be charged by outside legal counsel selected by Agent or such
Affiliate in its sole discretion for the work performed. Without limiting the
foregoing, Borrower shall pay all Taxes (other than Taxes based upon or measured
by a Lender’s income or revenues or any personal property tax), if any, in
connection with the issuance of any Note and the filing and/or recording of any
documents and/or financing statements.

 

12.8     Entire Agreement

 

This Agreement and the other Loan Documents to which Borrower is a party
constitute the entire agreement between Borrower, Agent and Lenders with respect
to the subject matter hereof and thereof, and supersede all prior agreements and
understandings (including but not limited to the term sheet dated on or about
May, 2013), if any, relating to the subject matter hereof or thereof. Any
promises, representations, warranties or guarantees not herein contained and
hereinafter made shall have no force and effect unless in writing signed by
Borrower, Agent and Requisite Lenders, as appropriate. Except as otherwise
permitted in Section 10.4 and Section 13.2, and subject to Section 13.2, no
provision of any Loan Document may be changed, modified, amended, restated,
waived, supplemented, discharged, canceled or terminated orally or by any course
of dealing or in any other manner other than by in writing signed by Borrower,
Agent and Requisite Lenders; provided, that no consent or agreement by Borrower
shall be required to amend, modify, change, restate, waive, supplement,
discharge, cancel or terminate any provision of Article XII so long as no
additional duties are required to be assumed by Borrower. Each party hereto
acknowledges that it has been advised by counsel in connection with the
negotiation and execution of this Agreement and is not relying upon oral
representations or statements inconsistent with the terms and provisions hereof.
The schedules attached hereto may be amended or supplemented by Borrower upon
delivery to Agent of such amendments or supplements and, except as expressly
provided otherwise in this Agreement, the written approval thereof by Agent.

 

[Harvest] Loan and Security Agreement (Conformed)

111

--------------------------------------------------------------------------------

 

 

12.9     Approvals and Duties

 

Unless expressly provided herein to the contrary, any approval, consent, waiver
or satisfaction of Agent with respect to any matter that is subject of any Loan
Document may be granted or withheld by Agent, the Lenders or any Lender, as
applicable, in its sole and absolute discretion. Neither Agent nor any Lender
shall have any responsibility for or obligation or duty with respect to any of
the Collateral or any matter or proceeding arising out of or relating thereto,
including, without limitation, any obligation or duty to collect any sums due in
respect thereof or to protect or preserve any rights pertaining thereto.

 

12.10     Confidential/Publicity

 

(a)     Borrower, Agent and Lenders shall mutually agree on the contents of any
press release, public announcement or other public disclosure regarding this
Agreement and the transactions contemplated hereunder to be made following the
mutual execution and delivery of this Agreement; provided, that (i) Agent or any
Lender may disclose the terms hereof and give copies of the Loan Documents to
assignees and participants and to prospective assignees and participants and
(ii) Borrower may disclose the terms and copies hereof in its filings with the
Securities and Exchange Commission and thereafter such information shall be made
generally available in the public domain. If either party fails to respond to
the other party in writing with either an approval or a disapproval within five
(5) Business Days of a party’s receipt of the other party’s request for consent
or approval as expressly contemplated pursuant to this Section 12.10, then such
consent or approval will be deemed to have been given; provided, that such five
(5) Business Day period will not commence to run unless and until the other
party has received all information, materials, documents and other matters
required to be submitted to it hereunder, with respect to such consent or
approval and all other information, materials, documents and other matters
reasonably essential to its decision process.

 

(b)     Borrower shall not, without the prior written consent of Agent, use the
name of Agent or any Lender in connection with any of its business activities,
except in connection with internal business matters, potential or current
investors and/or lenders, and as required in dealings with governmental agencies
and other financial institutions and as may otherwise be required pursuant to
Applicable Laws or in a press release with respect to the Loan. Upon the consent
of Borrower, Agent and Lenders may use the name of Borrower and any of its
Affiliates in any press release, advertisement or other promotional materials
issued with respect to the Loan.

 

[Harvest] Loan and Security Agreement (Conformed)

112

--------------------------------------------------------------------------------

 

 

(c)     Agent and each Lender (each a “Receiving Party”) understands that
Borrower may disclose to a Receiving Party confidential or proprietary
information relating to Borrower’s business, including, without limitation: (i)
marketing philosophy, objectives, strategies and information; (ii) competitive
advantages and disadvantages; (iii) cost, pricing, budgets and other financial
data, information, objectives and strategies; (iv) information concerning
customers, vendors and other business partners; (v) market position and
objectives; (vi) business methods; (vii) data processing and management
information systems, programs and practices; (viii) application, operating
system, communication and other software; (ix) source and object code, technical
data, system architecture, formulae, flowcharts and algorithms; (x) trade
secrets and any other information that derives independent economic value from
not being generally known to, and not being readily ascertainable through proper
means by, the public; (xi) insurance and risk management related quotes, costs,
data and/or information and (xii) any and all improvements or additions to any
of the above (together, “Confidential Information”)

 

(d)     In consideration of access Receiving Party may be provided to
Confidential Information, Receiving Party hereby agrees: (i) to hold the
Confidential Information in confidence and to take all reasonable precautions to
protect such Confidential Information, including, without limitation, all
precautions Receiving Party employs with respect to its most confidential
materials; (ii) not to sell, copy, transfer, modify, publish, or display any
such Confidential Information or any information derived therefrom to any third
person; provided, that Receiving Party may disclose the Confidential Information
to its Representatives who have a legitimate “need to know” for the sole purpose
of providing support to those individuals who have such need; provided, that
such Representatives are informed of the confidential nature of such information
and must have agreed to treat such Confidential Information (which agreement may
be oral) in accordance with the terms of this Section 12.10, and (iii) not to
make any use whatsoever at any time of such Confidential Information except for
the purposes contemplated by the parties in this Agreement. Notwithstanding the
foregoing or otherwise, Receiving Party shall be liable for any breach or
threatened breach of the confidentiality obligations set forth herein by
Receiving Party or any Representative of said Receiving Party.

 

(e)     Confidential Information will not include, however, information which:
(a) was publicly known or made generally available in the public domain prior to
the time of receipt by Receiving Party; (b) becomes publicly known or made
generally available in the public domain after receipt by Receiving Party
through no action or inaction by Receiving Party in breach of this Section
12.10; (c) at the time of receipt by Receiving Party, was already in Receiving
Party’s possession, as evidenced by Receiving Party’s files and records
immediately prior to Receiving Party’s receipt thereof; (d) is obtained by
Receiving Party from a Person other than Borrower or Borrower’s Representatives
without a breach of such Person’s obligations of confidentiality or similar
obligation or violation by such Person of any Applicable Law; or (e) is
independently developed by Receiving Party without use of or reference to any
Confidential Information.

 

(f)     In the event that Receiving Party is required by Applicable Law or by
legal process to disclose any Confidential Information, Receiving Party, if
legally permissible, shall provide Borrower with immediate notice of such
requirement in order to enable Borrower to seek an appropriate protective order
or other remedy, to consult with Receiving Party with respect to Borrower’s
taking steps to resist or narrow the scope of such requirement or legal process,
or to waive compliance, in whole or in part, with the terms of this Section
12.10. In any such event Receiving Party shall use commercially reasonable
efforts to ensure that all Confidential Information that is so disclosed will be
accorded confidential treatment and that any disclosure will be the minimum
disclosure required under the circumstances. Nothing contained in this Section
12.10 shall limit Agent or any Lender’s right to disclose such Confidential
Information (i) as may be required in connection with such Person’s actual or
potential exercise or enforcement of any right or remedy under any Loan Document
or (ii) as may be required by regulatory authorities so long as such authorities
are informed of the confidential nature of such information.

 

[Harvest] Loan and Security Agreement (Conformed)

113

--------------------------------------------------------------------------------

 

 

(g)     Each Receiving Party hereby acknowledges that United States securities
laws prohibit any person with material, non-public information about a
registered security from buying or selling such securities or, subject to
certain limited exceptions, from communicating such information to any other
Person. Each Receiving Party hereby agrees that the Confidential Information may
contain material, non-public information and further agrees to comply, and to
insure compliance by its Representatives, with applicable securities laws
concerning the Confidential Information, so long as any such disclosure comports
with all Applicable Laws.

 

(h)     For purposes of this Section 12.10, “Representative” means, as to any
Person, its affiliates and its and their directors, officers, employees,
trustees, partners, members, managers, agents, advisors and professional
consultants (including, without limitation, financial advisors, attorneys and
accountants), controlling Persons, lenders, funding or financing sources, and
any applicable rating agency. Unless the context clearly requires otherwise,
references in this Section 12.10 to Receiving Party shall include Receiving
Party’s Representatives.

 

12.11     Release of Collateral

 

So long as no Default or Event of Default has occurred and is continuing, upon
request of Borrower, Agent shall release any Lien granted to or held by Agent
upon any Collateral being sold or disposed of in compliance with the provisions
of the Loan Documents, as determined by Agent in its Permitted Discretion.
Promptly following full performance and satisfaction and indefeasible payment in
full in cash of all Obligations and the termination of the Commitments and this
Agreement, the Liens created hereby shall terminate and Agent shall execute and
deliver such documents, at Borrower’s expense, as are necessary to release
Agent’s Liens in the Collateral and shall return the Collateral to Borrower or
the Person lawfully entitled thereto; provided, however, that the parties agree
that, notwithstanding any such termination or release or the execution, delivery
or filing of any such documents or the return of any Collateral, if and to the
extent that any such payment made or received with respect to the Obligations is
subsequently invalidated, determined to be fraudulent or preferential, set
aside, defeased or required to be repaid to a trustee, debtor in possession,
receiver, custodian or any other Person under any Debtor Relief Law, common law
or equitable cause or any other law, then the Obligations intended to be
satisfied by such payment shall be revived and shall continue as if such payment
had not been received by Agent and/or Lender and the Liens created hereby shall
be revived automatically without any action on the part of any party hereto and
shall continue as if such payment had not been received by Agent and/or Lender.
Neither Agent nor any Lender shall be deemed to have made any representation or
warranty with respect to any Collateral so delivered except that such Collateral
is free and clear, on the date of such delivery, of any and all Liens arising
from Agent’s own acts.

 

12.12     Appointment of Servicer

 

(a)     Agent may from time to time enter into a servicing agreement (a “Loan
Servicing Agreement”) with CapitalSource Finance LLC or an Affiliate of Agent or
CapitalSource Finance LLC (a “Loan Servicer”) to service and enforce the Loan
Documents and collect the Obligations on Agent’s behalf. Pursuant to the Loan
Servicing Agreement, Agent may authorize the Loan Servicer to take certain
actions, perform certain duties and exercise certain powers on Lender’s behalf
under the provisions of the Loan Documents and any other instruments and
agreements referred to in this Agreement, all of to which Borrower hereby
consent.

 

[Harvest] Loan and Security Agreement (Conformed)

114

--------------------------------------------------------------------------------

 

 

(b)     The Loan Servicer shall have no duties or responsibilities to Borrower,
but only to Agent and then only as expressly set forth in the Loan Servicing
Agreement. Without limiting the generality of the foregoing, the Loan Servicer
shall have no obligation to make any loans or advances to Borrower. Neither the
Loan Servicer nor any of its officers, directors, employees or agents shall be
liable for any action taken or omitted by them under this Agreement or in
connection herewith, unless caused by its or their willful misconduct. The Loan
Servicer’s duties shall be mechanical and administrative in nature; nothing in
this Agreement, express or implied, is intended to or shall be so construed as
to impose upon the Loan Servicer any obligations with respect to the Loan
Documents except as expressly set forth herein. Neither Borrower nor Sponsor
shall in any way be construed to be a third party beneficiary of any
relationship between Loan Servicer and Agent.

 

(c)     The Loan Servicer shall be entitled to rely, and shall be fully
protected in relying, upon any communication whether written or oral believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person, and, with respect to all legal matters pertaining to this Agreement and
its duties hereunder, upon advice of counsel selected by it.

 

(d)     Borrower shall be entitled to rely upon any communication whether
written or oral sent or made by the Loan Servicer for and on behalf of Agent
with respect to all matters pertaining to the Loan Documents and Borrower’
duties and obligations hereunder, unless and until Borrower receive written
notice from Lender that the Loan Servicer is no longer servicing the Loans.

 

(e)     The Loan Servicing Agreement may be terminated at any time without prior
notice to or consent of Borrower, and Agent will notify Borrower within a
reasonable period of time thereafter of such termination. Upon termination of
the Loan Servicing Agreement and failure to replace the Loan Servicing Agreement
with a new servicing agreement, all references herein to the Loan Servicer shall
thereafter mean and refer to Lender.

 

XIII.     AGENT PROVISIONS; SETTLEMENT

 

13.1     Agent

 

(a)     Appointment. Each Lender hereby designates and appoints Pacific Western
as the administrative agent, payment agent and collateral agent under this
Agreement and the other Loan Documents, and each Lender hereby irrevocably
authorizes Pacific Western, as Agent for such Lender, to take such action or to
refrain from taking such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are delegated to Agent by the terms of this Agreement and the
other Loan Documents, together with such other powers as are reasonably
incidental thereto. Agent agrees to act as such on the conditions contained in
this Article XIII. The provisions of this Article XIII are solely for the
benefit of Agent and Lenders, and Borrower shall have no rights as third-party
beneficiaries of any of the provisions of this Article XIII other than the
second sentence of Section 13.1(h)(iii). Agent may perform any of its duties
hereunder, or under the Loan Documents, by or through its agents, employees or
sub-agents. Agent may not be removed hereunder without its prior written
consent.

 

[Harvest] Loan and Security Agreement (Conformed)

115

--------------------------------------------------------------------------------

 

 

(b)     Nature of Duties. In performing its functions and duties under this
Agreement, Agent is acting solely on behalf of Lenders, and its duties are
administrative in nature, and does not assume and shall not be deemed to have
assumed, any obligation toward or relationship of agency or trust with or for
Lenders, other than as expressly set forth herein and in the other Loan
Documents, or Borrower. Agent shall have no duties, obligations or
responsibilities except those expressly set forth in this Agreement or in the
other Loan Documents. Agent shall not have by reason of this Agreement or any
other Loan Document a fiduciary relationship in respect of any Lender. Each
Lender shall make its own independent investigation of the financial condition
and affairs of Borrower in connection with the extension of credit hereunder and
shall make its own appraisal of the creditworthiness of Borrower. Except for
information, notices, reports and other documents expressly required to be
furnished to Lenders by Agent hereunder or given to Agent for the account of or
with copies for Lenders, Agent shall have no duty or responsibility, either
initially or on a continuing basis, to provide any Lender with any credit or
other information with respect thereto, whether coming into its possession
before the Closing Date or at any time or times thereafter. If Agent seeks the
consent or approval of any Lenders to the taking or refraining from taking any
action hereunder, then Agent shall send prior written notice thereof to each
Lender. Agent shall promptly notify each Lender in writing any time that the
applicable percentage of Lenders have instructed Agent to act or refrain from
acting pursuant hereto.

 

(c)     Rights, Exculpation, Etc. Neither Agent nor any of its officers,
directors, managers, members, equity owners, employees, attorneys or agents
shall be liable to any Lender for any action lawfully taken or omitted by them
hereunder or under any of the other Loan Documents, or in connection herewith or
therewith; provided, that the foregoing shall not prevent Agent from being be
liable to the extent of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction on a final and nonappealable
basis. Notwithstanding the foregoing, Agent shall be obligated on the terms set
forth herein for performance of its express duties and obligations hereunder.
Agent shall not be liable for any apportionment or distribution of payments made
by it in good faith, and if any such apportionment or distribution is
subsequently determined to have been made in error, the sole recourse of any
Lender to whom payment was due but not made shall be to recover from the other
Lenders any payment in excess of the amount to which they are determined to be
entitled (and such other Lenders hereby agree promptly to return to such Lender
any such erroneous payments received by them). In performing its functions and
duties hereunder, Agent shall exercise the same care which it would in dealing
with loans for its own account. Agent shall not be responsible to any Lender for
any recitals, statements, representations or warranties made by Borrower herein
or for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency of this Agreement or any of the other Loan
Documents or the transactions contemplated thereby, or for the financial
condition of Borrower. Agent shall not be required to make any inquiry
concerning either the performance or observance of any of the terms, provisions,
or conditions of this Agreement or any of the Loan Documents or the financial
condition of Borrower, or the existence or possible existence of any Default or
Event of Default. Agent may at any time request instructions from Lenders with
respect to any actions or approvals which by the terms of this Agreement or of
any of the other Loan Documents Agent is permitted or required to take or to
grant, and Agent shall be absolutely entitled to refrain from taking any action
or to withhold any approval and shall not be under any liability whatsoever to
any Person for refraining from taking any action or withholding any approval
under any of the Loan Documents until it shall have received such instructions
from the applicable percentage of Lenders. Without limiting the foregoing, no
Lender shall have any right of action whatsoever against Agent as a result of
Agent acting or refraining from acting under this Agreement or any of the other
Loan Documents in accordance with the instructions of the applicable percentage
of Lenders and, notwithstanding the instructions of Lenders, Agent shall have no
obligation to take any action if it, in good faith, believes that such action
exposes Agent or any of its officers, directors, managers, members, equity
owners, employees, attorneys or agents to any personal liability unless Agent
receives an indemnification satisfactory to it from Lenders with respect to such
action.

 

[Harvest] Loan and Security Agreement (Conformed)

116

--------------------------------------------------------------------------------

 

 

(d)     Reliance. Agent shall be entitled to rely upon any written notices,
statements, certificates, orders or other documents or any telephone message or
other communication (including any writing, telex, telecopy or telegram)
believed by it in good faith to be genuine and correct and to have been signed,
sent or made by the proper Person, and with respect to all matters pertaining to
this Agreement or any of the other Loan Documents and its duties hereunder or
thereunder, upon advice of legal counsel, independent accountants and other
experts selected by Agent in its sole discretion.

 

(e)     Indemnification. Each Lender, severally and not (i) jointly or (ii)
jointly and severally, agrees to reimburse and indemnify and hold harmless Agent
and its officers, directors, managers, members, equity owners, employees,
attorneys and agents (to the extent not reimbursed by Borrower), ratably
according to their respective Pro Rata Share in effect on the date on which
indemnification is sought under this subsection of the total outstanding
Obligations (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with their Pro Rata Share immediately prior to such date
of the total outstanding Obligations), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses, advances, or disbursements of any kind or nature whatsoever which may
be imposed on, incurred by, or asserted against Agent or any of its officers,
directors, managers, members, equity owners, employees, attorneys or agents in
any way relating to or arising out of this Agreement or any of the other Loan
Documents or any action taken or omitted by Agent under this Agreement or any of
the other Loan Documents; provided, however, that no Lender shall be liable for
the payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses, advances or disbursements
to the extent resulting from Agent’s gross negligence or willful misconduct as
determined by a court of competent jurisdiction on a final and non-appealable
basis. The obligations of Lenders under this Article XIII shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

(f)     Agent in its Individual Capacity. With respect to the Loans made by it,
if any, Pacific Western and its successors as Agent shall have, and may
exercise, the same rights and powers under the Loan Documents, and is subject to
the same obligations and liabilities, as and to the extent set forth in the Loan
Documents, as any other Lender. The terms “Lenders” or “Requisite Lenders” or
any similar terms shall include Agent in its individual capacity as a Lender.
Agent and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of lending, banking, trust, financial advisory or other business with,
Borrower or any Subsidiary or Affiliate of Borrower as if it were not acting as
Agent pursuant hereto.

 

[Harvest] Loan and Security Agreement (Conformed)

117

--------------------------------------------------------------------------------

 

 

(g)     Successor Agent.

 

(i)     Resignation. Agent may resign from the performance of all or part of its
functions and duties hereunder at any time by giving at least thirty (30)
calendar days’ prior written notice to Borrower and Lenders. Such resignation
shall take effect upon the acceptance by a successor Agent of appointment
pursuant to clause (ii) below or as otherwise provided below.

 

(ii)     Appointment of Successor. Upon any such notice of resignation pursuant
to clause (g)(i) of this Section 13.1, Requisite Lenders shall appoint a
successor Agent with the consent of Borrower, which consent shall not be
unreasonably withheld, delayed or conditioned (or required if any Default or
Event of Default exists); provided, however, that so long as no Default or Event
of Default has occurred and is continuing, no such successor Agent shall be a
BDC or a wholly-owned Subsidiary of a BDC. If a successor Agent shall not have
been so appointed within said thirty (30) calendar day period referenced in
clause (g)(i) above, the retiring Agent, upon notice to Borrower, may, on behalf
of Lenders, appoint a successor Agent with the consent of Borrower, which
consent shall not be unreasonably withheld, delayed or conditioned (or required
if any Default or Event of Default exists), who shall serve as Agent until such
time as Requisite Lenders appoint a successor Agent as provided above; provided,
however, that so long as no Default or Event of Default has occurred and is
continuing, no such successor Agent shall be a BDC or a wholly-owned Subsidiary
of a BDC. If no successor Agent has been appointed pursuant to the foregoing
within said thirty (30) calendar day period, the resignation shall become
effective and Requisite Lenders thereafter shall perform all the duties of Agent
hereunder, until such time, if any, as Requisite Lenders appoint a successor
Agent as provided above.

 

(iii)     Successor Agent. Upon the acceptance of any appointment as Agent under
the Loan Documents by a successor Agent, such successor Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Agent and, upon the earlier of such acceptance or the effective
date of the retiring Agent’s resignation, the retiring Agent shall be discharged
from its duties and obligations under the Loan Documents; provided, that any
indemnity rights or other rights in favor of such retiring Agent shall continue
after and survive such resignation and succession. After any retiring Agent’s
resignation as Agent under the Loan Documents, the provisions of this Article
XIII shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Agent under the Loan Documents.

 

[Harvest] Loan and Security Agreement (Conformed)

118

--------------------------------------------------------------------------------

 

 

(h)     Collateral Matters.

 

(i)     Collateral. Each Lender agrees that any action taken by Agent (or at the
direction of the Requisite Lenders (or, where required by the express terms of
this Agreement, a greater number of Lenders)) in accordance with the provisions
of this Agreement or of the other Loan Documents relating to the Collateral, and
the exercise by Agent (or at the direction of the Requisite Lenders (or, where
so required, such greater number of Lenders)) of the powers set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of Lenders and Agent. Without limiting
the generality of the foregoing, Agent shall have the sole and exclusive right
and authority to (i) act as the disbursing and collecting agent for Lenders with
respect to all payments and collections arising in connection herewith and with
the Loan Documents in connection with the Collateral; (ii) execute and deliver
each Loan Document relating to the Collateral and accept delivery of each such
agreement delivered by the Credit Parties or any of their Subsidiaries; (iii)
act as collateral agent for Lenders for purposes of the perfection of all
security interests and Liens created by such agreements and all other purposes
stated therein; (iv) manage, supervise and otherwise deal with the Collateral;
(v) take such action as is necessary or desirable to maintain the perfection and
priority of the security interests and Liens created or purported to be created
by the Loan Documents relating to the Collateral; and (vi) except as may be
otherwise specifically restricted by the terms hereof or of any other Loan
Document, exercise all right and remedies given to such Agent and Lenders with
respect to the Collateral under the Loan Documents relating thereto, Applicable
Law or otherwise.

 

(ii)     Release of Collateral. Lenders hereby irrevocably authorize Agent, at
its option and in its discretion, to release any Lien granted to or held by
Agent, for the benefit the of Lenders, upon any Property covered by the Loan
Documents (A) upon termination of this Agreement and the payment and
satisfaction in full in cash of all Obligations (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted); (B) constituting Property being sold or disposed of if Borrower
certifies to Agent that the sale or disposition is made in compliance with the
provisions of the Loan Documents (and Agent may rely conclusively on any such
certificate, without further inquiry); or (C) constituting Property leased to
any Borrower under a lease which has expired or been terminated in a transaction
permitted under this Agreement or is about to expire and which has not been, and
is not intended by Borrower to be, renewed or extended.

 

(iii)     Confirmation of Authority; Execution of Releases. Without in any
manner limiting Agent’s authority to act without any specific or further
authorization or consent by Lenders (as set forth in Section 13.1(h)(i) and
(ii)), each Lender agrees to confirm in writing, upon request by Borrower, the
authority to release any property covered by this Agreement or the Loan
Documents conferred upon Agent under Section 13.1(h)(ii). So long as no Event of
Default exists, upon receipt by Agent of confirmation from the requisite
percentage of Lenders of its authority to release any particular item or types
of Property covered by this Agreement or the other Loan Documents, and upon at
least five (5) Business Days’ prior written request by Borrower, Agent shall
(and hereby is irrevocably authorized by Lenders to) execute such documents as
may be necessary to evidence the release of the Liens granted to Agent, for the
benefit of Lenders, herein or pursuant hereto upon such Collateral; provided,
however, that (A) Agent shall not be required to execute any such document on
terms which, in Agent’s opinion, would expose Agent to liability or create any
obligation or entail any consequence other than the release of such Liens
without recourse or warranty (other than that such Collateral is free and clear,
on the date of such delivery, of any and all Liens arising from such Person’s
own acts), and (B) such release shall not in any manner discharge, affect or
impair the Obligations or any Liens upon (or obligations of Borrower or any
Subsidiary of any Borrower in respect of) all interests retained by Borrower or
any Subsidiary of any Borrower, including, without limitation, the proceeds of
any sale, all of which shall continue to constitute part of the Collateral
covered by this Agreement or the Loan Documents.

 

[Harvest] Loan and Security Agreement (Conformed)

119

--------------------------------------------------------------------------------

 

 

(iv)     Absence of Duty. Agent shall have no obligation whatsoever to any
Lender or any other Person to assure that the Collateral covered by this
Agreement or the other Loan Documents exists or is owned by any Borrower or is
cared for, protected or insured or has been encumbered or that the Liens granted
to Agent, on behalf of Lenders, herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected, enforced or maintained
or are entitled to any particular priority, or to exercise at all or in any
particular manner or under any duty of care, disclosure, or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent in this Section 13.1(h) or in any of the Loan Documents; it
being understood and agreed that in respect of the Collateral covered by this
Agreement or the other Loan Documents, or any act, omission or event related
thereto, Agent may act in any manner it may deem appropriate, in its discretion,
given Agent’s own interest in Collateral covered by this Agreement or the Loan
Documents as one of Lenders and Agent shall have no duty or liability whatsoever
to any of the other Lenders; provided, that Agent shall exercise the same care
which it would in dealing with loans for its own account.

 

(i)     Agency for Perfection. Each Lender hereby appoints Agent as agent for
the purpose of perfecting Lenders’ security interest in Collateral which, in
accordance with Article 9 of the UCC in any applicable jurisdiction, can be
perfected only by possession. Should any Lender (other than Agent) obtain
possession of any such Collateral, such Lender shall hold such Collateral for
purposes of perfecting a security interest therein for the benefit of Lenders,
notify Agent thereof and, promptly upon Agent’s request therefor, deliver such
Collateral to Agent or otherwise act in respect thereof in accordance with
Agent’s instructions.

 

(j)     Exercise of Remedies. Except as set forth in Section 13.4, each Lender
agrees that it will not have any right individually to enforce or seek to
enforce this Agreement or any other Loan Document or to realize upon any
Collateral security for the Loans or other Obligations; it being understood and
agreed that such rights and remedies may be exercised only by Agent in
accordance with the terms of the Loan Documents.

 

13.2     Amendments, Waivers and Consents

 

(a)     Except as otherwise expressly provided herein, no amendment or waiver of
any provision of this Agreement or any other Loan Document, or consent to any
departure by Borrower therefrom, shall in any event be effective unless the same
shall be in writing and signed by Borrower and the Requisite Lenders (or by the
Agent on their behalf) without taking into account the Revolving Exposure and/or
Commitments held by Defaulting Lenders, and then such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that except as otherwise expressly
provided herein, no amendment, waiver or consent shall, unless in writing and
signed by Borrower and all Lenders (other than any Defaulting Lender), do any of
the following at any time: (a) change the number of Lenders that shall be
required for Lenders or any of them to take any action hereunder; (b) amend the
definition of “Requisite Lenders”; (c) amend this Section 13.2; (d) reduce the
amount of principal of, or interest on, or the interest rate applicable to, the
Loan or any fees or other amounts payable hereunder; or (e) postpone any date on
which any payment of principal of, or interest on, the Loan or any fees or other
amounts payable hereunder is required to be made; provided, further, that no
amendment, waiver or consent shall, unless in writing and signed by (i) a
Lender, change the Pro Rata Share or increase the Commitment of such Lender,
(ii) the Agent, in addition to Lenders required above, to take any such action
that affects the rights or duties of Agent under this Agreement or any other
Loan Document and (iii) all Lenders (or by the Agent at their instruction), any
change adverse to the Lenders affecting the provisions of this Agreement
relating to the Borrowing Base (including the definitions used therein), the
Eligible Loans (including the definitions used therein), or the provisions of
Section 6.18 (including the definitions used therein); provided, further, that
notwithstanding clause (iii) in the immediately preceding proviso, as between
Agent and Lenders, Agent shall be permitted to waive eligibility requirements
with respect to proposed Eligible Loans in its reasonable discretion consistent
with past practices without the consent of Requisite Lenders (it being
understood that any such waiver shall be in Agent’s sole discretion as between
Agent and Borrower).

 

[Harvest] Loan and Security Agreement (Conformed)

120

--------------------------------------------------------------------------------

 

 

(b)     In the event Agent requests the consent of a Lender and does not receive
a written denial thereof within five (5) Business Days after such Lender’s
receipt of such request, then such Lender will be deemed to have given such
consent so long as such request contained a notice stating that such failure to
respond within five (5) Business Days would be deemed to be a consent by such
Lender.

 

(c)     In the event Agent requests the consent of a Lender in a situation where
such Lender’s consent would be required and such consent is denied, then Agent
may, at its option, require such Lender to assign its interest in the Loans to
Agent for a price equal to the then outstanding principal amount thereof due
such Lender plus accrued and unpaid interest and fees due such Lender, which
principal, interest and fees will be paid to Lender when collected from
Borrower. In the event that Agent elects to require any Lender to assign its
interest to Agent pursuant to this Section 13.2 Agent will so notify such Lender
in writing within forty-five (45) days following such Lender’s denial, and such
Lender will assign its interest to Agent no later than five (5) calendar days
following receipt of such notice.

 

(d)     If, in connection with any proposed amendment, waiver or consent
requiring the consent of Requisite Lenders, the consent of the Requisite Lenders
is obtained, but the consent of other Lenders is not obtained (any such Lender
whose consent is not obtained being referred to herein as a “Non-Consenting
Lender”), then the Borrower shall have the right, at its sole cost and expense,
to replace each such Non-Consenting Lender or Lenders with one or more
replacement Lenders pursuant to Section 13.7(d) so long as at the time of such
replacement, each such replacement Lender consents to the proposed change,
waiver, discharge or termination.

 

[Harvest] Loan and Security Agreement (Conformed)

121

--------------------------------------------------------------------------------

 

 

13.3     Set-off and Sharing of Payment

 

In addition to any rights and remedies now or hereafter granted under Applicable
Law and not by way of limitation of any such rights, upon the occurrence and
during the continuation of any Event of Default, each Lender is hereby
authorized by Borrower at any time or from time to time, to the fullest extent
permitted by law, with the prior written consent of Agent and without notice to
Borrower or any other Person other than Agent (such notice being hereby
expressly waived) to set off and to appropriate and to apply any and all (a)
balances (general or special, time or demand, provisional or final) held by such
Lender at any of its offices for the account of Borrower (regardless of whether
such balances are then due to any Borrower ), and (b) other Property at any time
held or owing by such Lender to or for the credit or for the account of any
Borrower, against and on account of any of the Obligations which are not paid
when due; provided, that no Lender or any such holder shall exercise any such
right without prior written notice to Agent. Any Lender that has exercised its
right to set-off or otherwise has received any payment on account of the
Obligations shall, to the extent the amount of any such set off or payment
exceeds its Pro Rata Share of payments obtained by all of Lenders on account of
such Obligations, purchase for cash (and the other Lenders or holders of the
Loans shall sell) participations in each such other Lender’s or holder’s Pro
Rata Share of Obligations as would be necessary to cause such Lender to share
such excess with each other Lenders or holders in accordance with their
respective Pro Rata Shares; provided, however, that if all or any portion of
such excess payment or benefits is thereafter recovered from such purchasing
Lender, such purchase shall be rescinded, and the purchase price and benefits
returned, to the extent of such recovery. Borrower agrees, to the fullest extent
permitted by law, that (y) any Lender or holder may exercise its right to
set-off with respect to amounts in excess of its Pro Rata Share of the
Obligations and may sell participations in such excess to other Lenders and
holders, and (z) any Lender so purchasing a participation in the Loans made or
other Obligations held by other Lenders may exercise all rights of set-off,
bankers’ lien, counterclaim or similar rights with respect to such participation
as fully as if such Lender were a direct holder of Loans and other Obligations
in the amount of such participation.

 

13.4     Disbursement of Funds

 

Agent may, on behalf of Lenders, disburse funds to Borrower for the Advances
requested. Each Lender shall reimburse Agent on demand for its Pro Rata Share of
all funds disbursed on its behalf by Agent, or if Agent so requests, each Lender
shall remit to Agent its Pro Rata Share of any Advance before Agent disburses
such Advance to or on account of Borrower. If Agent so elects to require that
funds be made available prior to disbursement to Borrower, Agent shall advise
each Lender by telephone, telex or telecopy of the amount of such Lender’s Pro
Rata Share of such requested Advance no later than one (1) Business Day prior to
the Borrowing Date, and each such Lender shall pay Agent such Lender’s Pro Rata
Share of such requested Loan, in same day funds, by wire transfer to Agent’s
account not later than 2:00 p.m. (New York City time). If Agent shall have
disbursed funds to Borrower on behalf of any Lender and such Lender fails to pay
the amount of its Pro Rata Share forthwith upon Agent’s demand, Agent shall
promptly notify Borrower, and Borrower shall immediately repay such amount to
Agent. Any repayment by Borrower required pursuant to this Section 13.4 shall be
without premium or penalty. Nothing in this Section 13.4 or elsewhere in this
Agreement or the other Loan Documents, including, without limitation, the
provisions of Section 13.5, shall be deemed to require Agent to advance funds on
behalf of any Lender or to relieve any Lender from its obligation to fulfill its
commitments hereunder or to prejudice any rights that Agent or Borrower may have
against any Lender as a result of any default by such Lender hereunder.

 

[Harvest] Loan and Security Agreement (Conformed)

122

--------------------------------------------------------------------------------

 

 

13.5     Settlements; Payments; and Information

 

(a)     Advances; Payments; Interest and Fee Payments.

 

(i)     The amount of outstanding Loans pursuant to Advances may fluctuate from
day to day through Agent’s disbursement of funds to or on account of, and
receipt of funds from, Borrower. In order to minimize the frequency of transfers
of funds between Agent and each Lender, notwithstanding terms to the contrary
set forth in Section 13.4, Advances and repayments thereof may be settled
according to the procedures described in Sections 13.5(a)(ii) and 13.5(a)(iii).
Notwithstanding these procedures, each Lender’s obligation to fund its Pro Rata
Share of any Advances made by Agent to or on account of Borrower will commence
on the date such Advances are made by Agent. Nothing contained in this Agreement
shall obligate a Lender to make an Advance at any time any Default or Event of
Default exists. All such payments will be made by such Lender without set-off,
counterclaim or deduction of any kind.

 

(ii)     Once each week, or more frequently (including daily), if Agent so
elects (each such day being a “Settlement Date”), Agent will advise each Lender
by 1:00 p.m. (New York City time) on a Business Day by telephone, telex or
telecopy of the amount of each such Lender’s Pro Rata Share of the outstanding
Advances. In the event payments are necessary to adjust the amount of such
Lender’s share of the Advances to such Lender’s Pro Rata Share of the Advances,
the party from which such payment is due will pay the other party, in same day
funds, by wire transfer to the other’s account not later than 2:00 p.m. (New
York City time) on the Business Day following the Settlement Date.

 

(iii)     Not later than the first Business Day after the Payment Date of each
month (“Interest Settlement Date”), Agent will advise each Lender by telephone
or facsimile of the amount of interest and fees charged to and collected from
Borrower for the preceding month in respect of the Loans. Provided that such
Lender has made all payments required to be made by it under this Agreement and
provided that Lender has not received its Pro Rata Share of interest and fees
directly from Borrower, Agent will pay to such Lender, by wire transfer to such
Lender’s account (as specified by such Lender on Schedule A of this Agreement as
amended by such Lender from time to time after the date hereof pursuant to the
notice provisions contained herein or in the applicable Lender Addition
Agreement) not later than 2:00 p.m. (New York City time) on the next Business
Day following the Interest Settlement Date, such Lender’s share of such interest
and fees.

 

(b)     Availability of Lenders’ Pro Rata Share.

 

(i)     Unless Agent has been notified by a Lender prior to any proposed
Borrowing Date of such Lender’s intention not to fund its Pro Rata Share of an
Advance, Agent may assume that such Lender will make such amount available to
Agent on the proposed Borrowing Date or the Business Day following the next
Settlement Date, as applicable; provided, however, that nothing contained in
this Agreement shall obligate a Lender to make an Advance at any time any
Default or Event of Default exists. If such amount is not, in fact, made
available to Agent by such Lender when due, Agent will be entitled to recover
such amount on demand from such Lender without set-off, counterclaim or
deduction of any kind.

 

[Harvest] Loan and Security Agreement (Conformed)

123

--------------------------------------------------------------------------------

 

 

(ii)     Nothing contained in this Section 13.5(b) will be deemed to relieve a
Lender of its obligation to fulfill its commitments or to prejudice any rights
Agent, any other Lender or Borrower may have against such Lender as a result of
any default by such Lender under this Agreement.

 

(c)     Return of Payments.

 

(i)     If Agent pays an amount to a Lender under this Agreement in the belief
or expectation that a related payment has been or will be received by Agent from
any Borrower and such related payment is not received by Agent, then Agent will
be entitled to recover such amount from such Lender without set-off,
counterclaim or deduction of any kind.

 

(ii)     If Agent determines at any time that any amount received by Agent under
this Agreement must be returned to any Borrower or paid to any other Person
pursuant to any Debtor Relief Law or otherwise, then, notwithstanding any other
term or condition of this Agreement, Agent will not be required to distribute
any portion thereof to any Lender. In addition, each Lender will repay to Agent
on demand any portion of such amount that Agent has distributed to such Lender,
together with interest at such rate, if any, as Agent is required to pay to
Borrower or such other Person, without set-off, counterclaim or deduction of any
kind.

 

13.6     Dissemination of Information

 

Upon request by a Lender, Agent will distribute promptly to such Lender, unless
previously provided by any Borrower to such Lender, copies of all notices,
schedules, reports, projections, financial statements, agreements and other
material and information, including, without limitation, financial and reporting
information received from Borrower or generated by a third party (and excluding
only internal information generated by Pacific Western for its own use as a
Lender or as Agent and any attorney-client privileged communications or work
product), as provided for in this Agreement and the other Loan Documents as
received by Agent. Agent shall not be liable to any of Lenders for any failure
to comply with its obligations under this Section 13.6, except to the extent
that such failure is attributed to Agent’s gross negligence or willful
misconduct and results in demonstrable damages to such Lender as determined, in
each case, by a court of competent jurisdiction on a final and non-appealable
basis.

 

13.7     Defaulting Lender

 

(a)     Agent may recover from a Defaulting Lender on demand the Defaulting
Lender’s Pro Rata Share of any Loans made available by Agent on such Lender’s
behalf that Defaulting Lender fails to pay to Agent or any other amount owing by
a Defaulting Lender to Agent hereunder that such Defaulting Lender fails to pay
to Agent.

 

(b)     The failure of any Lender to fund its Pro Rata Share of any Advance
shall not relieve any other Lender of its obligation to fund its Pro Rata Share
of such Advance. Conversely, no Lender shall be responsible for the failure of
another Lender to fund such other Lender’s Pro Rata Share of an Advance.

 

[Harvest] Loan and Security Agreement (Conformed)

124

--------------------------------------------------------------------------------

 

 

(c)     Agent shall not be obligated to transfer to a Defaulting Lender any
payments made by Borrower to Agent for the Defaulting Lender’s benefit; nor
shall a Defaulting Lender be entitled to the sharing of any payments hereunder.
Agent may hold and, in its discretion, re-lend to Borrower the amount of all
such payments received or retained by it for the account of such Defaulting
Lender. For purposes of voting or consenting to matters with respect to the Loan
Documents and determining Pro Rata Shares, such Defaulting Lender shall be
deemed not to be a Lender and such Lender’s Commitment or Loans made by it, as
applicable, for such purposes shall be deemed to be zero. This Section shall
remain effective with respect to such Lender until (i) the Defaulting Lender has
paid all amounts required to be paid to Agent hereunder or (ii) Borrower, the
Requisite Lenders and Agent shall have waived such Lender’s default in writing.
The operation of this Section shall not be construed to increase or otherwise
affect the Commitment of any Lender or to relieve or excuse the performance by
Borrower of its duties and obligations hereunder.

 

(d)     If any Lender becomes a Defaulting Lender or a Non-Consenting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 12.2), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided, that (i) the Borrower
shall have received the prior written consent of the Agent which consent shall
not unreasonably be withheld or delayed, and (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its
Advances, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder, from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts). A Lender shall not be required to make any such assignment and
delegation if prior thereto the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

 

13.8     Taxes

 

(a)     Subject to Section 13.8(g), any and all payments by or on account of any
obligations of Borrower to each Lender or Agent under this Agreement or any
other Loan Document shall be made free and clear of, and without deduction or
withholding for, any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto
(including penalties, interest and additions to tax), imposed by any
Governmental Authority, excluding, in the case of each Lender and Agent, (i)
such taxes (including income taxes or franchise taxes) as are imposed on or
measured by the net income, overall receipts or total capital of such Lender or
Agent, respectively, by the jurisdiction in which such Lender or Agent, as the
case may be, is organized or maintains a Lending Office or any political
subdivision thereof, and (ii) any branch profits taxes imposed by the United
States of America (all such non-excluded taxes, levies, imposts, deductions,
charges, withholdings and liabilities being hereinafter referred to as “Taxes”).

 

(b)     In addition, Borrower shall pay to the relevant Governmental Authority
any present or future stamp or documentary taxes or any other excise or property
taxes, charges or similar levies which arise from any payment made hereunder or
from the execution, delivery or registration of, or otherwise with respect to,
this Agreement or any other Loan Document (hereinafter referred to as “Other
Taxes”) not paid pursuant to Section 13.8(a).

 

[Harvest] Loan and Security Agreement (Conformed)

125

--------------------------------------------------------------------------------

 

 

(c)     Subject to Section 13.8(g), Borrower shall indemnify, defend and hold
harmless each Lender and Agent for the full amount of any and all Taxes or Other
Taxes (including any Taxes or Other Taxes imposed by any jurisdiction on amounts
payable under this Section 13.8) paid or payable by such Lender or Agent and any
liability (other than any penalties, interest, additions, and expenses that
accrue after the 180th day after the receipt by Agent or such Lender of written
notice of the assertion of such Taxes or Other Taxes unless before the date that
Agent or such Lender provides Borrower with a certificate relating thereto
pursuant to Section 13.8(1)) arising therefrom or with respect thereto, whether
or not such Taxes or Other Taxes were correctly or legally asserted by the
relevant Governmental Authority. Payments under this indemnification shall be
made within thirty (30) days from the date any Lender or Agent makes written
demand therefor.

 

(d)     If Borrower shall be required by applicable law to deduct or withhold
any Taxes or Other Taxes from or in respect of any sum payable hereunder to any
Lender or Agent, then, subject to Section 13.8(g):

 

(i)     the sum payable shall be increased to the extent necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 13.8), such Lender or Agent, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions been made;

 

(ii)     Borrower shall make such deductions; and

 

(iii)     Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

 

(e)     As soon as practicable after the date of any payment by Borrower of
Taxes or Other Taxes to a Governmental Authority, Borrower shall furnish to
Agent (and the applicable Lender) the original or a certified copy of a receipt
evidencing payment thereof, or other evidence of payment satisfactory to Agent
(and the applicable Lender).

 

[Harvest] Loan and Security Agreement (Conformed)

126

--------------------------------------------------------------------------------

 

 

(f)     Each Lender that is not a citizen or resident of the United States of
America, a corporation, partnership or other entity created or organized in or
under the laws of the United States (or any jurisdiction thereof), or any estate
or trust that is subject to federal income taxation regardless of the source of
its income or is otherwise a “foreign person” within the meaning of Treasury
Regulation Section 1.1441-1(c) (a “Non-U.S. Lender”) shall deliver to Borrower
and Agent (or, in the case of an assignment that is not disclosed to Borrower in
accordance with the provisions of Section 12.2, solely to the assigning Lender
and Agent and not to Borrower) two (2) copies of each applicable U.S. Internal
Revenue Service Form W-8BEN, Form W-8IMY or Form W-8ECI, or any subsequent
versions thereof or successors thereto, properly completed and duly executed by
such Non-U.S. Lender claiming complete exemption from United States federal
withholding tax on all payments by Borrower under this Agreement and the other
Loan Documents. Such forms shall be delivered by each Non-U.S. Lender on or
before the date it becomes a party to this Agreement. In addition, each Non-U.S.
Lender shall deliver such forms promptly upon the obsolescence or invalidity of
any form previously delivered by such Non-U.S. Lender. In addition to properly
completing and duly executing Forms W-8BEN or W-8IMY (or any subsequent versions
thereof or successor thereto), if such Non-U.S. Lender is claiming an exemption
from withholding of United States Federal income tax under Section 871(h) or
881(c) of the Code, such Lender hereby represents and warrants that (A) it is
not a “bank” within the meaning of Section 881(c) of the Code, (B) it is not
subject to regulatory or other legal requirements as a bank in any jurisdiction,
(C) it has not been treated as a bank for purposes of any tax, securities law or
other filing or submission made to any governmental securities law or other
legal requirements, (D) it is not a “10 percent shareholder” within the meaning
of Section 871(h)(3)(B) of the Code of Borrower, (E) it is not a controlled
foreign corporation receiving interest from a related person within the meaning
of Section 881(c)(3)(C) of the Code and (F) none of the interest arising from
this Agreement constitutes contingent interest within the meaning of Section
871(h)(4) or Section 881(c)(4) of the Code and such Non-U.S. Lender agrees that
it shall provide Agent, and Agent shall provide to Borrower (or, in the case of
an assignment that is not disclosed to Borrower in accordance with the
provisions of Section 12.2, solely to the assigning Lender and Agent and not to
Borrower), with prompt notice at any time after becoming a Lender hereunder that
it can no longer make the foregoing representations and warranties. Each
Non-U.S. Lender shall promptly notify Borrower (or, in the case of an assignment
that is not disclosed to Borrower in accordance with the provisions of Section
12.2, solely to the assigning Lender and Agent and not to Borrower) at any time
it determines that it is no longer in a position to provide any previously
delivered form or certificate (or any other form of certification adopted by the
U.S. taxing authorities for such purpose). If a payment made to a Lender under
any Loan Document would be subject to U.S. federal withholding Tax imposed by
FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to the Borrower and the
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Agent such documentation prescribed
by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by the Borrower or
Agent as may be necessary for the Borrower and the Agent to (x) comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or (y) determine the amount to deduct
and withhold from such payment. Notwithstanding any other provision of this
section, a Non-U.S. Lender shall not be required to deliver any form pursuant to
this subsection that such Non-U.S. Lender is not legally able to deliver. Each
Lender who makes an assignment pursuant to Section 12.2 where the assignment and
assumption agreement is not delivered to Borrower shall indemnify and agree to
hold Agent, Borrower and the other Lenders harmless from and against any United
States federal withholding tax, interest and penalties that would not have been
imposed but for (i) the failure of the Affiliate or the Related Fund that
received such assignment under Section 12.2 to comply with this Section 13.8(f)
or (ii) the failure of such Lender to withhold and pay such tax at the proper
rate in the event such Affiliate or Related Fund does not comply with this
Section 13.8(f) (or complies with Section 13.8(f) but delivers forms indicating
it is entitled to a reduced rate of such tax). Upon Borrower’s reasonable
request, any Lender that is a U.S. Lender shall deliver to Borrower and Agent
(i) a properly prepared and duly executed U.S. Internal Revenue Service Form
W-9, or any subsequent versions thereof or successors thereto, certifying that
such Lender is entitled to receive any and all payments under this Agreement and
each other Loan Document free and clear from withholding of United States
federal income taxes and (ii) such other reasonable documentation as will enable
Borrower and/or Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Each Person that shall
become a Participant pursuant to Section 12.2 shall, on or before the date of
the effectiveness of the related transfer, be required to provide all of the
forms, certifications and statements required pursuant to this Section 13.8(f)
and Section 13.8(h), and shall make the representations and warranties set forth
in clauses (A) — (F) above; provided, that the obligations of such Participant,
pursuant to this Section 13.8(f) and Section 13.8(h), shall be determined as if
such Participant were a Lender except that such Participant shall furnish all
such required forms, certifications and statements to Lender from which the
related participation shall have been purchased.

 

[Harvest] Loan and Security Agreement (Conformed)

127

--------------------------------------------------------------------------------

 

 

(g)     Borrower will not be required to pay any additional amounts in respect
of United States Federal income tax pursuant to Section 13.8(d) to any Lender or
Agent or to indemnify any Lender or Agent pursuant to Section 13.8(c) to the
extent that (i) the obligation to pay such additional amounts would not have
arisen but for a failure by such Lender to comply with its obligations under
Section 13.8(f) for any reason; (ii) with respect to a Lender, the obligation to
withhold amounts with respect to United Stated Federal income tax existed on the
date such Lender became a party to this Agreement or, with respect to payments
to a lending office newly designated by a Lender (a “New Lending Office”), the
date such Lender designated such New Lending Office with respect to the
applicable Loan; provided, however, that this clause (ii) shall not apply to the
extent the additional amounts any Lender (or Transferee) through a New Lending
Office, would be entitled to receive (without regard to this clause (ii)) do not
exceed the additional amounts that the Person making the transfer, or Lender (or
Transferee) making the designation of such New Lending Office, would have been
entitled to receive in the absence of such transfer or designation; (iii) the
Internal Revenue Service has determined (which determination shall be final and
non-appealable) that such Lender or Agent is treated as a “conduit entity”
within the meaning of Treasury Regulation Section 1.881-3 or any successor
provision; provided, however, that nothing contained in this clause (iii) shall
preclude the payment of additional amounts or indemnity payments by Borrower to
the person for whom the “conduit entity” is acting; or (iv) such Lender is
claiming an exemption from withholding of United States Federal income tax under
Sections 871(h) or 881(c) of the Code but is unable at any time to make the
representations and warranties set forth in clauses (A) (F) of Section 13.8(f);
or (v) any U.S. federal withholding taxes imposed under FATCA, including, for
the avoidance of doubt, U.S. federal withholding taxes if imposed under FATCA as
a result of a Lender’s failure to comply with legislation with respect to or
implementing an intergovernmental agreement entered into by two or more
Governmental Authorities with respect to FATCA.

 

(h)     Each Non-U.S. Lender agrees to provide Borrower and Agent, upon the
reasonable request of Borrower, such other forms or documents as may be
reasonably required under applicable law in order to establish an exemption from
or eligibility for a reduction in the rate or imposition of Taxes or Other
Taxes. If, at any time, Borrower requests any Lender to deliver any such
additional forms or other documentation, then Borrower shall, on demand of such
Lender through Agent, reimburse such Lender for any out-of-pocket costs and
expenses (including reasonable attorneys’ fees and expenses) reasonably incurred
by such Lender in the preparation or delivery of such forms or other
documentation.

 

(i)     If Borrower is required to pay additional amounts to or for the account
of any Lender or Agent pursuant to this Section 13.8, then such Lender or Agent
shall use its reasonable efforts (consistent with legal and regulatory
restrictions) to file any certificate or document reasonably requested by
Borrower or to designate a Lending Office from a different jurisdiction (if such
a Lending Office exists) so as to eliminate or reduce any such additional
payments by Borrower which may accrue in the future if such filing or changes in
the reasonable judgment of such Lender or Agent, would not require such Lender
to disclose information such Lender deems confidential and is not otherwise
disadvantageous to such Lender or Agent.

 

[Harvest] Loan and Security Agreement (Conformed)

128

--------------------------------------------------------------------------------

 

 

(j)     If Agent or a Lender, in its reasonable judgment, receives a refund of
any Taxes or Other Taxes as to which it has been indemnified by Borrower or with
respect to which Borrower has paid additional amounts pursuant to this Section
13.8 and no Default or Event of Default exists, it shall promptly pay to
Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by Borrower under this Section 13.8
with respect to the Taxes or Other Taxes giving rise to such refund) and any
interest paid by the relevant Governmental Authority with respect to such
refund; provided, that Borrower, upon the request of Agent or such Lender, shall
repay the amount paid over to Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to Agent or such Lender
in the event Agent or such Lender is required to repay the applicable refund to
such Governmental Authority.

 

(k)     Notwithstanding anything herein to the contrary, if Agent is required by
law to deduct or withhold any Taxes or Other Taxes or any other taxes from or in
respect of any sum payable to any Lender by Borrower or Agent, Agent shall not
be required to make any gross-up payment to or in respect of such Lender, except
to the extent that a corresponding gross-up payment is actually received by
Agent from Borrower.

 

(l)     Any Lender claiming reimbursement or compensation pursuant to this
Section 13.8 shall deliver to Borrower (with a copy to Agent) a certificate
setting forth in reasonable detail the amount payable to such Lender hereunder
and such certificate shall be conclusive and binding on Borrower in the absence
of manifest error.

 

(m)     The agreements and obligations of Borrower in this Section 13.8 shall
survive the payment of all other Obligations.

 

13.9     Inability to Determine Rates

 

If Agent determines that (i) for any reason adequate and reasonable means do not
exist for determining the LIBOR Rate with respect to a proposed Advance, (ii) it
is illegal or unlawful for to make or incur Advances based on the LIBOR Rate, or
(iii) that the LIBOR Rate with respect to a proposed Advance does not adequately
and fairly reflect the cost to the Lenders of funding such Advance, Agent will
promptly notify Borrower and all Lenders. Thereafter, the obligation of the
Lenders to make Advances or maintain the Loan based on the LIBOR Rate shall be
suspended until Agent revokes such notice in writing.

 

13.10     Patriot Act

 

Each Lender that is subject to the requirements of the Patriot Act and Agent
(for itself and not on behalf of any Lender) hereby notifies Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies Borrower, which information
includes the name and address of Borrower and other information that will allow
Agent and each Lender to identify Borrower in accordance with the Patriot Act.
Borrower shall, promptly following a request by Agent or any Lender, provide all
documentation and other information that Agent or such Lender requests in order
to comply with its ongoing obligations under applicable “know your customer” an
anti-money laundering rules and regulations, including the Patriot Act.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK; SIGNATURE PAGES FOLLOW]

 

 

 

[Harvest] Loan and Security Agreement (Conformed)

129

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the parties has duly executed this Loan and Security
Agreement as of the date first written above.

 

 

BORROWER:

           

HARVEST CAPITAL CREDIT CORPORATION,

   

a Delaware corporation

                    By:

 

    Name:

 

    Title:

 

            Address:

 

           

Harvest Capital Credit Corporation

   

767 Third Ave., 29th Floor

   

New York, New York 10017

   

Attn: William E. Alvarez, Jr., CFO

   

Email: balvarez@harvestcaps.com

           

with a copy to:

           

Eversheds Sutherland (US) LLP

   

999 Peachtree Street NE, Suite 2300

   

Atlanta, Ga 30309-3996

   

Attn: Eric R. Fenichel

   

Email: ericfenichel@eversheds-sutherland.com

 

 

 

[Signature Page to Loan and Security Agreement]

 

 

--------------------------------------------------------------------------------

 

 

  AGENT AND A LENDER:             CAPITALSOURCE BANK,     a California
industrial bank                     By:

 

    Name:

 

    Title:

 

            Address:

 

            Pacific Western     5404 Wisconsin Ave, 2nd Floor     Chevy Chase,
Maryland 20815     Attn: Sue Choi            

with a copy to:

            Holland & Knight LLP     300 Crescent Court, Suite 1100     Dallas,
Texas 75201     Attn: Matthew Fontane  

 

 

[Signature Page to Loan and Security Agreement]

 

 

--------------------------------------------------------------------------------

 

 

  LENDER:             CITY NATIONAL BANK,     as a Lender                    
By:

 

    Name:

 

    Title:

 

            Address:

 

            City National Bank     555 South Flower Street, 24th Floor     Los
Angeles, CA 90071     Attn: Eric Lo, Vice President     Fax: (213) 673-9801    
Email: eric.lo@cnb.com  

 

 

[Signature Page to Loan and Security Agreement]

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE A

 

Commitments; Account Information

 

 

Lender

Commitments

Dollars

Percentage

Pacific Western Bank

$40,000,000

72.7%

City National Bank

$15,000,000

27.3%

 

 

 

 

Lender

Account Information

Pacific Western Bank

 

5404 Wisconsin Ave, 2nd Floor

 

Chevy Chase, Maryland 20815

 

Attn: Karen Ruano

 

Fax: (301) 272-3688

 

Email: kruano@capitalsource.com

 

 

 

City National Bank

 

555 South Flower Street, 24th Floor

 

Los Angeles, CA 90071

 

Attn: Elena Garcia

 

Fax: (310) 297-8737

 

Email: 354syndi@cnb.com

 

 

 

 

 

[Harvest] Loan and Security Agreement

Annex I - 134

--------------------------------------------------------------------------------

 

 

Annex I

 

LETTERS OF CREDIT

 

Subject to the terms and conditions of this Annex and of this Agreement, Agent
may from time to time prior to the expiration of the Revolving Period cause the
L/C Issuer to issue Standby Letters of Credit for the account of Borrower;
provided, however, that the Lenders shall not issue or to cause to be issued any
Standby Letters of Credit (i) to the extent that the issuance of such Standby
Letters of Credit would then cause the sum of the outstanding Advances and all
outstanding Letter of Credit Usage, to exceed the lesser of (x) the Maximum Loan
Amount, and (y) the Availability (with the requested Standby Letters of Credit
being deemed to be outstanding for the purposes of calculating Availability), or
(ii) if a Default or an Event of Default shall have occurred and be continuing
or would exist after giving effect to the issuance of the Standby Letter of
Credit on such date. The maximum amount of outstanding Standby Letters of Credit
under this Agreement shall not exceed $2,000,000 in the aggregate at any time.
Each disbursement or payment by the L/C Issuer any Lender (with respect to its
participation in any Standby Letter of Credit) of an amount drawn under Standby
Letters of Credit shall be deemed to be an Advance, or shall be automatically
reimbursed to the L/C Issuer or Agent (on behalf of the L/C Issuer) as an
Advance, made pursuant to this Agreement and shall bear interest at the
Applicable Rate as of the date of such Advance pursuant to this Agreement.
Standby Letters of Credit that have not been drawn upon shall not bear interest.

 

(a)     Borrower may from time to time upon notice not later than 11:00 a.m.,
New York City time, at least three (3) Business Days in advance, request that
Pacific Western (and in Agent’s sole discretion, the other Lenders) assist
Borrower in establishing or opening a Standby Letter of Credit by delivering to
Agent on Pacific Western’s (or such other L/C Issuer’s) standard form of standby
letter of credit application (the “Standby Letter of Credit Application”)
completed to the satisfaction of the L/C Issuer and such other certificates,
documents and other papers and information as Agent or the L/C Issuer,
respectively may reasonably request.

 

(b)     Each Standby Letter of Credit shall, among other things, (i) provide for
the payment of sight drafts when presented for honor thereunder in accordance
with the terms thereof and when accompanied by the documents described therein
and (ii) have an expiry date not later than twelve (12) months after such
Standby Letter of Credit’s date of issuance (provided, that such expiry date may
be renewed for additional twelve (12) month periods unless L/C Issuer or Agent
and Lenders notifies Borrower otherwise) and in no event later than the Maturity
Date. Each Standby Letter of Credit Application and each Standby Letter of
Credit shall be subject to the International Standby Practices (ISP98) issued by
the Institute for International Banking Law and Practice, Inc., and any
amendments or revision thereof.

 

(c)     In connection with the issuance of any Standby Letter of Credit issued
on behalf of Borrower, Borrower shall indemnify, save and hold Agent, each
Lender, and each L/C Issuer harmless from any loss, cost, expense or liability,
including, without limitation, payments made by Agent and any Lender or any L/C
Issuer, and reasonable expenses and reasonable attorneys’ fees incurred by Agent
and any Lender or any L/C Issuer arising out of, or in connection with, any
Standby Letter of Credit to be issued for the account of Borrower. Borrower
shall be bound by the L/C Issuer’s regulations and good faith interpretations of
any Standby Letter of Credit issued or created for Borrower’s account, although
these interpretations may be different from Borrower’s own; and, neither Agent,
any Lender nor any L/C Issuer, nor any of its correspondents shall be liable for
any error, negligence, or mistakes, whether of omission or commission, in
following Borrower’s instructions or those contained in any Standby Letter of
Credit or of any modifications, amendments or supplements thereto or in issuing
or paying any Standby Letter of Credit, except for Agent’s, any Lender’s, such
L/C Issuer’s or such correspondents’, as the case may be, gross negligence, bad
faith or willful misconduct.

 

[Harvest] Loan and Security Agreement

Annex I - 1

--------------------------------------------------------------------------------

 

 

(d)     Borrower shall authorize and direct the L/C Issuer to name Borrower as
the “Account Party” therein and to deliver to Agent and Lenders all instruments,
documents, and other writings and property received by the L/C Issuer pursuant
to the Standby Letters of Credit and to accept and rely upon Agent’s
instructions and agreements with respect to all matters arising in connection
with the Standby Letters of Credit and the applications therefor.

 

(e)     To the extent (x) Pacific Western has agreed to issue a requested
Standby Letter of Credit as L/C Issuer, or (y) Agent has (in its sole
discretion) requested that another Lender (in such Lender’s sole discretion)
agree to issue any such requested Standby Letter of Credit in such Lender’s own
name (as an L/C Issuer), upon any issuance of such Standby Letter of Credit in
accordance with the terms of this Agreement, with respect to such Standby Letter
of Credit and all disbursements made with respect to such Standby Letter of
Credit, each Lender shall be deemed to have irrevocably purchased, without
recourse or warranty, an undivided interest and participation (in an amount
equal to such Lender’s respective Pro Rata Share) in such Standby Letter of
Credit, the aggregate amount of all disbursements made with respect to such
Standby Letter of Credit, and each Advance made as a consequence of such
disbursement. Each Lender shall make the amount of its participation in such
Advance available to Agent (for the benefit of the L/C Issuer) not later than
2:00 p.m. (Eastern Time) on the Business Day following such Advance in same day
funds by wire transfer to Agent’s account.

 

(f)     By making available to Agent the amount of its participation in any
Advance made as a consequence of any disbursement on a Standby Letter of Credit,
such Lender shall be deemed to have made a Loan to Borrower, which, upon receipt
thereof by Agent for the benefit of such L/C Issuer, the Borrower shall be
deemed to have used in whole to repay the related Letter of Credit Usage.

 

(g)     The obligations of each Lender to make payments to Agent, for the
account of any L/C Issuer, with respect to a Standby Letter of Credit shall be
irrevocable, without any qualification or exception whatsoever and shall be made
in accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, any of the following
circumstances:

 

(a)     any lack of validity or enforceability of this Agreement or any of the
Loan Documents;

 

(b)     the existence of any claim, setoff, defense or other right that Borrower
may have at any time against a beneficiary named in such Standby Letter of
Credit or any transferee of such Standby Letter of Credit (or any Person for
which any such transferee may be acting), Agent, L/C Issuer, any Lender, or any
other Person, whether in connection with this Agreement, such Standby Letter of
Credit, the transactions contemplated herein or any related transactions
(including any underlying transactions between a Borrower or any other party and
the beneficiary named in such Standby Letter of Credit);

 

[Harvest] Loan and Security Agreement

Annex I - 2

--------------------------------------------------------------------------------

 

 

(c)     any draft, certificate or any other document presented under such
Standby Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;

 

(d)     the surrender or impairment of any security for the performance or
observance of any of the terms of this Agreement or any of the Loan Documents;

 

(e)     any failure by Agent to provide any notices required pursuant to this
Agreement relating to such Standby Letter of Credit;

 

(f)     any payment by the L/C Issuer under any of the Standby Letters of Credit
against presentation of a draft or certificate which does not comply with the
terms of such Standby Letter of Credit (if, in the good faith opinion of the L/C
Issuer, such prepayment is deemed to be appropriate);

 

(g)     any adverse change in the condition (financial or otherwise) of the
Borrower; or

 

(h)     the occurrence and continuation of any Default or Event of Default.

 

 

 

*     *     *     *     *

 

 

[Harvest] Loan and Security Agreement

Annex I - 3

--------------------------------------------------------------------------------

 

 

EXHIBIT A

TO EIGHTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

Borrowing Certificate

 

(See attached.)

 

 

[Harvest] Eighth Amendment

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

TO EIGHTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

Request for Advance

 

(See attached.)

 

[Harvest] Eighth Amendment

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

Form of Request for Advance

 

Pacific Western Bank
5404 Wisconsin Avenue, 2nd Floor
Chevy Chase, MD 20815

Attn: SFG—Portfolio Manager

 

 

Re:

Loan and Security Agreement, dated as of October 29, 2013 (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”),
among HARVEST CAPITAL CREDIT CORPORATION, a Delaware corporation (“Harvest”),
HCAP Equity Holdings, LLC, a Delaware limited liability company (“Attached
Equity Holder”), and HCAP ICC, LLC, a Delaware limited liability company (“ICC
Loan Subsidiary”), and each other Subsidiary of Harvest from time to time party
hereto as a “Borrower” (together with Attached Equity Holder and ICC Loan
Subsidiary, each individually a “Subsidiary Borrower” and collectively the
“Subsidiary Borrowers” and together with Harvest, each individually and
collectively, jointly and severally, the “Borrower”), each of the financial
institutions from time to time party hereto (individually each a “Lender” and
collectively the “Lenders”) and PACIFIC WESTERN BANK (successor-by-merger to
CapitalSource Bank), a California state-chartered bank and, as administrative,
payment and collateral agent for itself, as a Lender, and for the other Lenders
(together with its successors and assigns in such capacities, “Agent”) relating
to a revolving credit facility in a maximum principal amoung of up to the
Maximum Loan Amount

 

Ladies and Gentlemen:

 

Borrower delivers this irrevocable Request for Advance as of this [__] day of
[______], 20[__]. Unless otherwise defined herein, terms used in this Request
for Advance with initial capital letters shall have the same meaning assigned to
such terms in the Loan Agreement.

 

In accordance with the terms of the Loan Agreement, Borrower desires to obtain
an Advance on [____________], 20[__] (the “Borrowing Date”), in the principal
amount of $[____________] (the “Requested Advance”). Pursuant to Section 2.2(b)
of the Loan Agreement, the initial interest period for the Advance requested in
this Request for Advance shall be [one (1) month] [or] [three (3) months].

 

In order to induce Agent and the Lenders to make the Requested Advance, Borrower
hereby represents and warrants the following to Lender:

 

1.     No Default or Event of Default has occurred under the Loan Agreement, and
no Event of Default will occur under the Loan Agreement as a result of the
Requested Advance.

 

2.     All of Borrower’s representations and warranties under the Loan Agreement
are true and correct as of the date hereof, and after giving effect to the
making of the Requested Advance, will be true and correct as of the Borrowing
Date, or as to any such representation or warranty that expressly refers to a
specific date, as of such specific date.

 

3.     The applicable conditions to the making of the Requested Advance as set
forth in the Loan Agreement (including without limitation each of the conditions
precedent set forth in Section 4.2 of the Loan Agreement) have been satisfied as
of the date hereof.

 

 

--------------------------------------------------------------------------------

 

 

4.     Solely to the extent the Requested Advance (or the applicable portion
thereof) is not a Restricted Advance, attached as Annex 1 to this Request for
Advance is a Borrowing Certificate. The current amount of the Borrowing Base is
$[________]. Attached to the Borrowing Certificate are the calculations
evidencing satisfaction of the conditions precedent set forth Section 4.2 of the
Loan Agreement, together with such other figures and information as Agent shall
request in its sole discretion.

 

5.     Solely to the extent the Requested Advance (or the applicable portion
thereof) is not a Restricted Advance, pursuant to the terms and provisions of
the Loan Agreement, Borrower hereby irrevocably authorizes Agent and Lenders to
disburse the proceeds of such Requested Advance (or the applicable portion
thereof) that is not a Restricted Advance to Borrower’s account as set forth
below:

 

Bank name:

[__________]

Routing/ABA Number:  

[__________]

Account Name to credit:

[__________]

Account Number to credit:

[__________]

Reference:

[__________]

 

6.     The information set forth herein is true, correct and complete, and
Borrower acknowledges that, in connection with making the that is not a
Restricted Advance, Agent and Lenders are relying on the information contained
herein (including the attachments hereto) and certified, on behalf of Borrower,
as being true, correct and complete.

 

[Remainder of page intentionally blank; signature page follows.]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Borrower has caused this Request for Advance to be executed
as of the day and year first written above.

 

 

BORROWER:          

HARVEST CAPITAL CREDIT

CORPORATION,

a Delaware corporation

                  By:       Name: William E. Alvarez, Jr.     Title: Chief
Financial Officer    

 

HCAP Equity Holdings, LLC,

a Delaware limited liability company

 

HCAP ICC, LLC,

a Delaware limited liability company

              By:

Harvest Capital Credit Corporation,

its sole Member

  By:

Harvest Capital Credit Corporation,

its sole Member

                          By:     By:     Name: William E. Alvarez, Jr.   Name:
William E. Alvarez, Jr.   Title: Chief Financial Officer   Title: Chief
Financial Officer                           Acknowledged and agreed:            
      AGENT:                  

PACIFIC WESTERN BANK

(successor-by-merger to CapitalSource Bank),
a California state-chartered bank

                                            By:           Name:           
Title:          

 

 

--------------------------------------------------------------------------------

 

 

ANNEX 1

to Request for Advance

 

Borrowing Certificate

 

(See attached.)

 